        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10-1 Filed:
                                             07/09/2020
                                         Filed 07/09/2020 Page
                                                           Page
                                               07/10/20 Page 1 of287
                                                                  287ofof725
                                                                  439     725 ID #:492
                                                                         Page




                                                                 EXHIBIT "7", PAGE 279
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10-1 Filed:
                                             07/09/2020
                                         Filed 07/09/2020 Page
                                                           Page
                                               07/10/20 Page 2 of288
                                                                  288ofof725
                                                                  439     725 ID #:493
                                                                         Page




                                                                 EXHIBIT "7", PAGE 280
        Case:
          Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                         Document14-8,
                                   7, Filed:
                                   10-1 Filed:
                                             07/09/2020
                                         Filed 07/09/2020 Page
                                                           Page
                                               07/10/20 Page 3 of289
                                                                  289ofof725
                                                                  439     725 ID #:494
                                                                         Page




                    EXHIBIT "8"
                                  Case:
                                    Case:20-1153,
                                          20-1153,Document:
                          Case 2:20-cv-06183-DOC   Document:
                                                   Document14-8,
                                                             7, Filed:
                                                             10-1 Filed:
                                                                       07/09/2020
                                                                   Filed 07/09/2020 Page
                                                                                     Page
                                                                         07/10/20 Page 4 of290
                                                                                            290ofof725
                                                                                            439     725 ID #:495
                                                                                                   Page

                                                                 Case 2:20-bk-13530-BR      Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21        Desc
                                                                                            Main Document    Page 1 of 29



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Robert S. Marticello, State Bar No. 244256
                                                                  2 rmarticello@swelawfirm.com
                                                                    Michael L. Simon, State Bar No. 300822
                                                                  3 msimon@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  4 Costa Mesa, California 92626
                                                                    Telephone:    714 445-1000
                                                                  5 Facsimile:    714 445-1002

                                                                  6 Attorneys for Jadelle Jewelry and Diamonds,
                                                                    LLC
                                                                  7

                                                                  8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                  9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                 10
                                                                                                     LOS ANGELES DIVISION
                                                                 11
                                                                      In re                                       Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                    JADELLE JEWELRY AND DIAMONDS,                 Chapter 7
                                                                 13 LLC,
                                                                                                                  PUTATIVE DEBTOR'S MOTION TO
                                                                 14                        Putative Debtor.       DISMISS INVOLUNTARY PETITION
                                                                                                                  AND REQUEST FOR ATTORNEY'S
                                                                 15                                               FEES, COSTS, AND DAMAGES; AND
                                                                                                                  MEMORANDUM OF POINTS AND
                                                                 16                                               AUTHORITIES IN SUPPORT
                                                                 17                                               [Request for Judicial Notice Filed
                                                                                                                  Concurrently Herewith]
                                                                 18
                                                                                                                  DATE:       June 9, 2020
                                                                 19                                               TIME:       10:00 a.m.
                                                                                                                  CTRM:       1668
                                                                 20                                                           255 E. Temple Street
                                                                                                                              Los Angeles, CA 90012
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2822821.1                                                             MOTION TO DISMISS
                                                                                                                                        INVOLUNTARY PETITION

                                                                                                                                      EXHIBIT "8", PAGE 281
                                     Case:
                                       Case:20-1153,
                                             20-1153,Document:
                             Case 2:20-cv-06183-DOC   Document:
                                                      Document14-8,
                                                                7, Filed:
                                                                10-1 Filed:
                                                                          07/09/2020
                                                                      Filed 07/09/2020 Page
                                                                                        Page
                                                                            07/10/20 Page 5 of291
                                                                                               291ofof725
                                                                                               439     725 ID #:496
                                                                                                      Page

                                                                 Case 2:20-bk-13530-BR                    Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                                             Desc
                                                                                                          Main Document    Page 2 of 29



                                                                  1                                                         TABLE OF CONTENTS
                                                                                                                                                                                                                   Page
                                                                  2
                                                                  3 I.            INTRODUCTION ..................................................................................................................1

                                                                  4 II.           BACKGROUND ....................................................................................................................3
                                                                  5               A.        General Background ...................................................................................................3
                                                                  6               B.        Victor Franco Noval ...................................................................................................3
                                                                  7                         1.         The Noval Action ...........................................................................................3
                                                                  8                         2.         The Al-Sabah Action Against Noval .............................................................5
                                                                  9                         3.         The Disputes Regarding Noval's Claim .........................................................6

                                                                 10               C.        Peter Marco, LLC .......................................................................................................7

                                                                 11                         1.         The Marco Action ..........................................................................................7
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12                         2.         The Disputes Regarding Marco's Claim.........................................................8
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                         3.         First International Diamond, Inc. ...................................................................9

                                                                 14                         4.         The Disputes Regarding First International's Claim ....................................10

                                                                 15 III.          A Putative Debtor May Contest an Involuntary Petition with a Motion to Dismiss ............10

                                                                 16 IV.           The Involuntary Petition Must Be Dismissed Because the Petitioning Creditors'
                                                                                  Alleged Claims are Subject to Bona Fide Disputes .............................................................12
                                                                 17
                                                                                  A.        Whether a Bona Fide Dispute Exists is Determined by an Objective
                                                                 18                         Standard ....................................................................................................................12

                                                                 19               B.        Ninth Circuit Law—A Dispute as to Any Portion of a Claim Disqualifies
                                                                                            the Petitioning Creditor ............................................................................................13
                                                                 20
                                                                      V.          Noval's Alleged Claim is Subject to Bona Fide Disputes ....................................................14
                                                                 21
                                                                      VI.         Marco's Alleged Claim is Subject to Bona Fide Disputes ...................................................16
                                                                 22
                                                                      VII.        First International's Alleged Claim is Subject to a Bona Fide Dispute ................................18
                                                                 23
                                                                      VIII.       THE INVOLUNTARY PETITION MUST BE DISMISSED BECAUSE THE
                                                                 24               PETITIONING CREDITORS FILED THE PETITION IN BAD FAITH ..........................19

                                                                 25 IX.           JADELLE IS ENTITLED TO ATTORNEY'S FEES AND COSTS, AND
                                                                                  DAMAGES ..........................................................................................................................22
                                                                 26
                                                                      X.          CONCLUSION ....................................................................................................................24
                                                                 27

                                                                 28

                                                                      2822821.1                                                                 i                                        MOTION TO DISMISS
                                                                                                                                                                                     INVOLUNTARY PETITION

                                                                                                                                                                                   EXHIBIT "8", PAGE 282
                                     Case:
                                       Case:20-1153,
                                             20-1153,Document:
                             Case 2:20-cv-06183-DOC   Document:
                                                      Document14-8,
                                                                7, Filed:
                                                                10-1 Filed:
                                                                          07/09/2020
                                                                      Filed 07/09/2020 Page
                                                                                        Page
                                                                            07/10/20 Page 6 of292
                                                                                               292ofof725
                                                                                               439     725 ID #:497
                                                                                                      Page

                                                                 Case 2:20-bk-13530-BR                Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                                 Desc
                                                                                                      Main Document    Page 3 of 29



                                                                  1                                               TABLE OF AUTHORITIES
                                                                  2                                                                                                                              Page
                                                                  3
                                                                      CASES
                                                                  4
                                                                      Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) ................................................................................... 10
                                                                  5
                                                                      Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-557 (2007) ..................................................... 10
                                                                  6
                                                                      Dep't of Revenue v. Blixseth, 942 F.3d 1179, 1186 (9th Cir. 2019) .................................... 12, 13, 15
                                                                  7
                                                                      Fustolo v. 50 Thomas Patton Drive, LLC, 816 F.3d 1, 10 (1st Cir. 2016) ...................................... 13
                                                                  8
                                                                      Higgins v. Vortex Fishing Systems, Inc., 379 F.3d 701, 707 (9th Cir. 2004) ...................... 19, 21, 22
                                                                  9
                                                                      In re BDC, 56 LLC, 330 F.3d 111 (2d Cir. 2003) .......................................................................... 12
                                                                 10
                                                                      In re Bimini Island Air, Inc., 370 B.R. 408, 413 (Bankr. S.D. Fla. 2007)........................................12
                                                                 11
                                                                      In re Green Hills Dev. Co., 741 F.3d 651, 659, 660 (5th Cir. 2014) ........................................ 12, 13
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                      In re John Richards Homes Bldg. Co., 439 F.3d 248 (6th Cir. 2006)............................................. 19
                                                                 13
                                                                      In re Mi La Sul, 380 B.R. 546 (Bankr. C.D. 2007) ......................................................................... 19
                                                                 14
                                                                      In re Mountain Diaries, Inc., 372 B.R. 623 (Bankr. S.D.N.Y. 2007) ............................................. 19
                                                                 15
                                                                      In re Reid, 773 F.2d 945, 946 (7th Cir. 1985) ................................................................................. 19
                                                                 16
                                                                      In re Seko Inv., Inc., 156 F.3d 1005, 1007-08 (9th Cir. 1998) ........................................................ 13
                                                                 17
                                                                      In re Spade, 269 B.R. 225 (D. Colo. 2001) ..................................................................................... 19
                                                                 18
                                                                      In re TPG Troy, LLC, 492 B.R. 150, 159-60 (Bankr. S.D.N.Y. 2013) ........................................... 12
                                                                 19
                                                                      In re Vortex Fishing Systems, Inc., 277 F.3d 1057 (9th Cir. 2001) ................................................ 12
                                                                 20
                                                                      In re Wavelength, Inc., 61 B.R. 614 (B.A.P. 9th Cir. 1986) ........................................................... 19
                                                                 21
                                                                      In re WLB-RSK Venture, 296 B.R. 509 (Bankr. C.D.Cal. 2003) .............................................. 18, 19
                                                                 22
                                                                      In the Matter of Smith, 243 B.R. 169 (Bankr. N.D. Ga. 1999) ................................................. 19, 20
                                                                 23
                                                                      Martinez v. Bally's Louisiana, Inc.,244 F.3d 474 (5th Cir. 2001) ................................................... 11
                                                                 24
                                                                      Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001) ..................................................................... 10
                                                                 25
                                                                      United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) ........................................................... 11
                                                                 26

                                                                 27

                                                                 28

                                                                      2822821.1                                                        ii                                  MOTION TO DISMISS
                                                                                                                                                                       INVOLUNTARY PETITION

                                                                                                                                                                     EXHIBIT "8", PAGE 283
                                     Case:
                                       Case:20-1153,
                                             20-1153,Document:
                             Case 2:20-cv-06183-DOC   Document:
                                                      Document14-8,
                                                                7, Filed:
                                                                10-1 Filed:
                                                                          07/09/2020
                                                                      Filed 07/09/2020 Page
                                                                                        Page
                                                                            07/10/20 Page 7 of293
                                                                                               293ofof725
                                                                                               439     725 ID #:498
                                                                                                      Page

                                                                 Case 2:20-bk-13530-BR                     Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                                         Desc
                                                                                                           Main Document    Page 4 of 29



                                                                  1 STATUTES

                                                                  2 11 U.S.C. § 105 ............................................................................................................................... 18
                                                                  3 11 U.S.C. § 105(a) ........................................................................................................................... 18

                                                                  4 11 U.S.C. § 303 ................................................................................................................... 12, 13, 21
                                                                  5 11 U.S.C. § 303(i)(2) ....................................................................................................................... 18

                                                                  6 11 U.S.C. § 305(a)(1) ...................................................................................................................... 21
                                                                  7 11 U.S.C. § 303(b) .......................................................................................................................... 11

                                                                  8 11 U.S.C. § 303(b)(1) ................................................................................................................ 13, 18

                                                                  9 California Business & Professions Code § 17200 ............................................................................ 7

                                                                 10

                                                                 11 OTHER AUTHORITIES
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 Bankruptcy Evidence Manual § 801.22 (2009-2010 ed., vol. 2). ................................................... 11
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 Miller and Star, Cal. Real Estate § 37.42 (4th ed.) ......................................................................... 15

                                                                 14

                                                                 15 RULES

                                                                 16 Fed. R. Bankr. P. 1011 ...................................................................................................................... 3

                                                                 17 Fed. R. Bankr. P. 1011(b)................................................................................................................ 10

                                                                 18 Fed. R. Bankr. P. 9006(f) ...................................................................................................................3

                                                                 19 Federal Rule of Civil Procedure ("Rule") 12 ...................................................................... 10, 15, 17

                                                                 20 Fed. R. Civ. P. 12(b)(6) ................................................................................................................... 10

                                                                 21 Fed. R. Civ. P. 8 .............................................................................................................................. 10

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                       2822821.1                                                               iii                                     MOTION TO DISMISS
                                                                                                                                                                                   INVOLUNTARY PETITION

                                                                                                                                                                                EXHIBIT "8", PAGE 284
                                        Case:
                                          Case:20-1153,
                                                20-1153,Document:
                                Case 2:20-cv-06183-DOC   Document:
                                                         Document14-8,
                                                                   7, Filed:
                                                                   10-1 Filed:
                                                                             07/09/2020
                                                                         Filed 07/09/2020 Page
                                                                                           Page
                                                                               07/10/20 Page 8 of294
                                                                                                  294ofof725
                                                                                                  439     725 ID #:499
                                                                                                         Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                   Main Document    Page 5 of 29



                                                                  1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                  2               Jadelle Jewelry and Diamonds, LLC, the putative debtor ("Jadelle"), hereby submits this

                                                                  3 Motion to Dismiss Involuntary Petition and Request for Attorney's Fees, Costs and Damages (the

                                                                  4 "Motion") in response to the involuntary petition filed by First International Diamond, Inc., Peter
                                                                  5 Marco, LLC, and Victor Franco Noval (collectively, the "Petitioning Creditors"). In support of the

                                                                  6 Motion, Jadelle submits the following memorandum of points and authorities and the concurrently
                                                                  7 filed Request for Judicial Notice ("RJN").

                                                                  8

                                                                  9                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                 10 I.            INTRODUCTION
                                                                 11               This case should be dismissed because, under binding Ninth Circuit law, the Petitioning
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 Creditors are not eligible to commence it.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13
                                                                                         A creditor whose claim is the subject of a bona fide dispute as to
                                                                 14                      amount lacks standing to serve as a petitioning creditor under §
                                                                                         303(b)(1) even if a portion of the claim amount is undisputed.
                                                                 15

                                                                 16 Dep't of Revenue v. Blixseth, 942 F.3d 1179, 1186 (9th Cir. 2019). A petitioning creditor is

                                                                 17 ineligible if any portion of its claim is subject to a bona fide dispute, even if some amount of the

                                                                 18 claim is undisputed. As detailed herein, each Petitioning Creditor's claim is subject to multiple

                                                                 19 disputes, any single one of which disqualifies the Petitioning Creditor.

                                                                 20               The Petitioning Creditors' claims are the subject of pending litigation in other forums.

                                                                 21 Courts hold that the existence of pending, contested litigation is, on its own, evidence that bona

                                                                 22 fide disputes exist. Two of the Petitioning Creditors recently commenced suits against Jadelle and

                                                                 23 it is clear on the face of their complaints that the alleged claims of all three Petitioning Creditors

                                                                 24 are subject to bona fide disputes as to both amount and liability. Among other disputes, the

                                                                 25 Petitioning Creditors take inconsistent positions regarding the amounts of their alleged claims, fail

                                                                 26 to account for payments received, seek amounts that Jadelle simply does not owe as a matter of

                                                                 27 law, and allege unspecified damages "to be proven at trial" that have yet to be quantified or

                                                                 28 adjudicated. Moreover, two Petitioning Creditors are seeking to collect, in part, the very same

                                                                      2822821.1                                              1                            MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                     EXHIBIT "8", PAGE 285
                                        Case:
                                          Case:20-1153,
                                                20-1153,Document:
                                Case 2:20-cv-06183-DOC   Document:
                                                         Document14-8,
                                                                   7, Filed:
                                                                   10-1 Filed:
                                                                             07/09/2020
                                                                         Filed 07/09/2020 Page
                                                                                           Page
                                                                               07/10/20 Page 9 of295
                                                                                                  295ofof725
                                                                                                  439     725 ID #:500
                                                                                                         Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21               Desc
                                                                                                   Main Document    Page 6 of 29



                                                                  1 claim. In short, numerous disputes exist and no amount of mud that the Petitioning Creditors will

                                                                  2 inevitably sling at Jadelle will change this fact.
                                                                  3               The Petitioning Creditors carry the heavy burden of demonstrating the absence of a bona
                                                                  4 fide dispute. This Court's role is not to resolve the underlying disputes between the parties or to
                                                                  5 determine the amounts of the alleged claims. Rather, the Court is to confirm only that "legitimate

                                                                  6 disputes" exist. The Petitioning Creditors simply cannot satisfy their high burden of
                                                                  7 demonstrating that their claims are not subject to any bona fide disputes of law or fact and as to

                                                                  8 either liability or amount.

                                                                  9               The involuntary petition should also be dismissed because it was filed in bad faith and for
                                                                 10 an improper purpose. Involuntary cases are to be measures "of last resort" and pursued after

                                                                 11 parties exhaust their state law remedies. The parties are involved in complex, multi-party
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 litigation currently pending in different forums that is in its earliest stages. The parties' disputes
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 must first be adjudicated elsewhere, not here. The Petitioning Creditors, apparently unhappy with

                                                                 14 the progress in their chosen forums, seek to avoid an adjudication on the merits and leverage the

                                                                 15 payment of their disputed claims. This is bad faith.

                                                                 16               Bad faith warranting dismissal exists for multiple reasons. The Petitioning Creditors
                                                                 17 commenced this case with claims that are clearly in dispute, which renders them ineligible. The

                                                                 18 Petitioning Creditors are using the bankruptcy process as a litigation and collection tactic to

                                                                 19 leverage the payment of amounts that Jadelle does not owe. The pending lawsuits demonstrate

                                                                 20 that state law remedies exist and have not been exhausted. The Petitioning Creditors are forum

                                                                 21 shopping; filing this case shortly after one lawsuit was temporarily stayed pending a hearing on

                                                                 22 the defendants' motion for a stay on 5th Amendment grounds. The Petitioning Creditors are

                                                                 23 attempting to circumvent pending court proceedings and Jadelle's constitutional rights. This

                                                                 24 involuntary case is the exact type of filing that the safeguards in the Bankruptcy Code are designed

                                                                 25 to prevent—creditors with disputed claims are not eligible for the extraordinary relief of pushing a

                                                                 26 business into bankruptcy against its will. Bankruptcy courts routinely dismiss involuntary cases

                                                                 27 under these types of circumstances, and this Court should do so here.

                                                                 28

                                                                      2822821.1                                             2                            MOTION TO DISMISS
                                                                                                                                                     INVOLUNTARY PETITION

                                                                                                                                                    EXHIBIT "8", PAGE 286
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page296
                                                                                           10 of 296
                                                                                                   ofof725
                                                                                                 439    725 ID #:501
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                   Main Document    Page 7 of 29



                                                                  1               For these reasons and as further detailed below, Jadelle respectfully requests that the Court

                                                                  2 immediately dismiss the involuntary petition and award Jadelle attorney's fees, costs and
                                                                  3 compensatory and punitive damages.

                                                                  4
                                                                  5 II.           BACKGROUND
                                                                  6               A.     General Background
                                                                  7               Jadelle is a Delaware limited liability company. Rachel Rechnitz is Jadelle's managing
                                                                  8 member. Jona Rechnitz is Rachel's husband.

                                                                  9               On April 6, 2020, the Petitioning Creditors filed an involuntary chapter 7 petition against
                                                                 10 Jadelle [Docket No. 1] (the "Involuntary Petition"). Through the Involuntary Petition, the

                                                                 11 Petitioning Creditors alleged claims against Jadelle under penalty of perjury in the following
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 amounts:
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                      Name of Petitioner                      Claim Amount
                                                                 14                      Victor Franco Noval                     $5,800,000
                                                                 15                      Peter Marco, LLC                        $7,676,744
                                                                 16                      First International Diamond, Inc.       $1,976,225
                                                                 17

                                                                 18 (See RJN, Ex. 1 at Bates Stamp 7.)

                                                                 19               A response to the Involuntary Petition is due within 21 days of service, plus three
                                                                 20 additional days if service was by mail. See Fed. R. Bankr. P. 1011 & 9006(f). Here, the

                                                                 21 Petitioning Creditors served the Involuntary Petition via mail, and, as a result, Jadelle's response is

                                                                 22 due on May 1, 2020.

                                                                 23               B.     Victor Franco Noval
                                                                 24                      1.      The Noval Action
                                                                 25               On February 10, 2020, Victor Franco Noval ("Noval") filed a complaint in the Superior
                                                                 26 Court of the State of California against Jadelle and five other defendants (the "Noval Action"). A

                                                                 27 true and correct copy of the complaint filed in the Noval Action is attached to the RJN as Exhibit

                                                                 28 "2" (the "Noval Complaint"). Noval asserts the following causes of action against the defendants:

                                                                      2822821.1                                              3                            MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                     EXHIBIT "8", PAGE 287
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page297
                                                                                             11 of 297
                                                                                                     ofof725
                                                                                                   439    725 ID #:502
                                                                                                          Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21             Desc
                                                                                                   Main Document    Page 8 of 29



                                                                  1 (1) fraud; (2) civil theft; (3) breach of contract; and (4) conspiracy to commit theft, fraud, and

                                                                  2 fraud by concealment. (See RJN, Ex. 2 at Bates Stamps 29-32.) Despite listing his claim in the
                                                                  3 amount of $5.8 million in the Involuntary Petition, in the Noval Complaint, Noval requests

                                                                  4 damages "in an amount to be proven at trial, but at least $7,000,000," including compensatory
                                                                  5 damages, treble damages, attorneys' fees, costs of suit, and punitive damages. (See id. at Bates

                                                                  6 Stamp 30, ¶ 69, and Bates Stamp 33.) Noval also seeks a constructive trust concerning certain
                                                                  7 property and the appointment of a receiver. (See id.)

                                                                  8               In the Noval Complaint, Noval alleges that Jadelle owes him a debt pursuant to a Debt
                                                                  9 Acknowledgment, Promissory Note and Security Agreement, which is attached to the Noval

                                                                 10 Complaint as Exhibit "A" (the "Noval Agreement"). (See RJN, Ex. 2 at Bates Stamp 32, ¶ 76.)

                                                                 11 According to the Noval Agreement, Noval loaned Jadelle $2.85 million at 9% interest per annum.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 (See id. at Bates Stamp 37.) The Noval Agreement provides that the monthly interest-only
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 payments were to begin on April 1, 2019 and the maturity date for each installment was six

                                                                 14 months after such installment was advanced. (See id.) The Noval Agreement states that the $2.85

                                                                 15 million loan is secured by unspecified jewelry and a pledge of a 2012 Bugatti vehicle valued at

                                                                 16 $400,000. (See id. at Bates Stamps 37-38.) According to the Noval Complaint, the $7,000,000 in

                                                                 17 purported damages constitutes the value of collateral given to Noval for the loans in the Noval

                                                                 18 Agreement. (See id. at Bates Stamp 24, ¶ 29.)

                                                                 19               Noval alleges that "[t]he original principal amount in the Debt Agreement is $2,850,000 at

                                                                 20 9% interest per month, however, the total debt owed by Defendants later increased to $5,800,000."

                                                                 21 (See RJN, Ex. 2 at Bates Stamp 22, ¶ 15.) However, nowhere in the Noval Complaint does Noval

                                                                 22 specify how he calculated the alleged debt of $5.8 million. (See generally, id. at Bates Stamps 18-

                                                                 23 33.) Noval does not explain the nature or terms of the amounts in excess of the loans set forth in

                                                                 24 the Noval Agreement other than to say that the debt grew after a series of further advance

                                                                 25 transactions. (See id. at Bates Stamps 22, ¶ 15 & 23, ¶ 17.) In the Noval Complaint, Noval

                                                                 26 concedes that the Bugatti vehicle was liquidated and alleges that the proceeds were credited

                                                                 27 against the principal debt in the amount of $400,000. (See id. at ¶ 18.)

                                                                 28

                                                                      2822821.1                                            4                            MOTION TO DISMISS
                                                                                                                                                    INVOLUNTARY PETITION

                                                                                                                                                   EXHIBIT "8", PAGE 288
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page298
                                                                                           12 of 298
                                                                                                   ofof725
                                                                                                 439    725 ID #:503
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR            Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21              Desc
                                                                                                  Main Document    Page 9 of 29



                                                                  1               Noval asserts that he filed the Noval Complaint not because he expects to recover

                                                                  2 anything, but because he wants to encourage criminal proceedings against the defendants. (See,
                                                                  3 e.g., RJN, Ex. 2 at Bates Stamp 27, ¶ 49, "At this point, Plaintiff has no realistic belief that

                                                                  4 Rechnitz will ever pay him back . . . ."; see also id. at Bates Stamp 29, ¶ 53, "Plaintiff is hopeful
                                                                  5 that the publication of this action will cause more victims . . . to report these matters to proper

                                                                  6 authorities.")
                                                                  7                      2.     The Temporary Stay of the Noval Action
                                                                  8               On March 10, 2020, the court in the Noval Action entered an order temporarily staying the
                                                                  9 case pending the hearing on the defendants' motion for a stay of proceedings. (See RJN Ex. 4,

                                                                 10 Minute Order, at Bates Stamp 56.) The Defendants sought a stay to protect their constitutional

                                                                 11 rights because, as set forth in the Noval Complaint, Noval seeks to encourage criminal
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 proceedings and there is now an ongoing criminal investigation. The hearing on the motion for
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 stay of proceedings is currently set for November 3, 2020. (See RJN Ex. 3, Noval Action Docket,

                                                                 14 at Bates Stamp 53.) The time to respond to the Noval Complaint has not yet passed as of the date

                                                                 15 of this filing.

                                                                 16                      3.     The Al-Sabah Action Against Noval
                                                                 17               On November 25, 2019, Khaled J. Al-Sabah and Jarrah Khaled Al-Sabah (the "Al-

                                                                 18 Sabahs") commenced an action in the Superior Court of the State of California against Noval and

                                                                 19 other defendants (the "Al-Sabah Action"). On April 6, 2020, the Al-Sabah Plaintiffs filed a

                                                                 20 motion for leave to file a first amended complaint (the "Proposed Al-Sabah First Amended

                                                                 21 Complaint"). A true and correct copy of relevant excerpts of the Proposed Al-Sabah First

                                                                 22 Amended Complaint is attached to the RJN as Exhibit "5."

                                                                 23               Through the Proposed Al-Sabah First Amended Complaint, the Al-Sabahs seek leave to

                                                                 24 add Jadelle and others as defendants to the Al-Sabah Action. (See RJN, Ex. 5 at Bates Stamp 66.)

                                                                 25 The primary thrust of the Al-Sabah Action is that Noval's father, Victorino Noval ("Victorino"),

                                                                 26 and Noval defrauded the Al-Sabahs out of $163 million. (See id. at Bates Stamp 69, ¶ 346.) In

                                                                 27 the proposed twenty-eighth cause of action, the Al-Sabahs allege that the monies loaned by Noval

                                                                 28 to Jadelle and referenced in the Noval Agreement were the monies wrongfully obtained by

                                                                      2822821.1                                            5                            MOTION TO DISMISS
                                                                                                                                                    INVOLUNTARY PETITION

                                                                                                                                                  EXHIBIT "8", PAGE 289
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page299
                                                                                           13 of 299
                                                                                                   ofof725
                                                                                                 439    725 ID #:504
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                   Main Document    Page 10 of 29



                                                                  1 Victorino and Noval from the Al-Sabahs. (See id. at Bates Stamp 68, ¶ 339.) Moreover, the Al-

                                                                  2 Sabahs argue that monies loaned by Noval to Jadelle are property of the Al-Sabahs, and not
                                                                  3 Noval. (See id. at Bates Stamps 69-70, ¶ 347.) A few of the relevant allegations are as follows:

                                                                  4               x     "Khaled . . . alleges, that each and every dollar that the Jadelle Entities borrowed
                                                                  5                     from Victorino and Franco pursuant to the written agreement was funded by the

                                                                  6                     above referenced monies belonging to Khaled which have been wrongly and

                                                                  7                     illegally obtained by Victorino, Franco and the other conspiring Defendants. . . ."

                                                                  8                     (Id. at Bates Stamp 68, ¶ 339.)

                                                                  9               x     "Khaled is further informed and believes that the original principal amount
                                                                 10                     borrowed by the Jadelle Entities was $2,850,000, that the loan was secured by

                                                                 11                     $7,000,000 worth of diamonds delivered to Franco and Victorino, as well as a 2012
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12                     Bugatti, and that after a series of transactions, the debt on the loan grew to
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                     $5,800,000." (Id. at Bates Stamp 68, ¶ 340.)

                                                                 14               x     "Khaled disputes Franco's and Victorino's claim for damages in the Rechnitz
                                                                 15                     Lawsuit, while any damages Franco and Victorino attempt to recover from the

                                                                 16                     Rechnitz Defendants in the Rechnitz Lawsuit . . . are the legal possession of

                                                                 17                     Khaled." (Id. at Bates Stamp 69-70, ¶ 347.)

                                                                 18                     4.      The Disputes Regarding Noval's Claim
                                                                 19               As further detailed and analyzed below, the disputes concerning Noval's claim include the

                                                                 20 following:

                                                                 21               1.    Noval seeks damages that are disputed and have yet to be quantified or proven (e.g.

                                                                 22                     according to Noval, at least $7 million to be proven at trial plus additional

                                                                 23                     amounts);

                                                                 24               2.    Jadelle made re-payments to Noval that are not reflected in his claim;

                                                                 25               3.    Noval's claim has not been reduced by the $400,000 he received on account of the

                                                                 26                     Bugatti;

                                                                 27               4.    Noval has not explained how he calculated the alleged amount of $5,800,000;

                                                                 28

                                                                      2822821.1                                             6                             MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                    EXHIBIT "8", PAGE 290
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                    Document   7, Filed:
                                                              10-1  Filed:
                                                                     Filed07/09/2020
                                                                           07/09/2020Page
                                                                           07/10/20     Page
                                                                                         Page300
                                                                                          14 of 300
                                                                                                  ofof725
                                                                                                439    725 ID #:505
                                                                                                       Page

                                                                 Case 2:20-bk-13530-BR               Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21            Desc
                                                                                                     Main Document    Page 11 of 29



                                                                  1               5.     Noval has not demonstrated the terms of amounts in excess of the Noval

                                                                  2                      Agreement and that such amounts are now due;
                                                                  3               6.     Noval is charging usurious interest; and
                                                                  4               7.     The Al-Sabahs assert that any amounts allegedly owed by Jadelle to Noval is their
                                                                  5                      property.
                                                                  6               C.     Peter Marco, LLC
                                                                  7                      1.      The Marco Action
                                                                  8               On March 18, 2020, David Rovinsky Inc. ("Rovinsky") filed a complaint against Peter
                                                                  9 Marco LLC ("Marco") and Peter Voutsas in the United States District Court for the Central

                                                                 10 District of California asserting the following causes of action: (1) negligence; (2) conversion; (3)

                                                                 11 fraud; (4) negligent misrepresentation; (5) civil theft; and (6) aiding and abetting conversion and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 civil theft (the "Marco Action"). Rovinsky seeks damages of $1.13 million. (See RJN, Ex. 7 at
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 Bates Stamp 93, ¶ 21.)

                                                                 14               On April 24, 2020, seven days after the Involuntary Petition was filed, Marco filed an

                                                                 15 amended third party complaint (the "Marco Complaint") against Jona Rechnitz, Rachel Rechnitz,

                                                                 16 and Levin Prado (collectively, the "Marco Complaint Defendants"). A true copy of the Marco

                                                                 17 Complaint is attached to the RJN as Exhibit "7." Marco asserts the following causes of action: (1)

                                                                 18 fraud; (2) civil theft; (3) embezzlement; (4) civil conspiracy to commit theft, fraud, and fraud by

                                                                 19 concealment; (5) conversion; (6) breach of contract; (7) breach of the implied covenant of good

                                                                 20 faith and fair dealing; (8) account stated; and (9) unethical business practices in violation of

                                                                 21 California Business & Professions Code § 17200. (See RJN, Ex. 7 at Bates Stamps 117-128.)

                                                                 22 Despite listing his claim in the amount of $7,676,744 in the Involuntary Petition, in the Marco

                                                                 23 Complaint, Marco requests damages of $6,950,444.40 but subject to proof at trial, including

                                                                 24 compensatory damages, treble damages, attorneys' fees, costs of suit, and punitive damages. (See

                                                                 25 id. at Bates Stamp 117, ¶ 90.)

                                                                 26               Marco did not name Jadelle as a defendant in the Marco Complaint. (See id. at Bates

                                                                 27 Stamp 89.) Marco alleges that he excluded Jadelle due to the automatic stay and that he intends to

                                                                 28

                                                                      2822821.1                                             7                            MOTION TO DISMISS
                                                                                                                                                     INVOLUNTARY PETITION

                                                                                                                                                   EXHIBIT "8", PAGE 291
                                     Case:
                                       Case:20-1153,
                                             20-1153,Document:
                            Case 2:20-cv-06183-DOC    Document:14-8,
                                                      Document   7, Filed:
                                                                10-1  Filed:
                                                                       Filed07/09/2020
                                                                             07/09/2020Page
                                                                             07/10/20     Page
                                                                                           Page301
                                                                                            15 of 301
                                                                                                    ofof725
                                                                                                  439    725 ID #:506
                                                                                                         Page

                                                                 Case 2:20-bk-13530-BR              Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                  Desc
                                                                                                    Main Document    Page 12 of 29



                                                                  1 pursue his disputed litigation claims against Jadelle before this Court (See id. at Bates Stamp 91, ¶

                                                                  2 10.)
                                                                  3               Marco alleges that he consigned jewelry to Jona Rechnitz and that Mr. Rechnitz absconded
                                                                  4 with the consigned jewelry. (See generally, id. at Bates Stamps 119-120, ¶ 103, alleging that
                                                                  5 "Jona swindled Marco . . . by absconding with Marco's Consigned Jewelry. . . .") Specifically,

                                                                  6 Marco alleges that he consigned sixteen pieces of jewelry to Mr. Rechnitz, not Jadelle, and he
                                                                  7 includes a table listing the stated values in the total amount of $6,950,444.40. (See id. at Bates

                                                                  8 Stamp 99, ¶ 33, "Accordingly, Marco LLC consigned the following pieces of Consigned Jewelry

                                                                  9 to Rechnitz." (emphasis added); see also id. at Bates Stamp 100, ¶ 35, "Marco LLC consigned

                                                                 10 Rovinsky's Ring & Necklace to Rechnitz." (emphasis added); id. at Bates Stamp 118, ¶ 95, "Jona

                                                                 11 and Third-Party Defendants have obtained and received property from Marco, the $6,950,444.40
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 of Consigned Jewelry. . . ." (emphasis added).) Marco also admits that Marco asserted the wrong
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 claim amount in the Involuntary Petition: "The petitioning creditors are . . . Peter Marco, LLC,

                                                                 14 with Trade Debt/Damages of $7,676,744.00 (The correct amount is $6,950,444.40)." (See id. at

                                                                 15 Bates Stamp 91, ¶ 9.)

                                                                 16               The time to respond to the Marco Complaint has not yet passed as of the date of this filing.

                                                                 17 A true copy of the docket in the Marco Action is attached to the RJN as Exhibit "8."

                                                                 18                      2.      The Disputes Regarding Marco's Claim
                                                                 19               As further detailed and analyzed below, the disputes concerning Marco's claim include the

                                                                 20 following:

                                                                 21               1.     According to Marco, Marco consigned jewelry to Mr. Rechnitz, as opposed to

                                                                 22                      Jadelle;

                                                                 23               2.     Marco seeks damages that that are disputed and have yet to be quantified or proven

                                                                 24                      (e.g. according to Marco, an amount to be proven at trial, but at least

                                                                 25                      $6,950,444.40, plus additional amounts, such as punitive damages, interest and

                                                                 26                      attorney's fees);

                                                                 27               3.     Marco and the third petitioning creditor, First International Diamond, Inc. ("First

                                                                 28                      International") are pursuing Jadelle, in part, for the same exact claim;

                                                                      2822821.1                                             8                             MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                     EXHIBIT "8", PAGE 292
                                     Case:
                                       Case:20-1153,
                                             20-1153,Document:
                            Case 2:20-cv-06183-DOC    Document:14-8,
                                                      Document   7, Filed:
                                                                10-1  Filed:
                                                                       Filed07/09/2020
                                                                             07/09/2020Page
                                                                             07/10/20     Page
                                                                                           Page302
                                                                                            16 of 302
                                                                                                    ofof725
                                                                                                  439    725 ID #:507
                                                                                                         Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                   Main Document    Page 13 of 29



                                                                  1               4.     Marco's list of items allegedly consigned are subject to multiple disputes, including,

                                                                  2                      without limitation, on the basis that certain items were never consigned or received
                                                                  3                      and memos to the contrary appear to have been fabricated, certain items were

                                                                  4                      provided to customers with Marco's knowledge and permission and are still with
                                                                  5                      those customers, and the stated values asserted by Marco for certain consigned

                                                                  6                      items are incorrect;
                                                                  7               5.     Marco was previously paid by Jadelle for one particular item; and

                                                                  8               6.     For the items owned by Rovinsky, Marco seeks to collect amounts in excess of the

                                                                  9                      damages sought by Rovinsky.

                                                                 10                      3.      First International Diamond, Inc.
                                                                 11               First International alleged a claim for $1,976,225. First International has not commenced
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 any litigation against Jadelle for this claim and it is not entirely clear how First International
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 calculated its claim. However, Jadelle disputes that First International is owed the amount in the

                                                                 14 Involuntary Petition. It is Jadelle's understanding that First International's claim arises from three

                                                                 15 different consigned sets of jewelry:

                                                                 16               First, Marco's alleged claim includes a stone owned by First International at the stated

                                                                 17 value of $1,333,695.00. (See RJN, Ex. 7 at Bates Stamp 100, lines 9-10.) However, Jadelle

                                                                 18 understands that First International's claim is primarily based on the consignment of this same

                                                                 19 stone with a stated value of $1,200,000. Marco and First International are attempting to collect, in

                                                                 20 part, on the same claim and this claim is already the subject of the pending Marco Action. This is

                                                                 21 a fact that both Petitioning Creditors must recognize.

                                                                 22               Second, First International consigned three rings and a bracelet with a stated collective

                                                                 23 value of approximately $1,000,000. Jadelle understands that First International later reacquired

                                                                 24 the items from a third party for $300,000.

                                                                 25               Third, First International consigned a stone with a stated value of $950,000. Jadelle

                                                                 26 understands that First International later paid $440,000 to reacquire the stone, plus purchase other

                                                                 27 jewelry, which was owned by another party and not First International.

                                                                 28

                                                                      2822821.1                                              9                            MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                     EXHIBIT "8", PAGE 293
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page303
                                                                                           17 of 303
                                                                                                   ofof725
                                                                                                 439    725 ID #:508
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR            Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                  Desc
                                                                                                  Main Document    Page 14 of 29



                                                                  1                      4.      The Disputes Regarding First International's Claim
                                                                  2               As further detailed and analyzed below, the disputes concerning First International's claim

                                                                  3 include the following:

                                                                  4               1.     It is not entirely clear how First International calculated its claim based on the
                                                                  5                      items discussed above;
                                                                  6               2.     First International and Marco are pursuing Jadelle, in part, for the same exact claim
                                                                  7                      and any alleged damage arising from that claim is subject to proof and in dispute;
                                                                  8               3.     First International seems to assert a claim based on the stated value for certain
                                                                  9                      items, as opposed to the actual cost that First International paid to reacquire those
                                                                 10                      items; and
                                                                 11               4.     First International's claim should not include amounts that it paid to acquire jewelry
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12                      that did not belong to it, and Jadelle should be credited for the value of those items.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14 III.          A PUTATIVE DEBTOR MAY CONTEST AN INVOLUNTARY PETITION WITH
                                                                 15               A RULE 12 MOTION TO DISMISS
                                                                 16               Pursuant to the Federal Rules of Bankruptcy Procedure, an alleged debtor may answer and

                                                                 17 contest an involuntary petition in the manner prescribed by Federal Rule of Civil Procedure

                                                                 18 ("Rule") 12. See Fed. R. Bank. P. 1011(b). Rule 12 provides for the service of an answer or the

                                                                 19 filing of several dispositive motions, including motions to dismiss pursuant to Rule 12(b).

                                                                 20               Rule 12(b)(6) tests the legal sufficiency of the averments in the complaint—here, the

                                                                 21 involuntary petition. A complaint shall be dismissed when it fails to state a claim upon which

                                                                 22 relief can be granted. Fed. R. Civ. P. 12(b)(6). This occurs when a plaintiff's complaint fails to

                                                                 23 provide grounds for his or her entitlement to relief. See Fed. R. Civ. P. 8; See also Bell Atlantic

                                                                 24 Corp. v. Twombly, 550 U.S. 544, 554-557 (2007). A plaintiff must allege sufficient facts to

                                                                 25 support a cognizable legal theory. See Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

                                                                 26               In evaluating the sufficiency of a complaint, the United States Supreme Court employs a

                                                                 27 two-pronged approach. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). First, the Supreme Court

                                                                 28 identifies and then disregards any legal conclusions as they are not entitled to an assumption of

                                                                      2822821.1                                             10                             MOTION TO DISMISS
                                                                                                                                                       INVOLUNTARY PETITION

                                                                                                                                                      EXHIBIT "8", PAGE 294
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page304
                                                                                           18 of 304
                                                                                                   ofof725
                                                                                                 439    725 ID #:509
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR            Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21               Desc
                                                                                                  Main Document    Page 15 of 29



                                                                  1 truth. See id. at 678 & 680-81. Mere "labels and conclusions" and/or "formulaic recitation[s] of

                                                                  2 the elements of a cause of action" will not suffice to overcome a motion to dismiss. See Twombly,
                                                                  3 550 U.S. at 555; see also Iqbal, 556 U.S. at 678 ("Threadbare recitals of the elements of a cause of

                                                                  4 action, supported by mere conclusory statements, do not suffice."). Second, the Supreme Court
                                                                  5 evaluates whether the non-conclusory factual allegations support a plausible entitlement to relief.

                                                                  6 See Iqbal at 681. "A claim has facial plausibility when the plaintiff pleads factual content that
                                                                  7 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                                                  8 alleged." Id. at 678 (internal citations omitted). "Factual allegations must be enough to raise a

                                                                  9 right to relief above the speculative level. . . ." Twombly, 550 U.S. at 555.

                                                                 10               In deciding a motion to dismiss, a court may consider certain documents as part of the
                                                                 11 complaint. A court may consider "documents attached to the complaint, documents incorporated
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 by reference in the complaint, or matters of judicial notice. . . ." See United States v. Ritchie, 342
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 F.3d 903, 908 (9th Cir. 2003). "Even if a document is not attached to a complaint, it may be

                                                                 14 incorporated by reference into a complaint if the plaintiff refers extensively to the document or the

                                                                 15 document forms the basis of the plaintiff's claim." Id.

                                                                 16               Factual assertions in pleadings are "judicial admissions binding on the party who made
                                                                 17 them." See Am. Title Ins. Co. v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988). Judicial

                                                                 18 admissions "have the effect of withdrawing a fact from issue and dispensing wholly with the need

                                                                 19 for proof of the fact." Id. Also, unlike ordinary evidentiary admissions, judicial admissions

                                                                 20 cannot be refuted with evidence or otherwise. In sum, a judicial admission is conclusive, binding,

                                                                 21 and may not be controverted or explained by the party who made it. See Lacelaw Corp., 861 F.2d

                                                                 22 at 226; see also Martinez v. Bally's Louisiana, Inc., 244 F.3d 474, 476-77 (5th Cir. 2001); Hon.

                                                                 23 Barry Russell, Bankruptcy Evidence Manual § 801.22 (2009-2010 ed., vol. 2).

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2822821.1                                            11                           MOTION TO DISMISS
                                                                                                                                                    INVOLUNTARY PETITION

                                                                                                                                                   EXHIBIT "8", PAGE 295
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page305
                                                                                           19 of 305
                                                                                                   ofof725
                                                                                                 439    725 ID #:510
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                           Desc
                                                                                                   Main Document    Page 16 of 29



                                                                  1 IV.           THE INVOLUNTARY PETITION MUST BE DISMISSED BECAUSE THE
                                                                  2               PETITIONING CREDITORS' ALLEGED CLAIMS ARE SUBJECT TO BONA
                                                                  3               FIDE DISPUTES
                                                                  4               Here, the case must be dismissed for multiples reasons, including, but not limited to, the
                                                                  5 fact that the Petitioning Creditors are not eligible to commence this case as required by 11 U.S.C.

                                                                  6 § 303(b). 1
                                                                  7               Section 303(b) of the Bankruptcy Code provides that:
                                                                  8                      An involuntary case against a person is commenced by the filing with
                                                                                         the bankruptcy court of a petition under chapter 7 or 11 of this title—
                                                                  9
                                                                                         (1) by three or more entities, each of which is either a holder of a claim
                                                                 10                      against such person that is not contingent as to liability or the subject
                                                                                         of a bona fide dispute as to liability or amount, or an indenture trustee
                                                                 11                      representing such a holder, if such noncontingent, undisputed claims
                                                                                         aggregate at least $16,750 more than the value of any lien on property
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12                      of the debtor securing such claims held by the holders of such claims;
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                      (2) if there are fewer than 12 such holders, excluding any employee or
                                                                                         insider of such person and any transferee of a transfer that is voidable
                                                                 14                      under section 544, 545, 547, 548, 549, or 724(a) of this title, by one or
                                                                                         more of such holders that hold in the aggregate at least $16,750 of such
                                                                 15                      claims.

                                                                 16 11 U.S.C. § 303(b) (emphasis added).

                                                                 17               A.     Whether a Bona Fide Dispute Exists is Determined by an Objective Standard
                                                                 18               A claim is subject to a bona fide dispute if "there is an objective basis for either a factual or

                                                                 19 legal dispute as to the validity of the debt." See In re Vortex Fishing Systems, Inc., 277 F.3d 1057,

                                                                 20 1064 (9th Cir. 2001). Importantly, in the Ninth Circuit, "[a] bankruptcy court is not asked to

                                                                 21 evaluate the potential outcome of a dispute, but merely to determine whether there are facts that

                                                                 22 give rise to a legitimate disagreement over whether money is owed, or, in certain cases, how

                                                                 23 much." See id. (emphasis added); see also In re BDC, 56 LLC 330 F.3d 111, 117-18 (2d Cir.

                                                                 24 2003) ("The legislative history makes it clear that Congress intended to disqualify a creditor

                                                                 25 whenever there is any legitimate basis for the debtor not paying the debt, whether that basis is

                                                                 26
                                                                          1
                                                                 27            For purposes of this Motion, Jadelle has focused on certain disputes concerning the claims of the Petitioning
                                                                      Creditors. However, Jadelle also disputes other elements the Petitioning Creditors must prove for the entry of an
                                                                 28   order for relief.


                                                                      2822821.1                                                  12                                MOTION TO DISMISS
                                                                                                                                                               INVOLUNTARY PETITION

                                                                                                                                                              EXHIBIT "8", PAGE 296
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                    Document   7, Filed:
                                                              10-1  Filed:
                                                                     Filed07/09/2020
                                                                           07/09/2020Page
                                                                           07/10/20     Page
                                                                                         Page306
                                                                                          20 of 306
                                                                                                  ofof725
                                                                                                439    725 ID #:511
                                                                                                       Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                   Main Document    Page 17 of 29



                                                                  1 factual or legal. Congress plainly did not intend to require a debtor to pay a legitimately disputed

                                                                  2 debt simply to avoid the stigma of bankruptcy.") "[T]he burden is on the petitioning creditors to
                                                                  3 show that no bona fide dispute exists." See In re Vortex Fishing Systems, Inc., 277 F.3d at 1064;

                                                                  4 In re Bimini Island Air, Inc., 370 B.R. 408, 413 (Bankr. S.D. Fla. 2007).
                                                                  5               "Bankruptcy courts routinely consider the existence and character of pending but
                                                                  6 unresolved litigation as evidence of a bona fide dispute." In re Green Hills Dev. Co., L.L.C.,
                                                                  7 741 F.3d 651, 659 (5th Cir. 2014); see also In re TPG Troy, LLC, 492 B.R. 150, 159-60 (Bankr.

                                                                  8 S.D.N.Y. 2013), subsequently aff'd, 793 F.3d 228 (2d Cir. 2015) (stating that courts have held that

                                                                  9 the existence of pending litigation strongly suggests the existence of a bona fide dispute).

                                                                 10               B.     Ninth Circuit Law—A Dispute as to Any Portion of a Claim Disqualifies the
                                                                 11                      Petitioning Creditor
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               The Ninth Circuit made clear that a dispute as to any portion of a claim disqualifies the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 petitioning creditor. In Blixseth, the Ninth Circuit held unequivocally as follows:

                                                                 14                      A creditor whose claim is the subject of a bona fide dispute as to
                                                                                         amount lacks standing to serve as a petitioning creditor under
                                                                 15                      § 303(b)(1) even if a portion of the claim amount is undisputed."

                                                                 16 Dep't of Revenue v. Blixseth, 942 F.3d 1179, 1186 (9th Cir. 2019) (emphasis added); see also

                                                                 17 Fustolo v. 50 Thomas Patton Drive, LLC, 816 F.3d 1, 10 (1st Cir. 2016); In re Green Hills Dev.

                                                                 18 Co., 741 F.3d 651, 660 (5th Cir. 2014).

                                                                 19               The Ninth Circuit specifically rejected the argument that a creditor with a partially

                                                                 20 undisputed claim should not be disqualified as a petitioning creditor. See Blixseth, 942 F.3d at

                                                                 21 1186-87. The Ninth Circuit emphasized that creditors should not be permitted to use any

                                                                 22 concession or undisputed portion to leverage the collection of the disputed amount. See id. at

                                                                 23 1186-87; see also In re Seko Inv., Inc., 156 F.3d 1005, 1007-08 (9th Cir. 1998) (Section 303(b)(1)

                                                                 24 "aim[s] to prevent creditors from using the threat of an involuntary petition to bully an alleged

                                                                 25 debtor into settling a speculative or validly disputed debt.").

                                                                 26

                                                                 27

                                                                 28

                                                                      2822821.1                                             13                            MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                     EXHIBIT "8", PAGE 297
                                     Case:
                                       Case:20-1153,
                                             20-1153,Document:
                            Case 2:20-cv-06183-DOC    Document:14-8,
                                                      Document   7, Filed:
                                                                10-1  Filed:
                                                                       Filed07/09/2020
                                                                             07/09/2020Page
                                                                             07/10/20     Page
                                                                                           Page307
                                                                                            21 of 307
                                                                                                    ofof725
                                                                                                  439    725 ID #:512
                                                                                                         Page

                                                                 Case 2:20-bk-13530-BR            Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                  Main Document    Page 18 of 29



                                                                  1 V.            THE PETITIONING CREDITORS' CLAIMS ARE SUBJECT TO MULTIPLE
                                                                  2               DISPUTES
                                                                  3               The Petitioning Creditors have not and cannot satisfy their high burden of demonstrating

                                                                  4 that their claims are not subject to bona fide disputes as to fact or law and as to either liability or
                                                                  5 amount. While many disputes exist, the disputes demonstrated by pleadings subject to judicial

                                                                  6 notice are sufficient to disqualify each of the Petitioning Creditors. Moreover, as discussed above,
                                                                  7 the existence of pending litigation, in and of itself, is evidence of bona fide disputes.

                                                                  8               A.     Noval's Alleged Claim is Subject to Bona Fide Disputes
                                                                  9               Noval's alleged $5.8 million claim is subject to several bona fide disputes. Each dispute on

                                                                 10 its own disqualifies Noval as a petitioning creditor.

                                                                 11               First, Noval has not yet quantified or proven his alleged damages. The Noval Complaint is
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 a judicial admission that the amount of Noval's alleged claim is subject to a bona fide dispute.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 According to Noval, his claim is uncertain and has yet to be stated, liquidated and quantified.

                                                                 14 Noval seeks damages to "be proven at trial. . . ." (See, e.g., RJN, Ex. 2 at Bates Stamp 30, ¶ 60.)

                                                                 15 In addition, Noval seeks other types of unquantified damages, such as treble damages, attorney's

                                                                 16 fees, costs of suit, and punitive damages. (See id. at Bates Stamp 33.) By Noval's own admission,

                                                                 17 Noval's entitlement to damages and the amounts he ultimately seeks have yet to be proven (and

                                                                 18 over Jadelle's defense).

                                                                 19               Second, as a matter of law, Noval is not entitled to $7 million. Under no circumstances

                                                                 20 would Noval be paid this sum. As set forth in the Noval Complaint, the unspecified jewelry was

                                                                 21 collateral. (See id. at Bates Stamp 24, ¶ 60.) Like any other lender, at most, Noval is owed the

                                                                 22 amounts loaned, plus the agreed to interest (subject to the other disputes herein). A lender is not

                                                                 23 entitled to the surplus from any collateral in excess of the amounts needed to pay the loan. Rather,

                                                                 24 any surplus is returned to the borrower. Thus, for this reason, Noval's asserted claim of $7 million

                                                                 25 is subject to bona fide dispute.

                                                                 26               Third, Noval has filed conflicting statements under penalty of perjury regarding the

                                                                 27 amount of his claim. According to the (verified) Noval Complaint, Noval asserts that his claim is

                                                                 28 at least $7 million. (See, e.g., RJN, Ex. 2 at Bates Stamp 30, ¶ 60; see also id. at Bates Stamp 35.)

                                                                      2822821.1                                            14                            MOTION TO DISMISS
                                                                                                                                                     INVOLUNTARY PETITION

                                                                                                                                                    EXHIBIT "8", PAGE 298
                                     Case:
                                       Case:20-1153,
                                             20-1153,Document:
                            Case 2:20-cv-06183-DOC    Document:14-8,
                                                      Document   7, Filed:
                                                                10-1  Filed:
                                                                       Filed07/09/2020
                                                                             07/09/2020Page
                                                                             07/10/20     Page
                                                                                           Page308
                                                                                            22 of 308
                                                                                                    ofof725
                                                                                                  439    725 ID #:513
                                                                                                         Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                   Main Document    Page 19 of 29



                                                                  1 However, the Involuntary Petition, which is signed under penalty of perjury, states he is owed

                                                                  2 only $5.8 million. These conflicting admissions prove that that amount of Noval's claim is in bona
                                                                  3 fide dispute.

                                                                  4               Noval's apparent attempt to sidestep disputes concerning his claim by listing a different,
                                                                  5 lower amount in the Involuntary Petition does not render him eligible. Noval is taking

                                                                  6 inconsistent positions in two different forums. Noval's complaint proves that, on the one hand, he
                                                                  7 is trying to recover at least $7 million, plus more in the Noval Action, while, on the other hand, he

                                                                  8 attempts to force Jadelle into bankruptcy by representing he has a much lower claim. However,

                                                                  9 Noval cannot avoid Ninth Circuit precedent. The Ninth Circuit's decision in Blixseth prevents this

                                                                 10 type of maneuver. The fact remains that Noval's claim is in bona fide dispute. Contrary to the

                                                                 11 Involuntary Petition, Noval is not asserting a claim of only $5.8 million, but of millions more.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 Besides, as explained herein, Jadelle disputes that Noval is owed even $5.8 million.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13               Fourth, Noval's claim is disputed because it does not account for payments made by
                                                                 14 Jadelle. In the Noval Complaint, Noval claims that he liquidated the Bugatti vehicle, received

                                                                 15 proceeds of $400,000, and applied the proceeds against the debt allegedly owed. (See RJN, Ex. 2

                                                                 16 at Bates Stamp 23, ¶ 18.) Yet, it appears that neither the Involuntary Petition nor the Noval

                                                                 17 Complaint actually reflect a $400,000 reduction to Noval's claim. This is in addition to payments

                                                                 18 made by Jadelle. Thus, from the Noval Complaint alone, there are legitimate, bona fide disputes

                                                                 19 over the amount of Noval's claim against Jadelle.

                                                                 20               Fifth, Noval has not substantiated the amount and terms of his claim. To the extent Noval

                                                                 21 asserts that he is owed $5.8 million, he has not explained how he calculated that sum. The Noval

                                                                 22 Agreement reflects loans totaling only $2.85 million and the terms of repayment for those loans.

                                                                 23 (See RJN, Ex. 2 at Bates Stamp 37.) Noval's assertion that the maturity dates for advances in

                                                                 24 excess of the amounts set forth in the Noval Agreement are reflected in the Noval Agreement is

                                                                 25 directly contradicted by the terms of that agreement. (Compare id. at Bates Stamp 22, ¶ 15 & 23,

                                                                 26 ¶ 17; with id. at Bates Stamp 37, § 3, stating the maturity date is based on the date of each advance

                                                                 27 set forth in § 1.) Noval has not demonstrated the terms of amounts in excess of the Noval

                                                                 28 Agreement or demonstrated that such amounts are currently due. In addition to disputes

                                                                      2822821.1                                             15                            MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                     EXHIBIT "8", PAGE 299
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page309
                                                                                           23 of 309
                                                                                                   ofof725
                                                                                                 439    725 ID #:514
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR            Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                  Main Document    Page 20 of 29



                                                                  1 concerning the amounts subject to the Noval Agreement, Jadelle disputes that any amounts in

                                                                  2 excess of the Noval Agreement are due.
                                                                  3               Sixth, Noval is charging usurious interest. Noval claims to be charging "9% interest per
                                                                  4 month[.]" (See RJN, Ex. 2 at Bates Stamp 22, ¶ 15 (emphasis added).) However, the Noval
                                                                  5 Agreement specifies that the interest on the loans reflected in the agreement are to accrue interest

                                                                  6 at 9% per annum (paid monthly). (See id. at Bates Stamp 37, § 2.) Noval's usurious interest
                                                                  7 creates a host of remedies and disputes. A borrower charged usurious rates can bring an action for

                                                                  8 money paid, can recover penalty damages, can cancel future interest, and can have payments

                                                                  9 applied to principal. See, e.g., Miller and Star, Cal. Real Estate § 37.42 (4th ed.) (detailing various

                                                                 10 remedies).

                                                                 11               Seventh, the Al-Sabah Action complicates matters further and casts Noval's claim into
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 further dispute. As demonstrated by their complaint, the Al-Sabahs allege that amounts loaned to
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 Jadelle by Noval belong to them. (See RJN, Ex. 5 at Bates Stamp 69-70, ¶ 347.) Thus, according

                                                                 14 to the Al-Sabahs, they should be paid and not Noval, and Noval has no claim against Jadelle at all.

                                                                 15 (See id. at Bates Stamp 69-70 ¶ 347, "Khaled disputes Franco's and Victorino's claim for damages

                                                                 16 in the Rechnitz Lawsuit. . . .")

                                                                 17               For all of these reasons, Noval's claim is subject to multiple bona fide disputes. The

                                                                 18 majority of these disputes are demonstrated by Noval's own words in his complaint, which is

                                                                 19 subject to judicial notice and is appropriate to consider on a Rule 12 motion to dismiss.

                                                                 20 Accordingly, Noval is not eligible to commence the petition.

                                                                 21               B.     Marco's Alleged Claim is Subject to Bona Fide Disputes
                                                                 22               Marco's alleged claim for $7,676,744 against Jadelle is subject to bona fide disputes as to

                                                                 23 both liability and amount. Each dispute on its own disqualifies Marco as a petitioning creditor.

                                                                 24               First, the Marco Complaint is a judicial admission that the amount of Marco's claim in the

                                                                 25 Involuntary Petition is incorrect and, as such, is subject to a bona fide dispute. Marco admits that

                                                                 26 the amount of the $7,676,744 claim that Marco alleges in the Involuntary Petition is incorrect.

                                                                 27 (See RJN, Ex. 7 at Bates Stamp 91, ¶ 9, "The petitioning creditors are . . . Peter Marco, LLC, with

                                                                 28

                                                                      2822821.1                                             16                            MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                    EXHIBIT "8", PAGE 300
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                    Document   7, Filed:
                                                              10-1  Filed:
                                                                     Filed07/09/2020
                                                                           07/09/2020Page
                                                                           07/10/20     Page
                                                                                         Page310
                                                                                          24 of 310
                                                                                                  ofof725
                                                                                                439    725 ID #:515
                                                                                                       Page

                                                                 Case 2:20-bk-13530-BR            Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21               Desc
                                                                                                  Main Document    Page 21 of 29



                                                                  1 Trade Debt/Damages of $7,676,744.00 (The correct amount is $6,950,444.40).)" Despite

                                                                  2 knowledge of this material error, Marco has not attempted to correct it.
                                                                  3               Second, Marco is taking inconsistent positions across different forums with respect to who

                                                                  4 he consigned jewelry to. Marco cannot have it both ways. Marco cannot allege that he consigned
                                                                  5 items to Mr. Rechnitz to bolster his action against Mr. Rechnitz in district court, then

                                                                  6 simultaneously assert the same claim against Jadelle to pursue the Involuntary Petition. In the
                                                                  7 Marco Action, Marco is separately trying to collect the same debt from Mr. Rechnitz (not Jadelle)

                                                                  8 based on goods that Marco alleges were consigned to Mr. Rechnitz (not Jadelle). In the Marco

                                                                  9 Complaint, Marco repeatedly states that he consigned jewelry to Mr. Rechnitz:

                                                                 10               x      "Accordingly, Marco LLC consigned the following pieces of Consigned Jewelry to
                                                                 11                      Rechnitz." (RJN, Ex. 7 at Bates Stamp 99, ¶ 33, (emphasis added).)
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               x      "Marco LLC consigned Rovinsky's Ring & Necklace to Rechnitz." (Id. at Bates
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                      Stamp 100, ¶ 35 (emphasis added).)

                                                                 14               x      "Jona and Third-Party Defendants have obtained and received property from
                                                                 15                      Marco, the $6,950,444.40 of Consigned Jewelry . . . ." (Id. at Bates Stamp 118, ¶ 95

                                                                 16                      (emphasis added).)

                                                                 17               Third, Marco is taking inconsistent positions with respect to the amount of his claim. Like

                                                                 18 Noval, it appears that Marco is attempting to understate the amount he is seeking to recover. In

                                                                 19 the Marco Action, Marco is seeking damages to be proven at trial, but at least $6,950,444.40.

                                                                 20 (See id. at Bates Stamp 117, ¶ 90.) Marco also seeks treble damages, punitive damages, interest,

                                                                 21 and attorney's fees. (See id. at Bates Stamps 119-120, ¶¶ 98, 104, and 105.) Therefore, by

                                                                 22 Marco's own admission, his total claim has yet to be liquidated and quantified, and is subject to

                                                                 23 proof. Moreover, to the extent that Marco seeks to recover damages based on the alleged value of

                                                                 24 consigned items, the amount of damages must be proven at trial. Like Noval, the nature of

                                                                 25 Marco's allegations alone also create a number of factual disputes and legal issues to be

                                                                 26 adjudicated.

                                                                 27               Fourth, and incredibly, Marco and First International are double-counting the same claim.

                                                                 28 As reflected in the Marco Complaint, one item was owned by First International and the stated

                                                                      2822821.1                                            17                            MOTION TO DISMISS
                                                                                                                                                     INVOLUNTARY PETITION

                                                                                                                                                   EXHIBIT "8", PAGE 301
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page311
                                                                                           25 of 311
                                                                                                   ofof725
                                                                                                 439    725 ID #:516
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                   Main Document    Page 22 of 29



                                                                  1 value, according to Marco, is $1,333,695.00. (See id. at Bates Stamp 100, lines 9-10.) However,

                                                                  2 Jadelle understands that First International is pursuing that same claim (albeit in the amount of
                                                                  3 $1,200,000). Marco and First International cannot dispute that they both are attempting to

                                                                  4 recover, in part, the same claim, and Jadelle cannot be obligated to pay both. This fact alone puts
                                                                  5 the claims of both Marco and First International into bona fide dispute.

                                                                  6               Fifth, numerous disputes exist with respect to the items allegedly consigned by Marco.
                                                                  7 Disputes exist as to the terms of consigned items and whether any amount is due on certain items.

                                                                  8 Disputes exist as to whether particular items included in Marco's claim were consigned and

                                                                  9 whether memos were fabricated. Disputes exist as to the stated value of items that were

                                                                 10 consigned, whether Marco is entitled to be paid the stated value (or some lesser amount), and

                                                                 11 whether Marco was previously paid on account of other items. For example, with respect to the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 items owned by Rovinsky, Marco seeks to recover damages from Jadelle in excess of the amounts
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 asserted by Rovinsky. (Compare RJN, Ex. 7 at Bates 93, ¶ 21; with id. at Bates Stamp 99, lines

                                                                 14 12-13 and 16.) While a determination regarding the existence of certain of these disputes may not

                                                                 15 be appropriate in connection with the Motion, Jadelle wants the Court to be aware of the full scope

                                                                 16 of the disputes with Marco's claim.

                                                                 17               For all of these reasons, Marco's claim is subject to multiple bona fide dispute. The

                                                                 18 majority of these disputes are demonstrated by Marco's own words in his complaint, which is

                                                                 19 subject to judicial notice and is appropriate to consider on a Rule 12 motion to dismiss.

                                                                 20 Accordingly, Marco is not eligible to commence the petition.

                                                                 21               C.     First International's Alleged Claim is Subject to a Bona Fide Dispute
                                                                 22               Jadelle disputes that First International is owed $1,976,225. It appears that the majority of

                                                                 23 First International's claim is premised on the same item included in Marco's claim. (See RJN, Ex.

                                                                 24 7 at Bates Stamp 100, lines 9-10.) The fact that two Petitioning Creditors (Marco and First

                                                                 25 International) are knowingly overstating their claims by seeking to collect the same sum, standing

                                                                 26 alone, creates a bona fide dispute. Moreover, to the extent that First International is seeking to

                                                                 27 recover the alleged stated value of consigned items and amounts it paid to purchase jewelry

                                                                 28 belonging to third parties, First International's claim is subject to bona fide disputes. First

                                                                      2822821.1                                             18                            MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                     EXHIBIT "8", PAGE 302
                                     Case:
                                       Case:20-1153,
                                             20-1153,Document:
                            Case 2:20-cv-06183-DOC    Document:14-8,
                                                      Document   7, Filed:
                                                                10-1  Filed:
                                                                       Filed07/09/2020
                                                                             07/09/2020Page
                                                                             07/10/20     Page
                                                                                           Page312
                                                                                            26 of 312
                                                                                                    ofof725
                                                                                                  439    725 ID #:517
                                                                                                         Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                 Desc
                                                                                                   Main Document    Page 23 of 29



                                                                  1 International's claim should not include amounts that it paid to acquire jewelry that did not belong

                                                                  2 to it and Jadelle should be credited for the value of those items. Accordingly, First International's
                                                                  3 claim is subject to bona fide disputes and First International is not eligible to commence the

                                                                  4 petition.
                                                                  5               First International (as well as the other Petitioning Creditors) bear the burden of

                                                                  6 demonstrating that their claims are not the subject of bona fide disputes. First International has yet
                                                                  7 to even itemize its claim and it is not entirely clear how First International calculated its claim.

                                                                  8 Under the Supreme Court decisions in Twombly and Iqbal, the Petitioning Creditors cannot rely on

                                                                  9 conclusory statements regarding the amount of their respective claims or that their claims are not

                                                                 10 subject to bona fide disputes to overcome the Motion.

                                                                 11               In sum, each Petitioning Creditor's claim is subject to multiple bona fide disputes.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 Moreover, the disqualification of any one of the Petitioning Creditors requires dismissal of the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 Involuntary Petition. Because the Petitioning Creditors are pursuing the Involuntary Petition on

                                                                 14 the theory that Jadelle had at least twelve creditors as of the petition date, pursuant to § 303(b)(1),

                                                                 15 the Involuntary Petition requires three eligible petitioning creditors. See 11 U.S.C. § 303(b)(1).

                                                                 16 Accordingly, each of the foregoing disputes requires the case to be dismissed.

                                                                 17

                                                                 18 VI.           THE INVOLUNTARY PETITION MUST BE DISMISSED BECAUSE THE
                                                                 19               PETITIONING CREDITORS FILED THE PETITION IN BAD FAITH
                                                                 20               Bankruptcy courts uniformly recognize the authority to dismiss an involuntary case

                                                                 21 commenced in bad faith. The fact that an involuntary petition can be dismissed is implicit in

                                                                 22 § 303(i)(2), which authorizes damages against any petitioner that commences a case in bad faith.

                                                                 23 The bankruptcy courts also have the inherent authority embodied in § 105 to dismiss bad-faith

                                                                 24 filings. See In re WLB-RSK Venture, 296 B.R. 509, 513 (Bankr. C.D. Cal. 2003) ("Since

                                                                 25 § 303(i)(2) seems to imply that an involuntary petition can be dismissed for bad faith, and

                                                                 26 numerous cases support the proposition that bankruptcy petitions of any kind should not be

                                                                 27 employed for improper purposes, § 105(a) would seem to authorize the court to dismiss an

                                                                 28 involuntary based on a finding of bad faith.").

                                                                      2822821.1                                              19                            MOTION TO DISMISS
                                                                                                                                                       INVOLUNTARY PETITION

                                                                                                                                                      EXHIBIT "8", PAGE 303
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page313
                                                                                           27 of 313
                                                                                                   ofof725
                                                                                                 439    725 ID #:518
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                  Desc
                                                                                                   Main Document    Page 24 of 29



                                                                  1               In the Ninth Circuit, the existence of bad faith is a question of fact measured by an

                                                                  2 objective test. See In re Wavelength, Inc., 61 B.R. 614, 620 (B.A.P. 9th Cir. 1986). That is, if a
                                                                  3 reasonable person would believe that the subject conduct constitutes bad faith, then a finding of

                                                                  4 bad faith is appropriate. See id.; see also In re Mi La Sul, 380 B.R. 546, 557 (Bankr. C.D. Cal.
                                                                  5 2007).

                                                                  6               Bad faith typically exists where, as here, the petitioners file the involuntary petition for an
                                                                  7 improper purpose. Courts have found that an involuntary petition was filed in bad faith when the

                                                                  8 petitioning creditor actually knows that it's claim is subject to a bona fide dispute as to liability or

                                                                  9 amount. See In re John Richards Homes Bldg. Co., 439 F.3d 248 (6th Cir. 2006) (holding that a

                                                                 10 petition was filed in bad faith given the overwhelming evidence of a bona fide dispute); see also In

                                                                 11 re Mountain Diaries, Inc., 372 B.R. 623 (Bankr. S.D.N.Y. 2007) (finding that it was untenable
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 that a single petitioning creditor could have filed its claim in good faith when a substantial portion
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 of its claim was subject to legitimate dispute); Higgins v. Vortex Fishing Systems, Inc., 379 F.3d

                                                                 14 701, 707 (9th Cir. 2004) ("Filing an involuntary petition should be a measure of last resort because

                                                                 15 even if the petition is filed in good-faith, it can chill the alleged debtor's credit and sources of

                                                                 16 supply, and scare away his customers."); In re Reid, 773 F.2d 945, 946 (7th Cir. 1985) ("[T]he

                                                                 17 filing of an involuntary petition is an extreme remedy with serious consequences to the alleged

                                                                 18 debtor, such as loss of credit standing, inability to transfer assets and carry on business affairs, and

                                                                 19 public embarrassment.").

                                                                 20               Similarly, courts have found bad faith where the petitioners used the involuntary process as

                                                                 21 a customary collection action prior to exhausting available state law remedies. See In re Smith,

                                                                 22 243 B.R. 169, 197-98 (Bankr. N.D. Ga. 1999) (dismissing a case commenced by the petitioner

                                                                 23 after an unfavorable ruling in state court and without exhausting state law remedies). Bankruptcy

                                                                 24 courts also routinely dismiss involuntary cases commenced as a litigation tactic to gain an

                                                                 25 advantage in ongoing litigation or to control the forum of the dispute. See, e.g., In re WLB-RSK

                                                                 26 Venture, 296 B.R. 509, 514 (Bankr. C.D. Cal. 2003) (dismissing an involuntary petition filed "as

                                                                 27 part of a forum shopping litigation tactic. . . ."); In re Spade, 269 B.R. 225, 229 (D. Colo. 2001)

                                                                 28 (dismissing an involuntary petition filed as "a self-serving litigation tactic to control the forum and

                                                                      2822821.1                                              20                             MOTION TO DISMISS
                                                                                                                                                        INVOLUNTARY PETITION

                                                                                                                                                       EXHIBIT "8", PAGE 304
                                    Case:
                                      Case:20-1153,
                                            20-1153,Document:
                           Case 2:20-cv-06183-DOC    Document:14-8,
                                                     Document   7, Filed:
                                                               10-1  Filed:
                                                                      Filed07/09/2020
                                                                            07/09/2020Page
                                                                            07/10/20     Page
                                                                                          Page314
                                                                                           28 of 314
                                                                                                   ofof725
                                                                                                 439    725 ID #:519
                                                                                                        Page

                                                                 Case 2:20-bk-13530-BR            Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                  Main Document    Page 25 of 29



                                                                  1 enlist a trustee to conduct and pay for discovery into the Debtor's affairs."). According to the

                                                                  2 Ninth Circuit, an involuntary case "should be a measure of last resort. . . ." See Higgins, 379 F.3d
                                                                  3 at 707.

                                                                  4               The Petitioning Creditors commenced this case in bad faith as follows:
                                                                  5               The Petitioning Creditors commenced this case despite the fact that their claims are subject
                                                                  6 to multiple bona fide disputes. The disputes are self-evident from the Petitioning Creditors' own
                                                                  7 pleadings, conflicting statements, and the positions they have chosen to take. The fact that

                                                                  8 litigation is pending is evidence of bona fide disputes. Moreover, the Petitioning Creditors seek

                                                                  9 amounts that, by their own admissions, have yet to be quantified, proven at trial, and adjudicated.

                                                                 10 The Petitioning Creditors knew or reasonably should have known they were not eligible to

                                                                 11 commence this case under binding Ninth Circuit law.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               The Petitioning Creditors are not using the bankruptcy process as a measure of last resort.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 The Petitioning Creditors have clearly not exhausted available state law remedies. Rather, as the

                                                                 14 pending lawsuits unequivocally demonstrate, state law remedies exist and have just begun.

                                                                 15 Moreover, the Petitioning Creditors who have commenced suits are seeking remedies at odds with

                                                                 16 bankruptcy, such as constructive trusts on certain property and proceeds for their individual

                                                                 17 benefits. The Petitioning Creditors must first exhaust their non-bankruptcy remedies to liquidate

                                                                 18 their disputed claims.

                                                                 19               As evidenced by the timing of the filing, the Petitioning Creditors are forum shopping.

                                                                 20 Two of the Petitioning Creditors initially chose to pursue their respective claims in other, non-

                                                                 21 bankruptcy forums. The Involuntary Petition was filed less than one month after the court in the

                                                                 22 Noval Action, where Noval is seeking the appointment of a receiver over Jadelle, temporarily

                                                                 23 stayed that case. See In the Matter of Smith, 243 B.R. 169, 197-98 (Bankr. N.D. Ga. 1999)

                                                                 24 (dismissing a case commenced by the petitioner after an unfavorable ruling in state court and

                                                                 25 without exhausting state law remedies). Having received an unfavorable decision in his chosen

                                                                 26 forum, Noval has tried to avoid that decision by pursuing his claim in this Court.

                                                                 27                The Petitioning Creditors are seeking to circumvent Jadelle's due process and

                                                                 28 constitutional rights. Jadelle has not even answered the complaints. Moreover, Noval's suit has

                                                                      2822821.1                                             21                           MOTION TO DISMISS
                                                                                                                                                     INVOLUNTARY PETITION

                                                                                                                                                    EXHIBIT "8", PAGE 305
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                    Document   7, Filed:
                                                              10-1  Filed:
                                                                     Filed07/09/2020
                                                                           07/09/2020Page
                                                                           07/10/20     Page
                                                                                         Page315
                                                                                          29 of 315
                                                                                                  ofof725
                                                                                                439    725 ID #:520
                                                                                                       Page

                                                                 Case 2:20-bk-13530-BR             Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                   Desc
                                                                                                   Main Document    Page 26 of 29



                                                                  1 been temporarily stayed on 5th Amendment grounds. Jadelle expects that the Petitioning Creditors

                                                                  2 may attempt to use the bankruptcy process to seek discovery that would not otherwise be
                                                                  3 permitted pending the stay ordered in the Noval Action. The Petitioning Creditors are using

                                                                  4 bankruptcy as a shortcut to avoid an adjudication on the merits and to leverage the payment of
                                                                  5 their disputed claims.

                                                                  6               The Petitioning Creditors' inconsistent positions are further examples of bad faith. Both
                                                                  7 Noval and Marco have asserted claims in different amounts in their respective suits than listed in

                                                                  8 the Involuntary Petition. Marco and First International are both knowingly seeking to recover, in

                                                                  9 part, on the same claim. Marco has taken inconsistent positions regarding who he consigned

                                                                 10 jewelry to in attempt to collect the same claim from two different people in different forums.

                                                                 11 Moreover, the Petitioning Creditors have taken these inconsistent positions to gain strategic
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 advantages in the various pending suits.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13               In sum, this is not a matter that belongs in bankruptcy court. It is a litigation matter, in its

                                                                 14 early stages and pending in multiple forums amongst many parties (the Petitioning Creditors,

                                                                 15 Jadelle, and others). Moreover, the Petitioning Creditors hold disputed claims and thus, are not

                                                                 16 eligible to commence this case. This complicated web of disputed claims belongs in civil court

                                                                 17 (where they are already pending). Accordingly, the case should be dismissed.

                                                                 18

                                                                 19 VII.          JADELLE IS ENTITLED TO ATTORNEY'S FEES AND COSTS, AND DAMAGES
                                                                 20               Pursuant to § 303(i):

                                                                 21                       (i) If the court dismisses a petition under this section other than on
                                                                                          consent of all petitioners and the debtor, and if the debtor does not
                                                                 22                       waive the right to judgment under this subsection, the court may grant
                                                                                          judgment—
                                                                 23
                                                                                          (1) against the petitioners and in favor of the debtor for—
                                                                 24                       (A) costs; or
                                                                                          (B) a reasonable attorney's fee; or
                                                                 25                       (2) against any petitioners that filed the petition in bad faith, for—
                                                                                          (A) any damages proximately caused by such filing; or
                                                                 26                       (B) punitive damages.

                                                                 27

                                                                 28

                                                                      2822821.1                                               22                             MOTION TO DISMISS
                                                                                                                                                         INVOLUNTARY PETITION

                                                                                                                                                       EXHIBIT "8", PAGE 306
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                    Document   7, Filed:
                                                              10-1  Filed:
                                                                     Filed07/09/2020
                                                                           07/09/2020Page
                                                                           07/10/20     Page
                                                                                         Page316
                                                                                          30 of 316
                                                                                                  ofof725
                                                                                                439    725 ID #:521
                                                                                                       Page

                                                                 Case 2:20-bk-13530-BR            Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                Desc
                                                                                                  Main Document    Page 27 of 29



                                                                  1 11 U.S.C. § 303(i). Bankruptcy courts may award the fees authorized under § 303(i) whether the

                                                                  2 petition is dismissed under § 303 or via § 305(a)(1). See In re Macke Int'l Trade, Inc., 370 B.R.
                                                                  3 236, 248 (B.A.P. 9th Cir. 2012).

                                                                  4               Whether to award fees pursuant to § 303(i)(1) is determined using a totality of the
                                                                  5 circumstances test. See Higgins v. Vortex Fishing Systems, Inc., 379 F.3d 701, 707 (9th Cir.

                                                                  6 2004). However, the Ninth Circuit has made clear that, if an involuntary petition is dismissed, the
                                                                  7 petitioners should routinely expect to pay the putative debtor's attorney's fees and costs. See id.;

                                                                  8 see also In re Macke Int'l Trade, Inc., 370 B.R. at 249 ("[U]nsuccessful involuntary petitioners

                                                                  9 should routinely expect to pay the debtor's legal expenses arising from the involuntary filing.").

                                                                 10 "Thus, when an involuntary petition is dismissed on some ground other than consent of the parties

                                                                 11 and the debtor has not waived the right to recovery, an involuntary debtor's motion for attorney's
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 fees and costs under § 303(i)(1) raises a rebuttable presumption that reasonable fees and costs are
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 authorized." Higgins, 379 F.3d at 707. The presumption is intended to remind petitioners that an

                                                                 14 involuntary case is a "measure of last resort" and to "reinforce the idea that the filing of an

                                                                 15 involuntary petition should not be undertaken lightly, and will serve to discourage inappropriate

                                                                 16 and frivolous filings." See Higgins, 379 F.3d at 707 (internal citations and quotation marks

                                                                 17 omitted).

                                                                 18               Here, Jadelle is entitled to an award of attorney's fees, costs, and damages. Dismissal of

                                                                 19 the case, without more, entitles Jadelle to attorney's fees and costs. No reason exists to exclude

                                                                 20 the Petitioning Creditors from the general rule—they did not use bankruptcy as a last resort and

                                                                 21 should have expected to pay Jadelle's fees. Moreover, for the reasons discussed above, this case

                                                                 22 was commenced in bad faith and for an improper purpose when it was clear that the Petitioning

                                                                 23 Creditors were ineligible to commence the case under binding Ninth Circuit law. This is the type

                                                                 24 of bad faith involuntary filing that § 303(i) was designed to prevent. Accordingly, Jadelle

                                                                 25 respectfully requests that the Court award it attorney's fees, costs, and damages, subject to proof

                                                                 26 upon dismissal of the case.

                                                                 27

                                                                 28

                                                                      2822821.1                                             23                            MOTION TO DISMISS
                                                                                                                                                      INVOLUNTARY PETITION

                                                                                                                                                    EXHIBIT "8", PAGE 307
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                    Document   7, Filed:
                                                              10-1  Filed:
                                                                     Filed07/09/2020
                                                                           07/09/2020Page
                                                                           07/10/20     Page
                                                                                         Page317
                                                                                          31 of 317
                                                                                                  ofof725
                                                                                                439    725 ID #:522
                                                                                                       Page

                                                                 Case 2:20-bk-13530-BR            Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21               Desc
                                                                                                  Main Document    Page 28 of 29



                                                                  1 VIII. CONCLUSION

                                                                  2               Based on the foregoing, Jadelle respectfully requests that the Court immediately dismiss

                                                                  3 the involuntary petition, and award Jadelle attorney's fees, costs, and damages, including punitive

                                                                  4 damages, subject to proof.
                                                                  5

                                                                  6                                                Respectfully submitted,

                                                                  7 DATED: May 1, 2020                             SMILEY WANG-EKVALL, LLP
                                                                  8

                                                                  9                                                By:          /s/ Robert S. Marticello
                                                                                                                         ROBERT S. MARTICELLO
                                                                 10                                                      MICHAEL L. SIMON
                                                                                                                         Attorneys for Jadelle Jewelry and Diamonds,
                                                                 11                                                      LLC.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2822821.1                                            24                           MOTION TO DISMISS
                                                                                                                                                    INVOLUNTARY PETITION

                                                                                                                                                  EXHIBIT "8", PAGE 308
            Case:
              Case:20-1153,
                    20-1153,Document:
   Case 2:20-cv-06183-DOC    Document:14-8,
                             Document   7, Filed:
                                       10-1  Filed:
                                              Filed07/09/2020
                                                    07/09/2020Page
                                                    07/10/20     Page
                                                                  Page318
                                                                   32 of 318
                                                                           ofof725
                                                                         439    725 ID #:523
                                                                                Page
            Case 2:20-bk-13530-BR                  Doc 8 Filed 05/01/20 Entered 05/01/20 19:15:21                                     Desc
                                                   Main Document    Page 29 of 29



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Putative Debtor's Motion to Dismiss Involuntary
Petition and Request for Attorney's Fees, Costs, and Damages; and Memorandum of Points and Authorities in
Support will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/01/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    x   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    x   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    x   Neal Salisian ECF@salisianlee.com
    x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 05/01/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 05/01/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                     EXHIBIT "8", PAGE 309
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page319
                                                                33 of 319
                                                                        ofof725
                                                                      439    725 ID #:524
                                                                             Page




                     EXHIBIT "9"
                                       Case:
                                         Case:20-1153,
                                               20-1153,Document:
                              Case 2:20-cv-06183-DOC    Document:14-8,
                                                        Document   7, Filed:
                                                                  10-1  Filed:
                                                                         Filed07/09/2020
                                                                               07/09/2020Page
                                                                               07/10/20     Page
                                                                                             Page320
                                                                                              34 of 320
                                                                                                      ofof725
                                                                                                    439    725 ID #:525
                                                                                                           Page

                                                                     Case 2:20-bk-13530-BR         Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15     Desc
                                                                                                    Main Document    Page 1 of 35



                                                                      1 Daniel A. Lev (CA Bar No. 129622)
                                                                         dlev@sulmeyerlaw.com
                                                                      2 SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      3 333 South Grand Avenue, Suite 3400
                                                                        Los Angeles, California 90071-1406
                                                                      4 Telephone: 213.626.2311
                                                                        Facsimile: 213.629.4520
                                                                      5
                                                                        Attorneys for Petitioning Creditors
                                                                      6
                                                                        Ronald Richards (CA Bar No. 176246)
                                                                      7 ron@ronaldrichards.com
                                                                        Law Offices of Ronald Richards & Associates, APC
                                                                      8 P.O. Box 11480
                                                                        Beverly Hills, California 90213
                                                                      9 Telephone: 310.556.1001
                                                                        Facsimile: 310.277.3325
                                                                     10
                                                                        Attorneys for Victor Franco Noval
  Professional Corporation




                                                                     11
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                        Baruch C. Cohen (CA Bar No. 159455)
                                                                     12 baruchcohen@baruchcohenesq.com
                                                                        Law Office of Baruch C. Cohen, APLC
                                                                     13 4929 Wilshire Boulevard, Suite 940
                                                                        Los Angeles, California 90010
                                                                     14 Telephone: 323.937.4501
                                                                        Facsimile: 888.316.6107
SulmeyerKupetz, A




                                                                     15
                                                                        Attorneys for Peter Marco, LLC and First International Diamond, Inc.
                                                                     16
                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                     17
                                                                                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                     18

                                                                     19 In re                                           Case No. 2:20-bk-13530-BR
                                                                     20 JADELLE JEWELRY AND DIAMONDS,                   Chapter 7
                                                                        LLC,
                                                                     21                                                 DECLARATION OF OVED ANTER IN
                                                                                                                        SUPPORT OF PETITIONING
                                                                     22                                                 CREDITORS’ MOTION FOR
                                                                                          Alleged Debtor.               APPOINTMENT OF INTERIM CHAPTER
                                                                     23                                                 7 TRUSTEE
                                                                     24                                                 DATE:       June 9, 2020
                                                                                                                        TIME:       10:00 a.m.
                                                                     25                                                 PLACE:      Courtroom “1668”
                                                                     26

                                                                     27
                                                                     28


                                                                          DAL 2701428v1



                                                                                                                                          EXHIBIT "9", PAGE 310
                                            Case:
                                              Case:20-1153,
                                                    20-1153,Document:
                                   Case 2:20-cv-06183-DOC    Document:14-8,
                                                             Document   7, Filed:
                                                                       10-1  Filed:
                                                                              Filed07/09/2020
                                                                                    07/09/2020Page
                                                                                    07/10/20     Page
                                                                                                  Page321
                                                                                                   35 of 321
                                                                                                           ofof725
                                                                                                         439    725 ID #:526
                                                                                                                Page

                                                                     Case 2:20-bk-13530-BR        Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15         Desc
                                                                                                   Main Document    Page 2 of 35



                                                                      1
                                                                        VICTOR FRANCO NOVAL; PETER
                                                                      2 MARCO, LLC; and FIRST
                                                                        INTERNATIONAL DIAMOND, INC.,
                                                                      3
                                                                                  Petitioning Creditors,
                                                                      4
                                                                             vs.
                                                                      5
                                                                        JADELLE JEWELRY AND DIAMONDS,
                                                                      6 LLC,
                                                                      7                   Alleged Debtor.
                                                                      8

                                                                      9

                                                                     10                   I, Oved Anter, declare and state as follows:
                                                                     11                   1.    I am an individual over the age of eighteen and am the principal
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 owner and President of First International Diamond, Inc. (“First International”), which is a

                                                                     13 creditor of Jadelle Jewelry and Diamonds, LLC (the “Debtor” or “Jadelle”). Except as

                                                                     14 otherwise indicated, all statements contained in this Declaration are based upon my
                                                                     15 personal knowledge and my review of relevant financial documents. If I were called to
SulmeyerKupetz, A




                                                                     16 testify as a witness in this matter, I could and would competently testify to each of the

                                                                     17 facts set forth herein based upon my personal knowledge or review of documents.

                                                                     18                   2.    I make this Declaration in support of the “Notice of Motion and
                                                                     19 Petitioning Creditors’ Motion for Appointment of Interim Chapter 7 Trustee; Memorandum
                                                                     20 of Points and Authorities in Support Thereof” (the “Motion”), filed concurrently herewith.

                                                                     21                   3.    In the past, First International consigned large amounts of jewelry
                                                                     22 and diamonds to Jadelle and its controlling principal and insider Jona Rechnitz (“Jona”
                                                                     23 and together with his wife Rachel Rechnitz (“Rachel”), the “Rechnitz’s”). In an attempt to
                                                                     24 protect First International’s right to the consigned jewelry, on March 6, 2019, First

                                                                     25 International recorded a UCC-1 Financing Statement (the “UCC-1”) against Jadelle, by
                                                                     26 recording the UCC-1 with the California Secretary of State. The UCC-1 was recorded as

                                                                     27 Instrument No. 77246760002, Filing No. 19-7700745484. The UCC-1 was expressly
                                                                     28


                                                                          DAL 2701428v1                                  2

                                                                                                                                              EXHIBIT "9", PAGE 311
                                             Case:
                                               Case:20-1153,
                                                     20-1153,Document:
                                    Case 2:20-cv-06183-DOC    Document:14-8,
                                                              Document   7, Filed:
                                                                        10-1  Filed:
                                                                               Filed07/09/2020
                                                                                     07/09/2020Page
                                                                                     07/10/20     Page
                                                                                                   Page322
                                                                                                    36 of 322
                                                                                                            ofof725
                                                                                                          439    725 ID #:527
                                                                                                                 Page

                                                                     Case 2:20-bk-13530-BR        Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15        Desc
                                                                                                   Main Document    Page 3 of 35



                                                                      1 between Jadelle and First International. A true and correct copy of the March 6, 2019,
                                                                      2 UCC-1 is attached hereto as Exhibit “A” and incorporated herein by reference.

                                                                      3                   4.    On December 13, 2019, and again on December 30, 2019, after
                                                                      4 Jona was sentenced in New York in his criminal action, First International consigned 7

                                                                      5 pieces of jewelry worth $2,826,890 to Jadelle for resale to Jadelle’s clients. At the time, I
                                                                      6 had no reason to believe that the $2,826,890 consignments with Jadelle would be in
                                                                      7 jeopardy, primarily because of our prior relationship and our prior transactions. True and
                                                                      8 correct copies of the Consignment Memos documenting the separate consignment

                                                                      9 transactions between First International and Jadelle totaling $2,826,890 are attached

                                                                     10 hereto as Exhibit “B” and incorporated herein by reference.

                                                                     11                   5.    Prior to December 13, 2019, and December 30, 2019, and
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 continuing thereafter, Jona, on behalf of Jadelle, repeatedly indicated to me that he had a

                                                                     13 buyer and sold two pieces of First International’s consigned Jewelry, specifically, the 13

                                                                     14 62 PS D-VVS1 GIA, Harry Winston Mt/tr (with a cost value of $1,200,000), and the
                                                                     15 Reverse Diamond Earrings 1.20 ct (the DIAM RD E IF 11923922166) (with a cost value
SulmeyerKupetz, A




                                                                     16 of $907,715), and was awaiting receipt of payment from Jadelle’s “client,” and the rest of

                                                                     17 the jewelry remained in Jadelle’s possession on consignment.

                                                                     18                   6.    On January 2, 2020, at 11:52:42, Jona, on behalf of Jadelle, texted

                                                                     19 me, confirming that he would not release First International’s merchandise to Jadelle's
                                                                     20 buyer until First International was first paid. The text exchange between me and Jona

                                                                     21 read as follows:
                                                                     22                   Jona Rechnitz: Please confirm the following agreement: 1)
                                                                     23                   you’re my lunch date every Friday. That’s the day we review
                                                                     24                   the goods on hand every week and settle up bills. 2) I am

                                                                     25                   authorized to ship the 3 emerald cut rings and Ascher
                                                                     26                   bracelet to Loren ridinger my client in miami. Anything she

                                                                     27                   buys will be paid next Friday anything she doesn’t buy is
                                                                     28                   back in my office next week. 3) the Harry Winston 13ct and


                                                                          DAL 2701428v1                                 3

                                                                                                                                              EXHIBIT "9", PAGE 312
                                              Case:
                                                Case:20-1153,
                                                      20-1153,Document:
                                     Case 2:20-cv-06183-DOC    Document:14-8,
                                                               Document   7, Filed:
                                                                         10-1  Filed:
                                                                                Filed07/09/2020
                                                                                      07/09/2020Page
                                                                                      07/10/20     Page
                                                                                                    Page323
                                                                                                     37 of 323
                                                                                                             ofof725
                                                                                                           439    725 ID #:528
                                                                                                                  Page

                                                                     Case 2:20-bk-13530-BR          Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15          Desc
                                                                                                     Main Document    Page 4 of 35



                                                                      1                   1 Oct eif are both in my possession and I'm busy with the
                                                                      2                   stones through next Wednesday. Next Wednesday they will

                                                                      3                   be returned wherever you instruct me. If they are sold I will
                                                                      4                   collect payment before releasing them and pay you first. 4) I

                                                                      5                   will see your stupid movie next week with YOU. 5) this is our
                                                                      6                   understanding that we will both stick to and I look forward to
                                                                      7                   doing good healthy business together this year.
                                                                      8                   Oved Anter: Deal.

                                                                      9                   Jona Rechnitz: Deal and we are never discussing this type

                                                                     10                   of stuff ever again won’t need to and won’t. [Emphasis

                                                                     11                   Added].
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   7.     Notwithstanding Jona’s January 2, 2020, promise, on behalf of

                                                                     13 Jadelle, not to release First International’s merchandise to Jadelle’s buyer until First

                                                                     14 International was first paid, from January 15 through January 24, 2020, Jona, on behalf of
                                                                     15 Jadelle, texted me that he gave the consigned merchandise away. He then proceeded to
SulmeyerKupetz, A




                                                                     16 lull me with stories about his mother’s illness and how Jadelle still intended to pay me.

                                                                     17 The following text exchanges between me and Jona reveal how Jona was stalling in

                                                                     18 order to buy time to continue his and Jadelle’s illicit and fraudulent activities:

                                                                     19                   [1/15/20, 02:53:03] Oved Anter: All good, you ?
                                                                     20                   [1/15/20, 08:11:47] Jona Rechnitz: 70%. Hoping wire hits

                                                                     21                   today of it was sent Sunday afternoon should arrive this
                                                                     22                   afternoon I think. Bank said can take up to 3-5 days.
                                                                     23                   [1/15/20, 08:16:33] Oved Anter: Never heard 3 to 5 days for
                                                                     24                   a wire from Absolutely nonsense.

                                                                     25                   [1/15/20, 08:16:43] Oved Anter: Wire is a press of a button.
                                                                     26                   [1/15/20,08:17:22] Oved Anter: Please call me when you’re

                                                                     27                   able to, hope you’re feeling better.
                                                                     28


                                                                          DAL 2701428v1                                   4

                                                                                                                                                EXHIBIT "9", PAGE 313
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page324
                                                                                             38 of 324
                                                                                                     ofof725
                                                                                                   439    725 ID #:529
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR         Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15         Desc
                                                                                                    Main Document    Page 5 of 35



                                                                      1                   [1/15/20, 08:17:37] Jona Rechnitz: It should hit today I think
                                                                      2                   let's see.

                                                                      3                   [1/15/20, 08:21:22] Oved Anter: Please call Biton if you don't
                                                                      4                   mind.

                                                                      5                   [1/15/20, 08:21:29] Oved Anter: By 10.
                                                                      6                   [1/15/20, 08:21:36] Oved Anter: How do you feel
                                                                      7                   [1/15/20,08:22:54] Jona Rechnitz: Not great will call now.
                                                                      8                   [1/15/20,08:40:03] Oved Anter: Gm, I need huge favor my

                                                                      9                   daughter SHIRA needs a live in, Hers is leaving in a few

                                                                     10                   days going back to her country, please help if you know any.

                                                                     11                   [1/15/20, 08:41:42] Jona Rechnitz: Ok.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   [1/15/20, 12:34:39] Oved Anter: FYI spoke to Helen Dayan

                                                                     13                   to double Check myself, wire from Israel comes in the next

                                                                     14                   day, please let me know what’s going on.
                                                                     15                   [1/15/20, 12:59:08] Jona Rechnitz: I am sure it will hit
SulmeyerKupetz, A




                                                                     16                   tomorrow.

                                                                     17                   [1/15/20, 15:47:55] Oved Anter: Did you ship the Emeralds

                                                                     18                   back.

                                                                     19                   [1/15/20,15:49:29] Jona Rechnitz: Yes.
                                                                     20                   [1/15/20,15:50:03] Oved Anter: Thanks, did she keep

                                                                     21                   everything.
                                                                     22                   [1/15/20, 18:49:03] Oved Anter: Call me.
                                                                     23                   [1/15/20, 19:07:31] Jona Rechnitz: Missed voice call.
                                                                     24                   [1/15/20, 19:07:50] Jona Rechnitz: Missed voice call.

                                                                     25                   [1/15/20, 19:07:58] Jona Rechnitz: Tried you back.
                                                                     26                   [1/15/20, 19:08:02] Jona Rechnitz: School event.

                                                                     27                   [1/15/20,19:08:07] Jona Rechnitz: Talk tomorrow am.
                                                                     28                   [1/15/20, 19:14:34] Oved Anter: Ok.


                                                                          DAL 2701428v1                                  5

                                                                                                                                              EXHIBIT "9", PAGE 314
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page325
                                                                                             39 of 325
                                                                                                     ofof725
                                                                                                   439    725 ID #:530
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR         Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15         Desc
                                                                                                    Main Document    Page 6 of 35



                                                                      1                   [1/15/20, 19:17:38] Jona Rechnitz: Around 10 or earlier.
                                                                      2                   [1/15/20, 19:21:53] Oved Anter: Sorry was on the other line,

                                                                      3                   will speak am, I really need to have you wire am so I can
                                                                      4                   take care of certain obligations.

                                                                      5                   [1/15/20, 19:23:39] Jona Rechnitz: If wire hits as it should
                                                                      6                   you’ll get it.
                                                                      7                   [1/15/20, 19:24:19] Jona Rechnitz: If it doesn’t we will call
                                                                      8                   them and see what’ s going on but I believe it will hit - ever

                                                                      9                   since my sentencing my bank has been very slow ok

                                                                     10                   international wires.

                                                                     11                   [1/15/20, 19:24:24] Jona Rechnitz: Happened last week too.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   [1/15/20, 19:25:02] Oved Anter: There is no if you were not

                                                                     13                   supposed to let go of merchandise until we get paid.

                                                                     14                   [1/15/20, 19:25:52] Jona Rechnitz: What.
                                                                     15                   [1/15/20, 19:26:19] Jona Rechnitz: I closed deal told you
SulmeyerKupetz, A




                                                                     16                   Mazal asked for invoices and finalized deal with you.

                                                                     17                   [1/15/20, 19:26:29] Jona Rechnitz: I gave them the stones.

                                                                     18                   [1/15/20, 19:26:36] Jona Rechnitz: These are people I know

                                                                     19                   very well.
                                                                     20                   [1/15/20, 19:26:39] Jona Rechnitz: I guarantee it.

                                                                     21                   [1/15/20, 19:26:58] Oved Anter: Yeah but we have an
                                                                     22                   agreement that you don’t release Merch until we get Paid.
                                                                     23                   [1/15/20,19:27:08] Oved Anter: I appreciate it guarantees
                                                                     24                   will you be able to cough up the money.

                                                                     25                   [1/15/20,19:27:13] Jona Rechnitz: Yes.
                                                                     26                   [1/15/20, 19:28:09] Oved Anter: Ok because I really need to

                                                                     27                   get paid tomorrow.
                                                                     28


                                                                          DAL 2701428v1                                   6

                                                                                                                                               EXHIBIT "9", PAGE 315
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page326
                                                                                             40 of 326
                                                                                                     ofof725
                                                                                                   439    725 ID #:531
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR        Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15           Desc
                                                                                                   Main Document    Page 7 of 35



                                                                      1                   [1/15/20,19:28:36] Jona Rechnitz: 1) wire comes in you get
                                                                      2                   paid 2) I get the stones back if issue 3) I pay you don’t get

                                                                      3                   stiffed. Only 3 options, I don’t foresee any issue. I have sold
                                                                      4                   them before. Never had any problem whatsoever. And after

                                                                      5                   they pay they need the certificates and I also need invoices
                                                                      6                   reflective of our prices we agreed upon.
                                                                      7                   [1/15/20, 19:28:58] Jona Rechnitz: If they pay me tomorrow
                                                                      8                   it is not able to wire until next day you know that. Pending

                                                                      9                   and not useable until overnight.

                                                                     10                   [1/15/20, 19:29:03] Jona Rechnitz: I want to be very clear.

                                                                     11                   [1/15/20, 19:29:13] Jona Rechnitz: I can give a check if their
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   Wire arrives.

                                                                     13                   [1/15/20, 19:30:18] Oved Anter: What happens if the wire

                                                                     14                   does not arrive.
                                                                     15                   [1/15/20, 19:30:45] Oved Anter: If it’s not in your account
SulmeyerKupetz, A




                                                                     16                   tomorrow that means it was not sent.

                                                                     17                   [1/15/20, 19:31:00] Oved Anter: It was sent on Sunday as

                                                                     18                   you said the latest would have been in your account on

                                                                     19                   Tuesday.
                                                                     20                   [1/15/20, 19:31:06] Oved Anter: Anyway we will talk

                                                                     21                   tomorrow.
                                                                     22                   [1/15/20, 19:31:46] Jona Rechnitz: Ok done guessing. It’s
                                                                     23                   eating me alive. They told me they sent it. International
                                                                     24                   wired take few days always for me. Sometimes 5 days.

                                                                     25                   Check it out yourself. Wells Fargo.
                                                                     26                   [1/15/20, 19:32:03] Oved Anter: Does not.

                                                                     27                   [1/15/20, 19:32:30] Jona Rechnitz: I’m not arguing.
                                                                     28                   [1/15/20, 19:32:57] Jona Rechnitz: It’s been 3 days.


                                                                          DAL 2701428v1                                   7

                                                                                                                                               EXHIBIT "9", PAGE 316
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page327
                                                                                             41 of 327
                                                                                                     ofof725
                                                                                                   439    725 ID #:532
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR        Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15           Desc
                                                                                                   Main Document    Page 8 of 35



                                                                      1                   [1/15/20, 19:33:08] Jona Rechnitz: I expect and hope it
                                                                      2                   comes tomorrow.

                                                                      3                   [1/15/20, 19:33:11] Jona Rechnitz: That’s all.
                                                                      4                   [1/15/20, 19:34:08] Jona Rechnitz: If you need me to undo

                                                                      5                   this deal tell me I can’t deal with the pressure every time I
                                                                      6                   sell something. Or Let’s just see what happens tomorrow.
                                                                      7                   [1/16/20, 09:28:57] Jona Rechnitz: Sent bank the swift they
                                                                      8                   see it coming in today you were right will be in touch once it

                                                                      9                   hits.

                                                                     10                   [1/16/20, 09:29:04] Jona Rechnitz: Going to shul.

                                                                     11                   [1/16/20, 09:32:50] Oved Anter: So I don’t understand what
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   you’re saying they are saying that it coming in.

                                                                     13                   [1/16/20, 09:34:43] Jona Rechnitz: Yes.

                                                                     14                   [1/16/20, 09:34:48] Jona Rechnitz: They tracked it.
                                                                     15                   [1/16/20, 09:35:15] Oved Anter: Good, so you can send me
SulmeyerKupetz, A




                                                                     16                   a check before noon please.

                                                                     17                   [1/16/20, 09:35:56] Jona Rechnitz: No.

                                                                     18                   [1/16/20, 09:36:13] Jona Rechnitz: When funds hit my

                                                                     19                   account I will let you know then wire you.
                                                                     20                   [1/16/20, 09:36:21] Jona Rechnitz: I’m not writing a check

                                                                     21                   for money I don’t have yet.
                                                                     22                   [1/16/20, 09:36:40] Jona Rechnitz: And not writing a check
                                                                     23                   and being pressured like this. Money will hit then I will wire.
                                                                     24                   [1/16/20, 09:37:05] Oved Anter: OK let me know when it hits

                                                                     25                   I’d rather have a wire anyway.
                                                                     26                   [1/16/20,09:37:13] Jona Rechnitz: Ok.

                                                                     27                   [1/16/20, 10:53:48] Jona Rechnitz: I keep checking account.
                                                                     28                   Will update you.


                                                                          DAL 2701428v1                                    8

                                                                                                                                               EXHIBIT "9", PAGE 317
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page328
                                                                                             42 of 328
                                                                                                     ofof725
                                                                                                   439    725 ID #:533
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR        Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15         Desc
                                                                                                   Main Document    Page 9 of 35



                                                                      1                   [1/16/20, 14:10:22] Oved Anter: I just want to confirm you
                                                                      2                   received the money and I will have it tomorrow for sure by 10

                                                                      3                   a wire to me.
                                                                      4                   [1/16/20, 14:17:09] Jona Rechnitz: I told you you’ll have it

                                                                      5                   wired tomorrow morning already.
                                                                      6                   [1/16/20, 14:19:23] Oved Anter: Ok and don’t be a bitch
                                                                      7                   please to me.
                                                                      8                   [1/17/20, 00:13:33] Jona Rechnitz: Please send me total

                                                                      9                   amounts in The morning for both payments and I need

                                                                     10                   invoices as well thx Shirin can send the invoices anytime but

                                                                     11                   please make sure I have them for my records.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   [1/17/20, 07:49:37] Oved Anter: Call me please.

                                                                     13                   [1/17/20, 08:53:35] Oved Anter: ?

                                                                     14                   [1/17/20, 09:14:36] Jona Rechnitz: Missed voice call.
                                                                     15                   [1/17/20, 09:15:21] Jona Rechnitz: Missed voice call.
SulmeyerKupetz, A




                                                                     16                   [1/17/20, 09:30:44] Oved Anter: Can shirin pick up the

                                                                     17                   check from your office at 10:30 so she can take it downtown.

                                                                     18                   [1/17/20, 09:32:00] Oved Anter: Or f he can bring to my

                                                                     19                   office by 10:30.
                                                                     20                   [1/17/20, 09:34:13] Jona Rechnitz: It will be done on next

                                                                     21                   hour or so.
                                                                     22                   [1/17/20,09:59:33] Oved Anter: ShirahS maid just quit I
                                                                     23                   need help urgent if you know anyone or can ask around.
                                                                     24                   [1/17/20, 10:17:28] Oved Anter: Are the ec back.

                                                                     25                   [1/17/20, 10:19:15] Jona Rechnitz: I’ll ask.
                                                                     26                   [1/17/20, 10:19:33] Jona Rechnitz: She’s choosing over the

                                                                     27                   weekend and sending for Monday.
                                                                     28                   [1/17/20,10:19:36] Jona Rechnitz: She’s taking 1.


                                                                          DAL 2701428v1                                  9

                                                                                                                                              EXHIBIT "9", PAGE 318
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page329
                                                                                             43 of 329
                                                                                                     ofof725
                                                                                                   439    725 ID #:534
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR           Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15          Desc
                                                                                                     Main Document    Page 10 of 35



                                                                      1                   [1/17/20, 10:20:07] Oved Anter: I thought you said she Past
                                                                      2                   I need the one that she doesn’t want for sure right away

                                                                      3                   please.
                                                                      4                   [1/17/20, 10:20:33] Oved Anter: That’s ridiculous.

                                                                      5                   [1/17/20, 10:24:22] Jona Rechnitz: I can never please you.
                                                                      6                   It's not ever enough. I can’t deal this way. I didn’t tell you in
                                                                      7                   with my. Other don’t say a word paramedics were here. So
                                                                      8                   I’m not in the mood. My siblings don’t know. She had blood

                                                                      9                   clot. Please.

                                                                     10                   [1/17/20, 10:24:36] Jona Rechnitz: This message was

                                                                     11                   deleted.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   [1/17/20, 10:25:20] Oved Anter: I explained to the urgency

                                                                     13                   why I need the money in my account today and you said you

                                                                     14                   were in the morning, you’re not doing it, I need check
                                                                     15                   immediately so I can send somebody downtown so they can
SulmeyerKupetz, A




                                                                     16                   clear it for me as soon as possible, I’m sorry about this but

                                                                     17                   that does not stop you guys from signing a check.

                                                                     18                   [1/17/20, 10:25:50] Jona Rechnitz: What are you talking

                                                                     19                   about!!!!!!!
                                                                     20                   [1/17/20, 10:25:53] Oved Anter: You told me you gave him

                                                                     21                   instructions yesterday.
                                                                     22                   [1/17/20, 10:25:54] Jona Rechnitz: I said it’s on way to you.
                                                                     23                   [1/17/20, 10:25:58] Jona Rechnitz: Stop it oved.
                                                                     24                   [1/17/20, 10:26:04] Jona Rechnitz: This is ridiculous!!!!!!

                                                                     25                   [1/17/20, 10:37:41] Jona Rechnitz: Watch the video of my
                                                                     26                   mother! Don’t tell anyone. Checks are on the way to you.

                                                                     27                   We will talk before shabbos if everything is ok on my end -
                                                                     28


                                                                          DAL 2701428v1                                   10

                                                                                                                                                 EXHIBIT "9", PAGE 319
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page330
                                                                                             44 of 330
                                                                                                     ofof725
                                                                                                   439    725 ID #:535
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR         Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15         Desc
                                                                                                   Main Document    Page 11 of 35



                                                                      1                   Oved if you really love me like I think you Then read our
                                                                      2                   texts again and you will understand how I feel.

                                                                      3                   [1/17/20, 10:38:11] Oved Anter: What video.
                                                                      4                   [1/17/20, 10:38:27] Jona Rechnitz: My mother I sent you !!

                                                                      5                   [1/17/20, 10:38:40] Oved Anter: I didn’t realize it’s your
                                                                      6                   mom.
                                                                      7                   [1/17/20, 10:38:40] Jona Rechnitz: I texted you dealing with
                                                                      8                   emergency with paramedics and my mother blood clot.

                                                                      9                   [1/17/20, 10:38:58] Oved Anter: You already use that

                                                                     10                   excuse a few days ago with somebody else.

                                                                     11                   [1/17/20, 10:39:03] Jona Rechnitz: Yes yesterday.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   [1/17/20, 10:39:09] Jona Rechnitz: It happened.

                                                                     13                   [1/17/20, 10:39:12] Jona Rechnitz: I’m woth her.

                                                                     14                   [1/17/20,10:39:17] Jona Rechnitz: R u serious??????
                                                                     15                   [1/17/20,10:39:55] Jona Rechnitz: You’re not embarrassed
SulmeyerKupetz, A




                                                                     16                   right now. I’m with her now I can’t believe you.

                                                                     17                   [1/17/20, 10:40:02] Jona Rechnitz: I don’t need any

                                                                     18                   excuses.

                                                                     19                   [1/17/20, 10:40:07] Jona Rechnitz: I sent your checks!!!!!
                                                                     20                   [1/17/20,10:40:18] Jona Rechnitz: Why are you pressuring

                                                                     21                   me like this it’s ridiculous.
                                                                     22                   [1/17/20, 10:42:18] Oved Anter: I explained it to you last
                                                                     23                   night and you’re putting me in an extremely bad predicament
                                                                     24                   if the monies not there on Monday.

                                                                     25                   [1/17/20, 10:42:18] Oved Anter: And I thought you
                                                                     26                   understood that’s why I was happy you wiring me before 10

                                                                     27                   o'clock today as you said before.
                                                                     28


                                                                          DAL 2701428v1                                   11

                                                                                                                                               EXHIBIT "9", PAGE 320
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page331
                                                                                             45 of 331
                                                                                                     ofof725
                                                                                                   439    725 ID #:536
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR        Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15          Desc
                                                                                                  Main Document    Page 12 of 35



                                                                      1                   [1/17/20, 10:42:18] Oved Anter: And now I’m not sure it’s
                                                                      2                   going to be cleared on time.

                                                                      3                   [1/17/20, 10:44:10] Jona Rechnitz: I told you that checks on
                                                                      4                   way to you momentarily. This is extremely unpleasant. I'm

                                                                      5                   don’t texting you now. Everything is my fault. Shabbat
                                                                      6                   Shalom.
                                                                      7                   [1/20/20, 05:48:53] Oved Anter: Gm , please make sure I
                                                                      8                   will get the ec rings latest tomorrow.

                                                                      9                   [1/20/20, 09:28:39] Oved Anter: Let me know if you got the

                                                                     10                   message, and call meet and talk today please.

                                                                     11                   [1/20/20, 10:10:22] Jona Rechnitz: Message Received. Not
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   working today with family kids off from school.

                                                                     13                   [1/20/20, 10:11:58] Oved Anter: Ok thank you.

                                                                     14                   [1/20/20, 10:17:50] Oved Anter: Please make sure the ec
                                                                     15                   are here tomorrow please.
SulmeyerKupetz, A




                                                                     16                   [1/20/20, 10:21:42] Jona Rechnitz: Ok.

                                                                     17                   [1/20/20, 22:13:30] Jona Rechnitz: Good night. Sorry for my

                                                                     18                   sensitivity and attitude lately. I’ve been going through a lot

                                                                     19                   personally and in my family. You know I feel very close to
                                                                     20                   you. Good night.

                                                                     21                   [1/21/20, 13:39:07] Oved Anter: Call me.
                                                                     22                   [1/21/20, 14:49:23] Oved Anter: I need the ec.
                                                                     23                   [1/21/20, 14:51:08] Jona Rechnitz: Tomorrow you’ll have it.
                                                                     24                   So sorry.

                                                                     25                   [1/21/20, 14:55:16] Oved Anter: Ok thank you.
                                                                     26                   [1/22/20, 11:28:32] Oved Anter: Before I go nuts please

                                                                     27                   send me now whatever leftovers you have with you, but now.
                                                                     28                   [1/22/20, 11:28:52] Oved Anter: Whatever amount it is.


                                                                          DAL 2701428v1                                  12

                                                                                                                                               EXHIBIT "9", PAGE 321
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page332
                                                                                             46 of 332
                                                                                                     ofof725
                                                                                                   439    725 ID #:537
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR        Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15             Desc
                                                                                                  Main Document    Page 13 of 35



                                                                      1                   [1/22/20,11:31:46] Jona Rechnitz: Ok.
                                                                      2                   [1/22/20, 11:37:17] Jona Rechnitz: Oved please give me

                                                                      3                   until tomorrow to get your items back and returned safely.
                                                                      4                   Please I beg you keep this between us and give me until

                                                                      5                   tomorrow.
                                                                      6                   [1/22/20, 11:37:56] Jona Rechnitz: I’m working with my
                                                                      7                   family now to get it please bottom of my heart.
                                                                      8                   [1/22/20, 11:38:15] Oved Anter: Send what you have now, I

                                                                      9                   will hold off till tomorrow and will talk about rest.

                                                                     10                   [1/22/20, 11:38:18] Jona Rechnitz: I’m not well but have big

                                                                     11                   heart for you and helped your family when o could please
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   help me.

                                                                     13                   [1/22/20, 11:38:20] Jona Rechnitz: Thx.

                                                                     14                   [1/22/20, 11:38:21] Jona Rechnitz: Ok.
                                                                     15                   [1/22/20, 13:01:06] Oved Anter: You also have 5 rows
SulmeyerKupetz, A




                                                                     16                   bracelet with princess cut.

                                                                     17                   [1/22/20, 13:32:29] Oved Anter: Do you have the 18 ct fy.

                                                                     18                   [1/22/20,13:34:41] Jona Rechnitz: The yellow I returned to

                                                                     19                   you?
                                                                     20                   [1/22/20, 13:35:03] Jona Rechnitz: I never took it back.

                                                                     21                   [1/22/20, 13:42:44] Oved Anter: Sorry you’re right.
                                                                     22                   [1/22/20, 14:57:09] Jona Rechnitz: You know I really do love
                                                                     23                   you and that’s why I helped you from my heart with Andrew
                                                                     24                   and other things. I feel so close to you and I’m trying to get

                                                                     25                   this all resolved now. Just know you mean a lot to me.
                                                                     26                   [1/22/20, 14:59:26] Oved Anter: Thank you Jona and it’s

                                                                     27                   same here, stay strong for your kids and parents, try to
                                                                     28


                                                                          DAL 2701428v1                                    13

                                                                                                                                                  EXHIBIT "9", PAGE 322
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                        Filed07/09/2020
                                                                              07/09/2020Page
                                                                              07/10/20     Page
                                                                                            Page333
                                                                                             47 of 333
                                                                                                     ofof725
                                                                                                   439    725 ID #:538
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR        Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15           Desc
                                                                                                  Main Document    Page 14 of 35



                                                                      1                   resolve this with help of your cousin, when the fog goes
                                                                      2                   away let’s sit down and figure out…..

                                                                      3                   [1/22/20, 15:00:16] Jona Rechnitz: Ok thx.
                                                                      4                   [1/22/20,15:04:02] Oved Anter: Are you still there.

                                                                      5                   [1/22/20, 15:07:16] Jona Rechnitz: Ya.
                                                                      6                   [1/22/20, 15:07:44] Oved Anter: Ok let me know when done
                                                                      7                   and update please.
                                                                      8                   [1/22/20, 15:08:05] Jona Rechnitz: Ok.

                                                                      9                   [1/22/20, 16:57:45] Jona Rechnitz: In a meeting.

                                                                     10                   [1/22/20, 16:58:06] Oved Anter: Ok call me when done.

                                                                     11                   [1/22/20, 21:19:59] Oved Anter: Hi, what’s new.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   [1/22/20, 21:39:52] Jona Rechnitz: Will have good news

                                                                     13                   hopefully tomorrow just finished meeting.

                                                                     14                   [1/22/20,21:41:23] Oved Anter: Ok good, really wishing you
                                                                     15                   good.
SulmeyerKupetz, A




                                                                     16                   [1/22/20, 21:43:14] Jona Rechnitz: I know thx.

                                                                     17                   [1/23/20, 08:56:56] Oved Anter: Gm, give me a call when

                                                                     18                   you have a chance please.

                                                                     19                   [1/23/20, 09:09:11] Jona Rechnitz: Please give me a few
                                                                     20                   hours everything is safe and being resolved.

                                                                     21                   [1/23/20, 09:09:27] Jona Rechnitz: I really wish you kept this
                                                                     22                   to yourself. Please continue.
                                                                     23                   [1/23/20, 09:09:46] Oved Anter: Ok np But call me because
                                                                     24                   I want to ask you a couple of questions.

                                                                     25                   [1/23/20, 10:15:36] Oved Anter: Come give me a hug and I
                                                                     26                   have to run to the doctors I’m downstairs.

                                                                     27                   [1/23/20, 19:29:51] Oved Anter: Sorry Forgot your charger
                                                                     28                   in my pocket.


                                                                          DAL 2701428v1                                   14

                                                                                                                                                EXHIBIT "9", PAGE 323
                                            Case:
                                              Case:20-1153,
                                                    20-1153,Document:
                                   Case 2:20-cv-06183-DOC    Document:14-8,
                                                             Document   7, Filed:
                                                                       10-1  Filed:
                                                                              Filed07/09/2020
                                                                                    07/09/2020Page
                                                                                    07/10/20     Page
                                                                                                  Page334
                                                                                                   48 of 334
                                                                                                           ofof725
                                                                                                         439    725 ID #:539
                                                                                                                Page

                                                                     Case 2:20-bk-13530-BR         Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15           Desc
                                                                                                   Main Document    Page 15 of 35



                                                                      1                   [1/23/20,19:31:01] Jona Rechnitz: Missed voice call.
                                                                      2                   [1/23/20, 19:33:05] Jona Rechnitz: Enjoy it. It’s the best.

                                                                      3                   [1/24/20, 08:37:24] Oved Anter: Call me please.
                                                                      4                   [1/24/20, 08:37:34] Jona Rechnitz: 30 min ok?

                                                                      5                   [1/24/20, 08:37:41] Oved Anter: Yes.
                                                                      6                   [1/24/20, 08:57:36] Jona Rechnitz: imma.pdf * 1 page
                                                                      7                   document omitted.
                                                                      8                   [1/24/20, 08:57:49] Jona Rechnitz: IMMA INTERNATIONAL

                                                                      9                   INVOICE.pdf * 1 page document omitted.

                                                                     10                   [1/24/20, 15:17:03] Jona Rechnitz: Shabbat Shalom thank

                                                                     11                   you.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   [1/24/20, 15:17:12] Jona Rechnitz: You’re a true friend and

                                                                     13                   a great person.

                                                                     14                   [1/24/20, 15:17:43] Oved Anter: Shabbat shalom, I think it
                                                                     15                   was on the text to text that to you.
SulmeyerKupetz, A




                                                                     16                   [1/24/20, 15:17:58] Oved Anter: Relax and enjoy Shabbat.

                                                                     17                   [1/24/20,15:18:10] Oved Anter: My finger was on the text.

                                                                     18                   [1/24/20, 15:39:24] Jona Rechnitz: You’re more than a

                                                                     19                   friend and mentsch.
                                                                     20                   [1/24/20,15:39:35] Jona Rechnitz: You may have saved my

                                                                     21                   life.
                                                                     22                   [1/24/20, 15:57:42] Oved Anter: Thank you.
                                                                     23                   [1/24/20, 15:58:12] Oved Anter: Now shut the phone.
                                                                     24                   Shabbat shalom. [Emphasis Added].

                                                                     25                   8.      In addition to the foregoing, on January 17, 2020, First International
                                                                     26 received two checks drawn on Jadelle’s Wells Fargo Bank account in the total aggregate

                                                                     27 amount of $2,122,760, specifically, (i) check no. 2200 in the amount of $922,760, and (ii)
                                                                     28 check no. 2201 in the amount of $1,200,000. Both of these checks were NSF at the time


                                                                          DAL 2701428v1                                   15

                                                                                                                                                EXHIBIT "9", PAGE 324
                                              Case:
                                                Case:20-1153,
                                                      20-1153,Document:
                                     Case 2:20-cv-06183-DOC    Document:14-8,
                                                               Document   7, Filed:
                                                                         10-1  Filed:
                                                                                Filed07/09/2020
                                                                                      07/09/2020Page
                                                                                      07/10/20     Page
                                                                                                    Page335
                                                                                                     49 of 335
                                                                                                             ofof725
                                                                                                           439    725 ID #:540
                                                                                                                  Page

                                                                     Case 2:20-bk-13530-BR       Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15           Desc
                                                                                                 Main Document    Page 16 of 35



                                                                      1 of tender. True and correct copies of the January 17, 2020, checks are attached hereto
                                                                      2 as Exhibit “C” and incorporated herein by reference.

                                                                      3                   9.    There can be no dispute that Jona’s representations to me and First
                                                                      4 International were false, in that, instead of reselling First International’s two pieces of

                                                                      5 consigned jewelry and repaying First International, and returning the balance of the
                                                                      6 consigned jewelry held by Jadelle, Jona and Jadelle absconded with all of First
                                                                      7 International’s consigned jewelry, either pawning them off, retaining the proceeds of
                                                                      8 sales, or using the jewelry as collateral for business or personal loans to various

                                                                      9 questionable sources. Simply stated, First International has not received a single dollar

                                                                     10 of the $2,826,890 in consigned jewelry. Nor has First International received the

                                                                     11 consigned jewelry back from Jadelle. Jona and Jadelle either liquidated or fraudulently
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 transferred First International’s consigned jewelry for their own benefit.

                                                                     13                   10.   I have since learned that, during the time Jona and Jadelle were

                                                                     14 defrauding me and First International, Jona and Jadelle were defrauding other diamond
                                                                     15 dealers and insurance companies in Southern California, including, but not limited to,
SulmeyerKupetz, A




                                                                     16 Sotheby’s, Peter Marco, Leon Landver, Ben Adhoot, Yehuda Gamzo, Moti Klein, and

                                                                     17 Julius Klein. I have been advised that the amount of losses to these various parties is

                                                                     18 alleged to be over $15,000,000.

                                                                     19                   11.   During this entire time, Jona, on behalf of Jadelle, repeatedly lied to
                                                                     20 me that the deals with his clients were consummated. Jona and Jadelle lulled me into a

                                                                     21 false sense of security, and attempted to fabricate one excuse after another to delay
                                                                     22 paying First International or returning the consigned jewelry as part of their effort to hide
                                                                     23 the truth from me through stonewalling and lies. Repeated demands have been made to
                                                                     24 Jona and Jadelle to return First International’s consigned jewelry, but to no avail.

                                                                     25 Instead, Jona and Jadelle took numerous steps to pacify me in order to buy more time,
                                                                     26 and to keep this matter secret via phone calls and WhatsApp texts.

                                                                     27                   12.   Emblematic of Jona’s deceit, on February 4, 2020, at 9:40, Jona,
                                                                     28 again on behalf of Jadelle, falsely enlisted attorneys to pretend a bailout was coming from


                                                                          DAL 2701428v1                                 16

                                                                                                                                               EXHIBIT "9", PAGE 325
                                             Case:
                                               Case:20-1153,
                                                     20-1153,Document:
                                    Case 2:20-cv-06183-DOC    Document:14-8,
                                                              Document   7, Filed:
                                                                        10-1  Filed:
                                                                               Filed07/09/2020
                                                                                     07/09/2020Page
                                                                                     07/10/20     Page
                                                                                                   Page336
                                                                                                    50 of 336
                                                                                                            ofof725
                                                                                                          439    725 ID #:541
                                                                                                                 Page

                                                                     Case 2:20-bk-13530-BR        Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15           Desc
                                                                                                  Main Document    Page 17 of 35



                                                                      1 family members to buy himself and Jadelle more time. Attorneys from Cohen Williams
                                                                      2 LLP wrote me an email about the purported bailout:

                                                                      3                   We write with an update on Jona Rechnitz. A family
                                                                      4                   member of Mr. Rechnitz has informed our law firm that the

                                                                      5                   family member is seeking to refinance certain real property
                                                                      6                   in order to satisfy Mr. Rechnitz’s outstanding liabilities. We
                                                                      7                   currently have no visibility into the family member’s interest
                                                                      8                   in the property, the value of the property, or what, if any

                                                                      9                   equity, the family member has in it. If you are represented

                                                                     10                   by counsel, please let us know and provide your counsel’s

                                                                     11                   contact information. Our client’s desire is to resolve this
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   matter amicably.

                                                                     13 A true and correct copy of the February 4, 2020, email is attached hereto as Exhibit “D”

                                                                     14 and incorporated herein by reference.
                                                                     15                   13.    I understood the Cohen Williams LLP email to mean exactly what it
SulmeyerKupetz, A




                                                                     16 stated, in other words, that Jona and Jadelle wanted to know what was owed to First

                                                                     17 International so that its undisputed debt could be paid in full. Importantly, at no time have

                                                                     18 Jadelle or the Rechnitz’s, or anyone acting or purporting to act on their behalf, ever

                                                                     19 disputed the bona fide status of First International’s claim, either as to its nature, validity,
                                                                     20 or amount.

                                                                     21
                                                                     22
                                                                     23
                                                                     24

                                                                     25
                                                                     26

                                                                     27
                                                                     28


                                                                          DAL 2701428v1                                  17

                                                                                                                                                 EXHIBIT "9", PAGE 326
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage337
                                                              51 of337ofof725
                                                                    439    725 ID #:542
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 18 of 35




                                                                    EXHIBIT "9", PAGE 327
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage338
                                                              52 of338ofof725
                                                                    439    725 ID #:543
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 19 of 35




                                                                      EXHIBIT A 019


                                                                    EXHIBIT "9", PAGE 328
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage339
                                                              53 of339ofof725
                                                                    439    725 ID #:544
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 20 of 35




                                                                      EXHIBIT A 020


                                                                    EXHIBIT "9", PAGE 329
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage340
                                                              54 of340ofof725
                                                                    439    725 ID #:545
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 21 of 35




                                                                      EXHIBIT A 021


                                                                    EXHIBIT "9", PAGE 330
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage341
                                                              55 of341ofof725
                                                                    439    725 ID #:546
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 22 of 35




                                                                      EXHIBIT A 022


                                                                    EXHIBIT "9", PAGE 331
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage342
                                                              56 of342ofof725
                                                                    439    725 ID #:547
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 23 of 35




                                                                      EXHIBIT A 023


                                                                    EXHIBIT "9", PAGE 332
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage343
                                                              57 of343ofof725
                                                                    439    725 ID #:548
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 24 of 35




                                                                      EXHIBIT B 024


                                                                   EXHIBIT "9", PAGE 333
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage344
                                                              58 of344ofof725
                                                                    439    725 ID #:549
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 25 of 35




                                                                      EXHIBIT B 025


                                                                   EXHIBIT "9", PAGE 334
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage345
                                                              59 of345ofof725
                                                                    439    725 ID #:550
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 26 of 35




                                                                      EXHIBIT B 026


                                                                    EXHIBIT "9", PAGE 335
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage346
                                                              60 of346ofof725
                                                                    439    725 ID #:551
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 27 of 35




                                                                      EXHIBIT C 027


                                                                   EXHIBIT "9", PAGE 336
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage347
                                                              61 of347ofof725
                                                                    439    725 ID #:552
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 28 of 35




                                                                      EXHIBIT C 028


                                                                    EXHIBIT "9", PAGE 337
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage348
                                                              62 of348ofof725
                                                                    439    725 ID #:553
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 29 of 35




                                                                      EXHIBIT C 029


                                                                    EXHIBIT "9", PAGE 338
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage349
                                                              63 of349ofof725
                                                                    439    725 ID #:554
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 30 of 35




                                                                      EXHIBIT C 030


                                                                    EXHIBIT "9", PAGE 339
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage350
                                                              64 of350ofof725
                                                                    439    725 ID #:555
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 31 of 35




                                                                      EXHIBIT C 031


                                                                    EXHIBIT "9", PAGE 340
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage351
                                                              65 of351ofof725
                                                                    439    725 ID #:556
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 32 of 35




                                                                      EXHIBIT D 032


                                                                    EXHIBIT "9", PAGE 341
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document  7, Filed:
                                   10-1  Filed:
                                          Filed07/09/2020
                                                07/09/2020 Page
                                                07/10/20 PagePage352
                                                              66 of352ofof725
                                                                    439    725 ID #:557
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15   Desc
                              Main Document    Page 33 of 35




                                                                      EXHIBIT D 033


                                                                    EXHIBIT "9", PAGE 342
            Case:
              Case:20-1153,
                    20-1153,Document:
   Case 2:20-cv-06183-DOC    Document:14-8,
                             Document   7, Filed:
                                       10-1  Filed:
                                              Filed07/09/2020
                                                    07/09/2020Page
                                                    07/10/20     Page
                                                                  Page353
                                                                   67 of 353
                                                                           ofof725
                                                                         439    725 ID #:558
                                                                                Page
        Case 2:20-bk-13530-BR                      Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15                                      Desc
                                                   Main Document    Page 34 of 35



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF OVED ANTER IN SUPPORT OF
PETITIONING CREDITORS’ MOTION FOR APPOINTMENT OF INTERIM CHAPTER 7 TRUSTEE will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 19, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                         : Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) May 19, 2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

                                                                                            Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                      , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 May 19, 2020                              Cheryl Caldwell                                       /s/ Cheryl Caldwell
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
                                                                                                                     EXHIBIT "9", PAGE 343
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                            Document   7, Filed:
                                      10-1  Filed:
                                             Filed07/09/2020
                                                   07/09/2020Page
                                                   07/10/20     Page
                                                                 Page354
                                                                  68 of 354
                                                                          ofof725
                                                                        439    725 ID #:559
                                                                               Page
       Case 2:20-bk-13530-BR                       Doc 15 Filed 05/19/20 Entered 05/19/20 18:36:15                                      Desc
                                                   Main Document    Page 35 of 35


                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

   x   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
   x   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
   x   Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   x   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
   x   Neal Salisian ECF@salisianlee.com
   x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
                                                                                                                    EXHIBIT "9", PAGE 344
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page355
                                                                69 of 355
                                                                        ofof725
                                                                      439    725 ID #:560
                                                                             Page




                  EXHIBIT "10"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page356
                                                                70 of 356
                                                                        ofof725
                                                                      439    725 ID #:561
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                             Page 1 of 20



                                                                                 Incomplete, APPEAL


                                      U.S. Bankruptcy Court
                             Central District of California (Los Angeles)
                             Bankruptcy Petition #: 2:20-bk-13530-BR
                                                                                Date filed:   04/06/2020
   Assigned to: Barry Russell                                                341 meeting:     07/29/2020
   Chapter 7                                            Deadline for filing claims (govt.):   12/14/2020
   Involuntary                                        Deadline for objecting to discharge:    09/28/2020


   Debtor                                           represented by Robert S Marticello
   Jadelle Jewelry And Diamonds LLC a                              Smiley Wang-Ekvall, LLP
   Delaware limited liability company                              3200 Park Center Drive, Suite 250
   9454 Wilshire Blvd                                              Costa Mesa, CA 92626
   Penthouse 01                                                    714-445-1000
   Beverly Hills, CA 90212                                         Email: Rmarticello@swelawfirm.com
   LOS ANGELES-CA
   Tax ID / EIN: XX-XXXXXXX                                       Michael Simon
   dba Jadelle Inc                                                3200 Park Center Dr Ste 250
                                                                  Costa Mesa, CA 92626
                                                                  714-445-1000
                                                                  Fax : 714-445-1002
                                                                  Email: msimon@swelawfirm.com

   Petitioning Creditor                             represented by Baruch C Cohen
   First International Diamond Inc                                 Law Office of Baruch C. Cohen
   PO Box 3765                                                     APLC
   Beverly Hills, CA 90212                                         4929 Wilshire Blvd Ste 940
                                                                   Los Angeles, CA 90010
                                                                   323-937-4501
                                                                   Email: bcc@BaruchCohenEsq.com

                                                                  Daniel A Lev
                                                                  333 South Grand Avenue
                                                                  Suite 3400
                                                                  Los Angeles, CA 90071
                                                                  213-626-2311
                                                                  Fax : 213-629-4520
                                                                  Email: dlev@sulmeyerlaw.com

   Petitioning Creditor                             represented by Baruch C Cohen
   Peter Marco LLC                                                 (See above for address)
   252 N Rodeo Dr
   Beverly Hills, CA 90210                                        Daniel A Lev
                                                                  (See above for address)




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                       7/8/2020
                                                                                EXHIBIT "10", PAGE 345
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page357
                                                                71 of 357
                                                                        ofof725
                                                                      439    725 ID #:562
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                            Page 2 of 20



   Petitioning Creditor                             represented by Daniel A Lev
   Victor Franco Noval                                             (See above for address)
   1141 Summit Drive
   Beverly Hills, CA 90210                                        Ronald N Richards
                                                                  Law Offices of Ronald Richards &
                                                                  Assoc
                                                                  PO Box 11480
                                                                  Beverly Hills, CA 90213
                                                                  310-556-1001
                                                                  Fax : 310-277-3325
                                                                  Email: ron@ronaldrichards.com

   Trustee                                          represented by Carolyn A Dye
   Sam S Leslie (TR)                                               3435 Wilshire Blvd Ste 990
   3435 Wilshire Blvd., Suite 990                                  Los Angeles, CA 90010
   Los Angeles, CA 90010                                           213-368-5000
   213-368-5000                                                    Email: trustee@cadye.com

   U.S. Trustee
   United States Trustee (LA)
   915 Wilshire Blvd, Suite 1850
   Los Angeles, CA 90017
   (213) 894-6811


     Filing Date                    #                                 Docket Text

                                98               Notice of motion/application to Employ the Law
                                (8 pgs)          Office of Carolyn A. Dye as General Bankruptcy
                                                 Counsel Filed by Trustee Sam S Leslie (TR) (RE:
                                                 related document(s)97 Application to Employ the
                                                 Law Office of Carolyn A. Dye as General
                                                 Bankruptcy Counsel Filed by Trustee Sam S Leslie
    07/07/2020                                   (TR)). (Dye, Carolyn) (Entered: 07/07/2020)

                                97               Application to Employ the Law Office of Carolyn A.
                                (30 pgs)         Dye as General Bankruptcy Counsel Filed by
                                                 Trustee Sam S Leslie (TR) (Dye, Carolyn) (Entered:
    07/07/2020                                   07/07/2020)

                                96               Notice of motion/application to Employ LEA
                                (9 pgs)          Accountancy, LLP as Accountant Filed by
                                                 Accountant LEA Accountancy, LLP (RE: related
                                                 document(s)95 Application to Employ LEA
                                                 Accountancy, LLP as Accountant Filed by
                                                 Accountant LEA Accountancy, LLP.). (Leslie, Sam)
    07/07/2020                                   (Entered: 07/07/2020)




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                      7/8/2020
                                                                                EXHIBIT "10", PAGE 346
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page358
                                                                72 of 358
                                                                        ofof725
                                                                      439    725 ID #:563
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 3 of 20



    07/07/2020                 95                Application to Employ LEA Accountancy, LLP as
                               (33 pgs)          Accountant Filed by Accountant LEA Accountancy,
                                                 LLP. (Leslie, Sam) (Entered: 07/07/2020)

                               94                BNC Certificate of Notice - PDF Document. (RE:
                               (4 pgs)           related document(s)87 Order (Generic) (BNC-PDF))
                                                 No. of Notices: 1. Notice Date 07/03/2020. (Admin.)
    07/03/2020                                   (Entered: 07/03/2020)

                               93                BNC Certificate of Notice - PDF Document. (RE:
                               (2 pgs)           related document(s)84 Order on Generic Motion
                                                 (BNC-PDF)) No. of Notices: 1. Notice Date
    07/02/2020                                   07/02/2020. (Admin.) (Entered: 07/02/2020)

                               92                BNC Certificate of Notice - PDF Document. (RE:
                               (10 pgs)          related document(s)83 Memorandum of decision
                                                 (BNC-PDF)) No. of Notices: 1. Notice Date
    07/02/2020                                   07/02/2020. (Admin.) (Entered: 07/02/2020)

                               91                Notice of transcripts Designated for an Appeal Filed
                               (3 pgs)           by Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company (RE: related
                                                 document(s)61 Notice of Appeal and Statement of
                                                 Election (Official Form 417A)). (Marticello, Robert)
    07/02/2020                                   (Entered: 07/02/2020)

                               90                Statement of Issues on Appeal Appellant's Statement
                               (8 pgs)           of Issues to be Presented on Appeal and Designation
                                                 of Record on Appeal Filed by Debtor Jadelle Jewelry
                                                 And Diamonds LLC a Delaware limited liability
                                                 company (RE: related document(s)61 Notice of
                                                 Appeal and Statement of Election (Official Form
    07/02/2020                                   417A)). (Marticello, Robert) (Entered: 07/02/2020)

                               89                Amended notice of appeal Filed by Interested Party
                               (20 pgs)          Jona Rechnitz (RE: related document(s)75 Notice of
                                                 Appeal and Statement of Election (Official Form
                                                 417A)). (Smith, Cynthia Joyce) (Entered:
    07/01/2020                                   07/02/2020)

                               88                Amended notice of appeal Filed by Interested Party
                               (20 pgs)          Rachel Rechnitz (RE: related document(s)76 Notice
                                                 of Appeal and Statement of Election (Official Form
                                                 417A)). (Smith, Cynthia Joyce) CORRECTION:
                                                 Corrected filed date; Modified on 7/2/2020 (Smith,
    07/01/2020                                   Cynthia Joyce). (Entered: 07/02/2020)

    07/01/2020



   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                    7/8/2020
                                                                               EXHIBIT "10", PAGE 347
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page359
                                                                73 of 359
                                                                        ofof725
                                                                      439    725 ID #:564
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 4 of 20



                               87                Order vacating (1) continued status conference on
                               (3 pgs)           chapter 7 case, and (2) continued hearing on
                                                 petitioning creditors' motion for appointment of
                                                 interim chapter 7 trustee Re: (BNC-PDF) (Related
                                                 Doc # 12) Signed on 7/1/2020 (Fortier, Stacey)
                                                 (Entered: 07/01/2020)

                                                 Receipt of Noticing Fee - $10.00 by 01. Receipt
    06/30/2020                                   Number 20240937. (admin) (Entered: 06/30/2020)

                                                 Receipt of Appeal Filing Fee - $586.00 by 01.
                                                 Receipt Number 20240937. (admin) (Entered:
    06/30/2020                                   06/30/2020)

                               86                Declaration re: Declaration of Robert S. Marticello
                               (3 pgs)           Regarding Statement of Compensation Pursuant to
                                                 11 U.S.C. § 329(a) and Federal Rule of Bankruptcy
                                                 Procedure 2016(b) Filed by Debtor Jadelle Jewelry
                                                 And Diamonds LLC a Delaware limited liability
    06/30/2020                                   company. (Marticello, Robert) (Entered: 06/30/2020)

                               85                Statement re Schedules and Statement of Financial
                               (3 pgs)           Affairs Filed by Debtor Jadelle Jewelry And
                                                 Diamonds LLC a Delaware limited liability
    06/30/2020                                   company. (Marticello, Robert) (Entered: 06/30/2020)

                               84                Order Denying Debtor's "Emergency Motion
                               (1 pg)            Pursuant To Federal Rule Of Banruptcy Procedure
                                                 8007 For Stay Pending Appeal (BNC-PDF) (Related
                                                 Doc # 62 ) Signed on 6/30/2020 (Fortier, Stacey)
    06/30/2020                                   (Entered: 06/30/2020)

                               83                Memorandum of decision on Debtor's "Emergency
                               (9 pgs)           Motion Pursuant to Federal Rule Of BAnkruptcy
                                                 Procedure 8007 For Stay Pending Appeal (BNC-
                                                 PDF) (Related Doc # 62 ) Signed on 6/30/2020
    06/30/2020                                   (Fortier, Stacey) (Entered: 06/30/2020)

                               82                Opening Letter RE: Appeal from BAP CC 20-1160
                               (2 pgs)           (Originally filed at BAP 06/30/2020). (RE: related
                                                 document(s)76 Notice of Appeal and Statement of
                                                 Election (Official Form 417A) filed by Interested
                                                 Party Rachel Rechnitz) (Milano, Sonny) (Entered:
    06/30/2020                                   06/30/2020)

    06/30/2020                 81                Opening Letter RE: Appeal from BAP CC 20-1159
                               (2 pgs)           (Originally filed at BAP 06/30/2020). (RE: related
                                                 document(s)75 Notice of Appeal and Statement of



   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                       7/8/2020
                                                                              EXHIBIT "10", PAGE 348
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page360
                                                                74 of 360
                                                                        ofof725
                                                                      439    725 ID #:565
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 5 of 20



                                                  Election (Official Form 417A) filed by Interested
                                                  Party Jona Rechnitz) (Milano, Sonny) (Entered:
                                                  06/30/2020)

                               80                 Deficiency Notice to Appellant - Does not include
                               (1 pg)             entered stamped copy of order, judgment, or decree.
                                                  (RE: related document(s)76 Notice of Appeal and
                                                  Statement of Election (Official Form 417A) filed by
                                                  Interested Party Rachel Rechnitz) (Milano, Sonny)
    06/30/2020                                    (Entered: 06/30/2020)

                               79                 Deficiency Notice to Appellant - Does not include
                               (1 pg)             entered stamped copy of order, judgment, or decree.
                                                  (RE: related document(s)75 Notice of Appeal and
                                                  Statement of Election (Official Form 417A) filed by
                                                  Interested Party Jona Rechnitz) (Milano, Sonny)
    06/30/2020                                    (Entered: 06/30/2020)

                               78                 Notice of Referral of Appeal to the Bankruptcy
                               (20 pgs; 2 docs)   Appellate Panel of the Ninth Circuit (BAP); with
                                                  Notice of Appeal Service List. (RE: related
                                                  document(s)76 Notice of Appeal and Statement of
                                                  Election (Official Form 417A) filed by Interested
                                                  Party Rachel Rechnitz) (Attachments: # 1 Notice of
                                                  Appeal and Statement of Election) (Milano, Sonny)
    06/30/2020                                    (Entered: 06/30/2020)

                               77                 Notice of Referral of Appeal to the Bankruptcy
                               (20 pgs; 2 docs)   Appellate Panel of the Ninth Circuit (BAP); with
                                                  Notice of Appeal Service List. (RE: related
                                                  document(s)75 Notice of Appeal and Statement of
                                                  Election (Official Form 417A) filed by Interested
                                                  Party Jona Rechnitz) (Attachments: # 1 Notice of
                                                  Appeal and Statement of Election) (Milano, Sonny)
    06/30/2020                                    (Entered: 06/30/2020)

                               76                 Notice of Appeal and Statement of Election to
                               (7 pgs)            Bankruptcy Appellate Panel - Official Form 417A) -
                                                  Fee Amount: $298.00; filed by Interested Party
                                                  Rachel Rechnitz (RE: related document(s)39 Order
                                                  on Generic Motion (BNC-PDF), 53 Order (Generic)
                                                  (BNC-PDF), 54 Order (Generic) (BNC-PDF), 55
                                                  Order for Relief Ch 7 (BK Case - Involuntary)
                                                  (BNC)). Appellant Designation due by 7/14/2020.
    06/30/2020                                    (Milano, Sonny) (Entered: 06/30/2020)

    06/30/2020                 75                 Notice of Appeal and Statement of Election to
                               (7 pgs)            Bankruptcy Appellate Panel - Official Form 417A) -




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                     7/8/2020
                                                                                EXHIBIT "10", PAGE 349
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page361
                                                                75 of 361
                                                                        ofof725
                                                                      439    725 ID #:566
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 6 of 20



                                                  Fee Amount: $298.00; filed by Interested Party Jona
                                                  Rechnitz (RE: related document(s)39 Order on
                                                  Generic Motion (BNC-PDF), 53 Order (Generic)
                                                  (BNC-PDF), 54 Order (Generic) (BNC-PDF), 55
                                                  Order for Relief Ch 7 (BK Case - Involuntary)
                                                  (BNC)). Appellant Designation due by 7/14/2020.
                                                  (Milano, Sonny) (Entered: 06/30/2020)

                               74                 Opening Letter RE: Appeal from BAP CC 20-1153
                               (2 pgs)            (Originally filed at BAP 06/26/2020). (RE: related
                                                  document(s)61 Notice of Appeal and Statement of
                                                  Election (Official Form 417A) filed by Debtor
                                                  Jadelle Jewelry And Diamonds LLC a Delaware
                                                  limited liability company) (Milano, Sonny) (Entered:
    06/26/2020                                    06/26/2020)

                               73                 Supplemental to preliminary opposition due Doc#72
                               (11 pgs)           Filed by Petitioning Creditor Victor Franco Noval.
    06/24/2020                                    (Richards, Ronald) (Entered: 06/24/2020)

                               72                 Statement re Creditor List Filed by Debtor Jadelle
                               (2 pgs)            Jewelry And Diamonds LLC a Delaware limited
                                                  liability company. (Marticello, Robert) (Entered:
    06/23/2020                                    06/23/2020)

                               71                 Opposition to (related document(s): 62 Emergency
                               (14 pgs)           motion Pursuant to Federal Rule of Bankruptcy
                                                  Procedure 8007 for Stay Pending Appeal; and
                                                  Memorandum of Points and Authorities filed by
                                                  Debtor Jadelle Jewelry And Diamonds LLC a
                                                  Delaware limited liability company) (preliminary)
                                                  Filed by Petitioning Creditor Victor Franco Noval
    06/22/2020                                    (Richards, Ronald) (Entered: 06/22/2020)

                               70                 Notice of Referral of Appeal to the Bankruptcy
                               (31 pgs; 2 docs)   Appellate for the Ninth Circuit (BAP); with Notice
                                                  of Appeal Service List. (RE: related document(s)61
                                                  Notice of Appeal and Statement of Election (Official
                                                  Form 417A) filed by Debtor Jadelle Jewelry And
                                                  Diamonds LLC a Delaware limited liability
                                                  company) (Attachments: # 1 Notice of Appeal and
                                                  Statement of Election) (Milano, Sonny) (Entered:
    06/22/2020                                    06/22/2020)

                               69                 BNC Certificate of Notice - PDF Document. (RE:
                               (3 pgs)            related document(s)60 Notice to creditors (BNC-
                                                  PDF)) No. of Notices: 8. Notice Date 06/21/2020.
    06/21/2020                                    (Admin.) (Entered: 06/21/2020)




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                      7/8/2020
                                                                                EXHIBIT "10", PAGE 350
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page362
                                                                76 of 362
                                                                        ofof725
                                                                      439    725 ID #:567
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 7 of 20



    06/21/2020                 68                BNC Certificate of Notice (RE: related document(s)
                               (3 pgs)           55 Order for Relief Ch 7 (BK Case - Involuntary)
                                                 (BNC)) No. of Notices: 8. Notice Date 06/21/2020.
                                                 (Admin.) (Entered: 06/21/2020)

                               67                BNC Certificate of Notice (RE: related document(s)
                               (4 pgs)           57 Meeting of Creditors Chapter 7 No Asset) No. of
                                                 Notices: 8. Notice Date 06/20/2020. (Admin.)
    06/20/2020                                   (Entered: 06/20/2020)

                               66                Request for judicial notice Debtor's Request for
                               (4 pgs)           Judicial Notice in Support of Debtor's Emergency
                                                 Motion Pursuant to Federal Rule of Bankruptcy
                                                 Procedure 8007 for Stay Pending Appeal Filed by
                                                 Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company (RE: related
                                                 document(s)62 Emergency motion Pursuant to
                                                 Federal Rule of Bankruptcy Procedure 8007 for Stay
                                                 Pending Appeal; and Memorandum of Points and
                                                 Authorities). (Marticello, Robert) (Entered:
    06/19/2020                                   06/19/2020)

                               65                Exhibit Index of Exhibits in Support of Debtor's
                               (309 pgs)         Emergency Motion Pursuant to Federal Rule of
                                                 Bankruptcy Procedure 8007 for Stay Pending
                                                 Appeal Filed by Debtor Jadelle Jewelry And
                                                 Diamonds LLC a Delaware limited liability
                                                 company (RE: related document(s)62 Emergency
                                                 motion Pursuant to Federal Rule of Bankruptcy
                                                 Procedure 8007 for Stay Pending Appeal; and
                                                 Memorandum of Points and Authorities).
    06/19/2020                                   (Marticello, Robert) (Entered: 06/19/2020)

                               64                Declaration re: Declaration of Michael V Schafler in
                               (17 pgs)          Support of Debtor's Emergency Motion Pursuant to
                                                 Federal Rule of Bankruptcy Procedure 8007 for Stay
                                                 Pending Appeal Filed by Debtor Jadelle Jewelry And
                                                 Diamonds LLC a Delaware limited liability
                                                 company (RE: related document(s)62 Emergency
                                                 motion Pursuant to Federal Rule of Bankruptcy
                                                 Procedure 8007 for Stay Pending Appeal; and
                                                 Memorandum of Points and Authorities).
    06/19/2020                                   (Marticello, Robert) (Entered: 06/19/2020)

    06/19/2020                 63                Declaration re: Declaration of Robert S. Marticello
                               (3 pgs)           in Support of Debtor's Emergency Motion Pursuant
                                                 to Federal Rule of Bankruptcy Procedure 8007 for a
                                                 Stay Pending Appeal Filed by Debtor Jadelle Jewelry




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                    7/8/2020
                                                                              EXHIBIT "10", PAGE 351
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page363
                                                                77 of 363
                                                                        ofof725
                                                                      439    725 ID #:568
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 8 of 20



                                                 And Diamonds LLC a Delaware limited liability
                                                 company (RE: related document(s)62 Emergency
                                                 motion Pursuant to Federal Rule of Bankruptcy
                                                 Procedure 8007 for Stay Pending Appeal; and
                                                 Memorandum of Points and Authorities).
                                                 (Marticello, Robert) (Entered: 06/19/2020)

                               62                Emergency motion Pursuant to Federal Rule of
                               (30 pgs)          Bankruptcy Procedure 8007 for Stay Pending
                                                 Appeal; and Memorandum of Points and Authorities
                                                 Filed by Debtor Jadelle Jewelry And Diamonds LLC
                                                 a Delaware limited liability company (Marticello,
    06/19/2020                                   Robert) (Entered: 06/19/2020)

                                                 Receipt of Notice of Appeal and Statement of
                                                 Election (Official Form 417A)(2:20-bk-13530-BR)
                                                 [appeal,ntcaplel] ( 298.00) Filing Fee. Receipt
                                                 number 51286692. Fee amount 298.00. (re: Doc#
    06/19/2020                                   61) (U.S. Treasury) (Entered: 06/19/2020)

                               61                Notice of Appeal and Statement of Election to
                               (18 pgs)          Bankruptcy Appellate Panel.(Official Form 417A) .
                                                 Fee Amount $298 Filed by Debtor Jadelle Jewelry
                                                 And Diamonds LLC a Delaware limited liability
                                                 company (RE: related document(s)39 Order on
                                                 Generic Motion (BNC-PDF), 53 Order (Generic)
                                                 (BNC-PDF), 54 Order (Generic) (BNC-PDF), 55
                                                 Order for Relief Ch 7 (BK Case - Involuntary)
                                                 (BNC)). Appellant Designation due by 07/6/2020.
    06/19/2020                                   (Marticello, Robert) (Entered: 06/19/2020)

                               60                Notice to creditors (BNC-PDF) regarding order for
                               (1 pg)            relief; relates to 55(Fortier, Stacey) (Entered:
    06/19/2020                                   06/19/2020)

                               59                BNC Certificate of Notice - PDF Document. (RE:
                               (4 pgs)           related document(s)54 Order (Generic) (BNC-PDF))
                                                 No. of Notices: 1. Notice Date 06/18/2020. (Admin.)
    06/18/2020                                   (Entered: 06/18/2020)

                               58                BNC Certificate of Notice - PDF Document. (RE:
                               (6 pgs)           related document(s)53 Order (Generic) (BNC-PDF))
                                                 No. of Notices: 1. Notice Date 06/18/2020. (Admin.)
    06/18/2020                                   (Entered: 06/18/2020)

    06/18/2020                 57                Meeting of Creditors 341(a) meeting to be held on
                               (2 pgs)           7/29/2020 at 10:00 AM at TR 7, TELEPHONIC
                                                 MEETING. FOR INSTRUCTIONS CONTACT




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                    7/8/2020
                                                                              EXHIBIT "10", PAGE 352
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page364
                                                                78 of 364
                                                                        ofof725
                                                                      439    725 ID #:569
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 9 of 20



                                                 THE TRUSTEE. Last day to oppose discharge or
                                                 dischargeability is 9/28/2020. (Fortier, Stacey)
                                                 (Entered: 06/18/2020)

                               56                Notice of appointment and acceptance of trustee
                               (1 pg)            Filed by Trustee Sam S Leslie (TR). (Leslie (TR),
    06/18/2020                                   Sam) (Entered: 06/18/2020)

                               55                Order for Relief Chapter 7 (BK Case - Involuntary
                               (2 pgs; 2 docs)   Case) (BNC) Signed on 6/16/2020. Incomplete
                                                 Filings due by 6/30/2020. Government Proof of
                                                 Claim due by 12/14/2020. (Fortier, Stacey) (Entered:
    06/16/2020                                   06/16/2020)

                               54                Order directing clerk of court to immediately entered
                               (3 pgs)           an order for relief under chapter 7, and requiring the
                                                 debtor to file all schedules and related
                                                 documentation for a chapter 7 case within fourteen
                                                 days of the entry of this order (see order for relief)
                                                 Re: (BNC-PDF) (Related Doc # 39) Signed on
    06/16/2020                                   6/16/2020 (Fortier, Stacey) (Entered: 06/16/2020)

                               53                Order Denying "Putative Debtor's Emergency
                               (5 pgs)           Motion For (1) Reconsideration Of the Court's
                                                 Order, Or (2) Alternatively, A Stay of the Banruptcy
                                                 Case" (see order for details) Re: (BNC-PDF)
                                                 (Related Doc # 44 ) Signed on 6/16/2020 (Fortier,
    06/16/2020                                   Stacey) (Entered: 06/16/2020)

                               52                Declaration re: DECLARATION OF DANIEL A. LEV
                               (6 pgs; 2 docs)   IN SUPPORT OF ORDER (1) DENYING
                                                 PUTATIVE DEBTORS MOTION TO DISMISS
                                                 INVOLUNTARY PETITION AND REQUEST FOR
                                                 ATTORNEYS FEES, COSTS, AND DAMAGES AND
                                                 (2) ENTERING ORDER FOR RELIEF AGAINST
                                                 PUTATIVE DEBTOR Filed by Petitioning Creditor
                                                 Victor Franco Noval (RE: related document(s)39
                                                 Order on Generic Motion (BNC-PDF)).
                                                 (Attachments: # 1 proof of service) (Richards,
    06/16/2020                                   Ronald) (Entered: 06/16/2020)

    06/16/2020                 51                Notice of lodgment For immediate signature per
                               (6 pgs; 2 docs)   court order (Doc#39) Filed by Petitioning Creditor
                                                 Victor Franco Noval (RE: related document(s)8
                                                 Motion Putative Debtor's Motion to Dismiss
                                                 Involuntary Petition and Request for Attorney's Fees,
                                                 Costs, and Damages; and Memorandum of Points
                                                 and Authorities in Support Filed by Debtor Jadelle




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                      7/8/2020
                                                                                EXHIBIT "10", PAGE 353
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page365
                                                                79 of 365
                                                                        ofof725
                                                                      439    725 ID #:570
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 10 of 20



                                                 Jewelry And Diamonds LLC a Delaware limited
                                                 liability company). (Attachments: # 1 Proposed
                                                 Order) (Richards, Ronald) (Entered: 06/16/2020)

                               50                Opposition to (related document(s): 44 Emergency
                               (9 pgs)           motion Putative Debtor's Emergency Motion for (1)
                                                 Reconsideration of the Court's Order, or (2)
                                                 Alternatively, a Stay of the Bankruptcy Case; and
                                                 Memorandum of Points and Authorities in Support
                                                 filed by Debtor Jadelle Jewelry And Diamonds LLC
                                                 a Delaware limited liability company) (preliminary)
                                                 Filed by Petitioning Creditor Victor Franco Noval
    06/15/2020                                   (Richards, Ronald) (Entered: 06/15/2020)

                               49                Request for judicial notice Putative Debtor's Request
                               (4 pgs)           for Judicial Notice in Support of Putative Debtor's
                                                 Emergency Motion for (1) Reconsideration of the
                                                 Court's Order, or (2) Alternatively, a Stay of the
                                                 Bankruptcy Case Filed by Debtor Jadelle Jewelry
                                                 And Diamonds LLC a Delaware limited liability
                                                 company (RE: related document(s)44 Emergency
                                                 motion Putative Debtor's Emergency Motion for (1)
                                                 Reconsideration of the Court's Order, or (2)
                                                 Alternatively, a Stay of the Bankruptcy Case; and
                                                 Memorandum of Points and Authorities in Support).
    06/15/2020                                   (Marticello, Robert) (Entered: 06/15/2020)

                               48                Exhibit Putative Debtor's Index of Exhibits in
                               (316 pgs)         Support of Putative Debtor's Emergency Motion for
                                                 Reconsideration of the Court's Order, or (2)
                                                 Alternatively, a Stay of the Bankruptcy Case Filed by
                                                 Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company (RE: related
                                                 document(s)44 Emergency motion Putative Debtor's
                                                 Emergency Motion for (1) Reconsideration of the
                                                 Court's Order, or (2) Alternatively, a Stay of the
                                                 Bankruptcy Case; and Memorandum of Points and
                                                 Authorities in Support). (Marticello, Robert)
    06/15/2020                                   (Entered: 06/15/2020)

                               47                Errata Notice of Errata re: Declaration of Michael V
                               (19 pgs)          Schafler in Support of the Putative Debtor's
                                                 Emergency Motion for (1) Reconsideration of the
                                                 Court's Order, or (2) Alternatively, a Stay of the
                                                 Bankruptcy Case Filed by Debtor Jadelle Jewelry
                                                 And Diamonds LLC a Delaware limited liability
                                                 company (RE: related document(s)46 Declaration).
    06/15/2020                                   (Marticello, Robert) (Entered: 06/15/2020)




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                     7/8/2020
                                                                               EXHIBIT "10", PAGE 354
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page366
                                                                80 of 366
                                                                        ofof725
                                                                      439    725 ID #:571
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 11 of 20



    06/15/2020                 46                Declaration re: Declaration of Michael V Schafler in
                               (5 pgs)           Support of the Putative Debtor's Emergency Motion
                                                 for (1) Reconsideration of the Court's Order, or (2)
                                                 Alternatively, a Stay of the Bankruptcy Case Filed by
                                                 Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company (RE: related
                                                 document(s)44 Emergency motion Putative Debtor's
                                                 Emergency Motion for (1) Reconsideration of the
                                                 Court's Order, or (2) Alternatively, a Stay of the
                                                 Bankruptcy Case; and Memorandum of Points and
                                                 Authorities in Support). (Marticello, Robert)
                                                 (Entered: 06/15/2020)

                               45                Declaration re: Declaration of Robert S. Marticello
                               (3 pgs)           in Support of Putative Debtor's Emergency Motion
                                                 for (1) Reconsideration of the Court's Order, or (2)
                                                 Alternatively, a Stay of the Bankruptcy Case Filed by
                                                 Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company (RE: related
                                                 document(s)44 Emergency motion Putative Debtor's
                                                 Emergency Motion for (1) Reconsideration of the
                                                 Court's Order, or (2) Alternatively, a Stay of the
                                                 Bankruptcy Case; and Memorandum of Points and
                                                 Authorities in Support). (Marticello, Robert)
    06/15/2020                                   (Entered: 06/15/2020)

                               44                Emergency motion Putative Debtor's Emergency
                               (26 pgs)          Motion for (1) Reconsideration of the Court's Order,
                                                 or (2) Alternatively, a Stay of the Bankruptcy Case;
                                                 and Memorandum of Points and Authorities in
                                                 Support Filed by Debtor Jadelle Jewelry And
                                                 Diamonds LLC a Delaware limited liability
    06/15/2020                                   company (Marticello, Robert) (Entered: 06/15/2020)

                               43                BNC Certificate of Notice - PDF Document. (RE:
                               (5 pgs)           related document(s)39 Order on Generic Motion
                                                 (BNC-PDF)) No. of Notices: 1. Notice Date
    06/12/2020                                   06/12/2020. (Admin.) (Entered: 06/12/2020)

    06/12/2020                 42                Transcript regarding Hearing Held 06/09/20 RE: In
                                                 Re: Jadelle Jewelry and Diamonds, LLC. Remote
                                                 electronic access to the transcript is restricted until
                                                 09/10/2020. The transcript may be viewed at the
                                                 Bankruptcy Court Clerk's Office on a public terminal
                                                 or purchased through the Transcription Service
                                                 Provider before the transcript access restriction has
                                                 ended. [TRANSCRIPTION SERVICE PROVIDER:
                                                 Ben Hyatt Corporation, Telephone number




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                      7/8/2020
                                                                                EXHIBIT "10", PAGE 355
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page367
                                                                81 of 367
                                                                        ofof725
                                                                      439    725 ID #:572
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 12 of 20



                                                 8882720022.]. Notice of Intent to Request Redaction
                                                 Deadline Due By 6/19/2020. Redaction Request Due
                                                 By 07/6/2020. Redacted Transcript Submission Due
                                                 By 07/13/2020. Transcript access will be restricted
                                                 through 09/10/2020. (Hyatt, Mitchell) (Entered:
                                                 06/12/2020)

                               41                Transcript Order Form, regarding Hearing Date
                               (1 pg)            06/09/20 Filed by Interested Party Israel Sam
                                                 Gorodistian. (Salisian, Neal) Duplicate order- Please
                                                 see order #20BR22. Party will contact transcription
                                                 co. Modified on 6/11/2020 (Toliver, Wanda).
    06/10/2020                                   (Entered: 06/10/2020)

                               40                Transcript Record Transmittal (Court transcript
                                                 records have been uploaded to FDS). For Order
                                                 Number: 20-BR-22. RE Hearing Date: 6/9/20,
                                                 [TRANSCRIPTION SERVICE PROVIDER: Ben
                                                 Hyatt, Telephone number 888/272-0022.] (RE:
                                                 related document(s)38 Transcript Order Form
                                                 (Public Request) filed by Petitioning Creditor Peter
                                                 Marco LLC) (Toliver, Wanda) (Entered:
    06/10/2020                                   06/10/2020)

                               39                Order: 1) directing Rachel Rechnitz and Jona
                               (4 pgs)           Rechnitz to file joint declaration under penalty of
                                                 perjury; 2) setting date by which petitioning creditors
                                                 may contact creditors identified in joint declaration
                                                 and conduct certain discovery; 3) setting date for
                                                 hearing on status conference; and 4) setting date for
                                                 filing of joint status report prior to status conference
                                                 (see order for details) (BNC-PDF) (Related Doc # 8
                                                 and 12 Signed on 6/10/2020 (Fortier, Stacey)
    06/10/2020                                   (Entered: 06/10/2020)

                               38                Transcript Order Form, regarding Hearing Date
                               (1 pg)            06/09/20 Filed by Petitioning Creditor Peter Marco
    06/09/2020                                   LLC. (Cohen, Baruch) (Entered: 06/09/2020)

                               37                Request for judicial notice Putative Debtor's Request
                               (118 pgs)         for Judicial Notice in Support of Reply to Petitioning
                                                 Creditors' Opposition to Putative Debtor's Motion to
                                                 Dismiss Involuntary Petition and Request for
                                                 Attorney's Fees, Costs, and Damages Filed by
                                                 Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company (RE: related
                                                 document(s)36 Reply). (Marticello, Robert)
    06/02/2020                                   (Entered: 06/02/2020)




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                       7/8/2020
                                                                                 EXHIBIT "10", PAGE 356
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page368
                                                                82 of 368
                                                                        ofof725
                                                                      439    725 ID #:573
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 13 of 20



    06/02/2020                 36                Reply to (related document(s): 19 Opposition filed
                               (32 pgs)          by Petitioning Creditor Victor Franco Noval,
                                                 Petitioning Creditor First International Diamond Inc,
                                                 Petitioning Creditor Peter Marco LLC) Putative
                                                 Debtor's Reply to Petitioning Creditors' Opposition
                                                 to Putative Debtor's Motion to Dismiss Involuntary
                                                 Petition and Request for Attorney's Fees, Costs, and
                                                 Damages Filed by Debtor Jadelle Jewelry And
                                                 Diamonds LLC a Delaware limited liability
                                                 company (Marticello, Robert) (Entered: 06/02/2020)

                               35                Objection (related document(s): 23 Declaration filed
                               (10 pgs)          by Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company) Evidentiary
                                                 Objections to Declaration of Levin Prado in Support
                                                 of Petitioning Creditors' Reply to Putative Debtor's
                                                 Opposition to Petitioning Creditors' Motion for
                                                 Appointment of Interim Chapter 7 Trustee, with
                                                 Proof of Service Filed by Petitioning Creditors First
                                                 International Diamond Inc, Victor Franco Noval,
                                                 Peter Marco LLC (Lev, Daniel) (Entered:
    06/02/2020                                   06/02/2020)

                               34                Objection (related document(s): 22 Declaration filed
                               (6 pgs)           by Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company) Evidentiary
                                                 Objections to Declaration of Marc S. Williams in
                                                 Support of Petitioning Creditors' Reply to Putative
                                                 Debtor's Opposition to Petitioning Creditors' Motion
                                                 for Appointment of Interim Chapter 7 Trustee, with
                                                 Proof of Service Filed by Petitioning Creditors First
                                                 International Diamond Inc, Victor Franco Noval,
                                                 Peter Marco LLC (Lev, Daniel) (Entered:
    06/02/2020                                   06/02/2020)

                               33                Reply to (related document(s): 29 Objection filed by
                               (6 pgs)           Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company) Petitioning
                                                 Creditors' Reply to Putative Debtor's Evidentiary
                                                 Objections to Request for Judicial Notice in Support
                                                 of Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee, with Proof of Service
                                                 Filed by Petitioning Creditors First International
                                                 Diamond Inc, Victor Franco Noval, Peter Marco
    06/02/2020                                   LLC (Lev, Daniel) (Entered: 06/02/2020)

    06/02/2020                 32                Reply to (related document(s): 25 Objection filed by
                               (8 pgs)           Debtor Jadelle Jewelry And Diamonds LLC a




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                     7/8/2020
                                                                               EXHIBIT "10", PAGE 357
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page369
                                                                83 of 369
                                                                        ofof725
                                                                      439    725 ID #:574
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 14 of 20



                                                 Delaware limited liability company, 26 Objection
                                                 filed by Debtor Jadelle Jewelry And Diamonds LLC
                                                 a Delaware limited liability company, 27 Objection
                                                 filed by Debtor Jadelle Jewelry And Diamonds LLC
                                                 a Delaware limited liability company, 28 Objection
                                                 filed by Debtor Jadelle Jewelry And Diamonds LLC
                                                 a Delaware limited liability company) Petitioning
                                                 Creditors' Omnibus Reply to Putative Debtor's
                                                 Evidentiary Objections to Declarations of Ronald
                                                 Richards, Victor Franco Noval, Peter Marco and
                                                 Oved Anter in Support of Petitioning Creditors'
                                                 Motion for Appointment of Interim Chapter 7
                                                 Trustee, with Proof of Service Filed by Petitioning
                                                 Creditors First International Diamond Inc, Victor
                                                 Franco Noval, Peter Marco LLC (Lev, Daniel)
                                                 (Entered: 06/02/2020)

                               31                Request for judicial notice Request for Judicial
                               (12 pgs)          Notice in Support of Petitioning Creditors' Reply to
                                                 Putative Debtor's Opposition to Petitioning
                                                 Creditors' Motion for Appointment of Interim
                                                 Chapter 7 Trustee, with Proof of Service Filed by
                                                 Petitioning Creditors First International Diamond
                                                 Inc, Victor Franco Noval, Peter Marco LLC (RE:
                                                 related document(s)30 Reply). (Lev, Daniel)
    06/02/2020                                   (Entered: 06/02/2020)

                               30                Reply to (related document(s): 20 Opposition filed
                               (25 pgs)          by Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company) Petitioning
                                                 Creditors' Reply to Putative Debtor's Opposition to
                                                 Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee, with Proof of Service
                                                 Filed by Petitioning Creditors First International
                                                 Diamond Inc, Victor Franco Noval, Peter Marco
    06/02/2020                                   LLC (Lev, Daniel) (Entered: 06/02/2020)

                               29                Objection (related document(s): 13 Request for
                               (4 pgs)           judicial notice filed by Petitioning Creditor Victor
                                                 Franco Noval, Petitioning Creditor First
                                                 International Diamond Inc, Petitioning Creditor
                                                 Peter Marco LLC) Evidentiary Objections to Request
                                                 for Judicial Notice in Support of Petitioning
                                                 Creditors' Motion for Appointment of Interim
                                                 Chapter 7 Trustee Filed by Debtor Jadelle Jewelry
                                                 And Diamonds LLC a Delaware limited liability
    05/26/2020                                   company (Simon, Michael) (Entered: 05/26/2020)




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                     7/8/2020
                                                                               EXHIBIT "10", PAGE 358
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page370
                                                                84 of 370
                                                                        ofof725
                                                                      439    725 ID #:575
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 15 of 20



    05/26/2020                 28                Objection (related document(s): 14 Declaration filed
                               (7 pgs)           by Petitioning Creditor Victor Franco Noval,
                                                 Petitioning Creditor First International Diamond Inc,
                                                 Petitioning Creditor Peter Marco LLC) Evidentiary
                                                 Objections to Declaration of Ronald Richards in
                                                 Support of Petitioning Creditors' Motion for
                                                 Appointment of Interim Chapter 7 Trustee Filed by
                                                 Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company (Simon,
                                                 Michael) (Entered: 05/26/2020)

                               27                Objection (related document(s): 16 Declaration filed
                               (8 pgs)           by Petitioning Creditor Victor Franco Noval,
                                                 Petitioning Creditor First International Diamond Inc,
                                                 Petitioning Creditor Peter Marco LLC) Evidentiary
                                                 Objections to Declaration of Victor Franco in
                                                 Support of Petitioning Creditors' Motion for
                                                 Appointment of Interim Chapter 7 Trustee Filed by
                                                 Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company (Simon,
    05/26/2020                                   Michael) (Entered: 05/26/2020)

                               26                Objection (related document(s): 17 Declaration filed
                               (10 pgs)          by Petitioning Creditor Victor Franco Noval,
                                                 Petitioning Creditor First International Diamond Inc,
                                                 Petitioning Creditor Peter Marco LLC) Evidentiary
                                                 Objections to Declaration of Peter Marco in Support
                                                 of Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee Filed by Debtor Jadelle
                                                 Jewelry And Diamonds LLC a Delaware limited
                                                 liability company (Simon, Michael) (Entered:
    05/26/2020                                   05/26/2020)

                               25                Objection (related document(s): 15 Declaration filed
                               (19 pgs)          by Petitioning Creditor Victor Franco Noval,
                                                 Petitioning Creditor First International Diamond Inc,
                                                 Petitioning Creditor Peter Marco LLC) Evidentiary
                                                 Objections to Declaration of Oved Anter in Support
                                                 of Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee Filed by Debtor Jadelle
                                                 Jewelry And Diamonds LLC a Delaware limited
                                                 liability company (Simon, Michael) (Entered:
    05/26/2020                                   05/26/2020)

    05/26/2020                 24                Request for judicial notice Putative Debtor's Request
                               (3 pgs)           for Judicial Notice in Support of Opposition to
                                                 Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee Filed by Debtor Jadelle




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                     7/8/2020
                                                                               EXHIBIT "10", PAGE 359
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page371
                                                                85 of 371
                                                                        ofof725
                                                                      439    725 ID #:576
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 16 of 20



                                                 Jewelry And Diamonds LLC a Delaware limited
                                                 liability company (RE: related document(s)20
                                                 Opposition). (Simon, Michael) (Entered:
                                                 05/26/2020)

                               23                Declaration re: Declaration of Levin Prado in
                               (5 pgs)           Support of Putative Debtor's Opposition to
                                                 Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee Filed by Debtor Jadelle
                                                 Jewelry And Diamonds LLC a Delaware limited
                                                 liability company (RE: related document(s)20
                                                 Opposition). (Marticello, Robert) (Entered:
    05/26/2020                                   05/26/2020)

                               22                Declaration re: Declaration of Marc S. Williams in
                               (3 pgs)           Support of Putative Debtor's Opposition to
                                                 Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee Filed by Debtor Jadelle
                                                 Jewelry And Diamonds LLC a Delaware limited
                                                 liability company (RE: related document(s)20
                                                 Opposition). (Marticello, Robert) (Entered:
    05/26/2020                                   05/26/2020)

                               21                Exhibit Putative Debtor's Index of Exhibits in
                               (214 pgs)         Support of Opposition to Petitioning Creditors'
                                                 Motion for Appointment of Interim Chapter 7
                                                 Trustee Filed by Debtor Jadelle Jewelry And
                                                 Diamonds LLC a Delaware limited liability
                                                 company (RE: related document(s)20 Opposition).
    05/26/2020                                   (Marticello, Robert) (Entered: 05/26/2020)

                               20                Opposition to (related document(s): 12 Motion to
                               (36 pgs)          Appoint Trustee Notice of Motion and Petitioning
                                                 Creditors' Motion for Appointment of Interim
                                                 Chapter 7 Trustee; Memorandum of Points and
                                                 Authorities in Support Thereof, with Proof of Service
                                                 filed by Petitioning Creditor Victor Franco Noval,
                                                 Petitioning Creditor First International Diamond Inc,
                                                 Petitioning Creditor Peter Marco LLC) Putative
                                                 Debtor's Opposition to Petitioning Creditors' Motion
                                                 for Appointment of Interim Chapter 7 Trustee Filed
                                                 by Debtor Jadelle Jewelry And Diamonds LLC a
                                                 Delaware limited liability company (Marticello,
    05/26/2020                                   Robert) (Entered: 05/26/2020)

    05/26/2020                 19                Opposition to (related document(s): 8 Motion
                               (34 pgs)          Putative Debtor's Motion to Dismiss Involuntary
                                                 Petition and Request for Attorney's Fees, Costs, and




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                     7/8/2020
                                                                               EXHIBIT "10", PAGE 360
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page372
                                                                86 of 372
                                                                        ofof725
                                                                      439    725 ID #:577
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 17 of 20



                                                 Damages; and Memorandum of Points and
                                                 Authorities in Support filed by Debtor Jadelle
                                                 Jewelry And Diamonds LLC a Delaware limited
                                                 liability company) Petitioning Creditors' Opposition
                                                 to Putative Debtor's Motion to Dismiss Involuntary
                                                 Petition and Request for Attorney's Fees, Costs, and
                                                 Damages; Memorandum of Points and Authorities in
                                                 Support Thereof, with Proof of Service Filed by
                                                 Petitioning Creditors First International Diamond
                                                 Inc, Victor Franco Noval, Peter Marco LLC (Lev,
                                                 Daniel) (Entered: 05/26/2020)

                               18                Hearing Set (RE: related document(s)12 Motion to
                                                 Appoint Trustee filed by Petitioning Creditor Victor
                                                 Franco Noval, Petitioning Creditor First
                                                 International Diamond Inc, Petitioning Creditor
                                                 Peter Marco LLC) The Hearing date is set for
                                                 6/9/2020 at 10:00 AM at Crtrm 1668, 255 E Temple
                                                 St., Los Angeles, CA 90012. The case judge is Barry
    05/20/2020                                   Russell (Fortier, Stacey) (Entered: 05/20/2020)

                               17                Declaration re: Declaration of Peter Marco in
                               (33 pgs)          Support of Petitioning Creditors' Motion for
                                                 Appointment of Interim Chapter 7 Trustee, with
                                                 Proof of Service Filed by Petitioning Creditors First
                                                 International Diamond Inc, Victor Franco Noval,
                                                 Peter Marco LLC (RE: related document(s)12
                                                 Motion to Appoint Trustee Notice of Motion and
                                                 Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee; Memorandum of Points
                                                 and Authorities in Support Thereof, with Proof of
    05/19/2020                                   Service). (Lev, Daniel) (Entered: 05/19/2020)

                               16                Declaration re: Declaration of Victor Franco Noval
                               (20 pgs)          in Support of Petitioning Creditors' Motion for
                                                 Appointment of Interim Chapter 7 Trustee, with
                                                 Proof of Service Filed by Petitioning Creditors First
                                                 International Diamond Inc, Victor Franco Noval,
                                                 Peter Marco LLC (RE: related document(s)12
                                                 Motion to Appoint Trustee Notice of Motion and
                                                 Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee; Memorandum of Points
                                                 and Authorities in Support Thereof, with Proof of
    05/19/2020                                   Service). (Lev, Daniel) (Entered: 05/19/2020)

    05/19/2020                 15                Declaration re: Declaration of Ovel Anter in Support
                               (35 pgs)          of Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee, with Proof of Service




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                      7/8/2020
                                                                                EXHIBIT "10", PAGE 361
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page373
                                                                87 of 373
                                                                        ofof725
                                                                      439    725 ID #:578
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 18 of 20



                                                 Filed by Petitioning Creditors First International
                                                 Diamond Inc, Victor Franco Noval, Peter Marco
                                                 LLC (RE: related document(s)12 Motion to Appoint
                                                 Trustee Notice of Motion and Petitioning Creditors'
                                                 Motion for Appointment of Interim Chapter 7
                                                 Trustee; Memorandum of Points and Authorities in
                                                 Support Thereof, with Proof of Service). (Lev,
                                                 Daniel) (Entered: 05/19/2020)

                               14                Declaration re: Declaration of Ronald Richards in
                               (23 pgs)          Support of Petitioning Creditors' Motion for
                                                 Appointment of Interim Chapter 7 Trustee, with
                                                 Proof of Service Filed by Petitioning Creditors First
                                                 International Diamond Inc, Victor Franco Noval,
                                                 Peter Marco LLC (RE: related document(s)12
                                                 Motion to Appoint Trustee Notice of Motion and
                                                 Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee; Memorandum of Points
                                                 and Authorities in Support Thereof, with Proof of
    05/19/2020                                   Service). (Lev, Daniel) (Entered: 05/19/2020)

                               13                Request for judicial notice in Support of Petitioning
                               (84 pgs)          Creditors' Motion for Appointment of Interim
                                                 Chapter 7 Trustee, with Proof of Service Filed by
                                                 Petitioning Creditors First International Diamond
                                                 Inc, Victor Franco Noval, Peter Marco LLC (RE:
                                                 related document(s)12 Motion to Appoint Trustee
                                                 Notice of Motion and Petitioning Creditors' Motion
                                                 for Appointment of Interim Chapter 7 Trustee;
                                                 Memorandum of Points and Authorities in Support
                                                 Thereof, with Proof of Service). (Lev, Daniel)
    05/19/2020                                   (Entered: 05/19/2020)

                               12                Motion to Appoint Trustee Notice of Motion and
                               (23 pgs)          Petitioning Creditors' Motion for Appointment of
                                                 Interim Chapter 7 Trustee; Memorandum of Points
                                                 and Authorities in Support Thereof, with Proof of
                                                 Service Filed by Petitioning Creditors First
                                                 International Diamond Inc, Victor Franco Noval,
                                                 Peter Marco LLC (Lev, Daniel) (Entered:
    05/19/2020                                   05/19/2020)

    05/04/2020                 11                Hearing Set (RE: related document(s)8 Generic
                                                 Motion filed by Debtor Jadelle Jewelry And
                                                 Diamonds LLC a Delaware limited liability
                                                 company) The Hearing date is set for 6/9/2020 at
                                                 10:00 AM at Crtrm 1668, 255 E Temple St., Los




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                      7/8/2020
                                                                                EXHIBIT "10", PAGE 362
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page374
                                                                88 of 374
                                                                        ofof725
                                                                      439    725 ID #:579
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                          Page 19 of 20



                                                  Angeles, CA 90012. The case judge is Barry Russell
                                                  (Fortier, Stacey) (Entered: 05/04/2020)

                               10                 Request for judicial notice Putative Debtor's Request
                               (190 pgs)          for Judicial Notice in Support of Motion to Dismiss
                                                  Involuntary Petition and Request for Attorney's Fees,
                                                  Costs, and Damages Filed by Debtor Jadelle Jewelry
                                                  And Diamonds LLC a Delaware limited liability
                                                  company (RE: related document(s)8 Motion Putative
                                                  Debtor's Motion to Dismiss Involuntary Petition and
                                                  Request for Attorney's Fees, Costs, and Damages;
                                                  and Memorandum of Points and Authorities in
    05/01/2020                                    Support). (Marticello, Robert) (Entered: 05/01/2020)

                               9                  Notice of Hearing on Putative Debtor's Motion to
                               (3 pgs)            Dismiss Involuntary Petition and Request for
                                                  Attorney's Fees, Costs, and Damages Filed by
                                                  Debtor Jadelle Jewelry And Diamonds LLC a
                                                  Delaware limited liability company (RE: related
                                                  document(s)8 Motion Putative Debtor's Motion to
                                                  Dismiss Involuntary Petition and Request for
                                                  Attorney's Fees, Costs, and Damages; and
                                                  Memorandum of Points and Authorities in Support
                                                  Filed by Debtor Jadelle Jewelry And Diamonds LLC
                                                  a Delaware limited liability company). (Marticello,
    05/01/2020                                    Robert) (Entered: 05/01/2020)

                               8                  Motion Putative Debtor's Motion to Dismiss
                               (29 pgs)           Involuntary Petition and Request for Attorney's Fees,
                                                  Costs, and Damages; and Memorandum of Points
                                                  and Authorities in Support Filed by Debtor Jadelle
                                                  Jewelry And Diamonds LLC a Delaware limited
                                                  liability company (Marticello, Robert) (Entered:
    05/01/2020                                    05/01/2020)

                               7                  Request for courtesy Notice of Electronic Filing
                               (1 pg)             (NEF) Filed by Salisian, Neal. (Salisian, Neal)
    04/16/2020                                    (Entered: 04/16/2020)




                                         PACER Service Center
                                           Transaction Receipt
                                            07/08/2020 10:14:05
                                  LLWEPacer:4347578:4330007          JAD01-0001




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                      7/8/2020
                                                                                EXHIBIT "10", PAGE 363
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page375
                                                                89 of 375
                                                                        ofof725
                                                                      439    725 ID #:580
                                                                             Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                         Page 20 of 20



                       PACER                               Client
                       Login:                              Code:
                                                                     2:20-bk-13530-
                                                                     BR Fil or Ent:
                                                                     filed From:
                                                                     4/9/2020 To:
                                                                     7/8/2020 Doc
                                                           Search From: 0 Doc
                       Description: Docket Report
                                                           Criteria: To: 99999999
                                                                     Term: included
                                                                     Format: html
                                                                     Page counts for
                                                                     documents:
                                                                     included
                       Billable
                                   12                      Cost:     1.20
                       Pages:




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?820713351570492-L_1_0-1                    7/8/2020
                                                                                 EXHIBIT "10", PAGE 364
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page376
                                                                90 of 376
                                                                        ofof725
                                                                      439    725 ID #:581
                                                                             Page




                  EXHIBIT "11"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page377
                                                                91 of 377
                                                                        ofof725
                                                                      439    725 ID #:582
                                                                             Page




       1                     UNITED STATES BANKRUPTCY COURT
       2            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES

       3                                  --oOo--
       4   In Re:                        )        Case No. 2:20-bk-13530-BR
                                         )
       5   JADELLE JEWELRY AND DIAMONDS )         Chapter 7
           LLC, a Delaware Limited       )
       6   Liability Company,            )
                                         )
       7   Debtor,                       )        Los Angeles, California
                                         )        June 9, 2020
       8   ------------------------------)        Tuesday, 10:00 A.M.

       9                                          STATUS CONFERENCE RE
                                                  INVOLUNTARY PETITION
      10
                                                  HEARING RE: MOTION OF
      11                                          PUTATIVE DEBTOR’S MOTION
                                                  TO DISMISS INVOLUNTARY
      12                                          PETITION AND REQUEST FOR
                                                  ATTORNEY’S FEES, COSTS,
      13                                          AND DAMAGES

      14                                          HEARING RE: CREDITORS’
                                                  MOTION FOR APPOINTMENT OF
      15                                          INTERIM CHAPTER 7 TRUSTEE

      16
                          TRANSCRIPT OF TELEPHONIC PROCEEDINGS
      17                   BEFORE THE HONORABLE BARRY RUSSELL
                             UNITED STATES BANKRUPTCY JUDGE
      18

      19   APPEARANCES:
      20   For the Debtor:              ROBERT S. MARTICELLO, ESQ.
                                        Smiley Wang-Ekvall, LLP
      21                                3200 Park Center Drive
                                        Suite #250
      22                                Costa Mesa, California 92626
      23
      24
           Proceedings produced by electronic sound recording;
      25   transcript produced by transcription service.




                                                                  EXHIBIT "11", PAGE 365
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page378
                                                                92 of 378
                                                                        ofof725
                                                                      439    725 ID #:583
                                                                             Page




       1   For Victor Franco            RONALD N. RICHARDS, ESQ.
           Noval:                       Law Offices of Ronald Richards
       2                                PO Box 11480
                                        Beverly Hills, California 90213
       3
           For First International      DANIEL A. LEV, ESQ.
       4   Diamond:                     333 South Grand Avenue
                                        Suite #3400
       5                                Los Angeles, California       90071
       6   Court Recorder:              Nancy Vandensteen
                                        U.S. Bankruptcy Court
       7                                Central District of California
                                        Edward R. Roybal Federal Building
       8                                  and Courthouse
                                        255 East Temple Street, Room #940
       9                                Los Angeles, California 90012
                                        (855) 460-9641
      10
           Court Transcriptionist:      Ruth Ann Hager, C.E.T.**D-641
      11                                Ben Hyatt Certified Deposition
                                          Reporters
      12                                17835 Ventura Boulevard
                                        Suite #310
      13                                Encino, California 91316

      14
      15

      16

      17

      18

      19
      20

      21
      22
      23
      24

      25




                                                                  EXHIBIT "11", PAGE 366
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page379
                                                                93 of 379
                                                                        ofof725
                                                                      439    725 ID #:584
                                                                             Page




           Page                                                              3

       1           LOS ANGELES, CALIFORNIA, TUESDAY, JUNE 9, 2020
       2                                11:14 A.M.
       3                                  --oOo--
       4               THE CLERK:    #10.00 through #12.00, Jadelle
       5   Jewelry.
       6               THE COURT:    Hold on just a second, as far as
       7   appearances.    Okay.    We have the Jadelle Jewelry matter.
       8   We have a couple people listening, apparently, the New York
       9   Daily News is interesting.        I’m not exactly sure why, but
      10   the public is always welcome.       Not to say anything, but
      11   just listening mode.      These are public hearings.       Had we
      12   not had this virus, we would have -- there would have
      13   been -- somebody would be welcome to be in court, but so
      14   they’re on the line but won’t be saying anything.
      15               Then my list here shows that we have Mr. Lev for
      16   the -- for all three of the creditors.         Is that right,
      17   Mr. Lev?
      18               MR. LEV:    I am here, Your Honor, yes.
      19               THE COURT:    Okay.   And then we have -- well, I’m
      20   not sure.    We have Mr. Cohen on the line.        You didn't file
      21   anything, did you, Mr. Cohen?
      22               MR. COHEN:    Your Honor, Baruch Cohen online.          No,
      23   I did not file anything.
      24               THE COURT:    Okay.   Well, you're welcome to
      25   listen, but even though you may be interested, I’m not




                                                                  EXHIBIT "11", PAGE 367
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page380
                                                                94 of 380
                                                                        ofof725
                                                                      439    725 ID #:585
                                                                             Page




           Page                                                              4

       1   going to let you say anything.
       2                Then we have -- of course, the other side of this

       3   is Rob -- is the counsel for the -- well, let me see, we
       4   have counsel for the debtor.       We have a number of them.

       5   Robert Marticello -- I can never pronounce your last
       6   name -- I know who you are.
       7                MR. MARTICELLO:    That was per --
       8                THE COURT:   What was your last name again?

       9                MR. MARTICELLO:    That was perfect, Your Honor.

      10   Good morning.     It’s Marticello, Your Honor.

      11                THE COURT:   Okay.   All right, now --
      12                MR. MARTICELLO:    And also --

      13                THE COURT:   -- who --

      14                MR. MARTICELLO:    Michael Simon (indiscernible).
      15                THE COURT:   -- now, you represent the debtor.

      16   You have --

      17                MR. MARTICELLO:    Correct.

      18                THE COURT:   -- then Mr. Richards, you represent

      19   the -- Mr. Noval, but I all -- looking here, I see Mr. Lev.
      20   Who is re -- Mr. Lev, you represent all three of the

      21   creditors?
      22                MR. LEV:   Your Honor, the way -- yeah.       All of us
      23   are on the pleading, Your Honor.        We --
      24                THE COURT:   Well, who’s --

      25                MR. LEV:   -- represent the individ --




                                                                  EXHIBIT "11", PAGE 368
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page381
                                                                95 of 381
                                                                        ofof725
                                                                      439    725 ID #:586
                                                                             Page




           Page                                                              5

       1                THE COURT:   I’m not going to let all three of you
       2   speak.   One -- who’s going to be --

       3                MR. LEV:   No, no, no, Your Honor.      Yes, Your
       4   Honor, we’ve decided to let Mr. Richards make the argument

       5   on behalf of the petitioning creditors.         To the extent the
       6   Court has questions regarding specific issues on specific
       7   claims, Mr. Cohen represents two of the petitioning
       8   creditors.    Mr. Richards represents one of the petitioning

       9   creditors.    So to the extent you are asking questions

      10   regarding Mr. Cohen’s clients, Mr. Cohen would respond, but

      11   I don’t know if we’re going to get to that type of detail,
      12   so --

      13                THE COURT:   Well, okay.    Well --

      14                MR. LEV:   -- but Mr. Richards will be making the
      15   initial presentation.

      16                THE COURT:   Well, there’s not going to be much of

      17   an initial presentation because I’ve read all the papers.

      18   I --

      19                MR. LEV:   I understand, Your Honor.
      20                THE COURT:   -- really dislike -- I’ve probably

      21   said it a million times -- things on the phone, but we --
      22   that's where we’re at.
      23                But -- so anyway, then we have Mr. Simon, but
      24   also for the debtor, right?

      25                MR. MARTICELLO:    Your Honor, this is Robert




                                                                  EXHIBIT "11", PAGE 369
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page382
                                                                96 of 382
                                                                        ofof725
                                                                      439    725 ID #:587
                                                                             Page




           Page                                                              6

       1   Marticello.    Michael Simon is from my firm.        He’s just
       2   listening in.

       3               THE COURT:    Oh, okay.
       4               MR. MARTICELLO:     I will be handling the --

       5               THE COURT:    So, okay.    So then -- okay.     So I’m
       6   going to go to some --
       7               MR. RICHARDS:    Your Honor, do you want me to make
       8   my appearance?     Ronald Richards, just for the record.

       9               THE COURT:    Oh, yes, please, please, and whenever

      10   you speak, you’ve got to -- for -- the only way we keep

      11   track -- that is, we, being the court recorder -- is who’s
      12   talking, you've got to -- and if you're physically in

      13   court, we can see you, but whenever you say anything just

      14   give your name.
      15               I’m going to go through a number of these.

      16   There’s not going to be any argument on this, but I’m going

      17   to go through these evidentiary objections.

      18               The first one is the evidentiary objections to

      19   the declaration of Oved Anter.        These are all evidentiary
      20   objections made by the debtor, so I am going to make these

      21   rulings and there’s not going to be any argument on it, so
      22   we’re going to be here forever.        So I’m going to -- I’m
      23   going to make these -- these -- so if you -- everybody have
      24   those in front of them?      This has to do with the

      25   declaration of Oved Anter, okay?        And you all know who --




                                                                  EXHIBIT "11", PAGE 370
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page383
                                                                97 of 383
                                                                        ofof725
                                                                      439    725 ID #:588
                                                                             Page




           Page                                                              7

       1   that’s the representative -- I can never tell with that --
       2   is that a man?     Is Oved -- I don’t know if it's -- it looks

       3   like an Israeli name, so I don’t know --
       4                MR. COHEN:   Yes, Your Honor.      Baruch Cohen on

       5   CourtCall.    Oved Anter is a man.
       6                THE COURT:   Okay.   I wasn't 100 percent sure, but
       7   I thought that was the case.       And that’s the president --
       8   the owner and president of International Diamond.

       9                MR. COHEN:   Correct.

      10                THE COURT:   So I’m going to -- okay, so I’m going

      11   to go through the -- excuse me just one second.
      12                Let me -- I will sustain, but, by the way, this

      13   is going to be important.       Let me ask the debtor in this

      14   case before I get to these evidentiary -- one of the two of
      15   you.   It is pretty clear from all of the papers that -- is

      16   it Rechnitz?    I’m pronoun -- Jona is the -- and his wife

      17   are the own -- are the control -- owners and controlling of

      18   the debtor, are they not?

      19                MR. RICHARDS:   Hello?    Hello?
      20                THE COURT:   Yes, that's for the debtor.

      21                MR. RICHARDS:   Hello, hello?
      22                THE COURT:   That is the case, is it not?
      23                MR. RICHARDS:   We didn't hear you, Your Honor.
      24   Can you --

      25                THE COURT:   Oh.




                                                                  EXHIBIT "11", PAGE 371
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page384
                                                                98 of 384
                                                                        ofof725
                                                                      439    725 ID #:589
                                                                             Page




           Page                                                              8

       1               MR. RICHARDS:    -- repeat?    On the line right
       2   now --

       3               THE COURT:    That Jona and his wife are the
       4   principals of the debtor, are they not?         They’re the people

       5   that run the debtor?
       6               MR. RICHARDS:    I’m still not hearing you.
       7               THE COURT:    You can’t hear me now?
       8               UNIDENTIFIED VOICE:      It’s cutting out right at

       9   the most important part, Your Honor.

      10               MR. SIMON:    Your Honor, you are breaking up.

      11               MR. RICHARDS:    This is Ronald Richards.       You cut
      12   out.

      13               THE COURT:    Well, that’s a real problem.       Can you

      14   hear me now?
      15               MR. RICHARDS:    I’m still not hearing the Court.

      16               THE CLERK:    Is the CourtCall operator on the

      17   line?

      18               THE COURT:    Oh, great.

      19               COURTCALL OPERATOR:      Yes, I’m here.
      20               THE COURT:    Well, they apparently can’t hear me.

      21               MR. RICHARDS:    Yeah.    Now I can hear you again,
      22   Your Honor.    Ronald Richards for the creditor.
      23               THE COURT:    Okay, you can?
      24               MR. RICHARDS:    If you could just --

      25               THE COURT:    Okay.   My question is, from the --




                                                                  EXHIBIT "11", PAGE 372
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                           Filed07/09/2020
                                                 07/09/2020Page
                                                 07/10/20     Page
                                                               Page385
                                                                99 of 385
                                                                        ofof725
                                                                      439    725 ID #:590
                                                                             Page




           Page                                                              9

       1   excuse me just one second.        Just to settle something, from
       2   the -- Mister -- let’s see, excuse me.         From the debtor,

       3   Marticello, the two principals are Jona and his wife,
       4   right?

       5               MR. MARTICELLO:      Well, Ms. Ra -- sorry, this is
       6   Robert Marticello, Smiley Wang-Ekvall, for Jadelle.            Rachel
       7   Rechnitz is the managing member of Jadelle.          Mr. Rec --
       8   sorry, Your Honor, can you hear me, because it sounds like

       9   it’s gone dead.

      10               THE COURT:    I can’t hear you.

      11               MR. MARTICELLO:      Yeah, the line keeps -- Your
      12   Honor, the line keeps going in and out, I think for all of

      13   us, so we hear things and then --

      14               THE COURT:    Okay.    Tell me who are the principals
      15   of the debtor?

      16               MR. MARTICELLO:      So Rachel Rechnitz is the

      17   managing member of Jadelle.

      18               THE COURT:    Yes.

      19               MR. MARTICELLO:      Jona Rechnitz is involved in the
      20   operation of the business, but he does not have an official

      21   title with the LLC.
      22               THE COURT:    Well, who are the two principals?
      23               (No audible response.)
      24               There are only two principals, are there not, in

      25   this LLC?




                                                                  EXHIBIT "11", PAGE 373
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              100 386
                                                                  of386
                                                                      ofof725
                                                                     439   725 ID #:591
                                                                           Page




            Page                                                           10

        1                MR. RICHARDS:   Well, Your Honor, this is Ronald
        2   Richards.    The debtors married -- the two principals are

        3   husband and wife, so Mr. Rechnitz, obviously, has his
        4   community property interest, and we’re under the belief

        5   that he owns the company with his wife and there’s no other
        6   members.
        7                THE COURT:   Okay, because -- anyway, I -- oh,
        8   okay.   Well, I will -- okay, I’m going to go through the

        9   evidentiary objections.      It’s pretty clear to me -- I don’t

       10   know who does what day to day.       And by the way, this is

       11   not -- as far as the hearing.       Is the debtor still
       12   operating?    I’m asking the debtor’s counsel.

       13                MR. RICHARDS:   No.

       14                MR. MARTICELLO:   Your Honor, my understand --
       15   this is Robert Marti --

       16                THE COURT:   Are you talking, because I can’t hear

       17   you if you are.

       18                MR. MARTICELLO:   It went dead, Your -- this is

       19   Robert Marticello for Jadelle.       It’s (indiscernible).
       20                THE COURT:   Okay.    Is the debtor still operating?

       21                MR. MARTICELLO:   Your Honor, my understanding is
       22   that the debtor is paying its debts -- undisputed debts as
       23   they come due on the agreed to terms.
       24                THE COURT:   No, but is the debtor selling

       25   anything?    I guess that's what I meant.     Is the debtor




                                                                EXHIBIT "11", PAGE 374
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              101 387
                                                                  of387
                                                                      ofof725
                                                                     439   725 ID #:592
                                                                           Page




            Page                                                            11

        1   operating?
        2                MR. MARTICELLO:   I think there -- my

        3   understanding is that there’s been minimal operations
        4   post-bankruptcy.

        5                MR. RICHARDS:   Your Honor, this is Ronald
        6   Richards.    There’s no debtor at the location.      They moved
        7   out.   That’s -- we had trouble serving them.      That’s why we
        8   had to serve --

        9                THE COURT:   Well, yeah, I’ve never physically --

       10                MR. RICHARDS:   -- (indiscernible) at their house.

       11                THE COURT:   I don’t even recall.   Where is the --
       12   was this a regular storefront?     I know it’s pretty -- when

       13   you're dealing with diamonds at a million -- $1.2 million,

       14   I don’t think I’ve ever seen one, but I guess they exist.
       15                MR. RICHARDS:   Your Honor, they were operating

       16   out of an executive suite at 9454 Wilshire Boulevard, out

       17   of a suite at that location.     There’s a lot of little

       18   businesses in there, and they were -- that's where they

       19   were operating.    They have no operation whatsoever.        No,
       20   they’re not --

       21                THE COURT:   Is that -- let me --
       22                MR. RICHARDS:   -- no one’s --
       23                THE COURT:   -- again, this is just background,
       24   but I want to get -- I want to find out what’s really going

       25   on in this case.    Would that be from the debtor’s




                                                                 EXHIBIT "11", PAGE 375
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              102 388
                                                                  of388
                                                                      ofof725
                                                                     439   725 ID #:593
                                                                           Page




            Page                                                           12

        1   standpoint?    I think counsel would know.      Are they still
        2   operating out of that location?

        3                MR. MARTICELLO:   My understanding is that they’re
        4   still operating, Your Honor.      I don’t -- it has been

        5   minimal operations, but I don’t know if that's inconsistent
        6   with the operations that occurred prebankruptcy.
        7                THE COURT:   Okay.   In any case, I don’t want to
        8   get any further in it.

        9                MR. RICHARDS:   He’s not answering your question.

       10                THE COURT:   It’s more curiosity --

       11                MR. RICHARDS:   They’re not operating out of
       12   (indiscernible) --

       13                THE COURT:   -- because everybody on the call --

       14                MR. MARTICELLO:   Your Honor --
       15                THE COURT:   -- knows a lot more about this case

       16   than I do.

       17                MR. MARTICELLO:   And I’m sorry, Your Honor, this

       18   is Robert Marticello.     When I’m speaking, it sounds like

       19   the line is going dead, so I don’t know if you're hearing
       20   what I’m saying --

       21                THE COURT:   Well, I did hear --
       22                MR. MARTICELLO:   -- so that's the reason for
       23   my --
       24                THE COURT:   -- I did year you.    Okay, let’s --

       25   this is going to be very unfortunate --




                                                                EXHIBIT "11", PAGE 376
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              103 389
                                                                  of389
                                                                      ofof725
                                                                     439   725 ID #:594
                                                                           Page




            Page                                                           13

        1             MR. MARTICELLO:     Okay, understood.
        2             THE COURT:    -- because there’s obviously a lot of

        3   money involved in this case and important to all sides.
        4             I am going to go make these evidentiary rulings.

        5   The -- can everybody hear me?     Of course, if you can’t,
        6   it’s hard for you to say you can’t hear me.
        7             MR. RICHARDS:    Now I can hear you, Your Honor.
        8             THE COURT:    Okay.   At least -- we need at least

        9   two people, one representing the creditors and --

       10             MR. RICHARDS:    Can anybody hear the Court?

       11             THE COURT:    -- and I have no idea whether the --
       12             UNIDENTIFIED VOICE:     I cannot.

       13             UNIDENTIFIED VOICE:     Okay, good.

       14             THE COURT:    Okay.
       15             MR. MARTICELLO:     Yeah, I hear you.    This is

       16   Robert Mart --

       17             MR. RICHARDS:    I’d rather have the Court just

       18   rule, if you guys don’t mind --

       19             THE COURT:    I am going to make the rulings.
       20             MR. RICHARDS:    -- at a later time, and he can

       21   (indiscernible) --
       22             THE COURT:    I want to make sure everybody hears
       23   it.
       24             MR. RICHARDS:    Since we’re --

       25             THE COURT:    This is why I really --




                                                                EXHIBIT "11", PAGE 377
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              104 390
                                                                  of390
                                                                      ofof725
                                                                     439   725 ID #:595
                                                                           Page




            Page                                                            14

        1                MR. RICHARDS:   -- having technical problems.
        2                THE COURT:   -- really, intensely dislike hearings

        3   on the phone because of just this, but in any case --
        4                (Indiscernible simultaneous speech)

        5                THE COURT:   -- I’m going to -- so we don’t spend
        6   the entire day on these rulings, I’m going to make my
        7   rulings.
        8                UNIDENTIFIED VOICE:     (Indiscernible) CourtCall?

        9   Yes.

       10                THE COURT:   Now, this is the objections to the

       11   declaration of Oved Anter.        I will sustain the first
       12   objection.

       13                MR. RICHARDS:   Should we recall in?

       14                THE COURT:   I don’t know of any foundation.
       15                MR. MARTICELLO:   No, no, no, you should not do

       16   that.

       17                THE COURT:   What’s that?

       18                MR. MARTICELLO:   The CourtCall operator will

       19   handle it.
       20                THE COURT:   Okay.    I will sustain the objection.

       21   It says that the controlling principal and insider, Jona
       22   Rechnitz --
       23                MR. MARTICELLO:   You’re all on the line.       That’s
       24   the more important thing.      The Judge, they can reconnect.

       25                THE COURT:   Can you hear me, by the way?




                                                                EXHIBIT "11", PAGE 378
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              105 391
                                                                  of391
                                                                      ofof725
                                                                     439   725 ID #:596
                                                                           Page




            Page                                                           15

        1             MR. MARTICELLO:     I don’t even know where the
        2   Judge is calling in from.

        3             THE COURT:    Hello, can you hear me?
        4             UNIDENTIFIED VOICE:     Right.

        5             THE COURT:    Apparently not.    Can anybody hear me?
        6             MR. MARTICELLO:     I know the Court does not like
        7   these calls, so I don’t want to make it frustrating.
        8             THE COURT:    I hear counsel talking, but --

        9             MR. MARTICELLO:     (Indiscernible) --

       10             THE COURT:    Is there an operator on?

       11             MR. MARTICELLO:     A new operator won’t even know
       12   what we’re talking about.     Better we just wait.

       13             THE CLERK:    Is the CourtCall operator on?

       14             THE COURT:    Hello?
       15             (No audible response.)

       16             Oh, Jesus.

       17             THE CLERK:    Is the CourtCall operator on?

       18             THE COURT:    Well, we’re going to finish this.

       19   Can you hear -- can anybody hear me?
       20             (No audible response.)

       21             Is the operator on?
       22             (No audible response.)
       23             This is so un -- can anybody hear me?
       24             COURTCALL OPERATOR:     I’m going to try to plug in

       25   my headset and see if I can get a response.       I’ll be right




                                                                EXHIBIT "11", PAGE 379
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              106 392
                                                                  of392
                                                                      ofof725
                                                                     439   725 ID #:597
                                                                           Page




            Page                                                           16

        1   back with you all.
        2              THE COURT:   Who is -- who’s talking now?

        3              THE CLERK:   That’s the CourtCall operator.
        4              THE COURT:   Well, can you --

        5              COURTCALL OPERATOR:     Your Honor?
        6              THE COURT:   -- let the parties know that we’re
        7   going to continue this hearing, but they can’t hear me.
        8              COURTCALL OPERATOR:     Can anyone from the Court

        9   hear me?

       10              THE COURT:   I can hear you.    This is the Judge.

       11   What about the other people, can they hear you?
       12              UNIDENTIFIED VOICE:     And it seemed to work fine

       13   for the hour we were waiting.

       14              THE COURT:   What I’m trying to figure out is --
       15              MR. LEV:   It’s just our luck, right?

       16              THE COURT:   -- this is just so unacceptable.

       17              UNIDENTIFIED VOICE:     (Indiscernible) the power

       18   went out at my house for the last hour and a half and I had

       19   to call in on a cell phone and I was so nervous that I’d
       20   have to disclose I’m on a cell phone, and have the Court

       21   get upset, but I was able to --
       22              THE COURT:   No, I --
       23              UNIDENTIFIED VOICE:     -- get through
       24   (indiscernible) --

       25              THE COURT:   Well, I’m not upset about the




                                                                EXHIBIT "11", PAGE 380
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              107 393
                                                                  of393
                                                                      ofof725
                                                                     439   725 ID #:598
                                                                           Page




            Page                                                           17

        1   telephone.
        2                UNIDENTIFIED VOICE:    -- the power went out right

        3   before our call, if you can believe it.
        4                THE CLERK:   (Indiscernible)

        5                THE COURT:   Oh, you mean a cell phone?     Oh, no,
        6   I -- if you know me at all, you know I don’t get upset
        7   easily, but if your power went out Murphy’s law apparently
        8   is in action.    That’s why I’m glad I’m in the court because

        9   at home my power went out the other day, but I only do

       10   hearings from here.

       11                Is -- why don’t -- let’s -- I’m going to take a
       12   roll call of the people we -- I have no idea whether the

       13   press is still on, but if they’re on listening mode.         The

       14   operator -- do you know whether or not the -- there was
       15   one --

       16                UNIDENTIFIED VOICE:    Well, you're back.

       17                THE COURT:   -- from the New York -- Steven Brown.

       18   Do you know if Mr. Brown is still on?

       19                MR. MARTICELLO:   Your Honor, we’re all back on.
       20                COURTCALL OPERATOR:    This is (indiscernible) --

       21                THE COURT:   I have no way of knowing if Mr. Brown
       22   is on from the New York Daily News, because he’s not on --
       23   it’s only on listening mode.       Does the operator know
       24   whether or not he’s still on the listening?

       25                COURTCALL OPERATOR:    Yes.   He




                                                                EXHIBIT "11", PAGE 381
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              108 394
                                                                  of394
                                                                      ofof725
                                                                     439   725 ID #:599
                                                                           Page




            Page                                                              18

        1   is(indiscernible) --
        2             THE COURT:    Good.   Okay, good --

        3             COURTCALL OPERATOR:     -- (indiscernible).
        4             THE COURT:    -- and I have no way of knowing.

        5   Well, the only -- what’s been the problem?       This is the
        6   second or third time we keep coming in and out.          Do you --
        7   okay, can any --
        8             MR. MARTICELLO:     We can all hear you, Your Honor.

        9             THE COURT:    -- if I hear silence on the other

       10   side, I’ll know you can’t hear me.      Can everybody hear me?

       11             MR. MARTICELLO:     Yes, Your Honor.
       12             MR. RICHARDS:    Yes, we can hear you.

       13             THE COURT:    But if I don’t -- the only reason I

       14   knew you couldn't hear me is I heard other people talking
       15   to each other and not responding to me.       Okay.    Well, we’re

       16   going to try to get through this.      We’ll do it today one

       17   way or another.

       18             First objection --

       19             MR. MARTICELLO:     We can hear you, Your Honor.
       20             THE COURT:    -- no word on the Oved answer.           First

       21   objection is sustained.    The second is sustained.        The
       22   third objection as to paragraph 5 is overruled.          The
       23   next -- the objection number 6, that is sustained, at least
       24   on the best evidence rule -- grounds.

       25             The -- by the way, you have a problem in these --




                                                                  EXHIBIT "11", PAGE 382
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              109 395
                                                                  of395
                                                                      ofof725
                                                                     439   725 ID #:600
                                                                           Page




            Page                                                             19

        1   on these -- a lot -- most of these objections have to do
        2   with text calls.    Do you understand that?     That’s a

        3   violation of the best evidence rule.      You can take a
        4   picture of it or something, but just saying what’s in

        5   there, that's a clear violation of the best evidence rule,
        6   and that's a lot of this declaration.      If we have any
        7   further hearings on this, you might seriously consider
        8   taking pictures of it or something like that, but just

        9   telling me what’s in the text is a classic violation of the

       10   best evidence rule.     Can everybody hear me?

       11              ATTORNEYS:    Yes.
       12              THE COURT:    Okay, I just want to make sure

       13   that -- okay.   So that’s why I’m sustaining the objections,

       14   so objection number 7 on page 3, that’s sustained.         And
       15   then -- and that's going to be true of a lot of this stuff.

       16   It’s unfortunate, but that's just the way the rules work.

       17              I’m ruling -- I’m moving now to the pages here

       18   and I just sustained all of that.

       19              Okay.   The next objection is on page 15 of the
       20   objections.   That is the declaration -- we do have the

       21   exhibit, so it will be -- it will -- but we do have the
       22   exhibit, but that would be sustained, but we have the
       23   exhibit.
       24              The next one is a little bit trickier.       The next

       25   one on page 15 is in paragraph 9.      I’m going to sustain the




                                                                EXHIBIT "11", PAGE 383
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              110 396
                                                                  of396
                                                                      ofof725
                                                                     439   725 ID #:601
                                                                           Page




            Page                                                            20

        1   first part, which is basically argument, ending with
        2   “Jadelle absconded with all of First International’s

        3   consigned jewelry either pawning them off or retaining,”
        4   et cetera, et cetera, ending with -- up to the point where

        5   it says, “Simply stated.”      That first part will be
        6   sustained.    The part, “Simply stated, has not received a
        7   single dollar on the 2.8 million-plus,” that will be
        8   overruled, that second part of the declaration.

        9                The next one is obviously hearsay, that’ll be

       10   sustained, number -- objection number 10.       Objection

       11   number 11 would be sustained.      A lot of these are
       12   conclusions and opinion.

       13                The next one, 12, will be sustained.     Number 13,

       14   the first part of that up to the words, “Importantly, at no
       15   time,” the first part of that will be sustained, but the

       16   second part, “Importantly, at no time,” that will be

       17   overruled.    And then number 14, that objection will be

       18   sustained.

       19                Without going any further, has everybody heard
       20   that?   Am I still online?

       21                UNIDENTIFIED VOICE:   Yes.
       22                UNIDENTIFIED VOICE:   Yes, Your Honor.
       23                THE COURT:   Okay, good, we’ve got --
       24                MR. MARTICELLO:   Yeah, we heard you, Your Honor.

       25                THE COURT:   Okay, wow.   Never thought it would be




                                                                 EXHIBIT "11", PAGE 384
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              111 397
                                                                  of397
                                                                      ofof725
                                                                     439   725 ID #:602
                                                                           Page




            Page                                                            21

        1   such an accomplishment to get through evidentiary
        2   objections, but we did it.     The first part.

        3                Next one, evidentiary objection, declaration of
        4   Peter Marco.    I’ll go through those.    Let’s see.    The first

        5   objection in paragraph 3, that will be sustained.        That
        6   basically is argument.
        7                The next one, again, dealing with the ownership
        8   and so forth, that’ll be sustained for lack of foundation,

        9   although I have a pretty well -- good idea of who at least

       10   owns the debtor.

       11                The next one, exhibit -- paragraph 5, the -- t
       12   here is an objection and it is to the -- it’s number 5,

       13   it’s sustained.    That is the best evidence rule.

       14                The next one to declaration, paragraph 6, that is
       15   overruled.    And then the paragraph -- also part of

       16   paragraph 6, it says, “In late December, after I learned

       17   that Jona was sentenced for crimes,” that's sustained.

       18   Then the next part, “Jona advised me,” that is overruled.

       19                And then the same on the -- also paragraph 6, the
       20   first part, “This represent -- represented by Jona was

       21   false, was made to me and Jona knew it was false,” that is
       22   sustained, but the rest of it after that, “Jona then
       23   persuaded me,” that will be overruled.       A lot of these are
       24   part of it because these are lengthy objections.

       25                The next one, the first -- the part of this




                                                                EXHIBIT "11", PAGE 385
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              112 398
                                                                  of398
                                                                      ofof725
                                                                     439   725 ID #:603
                                                                           Page




            Page                                                           22

        1   says -- will be sustained, the portion that reads, “In
        2   order to foster his image, his honesty, religious, family

        3   oriented, trust me, firstly don’t even introduce my brother
        4   to his own children,” et cetera, et cetera, ending with,

        5   “Everything goes -- is illegal.”       And then starting up, “To
        6   my surprise,” that will be overruled, and then the first
        7   part of that quote part up to the part that I just
        8   sustained will be overruled.        It’s just the stuff in the

        9   middle that I sustained.

       10                The next objection, paragraph 8, that will be

       11   sustained.    Paragraph 9, that will be overruled.
       12   Paragraph 10, that will be sustained.       Number 11, that will

       13   be sustained.    Number 12, that will be sustained.      And

       14   the -- again, these are -- by the way, those do not rela --
       15   I’m sustaining it, but not as far as the Exhibit E in that

       16   particular case, and in the -- one of the previous ones we

       17   do have that Exhibit C in number -- paragraph 10.        Those

       18   will be allowed.    And then we have 12 I just ruled on and

       19   13 is sustained.
       20                Now, again, I’m not going to have any further

       21   argument.    Did everybody hear everything I said?
       22                MR. RICHARDS:   Yes.
       23                MR. MARTICELLO:   Yes, Your Honor.
       24                UNIDENTIFIED VOICE:     Yes, Your Honor.

       25                THE COURT:   Okay.   All right, we made it through




                                                                EXHIBIT "11", PAGE 386
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              113 399
                                                                  of399
                                                                      ofof725
                                                                     439   725 ID #:604
                                                                           Page




            Page                                                           23

        1   another one.    Okay.     The declaration of Victor Franco --
        2                UNIDENTIFIED VOICE:    Your Honor, that was Victor

        3   Franco.
        4                THE COURT:    Oh, excuse me.   I’m sorry, that was,

        5   so we -- that was Victor Franco, so we’ve got -- so we’ve
        6   gotten through three of them so far.
        7                Now we’re dealing -- the -- we’ve gotten
        8   through --

        9                MR. COHEN:    You haven’t -- Your Honor, Baruch

       10   Cohen for Marco.    You haven’t addressed Peter Marco’s

       11   declaration yet.
       12                THE COURT:    Excuse me a second.   Okay, hang on a

       13   second.   Sorry about that.     I had it right in front of me

       14   and I -- and then I skipped over it.        Thank you, Mr. Cohen.
       15   Okay, Mister -- objections to Peter Marco.       The first will

       16   be sustained.    The second will be sustained.     That is the

       17   paragraph 4.    The next one, paragraph 6, that will be

       18   overruled.    Then paragraph 7, that’ll be overruled.

       19                The paragraph 8 will be overruled.     And by the
       20   way, whoever made these objections, I guess it’s Marcell --

       21   Mr. Marticello -- misleading is Ravinski’s (phonetic) items
       22   that were in possession of Ravinski, is hardly an
       23   evidentiary objection, just for future reference.        I don’t
       24   know why you put that in there, but that's not an

       25   evidentiary objection.




                                                                EXHIBIT "11", PAGE 387
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              114 400
                                                                  of400
                                                                      ofof725
                                                                     439   725 ID #:605
                                                                           Page




            Page                                                           24

        1                Number 9, that’s overruled.     Number 10, that is
        2   sustained.    Number 11, that is sustained.     And number 12,

        3   that’s a best evidence violation, that is sustained.         Next
        4   one is -- let’s see, that's number -- number 13 is

        5   sustained.    That’s a best evidence.     Same with number 14,
        6   sustained, best evidence.      Number 15, best evidence,
        7   sustained.
        8                Number 16, that is overruled.     Number 17, it’s

        9   overruled as to the portion that reads, “Repeated demands

       10   have been made to Jona and Jadelle to return Marco’s

       11   consigned jewelry, including Ravinski’s ring, necklace but
       12   to no avail,” that overruled.        The rest of that objected to

       13   material is sustained.

       14                The next one, 18, is sustained.     That’s a best
       15   evidence violation.       The -- number 19 is sustained.

       16   Number 20 is sustained.      Number 21 is sustained.     Number 22

       17   is sustained.    23 is sustained.     24 is sustained.

       18   Number 25 is overruled.      The -- and we also have this

       19   Exhibit C, in any case.      The -- number 26 is sustained.
       20   Number 27 is sustained.

       21                Again, make sure after -- everybody hear all
       22   those?
       23                MR. RICHARDS:    Yes.
       24                MR. MARTICELLO:    Yes, Your Honor.

       25                THE COURT:    Okay, so that’s -- thank you,




                                                                EXHIBIT "11", PAGE 388
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              115 401
                                                                  of401
                                                                      ofof725
                                                                     439   725 ID #:606
                                                                           Page




            Page                                                           25

        1   Mr. Cohen, that's Mr. Marcos.     So now we’re down -- we have
        2   those three.

        3               Now we have the evidentiary objections, request
        4   for judicial notice, which is the next item.       The -- excuse

        5   me.    These -- I will sustain those -- all those judicial
        6   notice requests have to do with things, in my opinion, are
        7   totally irrelevant.    If there were a jury here, I don’t
        8   know, but we don’t have juries in this matter, but it’s

        9   crim -- the criminal background and so forth and

       10   transcripts.   It’s very interesting and I did read it all,

       11   but I can tell you it’s totally irrelevant.       So one of the
       12   things I can do very easily, even though I read it, I can

       13   totally ignore it.    So I am not going to -- I will not take

       14   judicial notice of those proceedings, although interesting,
       15   not relevant to the issues before me today.       So that’s --

       16   excuse me, that is that one.

       17               Then we have the objections -- let’s see, the

       18   final one is the evidentiary objection to the declaration

       19   of Ronald Richards.    Let me find that.     I have that.    And
       20   all of those objections will be sustained.

       21               Anyway, that takes care of, I believe, of all the
       22   various objections, is that correct?      Or I do have --
       23   excuse me just one second.     I -- that’s by -- those
       24   objections -- I do have --

       25               MR. RICHARDS:   We made objections, Your Honor.




                                                                EXHIBIT "11", PAGE 389
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              116 402
                                                                  of402
                                                                      ofof725
                                                                     439   725 ID #:607
                                                                           Page




            Page                                                            26

        1   This is Ronald Richards --
        2                THE COURT:   Yeah, right --

        3                MR. RICHARDS:   -- (indiscernible).
        4                THE COURT:   -- that was half of them.    I have the

        5   other half here.      And then the other objections --
        6                Stacy?   You’re quite correct.   I had these, but
        7   where are -- is there a list of the others?
        8                Okay, well, let me just go through them here.

        9   You're right, I have a whole pile of things here.

       10                I have the -- there’s the objections -- well,

       11   I’ll go through them and if I miss any -- I’ve gone
       12   through -- this one is the evidentiary objections to the

       13   declaration of -- oh, here we go.      Thank you.   I knew I had

       14   another list.    That was of Levin Prado, right?      So that --
       15   we start with those.      I have the -- those.   I am going to

       16   go through them.      The -- I’m going -- the first objection

       17   is on page 4, I believe.     That will be sustained.     And then

       18   there’s objection number 3, which is -- that will be

       19   sustained.    Then the next one is number 4, that will be
       20   sustained.    Number 6, that will be overruled.     Number 7

       21   will be overruled.     Number 8 will be overruled.     So that’s
       22   the ones as to, excuse me, Mr. Prado.
       23                Then we have the next one is evidentiary
       24   objections to the declaration of Marc Williams.        Let me

       25   find that, excuse me.     Those -- excuse me just one -- yes,




                                                                EXHIBIT "11", PAGE 390
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              117 403
                                                                  of403
                                                                      ofof725
                                                                     439   725 ID #:608
                                                                           Page




            Page                                                           27

        1   those will be sustained, those objections.       They just --
        2   well, no, excuse me just one second.       No, I -- on that one,

        3   I am going to overrule it but I think, to say the least,
        4   they have little if no relevance, but there might be some

        5   relevance buried in there.        But as a practical matter, I’m
        6   going to overrule it, but I really don’t think they have
        7   any real bearing on this case, so I’ll leave it at that.
        8   Sort of a Pyrrhic victory for the objector.

        9                The petitioning -- let’s see, then there’s

       10   petitioning creditors, the reply.       Let’s see, I have -- is

       11   that -- have I missed any, as far as the object -- the
       12   evidentiary objections?

       13                MR. RICHARDS:   No, there was no -- I don’t think

       14   there was any more objections.
       15                THE COURT:   I --

       16                MR. RICHARDS:   There was no --

       17                THE COURT:   Who was talking?

       18                MR. RICHARDS:   Ronald Richards.    I don’t think

       19   there was any other --
       20                THE COURT:   Yeah.

       21                MR. RICHARDS:   I don’t think the reply had --
       22                THE COURT:   Yeah, as I say, this last one, the
       23   objection is overruled but I’d say very slight, if any,
       24   relevance.    So now we’re dealing with the case itself,

       25   right?   We’re done with all that?




                                                                EXHIBIT "11", PAGE 391
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              118 404
                                                                  of404
                                                                      ofof725
                                                                     439   725 ID #:609
                                                                           Page




            Page                                                           28

        1              Let me ask the -- as far as the -- well, I’m
        2   going to skip to the -- I’m not going to deal at the moment

        3   with the appointment of a trustee, but we do have the
        4   basic -- excuse me just one second -- the motion to

        5   dismiss.
        6              So who’s going to argue that for the debtor?
        7              MR. MARTICELLO:    That would be me, Your Honor,
        8   Robert Marticello, for Jadelle.

        9              THE COURT:   Okay.   Let me ask a couple things.

       10   It seems -- I can tell you, just so you get a heads-up from

       11   the other side, I think as far as the -- just so you
       12   understand, it’s true you didn't present any testimony,

       13   certainly not by the principals, but I -- but just so the

       14   other side be listening carefully, I think you're right.
       15   I -- when I -- I mean, I am somewhat of an expert on this.

       16   I can take judicial notice, as I have, of all these various

       17   pleadings, and not -- and the rule is again, not

       18   necessarily for the truth of the matter asserted in there,

       19   and that's pretty clear.
       20              However -- the big however is, as you point out,

       21   that when you're dealing with admissions the judicial
       22   notice doesn't get it in, but if in a previous pleading or
       23   a declaration one of the petitioning creditors or all three
       24   of them in this case have said things that are -- that show

       25   that there is a dispute as to either amount or as to just




                                                                EXHIBIT "11", PAGE 392
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              119 405
                                                                  of405
                                                                      ofof725
                                                                     439   725 ID #:610
                                                                           Page




            Page                                                           29

        1   liability itself, those are admissible and I assume that
        2   you would agree with that, the counsel who’s arguing this.

        3              MR. MARTICELLO:    Yes, Your Honor.    This is Robert
        4   Marticello.

        5              MR. RICHARDS:   Are you directing this to me, Your
        6   Honor, Ronald Richards, or to the counsel?
        7              THE COURT:   Well, no, Mr. Richards, you're
        8   arguing this, right?

        9              MR. RICHARDS:   No, they’re arg -- I didn't file a

       10   motion to dismiss.    The other side did.     So who did you

       11   want to discuss -- who were you addressing first?
       12              THE COURT:   No, no, no, I’ve got everybody messed

       13   up here.   No, whoev -- the attorneys -- this was filed --

       14   the motion to dismiss -- let me take a look at the papers
       15   here.   It was filed obviously by the debtor.

       16              MR. MARTICELLO:    Your Honor, this is Robert

       17   Marticello --

       18              THE COURT:   So you're --

       19              MR. MARTICELLO:    -- for Jadelle.
       20              THE COURT:   Right, that's who we started off.

       21   You're -- like I said, Mr. Marticello, you're going to be
       22   arguing the motion to dismiss, right?
       23              MR. MARTICELLO:    That’s correct, Your Honor.
       24              THE COURT:   Okay.   Again -- and I’m repeating my

       25   frustration.    Not with you guys at all.     It’s just the idea




                                                                EXHIBIT "11", PAGE 393
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              120 406
                                                                  of406
                                                                      ofof725
                                                                     439   725 ID #:611
                                                                           Page




            Page                                                           30

        1   of being on the phone.    If I could see people, it makes
        2   things a lot easier, but that's just where we’re at.         Okay.

        3              Now, the one thing -- let me just sum -- just for
        4   Mr. Marticello, it’s very interesting and would you agree

        5   with this -- it’s a rhetorical question -- that I read, of
        6   course, the reply of the creditors, but they never that I
        7   can see specifically address your specific points.        Would
        8   that be a fair statement?

        9              MR. MARTICELLO:    That’s correct, Your Honor.      The

       10   way I viewed the opposition was they don’t address the

       11   specific disputes that we’ve identified and other evidence
       12   by their own statements, but asked the Court for delay

       13   through a number of procedural mechanisms.

       14              THE COURT:    Okay.   Well, the fact is, I’ve read
       15   the Oved case and all, very interesting.       Involuntary is a

       16   very strange animal.    It doesn't fit exactly, but the rules

       17   are quite clear that you can, under 12(b)(6).       It’s not

       18   exactly a complaint, but, you know, and the -- but you can,

       19   in that case, you can -- and my opinion is pretty firm on
       20   that.   You look at the face of it -- of course, the face of

       21   it is not an awful lot, obviously, on our -- on the
       22   approved form.   Nevertheless, and you -- a court can and
       23   this Court will if things I can take judicial notice of,
       24   namely, the various pleadings and the -- and declarations

       25   and so forth in other courts, that, in my opinion, anyway,




                                                                EXHIBIT "11", PAGE 394
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              121 407
                                                                  of407
                                                                      ofof725
                                                                     439   725 ID #:612
                                                                           Page




            Page                                                           31

        1   give you a heads-up, but you made a good point, are
        2   clearly, at least as to liability and/or certainly as to

        3   amount, are inconsistent, which in my view are -- this
        4   is -- these are statements.      It’s not hearsay because these

        5   are statements of a -- admission, actually, by, you know,
        6   statements, you know, under the Federal Rules of Evidence,
        7   a statement by a party opponent, namely, the petitioning
        8   creditors, it’s not even hearsay, it’s a -- if it’s a

        9   statement by a party opponent.

       10              And all these statements that you've presented --

       11   and I’m going to take them one at a time, and that it seems
       12   to me on its face, as an example, the -- you have the one

       13   claim by Mr. Marco and International, it’s clear on their

       14   pleadings that they’re both making a claim on the same
       15   jewelry.   Is that correct, at least part of it?

       16              MR. MARTICELLO:    Yes, Your Honor.    This is Robert

       17   Marticello for Jadelle.

       18              THE COURT:    Yeah.   And as far as -- get my --

       19   excuse me a second.     The -- as far as Mr. Noval, he
       20   basically says that he has the state court action, I

       21   believe -- is it state or district court?       I know it’s
       22   another court, Mr. Noval.     It’s a state court, right?
       23              MR. MARTICELLO:    Right.
       24              MR. RICHARDS:    Mr. Noval is in state -- this is

       25   Ronald Richards.    Mr. Noval is in state court.      Mr. Marco




                                                                EXHIBIT "11", PAGE 395
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              122 408
                                                                  of408
                                                                      ofof725
                                                                     439   725 ID #:613
                                                                           Page




            Page                                                           32

        1   is in federal court.
        2              THE COURT:   Right, okay.    Now, as far as

        3   Mr. Noval, he made, did he not -- and, again, this is just
        4   for Mister -- so the debtor’s counsel.

        5              By the way, I know people, when they’re -- when
        6   the pleadings say “putative” or “alleged,” the statute
        7   doesn't say it, so I refer to the debtor as the debtor,
        8   even though I know this is an involuntary, so that -- just

        9   so you understand, that’s -- there’s nothing in the statute

       10   about being an alleged debtor or so forth, but I understand

       11   why debtors do it.
       12              There he’s saying -- he has different amounts.

       13   In the state court he’s asking for 7 million, in the

       14   bankruptcy, 5.8, and he basically says -- and I can
       15   certainly understand how the straightforwardness of that

       16   is, “Well, I only put the amount 5.8 because that's the one

       17   that he can’t really dispute,” Mr. Marticello, that's what

       18   he says, right?

       19              MR. MARTICELLO:    That’s correct, Your Honor.
       20              THE COURT:   Right.   Well, that, on its face, the

       21   Ninth Circuit has ruled that that is an admission, in my
       22   opinion, that he either owed more, and therefore it is in
       23   dispute.   I mean, that was a recent change to -- and I
       24   assume you agree with that statement, Mr. Marticello?

       25              MR. MARTICELLO:    Yes, Your Honor.




                                                                EXHIBIT "11", PAGE 396
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              123 409
                                                                  of409
                                                                      ofof725
                                                                     439   725 ID #:614
                                                                           Page




            Page                                                           33

        1             THE COURT:    Right.   Now, as far as Mr. Noval, is
        2   that's basically the two things.      One is he has different

        3   amounts in different lawsuits for the same stuff, but also
        4   he’s admitted that the -- that only the amount that’s --

        5   anything else you want to say about Mr. Noval?
        6             MR. MARTICELLO:     Your Honor, I have other
        7   arguments, but I’m happy to --
        8             THE COURT:    Well, no, I want to say anything --

        9             MR. MARTICELLO:     -- rest if it’s

       10   (indiscernible) --

       11             THE COURT:    -- to add because since it’s your
       12   motion, I’ll let --

       13             MR. MARTICELLO:     Well, I --

       14             THE COURT:    -- you respond.
       15             MR. MARTICELLO:     With respect to Noval, Your

       16   Honor, I would highlight that I agree, Your Honor, the

       17   starting point is that Mr. Noval has admitted that he has

       18   taken inconsistent positions with his claim and stated a

       19   much lower claim in the involuntary petition because he’s
       20   attempting to avoid the dispute that the Ninth Circuit has

       21   said renders him ineligible to commence his case.
       22             I would also say that based on his judicial
       23   admissions, he alleges that he’s a lender and that he
       24   loaned Jadelle 5.8 million dollars, and that the loan is

       25   governed by the terms of the debt -- the agreement that's




                                                                EXHIBIT "11", PAGE 397
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              124 410
                                                                  of410
                                                                      ofof725
                                                                     439   725 ID #:615
                                                                           Page




            Page                                                           34

        1   attached to his complaint, but he’s seeking an amount in
        2   excess of what he has allegedly loaned to Jadelle.        He’s

        3   seeking seven million dollars and he says that seven
        4   million dollars is the value of the collateral that secured

        5   his loan.
        6               THE COURT:    Yeah, and I saw that --
        7               MR. MARTICELLO:    And so very simply, he --
        8               THE COURT:    -- and I’m somewhat astonished by

        9   that argument that you can do -- that he has a claim for a

       10   certain amount and if the collateral doesn't cover it or if

       11   it goes over that, then the debtor gets it back, right?
       12               MR. MARTICELLO:    Well, correct, Your Honor, so --

       13   but my point is as a matter of law his claim in bona fide

       14   dispute because he’s seeking amounts that he can never
       15   recover, an amount in excess of what he actually loaned,

       16   less payments received and interest on the loan.

       17               THE COURT:    Yeah, no, it’s --

       18               MR. MARTICELLO:    So I think that clearly puts --

       19               THE COURT:    It seems to me pretty clear, of
       20   course, maybe not so clear from the other side, but it

       21   seemed clear to me.      I mean, I’m the only person on this
       22   call that doesn't -- that is totally neutral.
       23               The next one, Mr. Marco --
       24               MR. RICHARDS:    Your Honor, this is Ronald

       25   Richards.   Can I address that before we go to the next




                                                                EXHIBIT "11", PAGE 398
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              125 411
                                                                  of411
                                                                      ofof725
                                                                     439   725 ID #:616
                                                                           Page




            Page                                                           35

        1   piece of --
        2               THE COURT:    No, not at this point.   I’ll hear

        3   from you.   This is not -- that's why I don’t like it on the
        4   phone.   You’ll get to be able to respond, but I just want

        5   to lay out the plaintiff’s side -- that is, the debtor’s
        6   side, rather.
        7               MR. RICHARDS:    Right.
        8               THE COURT:    But you’ll get a chance, obviously.

        9               Mr. Marco, there he says that the 7,676,000,

       10   et cetera, is not correct, but it’s really only 6,950,000.

       11   Is that correct, counsel for the debtor?
       12               MR. MARTICELLO:    That’s correct, Your Honor.

       13               THE COURT:    And he also -- it’s clear from the

       14   various pleadings that they and First International are
       15   both going after the same claim, that is, that

       16   interesting -- I guess I’m living in a different world, but

       17   I guess there are diamonds worth over a million dollars,

       18   but they’re fighting over the same diamond, are they not?

       19               MR. MARTICELLO:    Your Honor --
       20               COURTCALL OPERATOR:    And, Your Honor, this is the

       21   CourtCall operator.      Were they able to hear you again?
       22               THE COURT:    This -- is everybody still on the
       23   line?    Oh-oh.
       24               THE CLERK:    (Indiscernible)

       25               THE COURT:    Mr. Marticello, you're not on the




                                                                EXHIBIT "11", PAGE 399
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              126 412
                                                                  of412
                                                                      ofof725
                                                                     439   725 ID #:617
                                                                           Page




            Page                                                           36

        1   line?   Okay, I guess if you don’t hear me, you're not on
        2   the line.

        3               THE CLERK:    CourtCall, can you get them connected
        4   again, please?

        5               THE COURT:    Oh, Jesus.
        6               COURTCALL OPERATOR:    Counsel, I just have to
        7   confirm you all are still connected.
        8               THE COURT:    Mr. Marticello, are you on the line?

        9               UNIDENTIFIED VOICE:    Yes, we are.

       10               COURTCALL OPERATOR:    (Indiscernible) is connected

       11   as well.
       12               THE COURT:    Is everybody -- for the operator, is

       13   everybody -- why don’t you just state your name really fast

       14   if you can hear me.      Why don’t --
       15               MR. RICHARDS:    Ronald Richards.

       16               MR. MARTICELLO:    We’re -- Robert Marticello.

       17   We’re back, Your Honor.

       18               THE COURT:    Okay.

       19               MR. COHEN:    Baruch Cohen.
       20               THE COURT:    Okay, okay.   Now, you heard -- you

       21   heard what my question was that Mr. Marco has admitted that
       22   the claim is wrong in the bankruptcy, the 7.6 million is
       23   not correct.   The right amount is in the -- is 6.9 million,
       24   is that correct, Mr. Marticello?

       25               MR. MARTICELLO:    That’s correct, Your Honor.




                                                                EXHIBIT "11", PAGE 400
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              127 413
                                                                  of413
                                                                      ofof725
                                                                     439   725 ID #:618
                                                                           Page




            Page                                                           37

        1                THE COURT:   Right, and also they’re fighting over
        2   the same million-dollar diamond, are they not, that is, the

        3   First International?
        4                MR. MARTICELLO:   That’s correct, Your Honor.

        5                THE COURT:   Well, and so -- okay, that's -- and
        6   let me -- excuse me just one second.      And so anything you
        7   want to add as far as the problem with Mr. Marco’s claim
        8   being not subject to reasonable dispute?

        9                MR. MARTICELLO:   I mean, the other inconsistency

       10   we have with Mr. Marco, Your Honor, is that he’s -- he’s

       11   alleged that he consigned jewelry to Mr. Rechnitz and not
       12   Jadelle specifically, which also creates a factual dispute.

       13   And I think that --

       14                THE COURT:   Well, wasn't it Mister --
       15                MR. MARTICELLO:   -- with respect to all three --

       16                THE COURT:   I’m trying to remember -- excuse me.

       17   Wasn't it Mr. Marco that -- the two suits he has going,

       18   one’s against the principals and one’s against the

       19   bankruptcy, is that correct?
       20                MR. MARTICELLO:   That’s correct, Your Honor.

       21                THE COURT:   And in the one against the
       22   individuals, he had the same complaint, but just changed
       23   the names.
       24                MR. MARTICELLO:   Correct, Your Honor.

       25                THE COURT:   That’s -- and is that in -- and, now,




                                                                EXHIBIT "11", PAGE 401
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              128 414
                                                                  of414
                                                                      ofof725
                                                                     439   725 ID #:619
                                                                           Page




            Page                                                           38

        1   is that one in New York or is that here?       I just don’t
        2   remember.

        3               MR. MARTICELLO:   It is a district court here,
        4   Your Honor.   It’s before Judge Rice, I believe.

        5               THE COURT:   That’s here in LA?
        6               MR. MARTICELLO:   That’s correct, Your Honor.
        7               THE COURT:   Okay.   I would say if that's not
        8   inconsistent, it’s hard to imagine anything more.        I can

        9   understand he might think, “Well, they’re really one in the

       10   same,” but if you -- but if there’s obviously a dispute, it

       11   seems to me, if you sue the involuntary -- of course the --
       12   that's what this case is, an involuntary, against the

       13   princ -- the debtor, which is Jadelle Jewelry.        But if you

       14   go and sue the principals and say that the property was
       15   consigned to them, at least as far as I can see, it -- I

       16   can understand why he might take inconsistent positions.

       17   But for our purposes there’s clearly a dispute by his own

       18   mouth.

       19               Would you agree with that, I assume,
       20   Mr. Marticello?

       21               MR. MARTICELLO:   I agree.
       22               THE COURT:   Anything else about Mr. Marco?
       23               MR. MARTICELLO:   No, Your Honor.
       24               THE COURT:   Okay.   And then the final thing about

       25   International, then, in their case it’s basically the




                                                                EXHIBIT "11", PAGE 402
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              129 415
                                                                  of415
                                                                      ofof725
                                                                     439   725 ID #:620
                                                                           Page




            Page                                                           39

        1   dispute is because they and Mr. Marco are seeking in
        2   their -- as their claim the same at least -- it may be more

        3   than that, but at least the same diamond worth, you know,
        4   one-point-something million dollars.      Would that be a fair

        5   statement?
        6                MR. MARTICELLO:   That’s a fair statement, Your
        7   Honor.
        8                THE COURT:   Anything else about International, as

        9   far as the objection to their -- them being a petitioning

       10   creditor?

       11                MR. MARTICELLO:   I think the other inconsistency
       12   we have with First International is similar to what we have

       13   with Mr. Noval, in the sense that First International takes

       14   the position in the involuntary petition, under penalty of
       15   perjury, as the amount of his claim, but the declaration he

       16   filed, that his princ -- that the principal filed,

       17   Mr. Anter filed, in connection with the Trustee’s motion,

       18   says that the amount is higher.      And so I think you have

       19   this trend across the creditors where they’ve attempted to
       20   understate their claim in the petition to avoid the dispute

       21   that they know exists.
       22                THE COURT:   Well, which is -- which years ago
       23   that would have been fine.     I would have ruled that way.
       24   We wouldn’t probably be having, well, a lot of this

       25   discussion, except for the statute was changed, dealing




                                                                EXHIBIT "11", PAGE 403
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              130 416
                                                                  of416
                                                                      ofof725
                                                                     439   725 ID #:621
                                                                           Page




            Page                                                           40

        1   with the dispute as to the amount, as opposed to just the
        2   claim itself.   Anything you want to add till I hear -- I

        3   assume Mr. Richards will reply?      Anything that you want to
        4   say, Marticello, at this point?      You’ll get to respond to

        5   anything Mr. Richards says.
        6              MR. MARTICELLO:    Just two points, Your Honor.       I
        7   think, number one, I think when the Court talked about how
        8   clear this is, I agree with the Court that it’s clear

        9   because of the Ninth Circuit law that we have in the Blisik

       10   (phonetic) case, which makes clear that a dispute as to any

       11   portion of their claim strips the creditor of standing to
       12   file an involuntary petition.     And the Ninth Circuit case

       13   in Blisik also states why we have that rule in the Code.

       14   It’s because disputed claims are to be resolved elsewhere.
       15   Bankruptcy involuntary petitions is a measure of last

       16   resort.   It’s a disputed litigation claim that really needs

       17   to be resolved in another forum, like --

       18              THE COURT:   Well, let me --

       19              MR. MARTICELLO:    -- where these claims
       20   originated.

       21              THE COURT:   -- stop you.    You can -- I want to
       22   hear, just as far as the other side and then I’ll get back
       23   to you.
       24              Okay, now who --

       25              MR. MARTICELLO:    That’s fine, Your Honor,




                                                                EXHIBIT "11", PAGE 404
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              131 417
                                                                  of417
                                                                      ofof725
                                                                     439   725 ID #:622
                                                                           Page




            Page                                                            41

        1   understood.
        2             THE COURT:    Now -- because there were several

        3   people representing the various folks, but let me -- now, I
        4   know, Mr. Richards, you represent at least Mr. Noval, is

        5   that correct?
        6             MR. RICHARDS:    Noval.    That’s correct.
        7             THE COURT:    Now as far as the other two, are you
        8   going to deal with them or we have other counsel, Mr. Lev?

        9   Are you going to deal just with Mr. Noval --

       10             MR. RICHARDS:    No, Your Honor, I’m --

       11             THE COURT:    -- or are you going to deal with all
       12   three?

       13             MR. RICHARDS:    I’m going to deal with Mr. Noval

       14   in the global issue of using the other pleadings and
       15   Mr. Cohen will address the comments the Court just made

       16   about his specific claims, but it may be rendered moot by

       17   some of my general positions.

       18             THE COURT:    Well, I know your position.      I’ve

       19   already -- just so you understand, I’ve made my ruling, and
       20   I don’t think you quite got it.      I can take judicial

       21   notice, and generally speaking, not to the truth of the
       22   matters asserted, but that’s just by judicial notice.          But
       23   if you're dealing -- if you're saying that I can’t -- I
       24   totally disagree, the cases are all over the place,

       25   including my own, that -- so that's my ruling.        That’s




                                                                EXHIBIT "11", PAGE 405
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              132 418
                                                                  of418
                                                                      ofof725
                                                                     439   725 ID #:623
                                                                           Page




            Page                                                           42

        1   not -- that was not a suggestion, that I will consider and
        2   have considered, I’m going to consider admissions by the

        3   various people and all the things we’ve been discussing.
        4   So I’d like you to --

        5              MR. RICHARDS:    Yeah, I know --
        6              THE COURT:   -- given that --
        7              MR. RICHARDS:    Your Honor, I’m going to
        8   (indiscernible) your point.

        9              THE COURT:   -- I know you may not agree with

       10   that, but -- well, let me ask you.      You don’t agree with

       11   that proposition?
       12              MR. RICHARDS:    No, you can take judicial notice

       13   of admissions.   I don’t disagree with that, but what I do

       14   disagree with is the fact that in a state court pleading,
       15   the fact that you pled an amount that’s inconsistent in the

       16   petitioning creditor amount does not create a bona fide

       17   dispute.

       18              When you file claims in a bankruptcy court, you

       19   typically file the claim.     You don’t add in attorney’s fees
       20   or costs, where in state court, if there’s a default,

       21   you're required to put the highest number possible so
       22   there’s a due process issue if the person defaults.         The
       23   pleadings rules are totally different, so --
       24              THE COURT:   No, but wait a minute --

       25              MR. RICHARDS:    -- you never --




                                                                EXHIBIT "11", PAGE 406
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              133 419
                                                                  of419
                                                                      ofof725
                                                                     439   725 ID #:624
                                                                           Page




            Page                                                           43

        1               THE COURT:   -- you’re forgetting a little thing
        2   about Mr. Noval, who says in his pleading that he only put

        3   the principal amount absolutely not in dispute.        You read
        4   that, did you not?

        5               MR. RICHARDS:   Yeah, but the reason why that was
        6   put before you was because the principal amount is not in
        7   dispute.   The number is not a static number.      Interest is
        8   always accruing --

        9               THE COURT:   No, that --

       10               MR. RICHARDS:   -- there’s always fees accruing.

       11               THE COURT:   No, no, no, that's -- that isn't what
       12   he said.   Do you want me to quote it?     “Only the principal

       13   amount, absolutely no chance of being disputed.”        Principal

       14   amount.    That’s what he’s talking about.     That has no
       15   chance of being disputed.

       16               I hear what you're saying.    He has basically

       17   admitted that this -- in my opinion, you can disagree if

       18   you wish, but it’s clear to me that he is saying he left

       19   off claims, and it’s -- and that's all the testimony we
       20   have.

       21               The problem is -- Mr. Richards, with your side is
       22   you didn't bother in responding to all this.       So the record
       23   I have right before me is that there’s -- that as far as
       24   Mr. Noval, he has not listed the entire claim, period.         He

       25   hasn't explained what you are telling me.       That’s not in




                                                                EXHIBIT "11", PAGE 407
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              134 420
                                                                  of420
                                                                      ofof725
                                                                     439   725 ID #:625
                                                                           Page




            Page                                                           44

        1   his -- that’s no evidence before me, so I --
        2              MR. RICHARDS:   I know, but, Your Honor, it’s a

        3   12(b) motion, and you're not -- we didn't want to fall into
        4   the trap of converting it to a Rule 56 motion.

        5              THE COURT:   No, it’s not a --
        6              MR. RICHARDS:   If anything --
        7              THE COURT:   -- this is not a summary judgment.
        8   You don’t get it.    The cases are quite clear that normally

        9   in a 12(b)(6) you take it on its face, subject to things

       10   that I can appropriately take judicial notice.        This is not

       11   a summary judgment motion.     This is a 12(b)(6) motion.      And
       12   the law is quite clear that in that motion, not converting

       13   this to a summary judgment, that the question before me is

       14   whether or not there’s a reasonable dispute.       If he wanted
       15   to respond, that’s the only issue.      So I hear what you're

       16   saying.   This is not a summary judgment.      This is a

       17   12(b)(6) motion, and I can’t consider --

       18              MR. RICHARDS:   I know, but --

       19              THE COURT:   -- the admissions.
       20              MR. RICHARDS:   Right, but when the -- by

       21   responding to the admissions and getting -- and presenting
       22   testimony, we believed that that's -- that converts
       23   mister -- now you're weighing credibility.       We’re simply --
       24   we simply set forth a prima facie claim of the amount that

       25   we’re contending is owed that is not in dispute.        You can’t




                                                                EXHIBIT "11", PAGE 408
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              135 421
                                                                  of421
                                                                      ofof725
                                                                     439   725 ID #:626
                                                                           Page




            Page                                                            45

        1   create a dispute by saying, well, in another case, in a
        2   different pleading standard, he’s now requested all of his

        3   expenses and interest, et cetera.      We don’t have to take
        4   that risk when we filed the petition.      We filed the

        5   petition with a clean claim that is the principal amount,
        6   just like even on the claim form for this district --
        7                THE COURT:   Well, what --
        8                MR. RICHARDS:   -- because we tell you to add --

        9                THE COURT:   -- then what -- well, then what --

       10   where -- that statement was made in what pleading?         And I

       11   have it in front of me, just make sure you understand
       12   that -- only the principal.     That was in what -- what

       13   pleading was that made in?

       14                MR. RICHARDS:   In our opposition to the motion to
       15   dismiss.

       16                THE COURT:   No, no, no, for -- in the oppo --

       17   where did he make that statement?

       18                MR. RICHARDS:   About what?

       19                THE COURT:   That he only included --
       20                MR. RICHARDS:   What specifically, Your Honor?

       21                THE COURT:   Let me ask you that.   Mister -- let
       22   me ask the debtor’s counsel.     Where did you make that
       23   statement?
       24                MR. MARTICELLO:   Regarding the calculation of the

       25   claim?




                                                                 EXHIBIT "11", PAGE 409
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              136 422
                                                                  of422
                                                                      ofof725
                                                                     439   725 ID #:627
                                                                           Page




            Page                                                           46

        1             THE COURT:    Yeah, that he only --
        2             MR. MARTICELLO:     Sorry, this is Robert Marticello

        3   for the debtor.
        4             THE COURT:    Yeah, Mr. Marticello.

        5             MR. MARTICELLO:     It’s in docket number 16.
        6   That’s Mr. Noval’s declaration, page 6 --
        7             THE COURT:    That’s his declaration.
        8             MR. MARTICELLO:     -- line --

        9             THE COURT:    That’s not in the state court

       10   litigation.   That’s his declaration.

       11             MR. MARTICELLO:     Oh, correct, Your Honor.      I’m
       12   sorry, I -- yeah, correct.     In the state court there’s --

       13   are you asking what -- if there was a statement regarding

       14   the principal amount owed?
       15             THE COURT:    Where he made that statement, that he

       16   only included the things that are not in dispute?

       17             MR. MARTICELLO:     The statement -- that statement

       18   is in his declaration filed with the Trustee motion.

       19             THE COURT:    Right, where he said --
       20             MR. RICHARDS:    It’s not in opposition to the --

       21   that’s where -- but that's not relevant to this motion.
       22   We -- the -- we -- in this motion we didn't -- we don’t
       23   need to -- we don’t -- we didn't want to fall into the trap
       24   of getting into --

       25             THE COURT:    No, no, wait, stop.




                                                                EXHIBIT "11", PAGE 410
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              137 423
                                                                  of423
                                                                      ofof725
                                                                     439   725 ID #:628
                                                                           Page




            Page                                                           47

        1               MR. RICHARDS:   -- providing witness testimony --
        2               THE COURT:   I’m asking you a very simple

        3   question.   That statement was not in the state court.        That
        4   was in his declaration before this Court, was it not?

        5               MR. RICHARDS:   In opposition to the motion to
        6   dismiss or the Trustee motion?
        7               THE COURT:   Well, it doesn't matter, does it?
        8   It’s a statement that he made.

        9               MR. RICHARDS:   Yes, it does.

       10               THE COURT:   It’s an admission --

       11               MR. RICHARDS:   It actually does.
       12               THE COURT:   -- is it not?     It was a statement in

       13   a declaration.   I have a whole pile of papers before me,

       14   but I know I’ve read it.      I can’t remember which one.
       15   Mr. Marticello, which -- the declaration was in regards to

       16   what pleading?

       17               MR. MARTICELLO:    It is document number 16.     It’s

       18   the trust -- it’s the declaration of Victor Franco

       19   submitted in support of the motion for a trustee.
       20               THE COURT:   Okay.   And --

       21               MR. MARTICELLO:    And it --
       22               THE COURT:   -- I don’t have that -- actually, I
       23   have it in front of me, but can you read -- do you have
       24   that in front of you?    Can you read the actual statement?

       25               MR. MARTICELLO:    I do, Your Honor.   He says, at




                                                                EXHIBIT "11", PAGE 411
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              138 424
                                                                  of424
                                                                      ofof725
                                                                     439   725 ID #:629
                                                                           Page




            Page                                                           48

        1   line 22:
        2                “In fact, in calculating my debt for inclusion in

        3           the involuntary petition, I took the most conservative
        4           approach by including the principal amount owed and an

        5           amount that had absolutely no chance of being
        6           disputed.”
        7                THE COURT:   Okay.   Now, Mr. Richards, that's in
        8   this court.    That was not in state court.     I’m going to

        9   leave it, but I’m telling you right now, I don’t buy your

       10   argument.

       11                MR. RICHARDS:   Well, Your Honor, there’s nothing
       12   on --

       13                THE COURT:   That’s in this particular court and

       14   part of these proceedings before me.      He is stating exactly
       15   what the Ninth Circuit says is subject to reasonable

       16   dispute.    I’ll give -- do you want to say one more -- a

       17   couple words on that, but I -- that is so obvious to me

       18   what he’s doing, what the Ninth Circuit says you can’t do.

       19   And he’s not talking about fees in the state court or
       20   anything.    He’s talking about the claim in this court.

       21                MR. RICHARDS:   I know, but --
       22                THE COURT:   So do you have any final statement
       23   about Mr. Noval?     And this is not --
       24                MR. RICHARDS:   Yes, Your Honor, and

       25   unfortunately --




                                                                EXHIBIT "11", PAGE 412
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              139 425
                                                                  of425
                                                                      ofof725
                                                                     439   725 ID #:630
                                                                           Page




            Page                                                           49

        1                THE COURT:   -- by the way, summary judgment.
        2   This is a 12(b)(6) motion.

        3                MR. RICHARDS:   I know, but, Your Honor,
        4   unfortunately, this state -- this testimony is being

        5   misunderstood.    He’s explaining in the declaration that the
        6   claim that he’s making in this case is not subject to
        7   dispute.   He’s not compelled to put on evidence of interest
        8   or other things that they could dispute.       He’s following

        9   the procedures.    When you make a claim in the Central

       10   District, you put the principal amount.       You don’t put all

       11   the other parts of the claim.     So he’s explaining to you
       12   why this --

       13                THE COURT:   Well, for instance --

       14                MR. RICHARDS:   -- there’s an inconsistency in the
       15   statement.

       16                THE COURT:   -- let’s say there are attorney’s

       17   fees involved in the claim.     Those -- and those might be

       18   disputed --

       19                MR. RICHARDS:   (Indiscernible) --
       20                THE COURT:   -- on not being reasonable.    Isn't

       21   that what the Ninth Circuit is talking about?
       22                MR. RICHARDS:   No, Your Honor, because attorney’s
       23   fees are only by a motion.     You wouldn't put stuff that
       24   hasn't been ruled on yet.     In the original claim you only

       25   put the principal.    You can’t put stuff that is not decided




                                                                EXHIBIT "11", PAGE 413
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              140 426
                                                                  of426
                                                                      ofof725
                                                                     439   725 ID #:631
                                                                           Page




            Page                                                            50

        1   yet in the future, so --
        2               THE COURT:    Oh, you're not saying --

        3               MR. RICHARDS:    -- when you petition, if
        4   someone’s --

        5               THE COURT:    I’ve seen claims --
        6               MR. RICHARDS:    -- you don’t --
        7               THE COURT:    -- all the time where they say, my
        8   claim is such-and-such plus attorney’s fees allowed by the

        9   contract.

       10               MR. RICHARDS:    Well, that's because --

       11               THE COURT:    Doesn't that happen all the time?
       12               MR. RICHARDS:    If there’s a contract -- if

       13   there’s a contract that calls for prevailing party

       14   attorney’s fees, you have to first win.        So, no, you
       15   wouldn't -- that would only be if there’s like an agreed-

       16   upon amount in a contract for attorney’s fees --

       17               THE COURT:    Well, in any case --

       18               MR. RICHARDS:    -- like a specific amount.

       19               THE COURT:    -- Mr. Richards, I’m going to end the
       20   discussion on this.      I hear you.   I just totally disagree

       21   and not further any -- and he is not -- because his -- he
       22   has stated it himself.      You can twist it and put any spin
       23   you want on it, but it’s absolutely clear, his statement
       24   that he’s -- what he said, and that he is stating that he

       25   is only listing the amount, absolutely it can’t be




                                                                 EXHIBIT "11", PAGE 414
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              141 427
                                                                  of427
                                                                      ofof725
                                                                     439   725 ID #:632
                                                                           Page




            Page                                                           51

        1   disputed, and that tells me that there is more to it, he’s
        2   admitting it.   So I am not going to allow him as a

        3   petitioning creditor.
        4              Who is going to talk about Mr. Marco?

        5              MR. COHEN:    Your Honor, that would be me, Baruch
        6   Cohen.
        7              THE COURT:    All right.   Well, mister -- you've
        8   seen where, in the -- he and International going after the

        9   same diamond, are they not?

       10              MR. COHEN:    We do not agree that they’re going

       11   after the same diamond.    In fact, I didn't see any evidence
       12   presented by the putative debtor that’s it’s the exact same

       13   jewelry.   We liq --

       14              THE COURT:    It looked like to me, in the claim --
       15              MR. COHEN:    I did not see the exact same jewelry.

       16   Plus, you know, we have a total of approximately 6.9.         You

       17   know, there’s been transactions between the parties as to

       18   what the -- both of --

       19              THE COURT:    No, but wait a minute.
       20              MR. COHEN:    -- these balances, but we --

       21              THE COURT:    Didn't he say it in the state court
       22   action that -- isn't the claim 7.6?
       23              MR. COHEN:    The --
       24              THE COURT:    Take a look at --

       25              MR. COHEN:    That was in addition -- yeah --




                                                                EXHIBIT "11", PAGE 415
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              142 428
                                                                  of428
                                                                      ofof725
                                                                     439   725 ID #:633
                                                                           Page




            Page                                                           52

        1                THE COURT:   -- his statement in the petitioning
        2   creditors.    Isn't it 7.6 million, no 6.9?

        3                MR. COHEN:   Correct, I believe so.
        4                THE COURT:   Okay.   So right on the face of it --

        5                MR. COHEN:   But then, again -- but we --
        6                THE COURT:   -- he’s admitting in the other
        7   action --
        8                MR. COHEN:   -- but let me just finish, Your

        9   Honor.    The point --

       10                THE COURT:   -- that it should be less than the

       11   7.6.
       12                MR. COHEN:   Well, you know, when we get a letter

       13   from debtor’s counsel saying that they want to pay my

       14   client -- you know, this is the February 4th, 2020 letter.
       15   So regardless of what the number was from one pleading to

       16   the other, when Rechnitz’s or Jadelle’s lawyer writes us

       17   saying, “We want to pay you,” you know, that’s the debtor

       18   stating that, “We have no issue as to your amount, as to

       19   Marco.”   And the Court hasn't addressed that, but I don’t
       20   see how you could get around, when the debtor writes the

       21   letter and saying, “Hey, you know, we have a family member
       22   who wants to pay you,” not raising any dispute as to
       23   amount --
       24                THE COURT:   I totally disagree.

       25                MR. COHEN:   -- not raising any --




                                                                EXHIBIT "11", PAGE 416
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              143 429
                                                                  of429
                                                                      ofof725
                                                                     439   725 ID #:634
                                                                           Page




            Page                                                           53

        1                THE COURT:   I hear you, and you’re a fine lawyer,
        2   but that’s just -- and as a matter of fact from the other

        3   side, namely on your side, that there’s this family member
        4   out there.    I don’t think you jump and down and say, “Wow,

        5   they’re going to pay.”     Would that be a fair statement?
        6                MR. COHEN:   That’s not necessarily accurate.
        7   This is a family member who’s quite a philanthropist who
        8   has a good reputation, you know, of being philanthropic.

        9   He’s well known within the -- to our client.       He’s well

       10   known within the Orthodox Jewish community.       So without

       11   dropping any names, when they say that, you know, Bill
       12   Gates is paying your bill you take note.        And when we get a

       13   letter saying, “Hey, we’re paying your bill, you know,

       14   we’re just trying to fund it” and the debtor’s letter says
       15   absolutely nothing about there being a dispute then right

       16   now what that --

       17                THE COURT:   Well, no.   I --

       18                MR. COHEN:   By the way --

       19                THE COURT:   I hear you.   But let me ask you this.
       20                MR. COHEN:   And Marco is now --

       21                THE COURT:   This -- isn’t he suing -- but getting
       22   back to Mr. Marco, isn’t he suing the -- for the same
       23   jewelry, the individuals, in state court?
       24                MR. COHEN:   I do not be -- no.    We’re suing the

       25   Rechnitzes in state court.




                                                                EXHIBIT "11", PAGE 417
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              144 430
                                                                  of430
                                                                      ofof725
                                                                     439   725 ID #:635
                                                                           Page




            Page                                                           54

        1               THE COURT:   For the same jeweler.    They’re not
        2   the --

        3               MR. COHEN:   We are not suing Jadelle.
        4               THE COURT:   Doesn’t the state court action say

        5   the matter is --
        6               MR. COHEN:   I do not believe it’s --
        7               THE COURT:   I’ve seen the complaint.     It says --
        8               MR. COHEN:   I’m -- I do not believe it --

        9               THE COURT:   -- that the matter is consigned where

       10   it’s consigned to the -- he took the same language from

       11   here and said -- in this case he says, “These jeweler items
       12   were consigned through the debtor.”      And in the state court

       13   action he says the same language, they were consigned to

       14   the Rechnitzes.    Isn’t that the correct?
       15               MR. COHEN:   You are correct, but it’s

       16   interchangeable because the invoices are both to Jadelle

       17   and to Jona.

       18               THE COURT:   Well, you say that but he didn’t say

       19   that.    How is they didn’t -- he didn’t say -- what he’s
       20   saying in the one complaint is --

       21               MR. COHEN:   I think we’re --
       22               THE COURT:   He doesn’t mention Jadelle at all,
       23   does he, in the state court action?
       24               MR. COHEN:   Because the state court was stayed

       25   by -- it was a U.S. District Court matter, Your Honor,




                                                                EXHIBIT "11", PAGE 418
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              145 431
                                                                  of431
                                                                      ofof725
                                                                     439   725 ID #:636
                                                                           Page




            Page                                                            55

        1   before --
        2               THE COURT:   Okay.    District Court.   Okay.

        3               MR. COHEN:   But in that matter -- that matter
        4   because Jadelle already was -- there was an involuntary

        5   already placed against it, so there was -- you know, there
        6   was no real need to identify Jadelle as the responsible
        7   party when in essence the invoices say both.
        8               THE COURT:   No.   You’re talking -- you’re adding

        9   something to it.    You’re saying what the invoices say.        In

       10   one pleading it says it’s the individuals that -- consign

       11   to it and then the involuntary says there was -- it was the
       12   debtor Jadelle.    Those are -- you don’t think those are

       13   inconsistent positions --

       14               MR. COHEN:   I think -- I think Peter Marco --
       15               THE COURT:   -- that this lease -- not as a

       16   matter --

       17               MR. COHEN:   No, because when --

       18               THE COURT:   -- not to decide it ultimately

       19   because they might conceivably both be liable.        But I’m
       20   saying as far as whether or not there is a -- on the face

       21   of it a dispute as to who’s liable.      Why does that not show
       22   a dispute, just on its face?
       23               MR. COHEN:   We don’t believe it’s a dispute.
       24   They are one and the same.       It’s for another substance.

       25               THE COURT:   Well, you’re -- again, you say




                                                                EXHIBIT "11", PAGE 419
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              146 432
                                                                  of432
                                                                      ofof725
                                                                     439   725 ID #:637
                                                                           Page




            Page                                                           56

        1   they’re one and the same but isn’t that subject to dispute?
        2   They may say, “No, it’s not.”

        3               MR. COHEN:   We lost the judge again, CourtCall
        4   operator.

        5               THE COURT:   You can’t hear me?    Oh-oh.
        6               ATTORNEYS:   We hear you now, Your Honor.
        7               THE COURT:   I’m back.
        8               MR. RICHARDS:   Yeah.

        9               And, you know, are you sure, Mr. Cohen, that

       10   you’ve looked at the pleading because I have and it seems

       11   to me that there -- that International and Mr. Marco are
       12   going after at least one of the same items.       Have you

       13   looked at the documents?       Are you telling me that they

       14   don’t overlap?
       15               MR. COHEN:   They’re mis -- see, that’s where the

       16   confusion is.    There may be an overlap but that in terms of

       17   the trans --

       18               THE COURT:   Well, not a maybe.    They -- it seems

       19   to me there is.   Am I -- I’m asking you as an officer of
       20   the court, have you actually looked at the claims as to

       21   whether or not there really is, at least as to this 1.2
       22   million or whatever it’s worth, this diamond, are you
       23   telling me that that’s not the case?
       24               MR. COHEN:   No.    I’m saying there is overlap but

       25   I’m saying it’s a confusing web of transactions --




                                                                EXHIBIT "11", PAGE 420
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              147 433
                                                                  of433
                                                                      ofof725
                                                                     439   725 ID #:638
                                                                           Page




            Page                                                           57

        1              THE COURT:   No, no.    Wait a minute.
        2              MR. COHEN:   -- with Rechnitzes --

        3              THE COURT:   Back up.
        4              MR. COHEN:   -- Jadelle and my client.

        5              THE COURT:   That isn’t what you just told me
        6   about a couple minutes ago.     You said, no, there’s no
        7   overlap.   Be very careful, Mr. Cohen, that --
        8              MR. COHEN:   No, what I’m saying is I don’t see

        9   ev -- Your Honor, I’m very careful.      I said I don’t see

       10   evidence of any overlap.

       11              THE COURT:   Okay.
       12              MR. COHEN:   It’s hard to --

       13              THE COURT:   Let me -- let me go back to

       14   Mr. Marticello.   Why don’t you point out to it?       I’ve seen
       15   it but I want you to help Mr. Cohen out.

       16              MR. MARTICELLO:    Your Honor, the evidence is in

       17   Mr. Marco’s pleading.    It is page -- it’s Bates-stamped 100

       18   of Exhibit 7 where it lists First International and the --

       19   Diamond and the amount.
       20              THE COURT:   And that -- the Diamond -- I forget.

       21   I looked at it and my eyes kind of glazed over, but it does
       22   describe -- I don’t know what all those numbers mean, but
       23   why don’t you -- do you have in front of you what the -- I
       24   don’t know, is that 16 carat?      I don’t know.    I don’t know.

       25   I’m not a jeweler so I have no idea.




                                                                EXHIBIT "11", PAGE 421
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              148 434
                                                                  of434
                                                                      ofof725
                                                                     439   725 ID #:639
                                                                           Page




            Page                                                             58

        1              MR. MARTICELLO:     Yeah, Your Honor, it -- under
        2   the description -- and this is Robert Marticello for the

        3   debtor.
        4              THE COURT:   Yes.

        5              MR. MARTICELLO:     Under the description it says
        6   EID -- EID NT 13.62 d/bbs1, then the number sign, and then
        7   the number sign, and then the number is 11776564.
        8              THE COURT:   And again -- just for the record

        9   again --

       10              MR. MARTICELLO:     And the Court --

       11              THE COURT:   -- you’re reading from what?
       12              MR. MARTICELLO:     I’m reading from -- this is our

       13   request for judicial notice in support of our motion to

       14   dismiss.   It’s Exhibit 7, Bates-stamped 100.
       15              THE COURT:   No, no.    What is the document?     I

       16   think I have it but just for the record to be clear what

       17   are you reading from?

       18              MR. MARTICELLO:     The doc -- oh, the document,

       19   it’s Marco’s third -- amended third-party complaint.
       20              THE COURT:   All right.    And that’s filed in the

       21   district court?
       22              MR. MARTICELLO:     Correct.
       23              THE COURT:   Right.    And now shifting to
       24   International, they’re -- how -- they show that they’re

       25   looking for the same thing.      How do you connect the two?




                                                                EXHIBIT "11", PAGE 422
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              149 435
                                                                  of435
                                                                      ofof725
                                                                     439   725 ID #:640
                                                                           Page




            Page                                                            59

        1   What about things from them?
        2                MR. MARTICELLO:    Well, one, Your Honor, the place

        3   that I just read in Marco’s third amended complaint, it
        4   actually lists First International as the vendor for that

        5   particular item, but also coming from Mr. Anter in this
        6   Court he submitted the declaration in support of his motion
        7   for a trustee --
        8                THE COURT:   Right.

        9                MR. MARTICELLO:    -- which is document number

       10   15 -- and he states that he consigned certain items to

       11   Jadelle and in support of that item he attaches his memos
       12   and the memo lists the same item.

       13                THE COURT:   All right.   Well, that was my

       14   recollection.    I didn’t remember all the documents.
       15                But now, Mr. Cohen, are you -- do you -- are you

       16   listening?    Do you now see that they’re talking about the

       17   same item?

       18                MR. COHEN:   So, Your Honor, I’m not sure they’re

       19   the same item.    We -- first of all, First International did
       20   not file a lawsuit yet.

       21                THE COURT:   No.   They haven’t filed a lawsuit.
       22                MR. COHEN:   Number two, that this --
       23                THE COURT:   Anyway, let’s put it this way.
       24                MR. COHEN:   And the --

       25                THE COURT:   It is absolutely clear to me that




                                                                 EXHIBIT "11", PAGE 423
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              150 436
                                                                  of436
                                                                      ofof725
                                                                     439   725 ID #:641
                                                                           Page




            Page                                                           60

        1   they -- and it’s not unusual -- but they’re making the same
        2   claim and they may not even know amongst themselves through

        3   all these consignments and so forth, but it’s absolutely
        4   clear to me that they’re going after the same diamond.         And

        5   again, I don’t write the law.     I don’t make the law.      But
        6   it's clear that in that case they’re not only talking about
        7   the amount of the claim but actually as to what’s included
        8   in the claim.

        9             So, Mr. Cohen, do you have anything to add to

       10   either Mr. Marco or -- you’re dealing with International as

       11   well, right?
       12             MR. COHEN:     You’re right, Your Honor.     I’m

       13   dealing with both and the problem is that the description

       14   doesn’t match in both.    And in an ideal world if they did
       15   match I would be more ready and eager to acknowledge and

       16   submit to the point, but they don’t match and therefore I’m

       17   not 100 percent sure that it’s the same.

       18             THE COURT:     Okay.

       19             MR. COHEN:     But --
       20             THE COURT:     Well, there is reference I am

       21   convinced --
       22             MR. COHEN:     Yeah.
       23             THE COURT:     Because there is reference in
       24   Mr. Marco’s papers that it dealt with International.

       25   Obviously, the money we’re talking about at this level a




                                                                EXHIBIT "11", PAGE 424
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              151 437
                                                                  of437
                                                                      ofof725
                                                                     439   725 ID #:642
                                                                           Page




            Page                                                           61

        1   lot of these, you know, outfits and people are dealing with
        2   each other it’s not unusual.     But I am convinced that --

        3              MR. COHEN:   Right.   But the additional point,
        4   Your Honor --

        5              THE COURT:   Yes.
        6              MR. COHEN:   The additional point, Your Honor, is
        7   that Jadelle issued 2.1 -- $2,122,760 worth of bogus
        8   checks.   There is absolutely no dispute that Jadelle issued

        9   that amount of bounced checks.

       10              THE COURT:   Well -- and, Mr. Cohen, stop.

       11              MR. COHEN:   Well, even --
       12              THE COURT:   You’re changing the subject.      I --

       13   you know, it is pretty clear to me -- and this is not a

       14   criminal court.   This is just a bankruptcy court dealing
       15   with an involuntary.    I have no doubt from reading all

       16   these pleadings, and the debtor doesn’t say they’re not

       17   correct, that there’s all kinds of stuff going on and

       18   jewelry that’s missing and so forth.      So I don’t doubt that

       19   for a second.
       20              But the only question for me is a very simple one

       21   really, is whether or not there is a -- under the -- under
       22   bankruptcy law whether there is a dispute as to the amount
       23   of the debt.    So I have no doubt from these pleadings that
       24   probably millions of dollars are probably at least owed by

       25   the debtor.    That I have no doubt about it.     The question




                                                                EXHIBIT "11", PAGE 425
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              152 438
                                                                  of438
                                                                      ofof725
                                                                     439   725 ID #:643
                                                                           Page




            Page                                                           62

        1   is how much?    And that’s what this is about.     So it seems
        2   to me --

        3               MR. RICHARDS:   Your Honor, excuse me.      Will we be
        4   allowed to --

        5               THE COURT:   -- that at least as far as people who
        6   obviously work together, Marco and International, there is
        7   an overlapping claim.
        8               MR. RICHARDS:   Your Honor, we should be allowed

        9   to -- this is Ronald Richards.     We should be allowed to

       10   amend our pleadings to -- if that’s an issue of any --

       11               THE COURT:   No.   Let me stop you.   No.   This is
       12   not a -- this -- no, this is a very simple matter.        This is

       13   not a Ping-Pong match.

       14               So as far as all three of these it is clear to me
       15   and for the re -- this is a discussion that there are

       16   disputes I’ve already indicated as to the amount, as to who

       17   they’re owed to, the dispute as to it and I’ve listed

       18   pretty much all of them.

       19               So, you know, there’s not -- this is not a
       20   pleading where you can amend.     This is dealing with the

       21   petition.   But what I am going to do as follows.       Again --
       22   and this is not the normal complaint, answer and so forth.
       23   So the Rule 12(b)(6) does apply but in kind of an unusual
       24   way.   What I’m going to do as follows.

       25               It -- for the reasons I’ve stated on the record I




                                                                EXHIBIT "11", PAGE 426
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              153 439
                                                                  of439
                                                                      ofof725
                                                                     439   725 ID #:644
                                                                           Page




            Page                                                           63

        1   agree with the debtor that these three have disputes, at
        2   least as to the amount and/or as to the claim itself.

        3   However, again, I’m not ruling -- of course, I’m
        4   reiterating myself ad nauseum that indeed that’s the final,

        5   the ult -- at the end of the day those claims can’t be
        6   proven.   I’m just talking about whether petitioning
        7   creditor -- I don’t doubt that they have claims.        It’s just
        8   a question of whether they’re subject to the dispute.

        9   That’s what’s before me.     A totally different question.

       10              But what I may do is this and that’s why I

       11   originally -- and, by the way, so I -- what I’m going to do
       12   is the following.    I am going to require the -- both -- we

       13   have two -- we -- there are two principals of this debtor,

       14   right, the Rechnitz -- however you pronounce their last
       15   name -- but that is correct, right, from the debtor -- from

       16   the debtor’s standpoint there are two?       They’re the -- the

       17   only two people in the LLC.     They’re the only members, is

       18   that correct?

       19              MR. MARTICELLO:    To my -- Your Honor, this is
       20   Robert Marticello for the debtor.      My understanding is that

       21   Rachel Rechnitz is the member.     I -- to my knowledge
       22   Mr. Rechnitz is not a member.
       23              THE COURT:    Well, what is he?    I thought he -- I
       24   thought you -- what --

       25              MR. RICHARDS:   Your Honor, he was --




                                                                EXHIBIT "11", PAGE 427
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              154 440
                                                                  of440
                                                                      ofof725
                                                                     439   725 ID #:645
                                                                           Page




            Page                                                           64

        1               THE COURT:   In an LLC you’re either a member or
        2   you’re not.

        3               MR. RICHARDS:   Your Honor, Ronald Richards.
        4               THE COURT:   I mean, I don’t understand.     Why is

        5   he not a member?
        6               MR. RICHARDS:   His wife is the member.     She’s the
        7   member.    He’s the -- he’s a member under community property
        8   law.

        9               THE COURT:   No, no.

       10               MR. RICHARDS:   And he’s the one that frank --

       11               THE COURT:   Is he an actual member on the papers?
       12               MR. COHEN:   He is not, Your Honor.    This is

       13   Baruch Cohen.   He is not a member.

       14               MR. RICHARDS:   They objected to all of our
       15   discovery requests, all of them that we sent, Your Honor,

       16   that were -- last night we received blanket objections.

       17               THE COURT:   As to what?   I don’t have that before

       18   me.    Because what I’m going to do --

       19               MR. RICHARDS:   We --
       20               THE COURT:   So you’re telling me that again the

       21   community -- obviously, because of the community property
       22   is one thing.   I am going to order the debtor -- so she’s
       23   basically the one who runs the business end, is that
       24   correct?

       25               MR. RICHARDS:   No.    Mister Rechnitz -- Jonah




                                                                EXHIBIT "11", PAGE 428
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              155 441
                                                                  of441
                                                                      ofof725
                                                                     439   725 ID #:646
                                                                           Page




            Page                                                           65

        1   Rechnitz runs the business.
        2               THE COURT:    Excuse me?

        3               MR. RICHARDS:    Jona Rech -- this is Ronald
        4   Richards -- Jona Rechnitz runs the business.       His wife has

        5   been listed as a member, but the person that’s committing
        6   these frauds and tendering the worthless checks is Jona
        7   Rechnitz in connection with his wife.       They were married.
        8   They have six children --

        9               THE COURT:    Okay.

       10               MR. RICHARDS:    -- together.

       11               THE COURT:    Well, what I’m going to tell you what
       12   I’m going to do because I hear --

       13               MR. RICHARDS:    It’s a community property

       14   business.
       15               THE COURT:    -- what’s going on.   In all the

       16   pleadings it seems like the -- they’re both involved.         I

       17   don’t know which one is more involved.       I have no idea.

       18               But I am going to do this.      I am going to require

       19   the debtor -- and that is both Mr. and Mrs. Rechnitz -- to
       20   file a declaration.      I’m going to give you -- I’m going to

       21   give them one week from today, that is they have to file a
       22   complete list of all creditors of the debtor.       Those are
       23   the only two people I know were involved and they’re going
       24   to have to -- I’m giving them one week.       They would know

       25   who the various creditors are.     They have one week from




                                                                EXHIBIT "11", PAGE 429
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              156 442
                                                                  of442
                                                                      ofof725
                                                                     439   725 ID #:647
                                                                           Page




            Page                                                            66

        1   today to file that, listing all creditors of the debtor
        2   with the nature of the debt.     Just a summary but just, you

        3   know, for its -- and jew -- consigned jewelry, what have
        4   you, because you had said originally -- I think one counsel

        5   for the debtor that they’re all paying their debts as they
        6   become due.   I forget who made that statement but one of
        7   you did.
        8              So obviously somebody and I’m not going to be --

        9   worry about which one -- I want a declaration from both of

       10   them signing it as to who the -- who are the creditors, how

       11   much is owed, the nature of the debt, contact information.
       12   namely the address, email, phone, anything possible in

       13   order to allow the creditors, as you indicated in your

       14   pleadings, to be able to get other people involved.
       15              I know at least two of the creditors here have

       16   filed suit.   International hasn’t.     So -- but nevertheless

       17   the law does require now with the Oved case with the big

       18   problem with the judge.    I don’t know reading that case was

       19   fascinating as to how the things moved so quickly.        I’m
       20   only trying to be fair to both sides.      But it seems to me

       21   within one week the debtor and the joint I’m ordering both,
       22   both of the principal -- the principals, that would be Mr.
       23   and Mrs. Rechnitz, to be able to order under penalty of
       24   perjury to file a statement of all the creditors.

       25              And then after that I’m going to -- I am going to




                                                                EXHIBIT "11", PAGE 430
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              157 443
                                                                  of443
                                                                      ofof725
                                                                     439   725 ID #:648
                                                                           Page




            Page                                                           67

        1   give the -- after receipt of that list I’m going to give --
        2   and I’ll give some dates -- I’m going to give the creditors

        3   30 days to contact them.     This is not a matter of just
        4   discovery, just to be able to -- with the really creditor

        5   to be able to see whether they would join in.       They may
        6   very well want to.
        7              And then what I’m going to do, I’ll give you the
        8   actual dates.    That should be plenty of time.     That is 30

        9   days after you get the receipt.      And if the debtor -- the

       10   principals play games and don’t give adequate information

       11   that will be a real problem.     Then I’m going to continue
       12   this for a status conference.     I’ll give you a specific

       13   date for that.

       14              And at this particular time, even though the --
       15   and I’m not going to dismiss the case.       I will be preparing

       16   the order in this case, by the way.      I’m not going to

       17   dismiss it and I’m not going to appoint a trustee.        I see

       18   no reason whatsoever at this point for appointing a

       19   trustee.   I think the allegations are the debtor did some
       20   really -- the principal -- I know the debtor did some

       21   really bad things, but I see no -- I think in this
       22   particular case if a trustee ultimately is appointed it’s
       23   going to be preferences, fraudulent transfers and searching
       24   out things.   But I doubt seriously, from what I’ve heard,

       25   that if in the premises they’re going to find at that




                                                                EXHIBIT "11", PAGE 431
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              158 444
                                                                  of444
                                                                      ofof725
                                                                     439   725 ID #:649
                                                                           Page




            Page                                                            68

        1   location an actual thing.
        2                So I see -- I don’t see at this point any need

        3   for a trustee, so I will prepare an order without
        4   prejudice.    I’m denying the motion for a trustee.      I’m

        5   going to -- so I’m going to -- I will set this for a
        6   further status conference to see whether or not the debtors
        7   have complied and this -- again, this is under penalty of
        8   perjury.   So I would strongly suggest that they tell the

        9   truth because, if not, they know the consequences.        I’m

       10   required by law to refer it to the Justice Department.          So

       11   I fully expect that in far -- and this is not a -- just a
       12   request.   This is an order.    If the debtors -- if both the

       13   debtors --    principals, do not comply with my order I will

       14   enter an order for relief.     So I want to make it very clear
       15   at this point I’ve expressed my view as to, you know, the -

       16   - why these particular creditors or these who are subject

       17   to dispute -- not that the claims are invalid, but just

       18   that they’re subject to dispute -- and I’m required by law

       19   to give them an opportunity and give them 30 days from
       20   receipt of these declaration from the joint declaration

       21   from the principals as to a listing of all of their
       22   creditors.
       23                Any -- and again, I’m not going to change what
       24   I’ve said and I’ll give you specific dates, but any -- let

       25   me ask from the debtor’s standpoint.      This is really from




                                                                EXHIBIT "11", PAGE 432
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              159 445
                                                                  of445
                                                                      ofof725
                                                                     439   725 ID #:650
                                                                           Page




            Page                                                           69

        1   the debtor, Mr. Cohen, or -- do you -- so if you have any
        2   question about what I’ve ordered the debtor -- the

        3   principals of the debtor to do?
        4                MR. MARTICELLO:   I -- Your Honor, this is Robert

        5   Marticello for the debtor.     I don’t have a question, but I
        6   would like to just make one point if I could, Your Honor,
        7   because the Court stated it’s so required to offer an
        8   opportunity to join and I actually do not think that is

        9   required under the Vortex Fishing cases in the Ninth

       10   Circuit --

       11                THE COURT:   I’m not saying it’s required.     I am
       12   requiring it.

       13                MR. MARTICELLO:   Okay.   I understand.

       14                THE COURT:   Do you follow?   This is -- I’m trying
       15   to -- I am -- I have the power to do it and I’m doing it.

       16   I don’t see anything unreasonable.      The -- again, the law

       17   is kind of a -- it’s pretty clear to me after reading the

       18   various opinions that I have to, and I will since I’ve

       19   disqualified, at least for being petitioning creditors --
       20   the three petitioning creditors and they have to have a

       21   reasonable time to be able to see if they can get other
       22   creditors to join in.     It’s that simple.    What’s -- so
       23   what’s so difficult about that to understand?
       24                And who was it that was just speaking?

       25                MR. MARTICELLO:   It’s not -- Your Honor, I




                                                                EXHIBIT "11", PAGE 433
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              160 446
                                                                  of446
                                                                      ofof725
                                                                     439   725 ID #:651
                                                                           Page




            Page                                                           70

        1   apologize.    This is Robert Marticello for the debtor.
        2                THE COURT:   Yeah.   Well -- and that’s -- you

        3   understand.    That’s not difficult to understand, is it,
        4   what I’m ordering?

        5                MR. MARTICELLO:   It -- I understand the Court’s
        6   order.
        7                MR. RICHARDS:   Your Honor, this is Robert
        8   Richards.    Just so the record’s clear because you keep

        9   referring to the debtor’s principal.      Do you mean Jona and

       10   Rachel Rechnitz are required to file a declaration?

       11                THE COURT:   Those are the two people.    That’s it.
       12   Those are the only people that I -- there was this other

       13   declaration person who was signing checks.       But, yes, those

       14   are the two people that -- as far as I can tell.        That’s
       15   why I asked you when we started this hearing, who’s really

       16   -- is -- are the people behind the debtor and obviously

       17   those are the two people.      And it’s -- and the -- and I

       18   assume they have -- if they’re not ans -- to an -- able to

       19   answer that question I’m going to enter an order for
       20   relief.   I want them to answer truthfully and I want to

       21   give the creditors -- the petitioning creditors an
       22   opportunity to see if they could convince the three other -
       23   - assuming there are more than 12 -- creditors to be able
       24   to do it.

       25                Any questions about what I’m ordering?




                                                                EXHIBIT "11", PAGE 434
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              161 447
                                                                  of447
                                                                      ofof725
                                                                     439   725 ID #:652
                                                                           Page




            Page                                                              71

        1                MR. MARTICELLO:     No, Your Honor.
        2                MR. RICHARDS:    And from -- this is Ronald

        3   Richards.
        4                THE COURT:    Okay.   Then I’m going to do this.       I

        5   am going to -- there’s -- seven days should be more than
        6   enough time.    This is not a difficult thing to do, is it,
        7   Mr. Marticello?       That should be a simple thing for them to
        8   do, right?

        9                MR. MARTICELLO:     I believe we can accomplish it

       10   in seven days, Your Honor.

       11                THE COURT:    Okay.   So I’m going to do this.      I’m
       12   going to give you some dates and I’ll look at my calendar

       13   here.   Just so you understand, I just want to get -- I want

       14   to give each side a fair opportunity to present the case
       15   but I think it’s important for both sides, quite frankly,

       16   to get this resolved one way or the other.         So I’m still

       17   looking for my -- I’m looking for my calendar.

       18                Stacy?    No, no.   An actual calendar.

       19                THE CLERK:    (Indiscernible.)
       20                THE COURT:    I have such a pile of papers here.          I

       21   can’t find my little -- there it is.       It was buried
       22   under -- okay.    So today, this is June 9th.      I will pre --
       23   I -- it may take me a day or two to prepare this order, but
       24   this is the order right now.       In fact, you may not get the

       25   written one.    That’s why I want to make it absolutely




                                                                   EXHIBIT "11", PAGE 435
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              162 448
                                                                  of448
                                                                      ofof725
                                                                     439   725 ID #:653
                                                                           Page




            Page                                                            72

        1   clear --   everybody hears me -- this is June 6 -- excuse
        2   me, this June 9.    By the end of the day on June -- let’s

        3   say -- I’m going to change this.      Everybody knows it’s all
        4   done by email.   I want it filed with the Court by 3 o’clock

        5   on the 16th of June.    So we’ll get it and the other -- and
        6   the -- obviously, all the three petitioning creditors or
        7   counsel they will get the -- this list.
        8              Again, just so there’s no misunderstanding, it’s

        9   got to be signed by both under penalty of perjury that it

       10   is a complete list of all creditors of the debtor.        And

       11   with the amount of the debt -- of the name of -- of course,
       12   the name of the creditor, all indication in how to reach

       13   them, namely, phone, email, mailing address and the nature

       14   of the debt.
       15              MR. RICHARDS:   Your Honor, did you say email,

       16   too?

       17              THE COURT:   Everything.

       18              MR. RICHARDS:   Email address?

       19              THE COURT:   Any way of contacting them.
       20              MR. RICHARDS:   Okay.

       21              THE COURT:   That is a physical address, phone,
       22   fax, any way of communicating with them, then -- and of all
       23   of them.   Again, the amount, the name --
       24              MR. RICHARDS:   Any cell phones if they have it?

       25              THE COURT:   Excuse me?




                                                                EXHIBIT "11", PAGE 436
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              163 449
                                                                  of449
                                                                      ofof725
                                                                     439   725 ID #:654
                                                                           Page




            Page                                                             73

        1               MR. RICHARDS:    And cell phones if they have it?
        2               THE COURT:   Yeah.   Well, of course.    Only if they

        3   have it.    But I’m not going to be too impressed if they
        4   say, “Gee, we really can’t reach them.”       That would be

        5   pretty -- a pretty ridiculous response.       So in any case
        6   it’s the name, what the debt’s for, just a summary, you
        7   know, for a consigned whatever, whatever it is, or it could
        8   be non-jewelry.   It could be other debts.      I don’t know

        9   what the debtor might have, rent on the place, whatever.           I

       10   don’t -- I don’t know.      But whatever debts.    The name of

       11   the creditor, the amount, the nature of the debt and every
       12   contact information, an address, email, fax, phone, you

       13   know, whatever.   And that -- and it’s asked by 3:00 p.m.

       14   next Tuesday.   And that has to be delivered.
       15               And from there I’m going to give the petitioning

       16   creditors -- to the approximate -- let’s see, that’s one,

       17   two, three -- I’ll give actually a little more.         I’ll give

       18   to July -- Bastille Day, no particular importance to us

       19   here in the U.S. -- July 14th for the creditors to try to
       20   get any additional person to file -- to join in in the

       21   petition.
       22               Is that clear from the petitioning creditors?
       23   Mr. Richards, any of the others, is that clear?
       24               MR. RICHARDS:    Yes, Your Honor.     Just a quick

       25   question.   When you say “deliver this list,” I’m assuming




                                                                 EXHIBIT "11", PAGE 437
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              164 450
                                                                  of450
                                                                      ofof725
                                                                     439   725 ID #:655
                                                                           Page




            Page                                                           74

        1   that they are going to file the two declarations on the
        2   docket, correct, by 3:00 p.m.?

        3              THE COURT:   Oh, they’ll be filed but also they’ll
        4   be served by email on the -- all the three petitioning

        5   cred -- counsel for the petitioning creditors.        Yes.
        6              MR. RICHARDS:   Okay.   Thank you.
        7              THE COURT:   And then you’ll get to the 6th -- to
        8   July 14th by -- again by 5:00 but we’ll make it again by 3

        9   o’clock.   Just to make it clear, by 3 o’clock on July 14th

       10   to have to get somebody else to join in and I’ll have no

       11   idea how many of those other people are.
       12              And, by the way, if there are -- of course, if

       13   there are less than 12 creditors there can be just one but

       14   so -- but I don’t know.    So if there -- so we all know
       15   that, that’s a bankruptcy if there’s more than 12 or 12 or

       16   more.

       17              So what I’m going to do and I will know and you

       18   will know by the 14th of July at 3 o’clock if you have at

       19   least the required number of creditors and then I’m going
       20   to set it for a status conference two weeks after that or

       21   approximately.
       22              Do we have a date?
       23              THE CLERK:   We have July 7th at 3:00.
       24              THE COURT:   Okay.   So that would be -- no, no, it

       25   can’t be July 7th.    Two weeks after the 14th.     So that




                                                                EXHIBIT "11", PAGE 438
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              165 451
                                                                  of451
                                                                      ofof725
                                                                     439   725 ID #:656
                                                                           Page




            Page                                                           75

        1   would be -- that would be the 28th.
        2             So I’m going to continue this for a status

        3   conference on July 28th at 10:00 a.m. and I’ll find out at
        4   that point whether I dismiss this because there is not a --

        5   there are no -- not sufficient creditors or if there are go
        6   from there.   If there are some filed there may be further
        7   objections to them.    I have no idea but I want -- I -- what
        8   I want is a status report one week before the 28th.         That

        9   is on the 21st I want a status or joint status from just

       10   to -- just telling me what’s happening.       That is, the

       11   counsel for the -- well, there’s one counsel for the debtor
       12   and I guess there are either two or three, depending on how

       13   you count, on the creditors to tell me what’s going on.

       14   There are a lot of possibilities.      It may be that there’s
       15   no further -- no further, you know, creditors and then I --

       16   and then, of course, there’s going to be a motion for

       17   attorney’s fees or -- by the debtor, but I don’t know that

       18   for sure but that would likely happen.       But if there are

       19   other creditors then I’d have to know on that status report
       20   whether or not there’s a dispute as to who -- you know,

       21   they’re being eligible.
       22             And so I’m going to -- I will ultimately prepare
       23   an order on this, but as far as getting that list out and
       24   as far as the response and all, I want everybody to know

       25   exactly what’s going to happen and we will again have




                                                                EXHIBIT "11", PAGE 439
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              166 452
                                                                  of452
                                                                      ofof725
                                                                     439   725 ID #:657
                                                                           Page




            Page                                                           76

        1   that -- let’s see, the hearing will be when again?
        2               THE CLERK:   You said July 28th at 10:00.

        3               THE COURT:   Yeah.    July -- it would be July 28th
        4   at 10:00.

        5               Any questions at all about what I’ve said?       I’m
        6   not asking the creditors to agree.      I just want to
        7   understand what I’ve done.       Any question at all?
        8               MR. COHEN:   Your Honor, this is Baruch Cohen.       I

        9   have a question for you.

       10               THE COURT:   Yes.

       11               MR. COHEN:   Baruch Cohen on CourtCall.      I have a
       12   question.   Okay.   So the principals of the debtor, Mr. and

       13   Mrs. Rechnitz, to submit a declaration as to the debts of

       14   Jadelle as of what date?     As of the petition date?     Because
       15   I suspect that the Rechnitzes are immediately upon

       16   conclusion of this hearing going to try and interfere with

       17   creditors --

       18               THE COURT:   Oh, no, no.    That’s --

       19               MR. COHEN:   -- and try to pay them off.
       20               THE COURT:   No, the law is -- no, it’s clear and

       21   it’s a good question and for lots of reasons.       It’s as of
       22   the petition date because what people have tried to do
       23   is -- in the past is try to pay off all the debts, you
       24   know.   And, of course, that’s not going to happen --

       25               MR. COHEN:   Right.




                                                                EXHIBIT "11", PAGE 440
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              167 453
                                                                  of453
                                                                      ofof725
                                                                     439   725 ID #:658
                                                                           Page




            Page                                                           77

        1              THE COURT:    -- in this case because you’ve got
        2   millions of dollars in this one.      I have had a couple cases

        3   where --
        4              MR. COHEN:    There -- over 30 million we can

        5   leave, Your Honor.
        6              THE COURT:    -- the debtor says --
        7              MR. COHEN:    But what the --
        8              THE COURT:    “Well, I’ll just pay off the debt so

        9   there’s no petitioning creditors.”      That’s -- no, law is as

       10   of the date of the petition.

       11              MR. RICHARDS:    Your Honor --
       12              MR. COHEN:    Thank you.

       13              MR. RICHARDS:    -- Ronald Richards.    It’s also

       14   important that you make it clear in your order of who a
       15   creditor is, that any claims that Mr. Rechnitz has in the

       16   Rabbinical Court, because we’ve been contacted by many

       17   debtors that felt they had religious obligations to exhaust

       18   that -- our creditors so there’s no funny business, that he

       19   excludes creditors.     It’s anybody that he’s -- owes money
       20   to.

       21              THE COURT:    Oh, yeah.
       22              MR. MARTICELLO:    Your Honor --
       23              THE COURT:    You know, I’m quite familiar, not --
       24              MR. MARTICELLO:    -- this is Bob Mar --

       25   Marticello.




                                                                EXHIBIT "11", PAGE 441
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              168 454
                                                                  of454
                                                                      ofof725
                                                                     439   725 ID #:659
                                                                           Page




            Page                                                           78

        1             THE COURT:    -- I mean, with the bet din, I guess
        2   it’s called as I recall.     No, no, no.   This is -- yeah,

        3   make it quite clear.    I know you’re all very -- I know most
        4   of you on the line very bright people.       No, this is the --

        5   I understand about their religious court.       No, no.    This is
        6   very simple, not complex at all.      We’re talking about
        7   outside in the -- in the regular world how much -- what
        8   creditors they have.

        9             I hear what you said, Mr. Cohen.       I don’t

       10   understand what the debtor would attempt to -- what monkey

       11   business the debtor would attempt to do here.
       12             MR. RICHARDS:    We’re concerned that -- this is

       13   Ronald Richards.    I’m just concerned that because we --

       14   they objected to all of our discovery and we can’t file a
       15   motion to compel before the -- well, I’d like permission to

       16   file a motion to compel that there be some check-and-

       17   balance that we could verify they’re not intentionally

       18   excluding creditors because we believe there’s over 30

       19   million dollars’ worth of theft in defaulted payments and
       20   bad checks.   And so by trusting Jona and Rachel to be

       21   honest and not commit perjury is a -- is one thing, but
       22   we’d have no way of imploring the adversarial process.         So
       23   I don’t know why we wouldn’t be able to take a deposition
       24   after they submit the declaration --

       25             THE COURT:    Okay.




                                                                EXHIBIT "11", PAGE 442
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              169 455
                                                                  of455
                                                                      ofof725
                                                                     439   725 ID #:660
                                                                           Page




            Page                                                           79

        1               MR. RICHARDS:   -- and make sure that --
        2               THE COURT:   You know what I’m going to do, I am

        3   going to change one thing because I hadn’t thought of that
        4   and certainly that possibility.      So I’m going to change a

        5   couple of things.
        6               I’m going to give you 60 days to get these other
        7   people because I was thinking that if there -- I can just
        8   see obviously the creditors don’t trust the debtor at all,

        9   the principals, so I’m going to -- I am going to change

       10   that.   I had -- it hadn’t dawned on me that you would no

       11   doubt want to do what you’ve just suggested so I’m going to
       12   change that.   So I’m going to change from the -- I’m going

       13   to -- that the debtor still by the 16th at 3:00. but I’m

       14   going to give you until 60 days.      So that would be to the -
       15   - approximately 60 days -- to August 14 at 3:00 to get the

       16   creditors to join and I’m changing that.       And I’m going to

       17   continue the hearing to the -- or may -- I may -- no, let

       18   me.    Let me -- I’m going to keep this on, you know, Aug --

       19   or may -- August 14.     And then I’m going to change the
       20   hearing.   And I’m asking my credit -- my staff here to give

       21   me the hearing after that.
       22               THE CLERK:   We have August 25th at 10:00.
       23               THE COURT:   Yeah.   I’m going to continue the
       24   hearing to August 25 at 10:00.     So I -- yeah, I’m going to

       25   take into account that just -- it may not be necessary but




                                                                EXHIBIT "11", PAGE 443
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              170 456
                                                                  of456
                                                                      ofof725
                                                                     439   725 ID #:661
                                                                           Page




            Page                                                           80

        1   you’re right.    Thirty days is just not a lot of time to
        2   give you the opportunity to do discovery, so I’m changing

        3   the hearing date to August 25 at 10:00.       The -- by
        4   August 14 at 3 o’clock you have the -- at that point is the

        5   time that you can get any additional creditors and you --
        6   and as far as the discovery you can go -- immediately get
        7   the discovery.   I assume you want to take the deposition as
        8   to just what we’re talking about.      I hope you don’t do any

        9   beyond that.    It will make it very unnecessarily

       10   complicated.

       11             MR. RICHARDS:    I will not do that, Your Honor.          I
       12   (indiscernible) --

       13             THE COURT:    The discovery should just be at this

       14   point literally --
       15             MR. RICHARDS:    I understand declarations.

       16             THE COURT:    -- if you take they’re either written

       17   discovery or do what you want as to tell -- to be able to

       18   cross-examine both of them as to -- you know, that’s what

       19   we’re talking about.    So, yeah.    I think that’s only fair
       20   and then the -- so the -- I still want that status report

       21   one week before the 25th of September and that would be --
       22   no, was it -- no, wait.
       23             It was the 15th of September, wasn’t it?
       24             THE CLERK:    August 25th was the status --

       25             MR. RICHARDS:    August, Your Honor.




                                                                EXHIBIT "11", PAGE 444
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              171 457
                                                                  of457
                                                                      ofof725
                                                                     439   725 ID #:662
                                                                           Page




            Page                                                            81

        1                THE COURT:   Oh, I’m sorry.   August.   I’m --
        2                THE CLERK:   Yeah.

        3                THE COURT:   You know, yeah, this has been a very
        4   long morning.    I apol -- I actually seem to be in the

        5   afternoon now.    My head is spinning.     August 25 at 10:00.
        6   So a week before that is August 18, I want that status
        7   report.   And by that time it seems to me you will have
        8   exhausted the -- getting the information from both the

        9   principals.    And I hope for their sake that don’t know --

       10   at least in this Court anyway if I have any suspicion that

       11   they’re not being truthful, that would be a problem.          And I
       12   don’t have any reason to suspect they won’t be and if they

       13   are, then it’s really up to the creditors and that time is

       14   more -- that’s more.      They’ve got 60 days to be able to
       15   convince other people to join in.      But at that point one or

       16   two things are going to happen:      either they -- you’ve not

       17   been able to convince other people, then I will dismiss it,

       18   or you have and then we’ll deal with them.

       19                So any questions about the -- any of that?       From
       20   the debtor’s standpoint --

       21                MR. MARTICELLO:   Your Honor --
       22                THE COURT:   -- you know basically what the debtor
       23   has to do.
       24                MR. COHEN:   Yes, Your Honor.   Baruch Cohen.

       25   Clarification question.     A clarification question --




                                                                 EXHIBIT "11", PAGE 445
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              172 458
                                                                  of458
                                                                      ofof725
                                                                     439   725 ID #:663
                                                                           Page




            Page                                                            82

        1               MR. MARTICELLO:   Your Honor, this is Robert
        2   Marticello with --

        3               THE COURT:   I want to hear first from the debtor.
        4               Or, Mr. Marticello, what do you want?      What’s

        5   your question?
        6               MR. MARTICELLO:   Sure.   Your Honor, I would -- I
        7   have a couple points, Your Honor.      I would ask that the
        8   Court not prejudge any request for discovery at this point.

        9   We have three creditors that the Court --

       10               THE COURT:   Well, let me stop you.    I’m not

       11   prejudging anything.
       12               MR. MARTICELLO:   -- has determined are not

       13   eligible.

       14               THE COURT:   But I’m telling you right now -- I’m
       15   telling -- that’s why I was telling the creditors their

       16   discovery, as far as I’m concerned, should be limited to

       17   just what we’re talking about, who the creditors of the

       18   debtor are.   What are you worried about?

       19               MR. MARTICELLO:   I just -- I’m -- Your Honor, the
       20   document requests we were served it basically -- the

       21   petitioning creditors are trying to litigate their existing
       22   pending litigation disputes before this Court.
       23               THE COURT:   That’s -- that -- let me ask you
       24   this.

       25               MR. MARTICELLO:   I have three creditors that




                                                                EXHIBIT "11", PAGE 446
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              173 459
                                                                  of459
                                                                      ofof725
                                                                     439   725 ID #:664
                                                                           Page




            Page                                                           83

        1   aren’t even eligible in this case.
        2                THE COURT:   As far as the -- taking the

        3   depositions for the purpose of this hearing, the creditors
        4   you agree I -- for that purpose only because it can get --

        5   I don’t want to be here forever and objections to this side
        6   and the other thing.      Would you simply limit your
        7   discovery?    You have to amend it to just the -- what we’re
        8   talking about, just the creditors.       I’m not going to allow

        9   you at this point --

       10                MR. MARTICELLO:   Yes.    We will amend --

       11                THE COURT:   -- to be litigating the whole
       12   thing --

       13                MR. MARTICELLO:   We will amend our discovery.

       14                THE COURT:   -- because you might if there --
       15                MR. MARTICELLO:   Yeah.   We will serve --

       16                THE COURT:   If we have an order for relief then I

       17   have no problem with that.     So let me again --

       18                MR. MARTICELLO:   Your Honor --

       19                THE COURT:   I didn’t fully appreciate that,
       20   Mr. Marticello.

       21                So from the creditors’ standpoint I would like
       22   you -- for I will allow discovery, but why don’t you redo
       23   the -- why don’t you do discovery requests?
       24                MR. RICHARDS:   We will, Your Honor.   We will --

       25                THE COURT:   Limit it just to --




                                                                EXHIBIT "11", PAGE 447
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              174 460
                                                                  of460
                                                                      ofof725
                                                                     439   725 ID #:665
                                                                           Page




            Page                                                           84

        1              MR. RICHARDS:   We thought our current discovery
        2   is for other creditors and (indiscernible).       We will amend

        3   it.
        4              THE COURT:   Just to the -- what we’re talking

        5   about.   Just to who all the creditors are and contact
        6   information and briefly, very short, you know, as Mister --
        7   Mark Twain was supposed to have said, “If I had more time I
        8   would have written you a shorter letter.”       Keep it brief.

        9              MR. RICHARDS:   Right.    And, Your Honor, and in

       10   the depositions we will stick to those areas as well.

       11              THE COURT:   Just to that, that may --
       12              MR. RICHARDS:   We will not go into the other

       13   areas.

       14              THE COURT:   I know that plenty of you want to
       15   know where the stuff is.     You want to know all kinds of

       16   stuff or where the transfer -- whatever.       For these

       17   purposes I just -- I’m going to limit your discovery to

       18   just the very simple questions of what they’re going to

       19   have to do by the -- by a week from today, in any case.
       20   But you certainly can probe further if you wish and they

       21   may -- I assume they’ll give you the same answers.         But,
       22   yes, it’s just limited.    That discovery is just to the --
       23   so redo your discovery just to basically ask him.        And as I
       24   said, as a practical matter if they comply with my order

       25   they will have already answered you but you certainly have




                                                                EXHIBIT "11", PAGE 448
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              175 461
                                                                  of461
                                                                      ofof725
                                                                     439   725 ID #:666
                                                                           Page




            Page                                                           85

        1   a right to do your own investigations and then under oath,
        2   of course, to cross-examine them, you know, at the -- you

        3   know, or not cross-examine them.      Examine them at your
        4   deposition.

        5               So from the creditors’ standpoint you now
        6   understand --
        7               MR. RICHARDS:   Your Honor, we’ll --
        8               THE COURT:   -- you’re going to redo --

        9               MR. RICHARDS:   We’re going to send out the dep --

       10               THE COURT:   -- your discovery?

       11               MR. RICHARDS:   Yeah.   We’re going to send out
       12   deposition notices today with a document production related

       13   to who the creditors are and documents that will identify

       14   the creditors and then we’ll see how they respond.        I think
       15   you’re assuming that they’re going to participate in this

       16   case.    Let’s just see what happens.    We’ll follow --

       17               THE COURT:   Well, again, I told you, by the

       18   way --

       19               MR. RICHARDS:   -- the Court’s (indiscernible)
       20   order.

       21               THE COURT:   I know that there are criminal --
       22   there are other charges and so there’s a lot of stuff going
       23   on.    I have no opinion.   I know what happened in the state
       24   court, but I have no opinion as to the ultimate outcome.

       25   But I tell you this, if either -- or they both must comply




                                                                EXHIBIT "11", PAGE 449
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              176 462
                                                                  of462
                                                                      ofof725
                                                                     439   725 ID #:667
                                                                           Page




            Page                                                           86

        1   and I make it quite clear.     If they don’t comply with the
        2   request, whether it’s Fifth Amendment or whatever, then I

        3   will enter the order for relief.
        4              Is it the debt -- from the debtor’s standpoint,

        5   do you understand that?    Mr. Marticello, do you understand
        6   that?
        7              MR. MARTICELLO:    Your Honor, this is Robert
        8   Marticello for the debtor.     I understand the Court’s --

        9   what the Court just said and I will comply with the Court’s

       10   order.   My concern is, Your Honor, like you said there are

       11   other things going on and --
       12              THE COURT:    No, I understand that.    But, no, I’m

       13   telling you --

       14              MR. MARTICELLO:    -- if there is a -- if there’s
       15   a --

       16              THE COURT:    -- this is really simple and I

       17   can’t -- I’m not -- I -- people have a right to the -- you

       18   know, to take the Fifth and I -- again, whether they do or

       19   not I have no idea.     But I’m telling you right now the
       20   creditors have a right to this information.       If they

       21   refuse, either of them, I want both of them to sign it
       22   because it’s not clear to me exactly who’s really running
       23   the business.    My guess is that maybe the husband is but I
       24   don’t know that, just from the various pleadings.        I don’t

       25   really know.




                                                                EXHIBIT "11", PAGE 450
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              177 463
                                                                  of463
                                                                      ofof725
                                                                     439   725 ID #:668
                                                                           Page




            Page                                                           87

        1             So there -- therefore, I am requiring both to
        2   sign under penalty of perjury.     And if nei -- and if they

        3   don’t both sign it under penalty of perjury, then I will
        4   enter an order for relief.     I just want you -- you -- I

        5   want you in particular and your clients, the debtor, the
        6   principals, to understand that.      You do -- you understand
        7   what I’ve said.   I want them to understand it.       That would
        8   be the price for not complying with my order.       You --

        9             MR. MARTICELLO:     I understand, Your Honor.

       10             THE COURT:    Mr. Marticello, you understand what

       11   I’ve said obviously.    I’m not being facetious.      You
       12   understand.

       13             And so any --

       14             MR. MARTICELLO:     Correct, Your Honor.
       15             THE COURT:    Any other questions?     This is going

       16   to be a long -- this is important, but I think I’ve given

       17   the debtor a fair opportunity.     I’ve agreed as far as their

       18   argu -- your arguments as far as these particular

       19   creditors, at least not in being -- not that they’re claims
       20   are not allowed, but that they’re just obviously for

       21   various reasons that I’ve stated on the record are not
       22   eligible to be petitioning creditors.      And you also know
       23   the obligation a week from today at 3:00 that for your --
       24   both the principals to do what I’ve suggested, right?

       25             MR. COHEN:    Your Honor, this is Baruch Cohen.        I




                                                                EXHIBIT "11", PAGE 451
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              178 464
                                                                  of464
                                                                      ofof725
                                                                     439   725 ID #:669
                                                                           Page




            Page                                                            88

        1   have a clarification question.
        2               THE COURT:   All right.    Briefly.   What is it?

        3               MR. COHEN:   Briefly.    Number one, when we conduct
        4   discovery of the principals of the debtor we are allowed to

        5   ask them whether there’s a dispute as to the amount
        6   (indiscernible).
        7               THE COURT:   Okay.
        8               MR. COHEN:   Not just merely --

        9               THE COURT:   Okay.    You know that’s a good

       10   question.   I hadn’t thought of that and that’s why I enjoy

       11   these discussions.    Yes.    I think at that point that’s a --
       12   yeah, because that -- what I anticipate is if they list

       13   them -- somebody and then they’re li -- then you get them

       14   to file -- and remember I mentioned that briefly -- and
       15   then you get them to sign up being petitioning creditors

       16   and then they’ll object as -- yes.      I think that’s a --

       17   that is in -- a fair question to -- they list all of the

       18   creditors, period, and then -- that’s a very good point.

       19   And then to say as to this one are -- is there any dispute
       20   either amount or liability and, if so, what is that?         Yes.

       21   I’ll allow that.
       22               MR. MARTICELLO:    Your Honor, this is Robert
       23   Marticello for the debtor.       And you’re talking about the
       24   creditors -- other creditors on this list, not the

       25   petitioning creditors, correct?




                                                                EXHIBIT "11", PAGE 452
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              179 465
                                                                  of465
                                                                      ofof725
                                                                     439   725 ID #:670
                                                                           Page




            Page                                                            89

        1              THE COURT:    Oh, yes.   Oh, yeah.    Oh, yes,
        2   absolute -- no, we’re only talking about the additional

        3   one.   We’re not -- we’ve already gone -- there’s nothing
        4   new about these three.

        5              MR. MARTICELLO:    Understood, Your Honor.
        6              THE COURT:    But that’s a good point.     That will
        7   eliminate -- at least it will tee up any particular
        8   problems that maybe they’re in dispute or not.        I think

        9   that’s a very good point.

       10              Yeah.   No, we’re only talking -- not -- I’m not

       11   talking about these three petitioning creditors.        We’re
       12   talking about the additional ones that they -- that is a

       13   list as their other creditors.

       14              So, thank you, Mr. Cohen.     That’s a very good
       15   point.

       16              Anything else?

       17              MR. COHEN:    Actually, my counterpoint to that is

       18   it’s important that the debtors do describe under penalty

       19   of perjury why they dispute our client’s claim.
       20              THE COURT:    No, no, no, no.

       21              MR. COHEN:    Why should our three clients --
       22              THE COURT:    I’ve already ruled it.
       23              MR. COHEN:    -- be excluded?
       24              THE COURT:    I’ve ruled on it.    No.   Stop.

       25              MR. COHEN:    Okay.   Second point.   Your Honor,




                                                                EXHIBIT "11", PAGE 453
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              180 466
                                                                  of466
                                                                      ofof725
                                                                     439   725 ID #:671
                                                                           Page




            Page                                                            90

        1   quickly, second point.     To what extent can the Court
        2   instruct this debtor and the principals not to engage in

        3   funny business by interfering with creditors right now and
        4   communicating with them and trying to get them to sign off

        5   on claims?
        6                THE COURT:   Well, I don’t see that that’s -- you
        7   can talk to them.    They can talk to them.     I don’t see any
        8   problem with that.    Now, there are criminal laws.      They

        9   can’t threaten them.      They can’t -- I think that -- I don’t

       10   see any provision of the law.

       11                Now, the fact of the matter is if these other
       12   creditors -- as I told you before, the date of the petition

       13   is the time.    So even if they were to -- so, you know, they

       14   could offer to pay them but, no, I -- you can talk to them.
       15   I don’t see any reason why the debtor can’t talk to them

       16   unless there’s no threats.     So, no, I don’t see any reason

       17   at all.

       18                So, anyway, any other questions?

       19                MR. COHEN:   All right, Your Honor.   Thank you
       20   very much for your time today.

       21                THE COURT:   What’s that?
       22                MR. COHEN:   No questions.
       23                MR. MARTICELLO:   Your Honor, Robert Marticello
       24   for the debtor.    One question, just to make sure we’re

       25   clear.    Any joinder needs to be filed with the Court by




                                                                EXHIBIT "11", PAGE 454
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              181 467
                                                                  of467
                                                                      ofof725
                                                                     439   725 ID #:672
                                                                           Page




            Page                                                             91

        1   that 3:00 p.m. deadline on August 14th, is that correct?
        2               THE COURT:    That’s correct.

        3               MR. MARTICELLO:   Thank you, Your Honor.
        4               THE COURT:    And at that point, if there’s -- if

        5   we don’t -- and again, one will be sufficient if there are
        6   fewer than 12, but I have no idea.      I gather there are more
        7   than 12.   I don’t know because I don’t think that was ever
        8   mentioned in the pleadings.       But there’s -- if it’s li --

        9   if there are -- it could be one, if there are very few

       10   creditors but if there are 12 or more then obviously there

       11   would be three and that will be it.      At that point you
       12   either have them or they’re not.      So I have no idea.     I

       13   have no idea how many other creditors there are out there

       14   from the debtor.    These are obviously probably the
       15   biggest -- well, not probably, I don’t know that, but

       16   certainly three big creditors as far as amount.

       17               Anything else?    I hate to suggest it.    Anything

       18   else?

       19               (Laughter.)
       20               MR. MARTICELLO:   No, Your Honor.

       21               THE COURT:    Okay.   It’s a very bright group of
       22   people.    But, you know what, there’s some good points that
       23   have been made and I think this is fair.       Again, obviously
       24   the creditors don’t agree with it, but as I was saying,

       25   it’s absolutely clear to me on the documents as far as that




                                                                EXHIBIT "11", PAGE 455
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              182 468
                                                                  of468
                                                                      ofof725
                                                                     439   725 ID #:673
                                                                           Page




            Page                                                           92

        1   I can take judicial notice of that there is a dispute as to
        2   the amount and/or -- subject to dispute.

        3             But as far as this other, I think giving the
        4   creditors the 60 days to search out other people and the

        5   discovery, at the end of the day I think everybody will
        6   have their fair day in court and then I will find out with
        7   your status report filed -- what did I say, one week before
        8   the -- that’s by the 18th --

        9             MR. MARTICELLO:     Yes, your Honor.

       10             THE COURT:     -- of August that I’ll know what’s

       11   going on in this case.    So anyway, it’s been interesting.
       12             MR. RICHARDS:    Your Honor, Ronald Richards.

       13             THE COURT:     And that will conclude this hearing.

       14   I’ll see you all at the --
       15             MR. RICHARDS:    King Solomon couldn’t have done

       16   better himself today.

       17             THE COURT:     By the way, one thing I did not

       18   mention that after all of this because it was -- it was

       19   extended 30 days.    We had a judge’s meeting on Friday and
       20   as to when we’re going to open up.      That -- this hearing,

       21   by the way, on the 25th is going to be here in court unless
       22   some -- something happens that will prevent me from doing
       23   that due to who knows what, but we fully intend to be
       24   operational of -- subject to each judge.       But I don’t like

       25   these hearings at all.    I like seeing people and see -- you




                                                                EXHIBIT "11", PAGE 456
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              183 469
                                                                  of469
                                                                      ofof725
                                                                     439   725 ID #:674
                                                                           Page




            Page                                                           93

        1   seeing me, I seeing you.      So if -- for me anyway this
        2   hearing, by the way, is going to be in court unless you are

        3   notified a couple of wee -- about two weeks before that
        4   something has come up and it won’t be, so I want you to

        5   understand that.    This will be an in-court, real hearing.
        6             MR. COHEN:    Will it be an evidentiary hearing,
        7   Your Honor?
        8             THE COURT:    No.    No, no, no, no.   This is a

        9   status hearing, not an -- no, the only --

       10             MR. COHEN:    Well, the status conference.

       11             THE COURT:    The -- it’s as I said you’re --
       12   either we will have three petitioning creditors, assuming

       13   there are 12 or more, or we won’t.      If we don’t, then I’m

       14   going to dismiss the petition and no doubt the other --
       15   then it will be a status conference and no doubt the other

       16   side will be asking for fees.     No, there’s nothing to be in

       17   an evidentiary hearing about.     It’s basically a status.       If

       18   there are three then I’ll have to see whether or not

       19   there’s an objection to them as being in dispute and the
       20   creditors will know that at least because they’ll be asking

       21   that question and I’m glad you clarified that and I will --
       22   as far as discovery.    So, no, there’s no -- there will not
       23   be an evidentiary hearing.
       24             MR. COHEN:    Understood.

       25             THE COURT:    Okay.    Thank you.   We’ve worn




                                                                EXHIBIT "11", PAGE 457
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              184 470
                                                                  of470
                                                                      ofof725
                                                                     439   725 ID #:675
                                                                           Page




            Page                                                            94

        1   everybody out, including me.
        2              MR. RICHARDS:   All right.    Thank you, Your Honor.

        3   You missed my -- when I said King Solomon couldn’t have
        4   done better himself today.

        5              THE COURT:   Well, we had an equally interesting
        6   one in the morning which you didn’t have to participate in.
        7   So, in any case, it’s a fascinating case and I’ll see you
        8   back August 25 -- excuse me.     Yeah, August 25 at 10:00.

        9   But these orders, even though you don’t have it in writing

       10   at the moment, consider those -- those are the order of the

       11   Court.   We’ll eventually get a written order but you have
       12   all of the dates and so forth and we’ll see how it turns

       13   out.   So I’ll see you back on the 25th at 10:00.        Anyway,

       14   that concludes this hearing.     Thank you very much.
       15              ATTORNEYS:   Thank you, Your Honor.

       16              THE COURT:   Thank you.

       17   (End at 1:03 p.m.)

       18                            * * * * * * * *

       19              I certify that the foregoing is a correct
       20   transcript from the electronic sound recording of the

       21   proceedings in the above-entitled matter.
       22
       23
       24   _____________________________                Date:   6/12/2020

       25   RUTH ANN HAGER, C.E.T.**D-641




                                                                 EXHIBIT "11", PAGE 458
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              185 471
                                                                  of471
                                                                      ofof725
                                                                     439   725 ID #:676
                                                                           Page




                  EXHIBIT "12"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              186 472
                                                                  of472
                                                                      ofof725
                                                                     439   725 ID #:677
                                                                           Page

       Case 2:20-bk-13530-BR   Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33              Desc
                                Main Document Page 1 of 4



   1
   2
                                                                 FILED & ENTERED
   3
   4                                                                    JUN 10 2020
   5
                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
   6                                                               BY fortier    DEPUTY CLERK


   7
                           UNITED STATES BANKRUPTCY COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9
                                   LOS ANGELES DIVISION
  10
  11
  12   In re:                                    Case No.: 2:20-bk-13530-BR

  13   Jadelle Jewelry and Diamonds LLC,         Chapter 7
  14                                             ORDER:
  15                                             (1) DIRECTING RACHEL RECHNITZ AND
  16                                             JONA RECHNITZ TO FILE JOINT
                                   Debtor(s).    DECLARATION UNDER PENALTY OF
  17                                             PERJURY;
  18
                                                 (2) SETTING DATE BY WHICH
  19                                             PETITIONING CREDITORS MAY CONTACT
                                                 CREDITORS IDENTIFIED IN JOINT
  20                                             DECLARATION AND CONDUCT CERTAIN
  21                                             DISCOVERY;

  22                                             (3) SETTING DATE FOR HEARING ON
                                                 STATUS CONFERENCE; AND
  23
  24                                             (4) SETTING DATE FOR FILING OF JOINT
                                                 STATUS REPORT PRIOR TO STATUS
  25                                             CONFERENCE
  26                                             Date:      June 9, 2020
  27                                             Time:      10:00 a.m.
                                                 Courtroom: 1668
  28




                                                -1-

                                                                         EXHIBIT "12", PAGE 459
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              187 473
                                                                  of473
                                                                      ofof725
                                                                     439   725 ID #:678
                                                                           Page

       Case 2:20-bk-13530-BR      Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33          Desc
                                   Main Document Page 2 of 4



   1         The Court held a hearing on June 9, 2020 on the following two motions: the
   2   “Putative Debtor’s Motion to Dismiss Involuntary Petition and Request for Attorney’s
   3
       Fees, Costs and Damages” (“Motion to Dismiss”), filed by the debtor on May 1, 2020,
   4
       and the “Petitioning Creditors’ Notice of Motion and Motion for Appointment of Interim
   5
       Chapter 7 Trustee” (“Trustee Appointment Motion”) filed on May 19, 2020 by petitioning
   6
   7   creditors Victor Franco Noval, Peter Marco, LLC and First International Diamond, Inc.

   8         Robert S. Marticello, Esq. of Smiley, Wang-Ekvall, LLP appeared on behalf of the
   9   debtor. Ronald Richards of the Law Firm of Ronald L. Richards & Associates, APC,
  10
       Baruch C. Cohen, APLC and Daniel A. Lev, Esq. of SulmeyerKupetz, A Professional
  11
       Corporation, appeared on behalf of the petitioning creditors.
  12
  13         With respect to the debtor’s Motion to Dismiss, the Court considered the Motion,

  14   the petitioning creditors’ Opposition to the Motion, the debtor’s Reply to the petitioning
  15   creditors’ Opposition, and all pleadings related to the Motion, Opposition and Reply.
  16
             With respect to the petitioning creditors’ Trustee Appointment Motion, the Court
  17
       considered the Motion and all related pleadings including the separately filed
  18
       declarations of Ronald Richards, Oved Anter, Victor Franco Noval, and Peter Marco,
  19
  20   the debtor’s Opposition to the Motion, the petitioning creditors’ Reply to the debtor’s

  21   Opposition, and all other pleadings related to the Motion, Opposition and Reply.
  22         The Court also considered the debtor’s separately filed declarations of Levin
  23
       Prado and Marc Williams in Opposition to the Trustee Appointment Motion, the debtor’s
  24
       evidentiary objections to the declarations of Oved Anter, Victor Franco Noval, Peter
  25
  26   Marco and Ronald Richards, the petitioning creditors’ evidentiary objections to the

  27   debtor’s Request for Judicial Notice, and all other pleadings related to the Motion,

  28   Opposition and Reply.




                                                  -2-

                                                                             EXHIBIT "12", PAGE 460
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              188 474
                                                                  of474
                                                                      ofof725
                                                                     439   725 ID #:679
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33                Desc
                                    Main Document Page 3 of 4



   1         At the June 9 hearing, the Court ruled on the record on all of the evidentiary
   2   objections and heard argument and representations of counsel. After consideration of
   3
       all of the above, the Court HEREBY ORDERS AS FOLLOWS:
   4
             1. Rachel Rechnitz and Jona Rechnitz (collectively, the “Rechnitz’s”) must file a
   5
                joint declaration, sworn under penalty of perjury, which identifies each and
   6
   7            every one of the debtor’s creditors as of the date of the filing of the involuntary

   8            petition on April 6, 2020. The joint declaration shall include, without limitation,
   9            the following information with respect to each creditor identified therein:
  10
                    a. the name of the creditor;
  11
                    b. the nature of the debt owed to the creditor (e.g., consigned jewelry,
  12
  13                    rent due and owing, etc.);

  14                c. the amount of the creditor’s claim;
  15                d. whether the creditor’s claim is disputed and, if so, the nature of the
  16
                        dispute; and
  17
                    e. complete contact information for each creditor including, but not limited
  18
                        to, the creditor’s address, telephone number, cell phone number (if
  19
  20                    known), fax number (if applicable), and email address (if known);

  21         2. The Rechnitz’s shall have seven (7) days from the date of this hearing (i.e.,
  22            no later than 3:00 p.m. on Tuesday, June 16, 2020) to file their joint
  23
                declaration with the Court and serve the declaration on counsel for the
  24
                petitioning creditors;
  25
  26         3. If the Rechnitz’s fail to file the joint declaration by that date and time, the

  27            Court will deny the debtor’s Motion to Dismiss and immediately enter an order

  28




                                                     -3-

                                                                                EXHIBIT "12", PAGE 461
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              189 475
                                                                  of475
                                                                      ofof725
                                                                     439   725 ID #:680
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33            Desc
                                    Main Document Page 4 of 4



   1            for relief in this case. The entry of such an order for relief will render both the
   2            pending Motion to Dismiss and Trustee Appointment Motion moot;
   3
            4. If the Rechnitz’s file the joint declaration by the required date and time, then:
   4
                    a. The petitioning creditors shall have sixty (60) days from the date of
   5
                        this hearing (i.e., no later than 3:00 p.m. on August 14, 2020) to
   6
   7                    contact the creditors listed in the joint declaration to determine if any of

   8                    them are willing to join in the involuntary petition;
   9                b. The petitioning creditors shall have the same sixty (60) day period
  10
                        within which to conduct discovery of the creditors listed in the joint
  11
                        declaration, which discovery shall be limited solely to questions
  12
  13                    regarding the nature and amount of the creditor’s claim and, if the

  14                    creditor’s claim is listed in the joint declaration as disputed, the nature
  15                    of such dispute;
  16
                    c. The Court shall hold a status conference on this involuntary case on
  17
                        August 25, 2020 at 10:00 a.m., and
  18
                    d. The parties shall file a joint status report seven (7) days prior to the
  19
  20                    status conference (i.e., no later than 3:00 p.m. on August 18, 2020).

  21        IT IS SO ORDERED.
  22                                               ###
  23
  24
  25       Date: June 10, 2020

  26
  27
  28




                                                    -4-

                                                                                EXHIBIT "12", PAGE 462
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              190 476
                                                                  of476
                                                                      ofof725
                                                                     439   725 ID #:681
                                                                           Page




                  EXHIBIT "13"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              191 477
                                                                  of477
                                                                      ofof725
                                                                     439   725 ID #:682
                                                                           Page
Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 1 of 11 Page ID #:744



     %DUXFK&&RKHQ(VT 6%1
      /$:2)),&(2)%$58&+&&2+(1
           $3URIHVVLRQDO/DZ&RUSRUDWLRQ
      :LOVKLUH%RXOHYDUG6XLWH
     /RV$QJHOHV&DOLIRUQLD
         )D[  
     HPDLOEDUXFKFRKHQ#EDUXFKFRKHQHVTFRP

     Attorney for Defendants/Third-Party Plaintiffs PETER VOUTSAS aka PETER
      MARCO aka PETER VOUTSAS, aka PETER MARCO EXTRAORDINARY JEWELS
     OF BEVERLY HILLS, dba PETER MARCO LLC

    

                            ,17+(81,7('67$7(6',675,&7&2857
                         )257+(&(175$/',675,&72)&$/,)251,$
   

       '$9,'529,16.<//&D'HODZDUH                 86'&FY2':$6
         OLPLWHGOLDELOLW\FRPSDQ\
                                                      +RQ2WLV':ULJKW,,
                             3ODLQWLII
   
         3(7(592876$6DND3(7(5                        6833/(0(17$/'(&/$5$7,21
       0$5&2DND3(7(592876$6DND                   2)%$58&+&&2+(1
         3(7(50$5&2(;75$25',1$5<                      5(*$5',1*7+,5'3$57<
       -(:(/62)%(9(5/<+,//6GED                   '()(1'$176¶027,21)25
         3(7(50$5&2//&                               67$<2)352&((',1*6
   
               'HIHQGDQWV7KLUG3DUW\3ODLQWLIIV       >Concurrently filed with Request for
                                                      Judicial Notice@
         YV
   
         -21$65(&+1,7=DQLQGLYLGXDO               'DWH>7DNHQRII&DOHQGDU@
       5$&+(/5(&+1,7=DQLQGLYLGXDO                7LPH
         /(9,135$'2DND/(92135$'2                   &RXUWURRP'
       DQLQGLYLGXDO

                    7KLUG3DUW\'HIHQGDQWV

   

                7KLUG3DUW\3ODLQWLIIV3(7(592876$6DND3(7(50$5&2DND3(7(5

      92876$6DND3(7(50$5&2(;75$25',1$5<-(:(/62)%(9(5/<

      +,//6GED3(7(50$5&2//& ³0DUFR´ KHUHE\VXEPLWDSupplemental

      Declaration of Baruch C. Cohen Regarding Third-party Plaintiffs’ Third-party

      Defendants’ Motion for Stay of Proceedings

                         6833/(0(17$/'(&/$5$7,212)%$58&+&&2+(15(*$5',1*
                            7+,5'3$57<'()(1'$176¶027,21)2567$<2)352&((',1*6

        SP


                                                                           EXHIBIT "13", PAGE 463
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              192 478
                                                                  of478
                                                                      ofof725
                                                                     439   725 ID #:683
                                                                           Page
Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 2 of 11 Page ID #:745



                2QWKLV&RXUWYDFDWHGWKHKHDULQJRQ5HFKQLW] VMotion
      to StayDQGWKHPDWWHULVVXEPLWWHG
                2QWKLV&RXUWGHQLHG5HFKQLW]¶Vex Parte Application for an Order
      Permitting Submission for in Camera Review, Declaration of Counsel Providing
      Information to the Court Relating to the Ongoing Criminal Investigation (“([
      3DUWH”)>'RF@ Regarding the Motion for Stay of Proceedings ³0RWLRQ´ ILQGLQJ
      WKDWWKHDSSOLFDWLRQGRHVQRWZDUUDQWLQFDPHUDUHYLHZ
                $VWRZKHWKHUWKLVFRXUWVKRXOGVWD\WKLVSURFHHGLQJ0DUFRZLVKHVWRDGYLVH
      DQGXSGDWHWKLV&RXUWWKDWRQLQWKH-DGHOOHLQYROXQWDU\EDQNUXSWF\
     SURFHHGLQJ&DVHEN%58QLWHG6WDWHV%DQNUXSWF\-XGJH%DUU\
     5XVVHOOLVVXHGDQ Order Directing Rachel Rechnitz and Jona Rechnitz to File Joint
     Declaration under Penalty of Perjury >'RF@RUGHUHGWKHIROORZLQJ
             5DFKHO5HFKQLW]DQG-RQD5HFKQLW] FROOHFWLYHO\WKH³5HFKQLW]¶V´ PXVWILOHD
               ILOHDMRLQWGHFODUDWLRQVZRUQXQGHUSHQDOW\RISHUMXU\ZKLFKLGHQWLILHVHDFK
               DQGHYHU\RQHRIWKHGHEWRU¶VFUHGLWRUVDVRIWKHGDWHRIWKHILOLQJRIWKH
               LQYROXQWDU\SHWLWLRQRQ$SULO7KHMRLQWGHFODUDWLRQVKDOOLQFOXGH
               ZLWKRXWOLPLWDWLRQWKHIROORZLQJLQIRUPDWLRQZLWKUHVSHFWWRHDFKFUHGLWRU
               LGHQWLILHGWKHUHLQ
               D    WKHQDPHRIWKHFUHGLWRU
               E    WKHQDWXUHRIWKHGHEWRZHGWRWKHFUHGLWRU HJFRQVLJQHGMHZHOU\UHQW
                     GXHDQGRZLQJHWF 
               F    WKHDPRXQWRIWKHFUHGLWRU¶VFODLP
               G    ZKHWKHUWKHFUHGLWRU¶VFODLPLVGLVSXWHGDQGLIVRWKHQDWXUHRIWKH
                     GLVSXWHDQG
               H    FRPSOHWHFRQWDFWLQIRUPDWLRQIRUHDFKFUHGLWRULQFOXGLQJEXWQRW
                     OLPLWHGWRWKHFUHGLWRU¶VDGGUHVVWHOHSKRQHQXPEHUFHOOSKRQHQXPEHU
                      LINQRZQ ID[QXPEHU LIDSSOLFDEOH DQGHPDLODGGUHVV LINQRZQ 
                       6833/(0(17$/'(&/$5$7,212)%$58&+&&2+(15(*$5',1*
                          7+,5'3$57<'()(1'$176¶027,21)2567$<2)352&((',1*6

       SP
                                                     

                                                                             EXHIBIT "13", PAGE 464
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              193 479
                                                                  of479
                                                                      ofof725
                                                                     439   725 ID #:684
                                                                           Page
Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 3 of 11 Page ID #:746



              7KH5HFKQLW]¶VVKDOOKDYHVHYHQ  GD\VIURPWKHGDWHRIWKLVKHDULQJ LHQR
                ODWHUWKDQSPRQ7XHVGD\-XQH WRILOHWKHLUMRLQWGHFODUDWLRQ
                ZLWKWKH&RXUWDQGVHUYHWKHGHFODUDWLRQRQFRXQVHOIRUWKHSHWLWLRQLQJ
                FUHGLWRUV
              ,IWKH5HFKQLW]¶VIDLOWRILOHWKHMRLQWGHFODUDWLRQE\WKDWGDWHDQGWLPHWKH
                &RXUWZLOOGHQ\WKHGHEWRU¶V0RWLRQWR'LVPLVVDQGLPPHGLDWHO\HQWHUDQ
                RUGHUIRUUHOLHILQWKLVFDVH7KHHQWU\RIVXFKDQRUGHUIRUUHOLHIZLOOUHQGHU
                ERWKWKHSHQGLQJ0RWLRQWR'LVPLVVDQG7UXVWHH$SSRLQWPHQW0RWLRQPRRW
              ,IWKH5HFKQLW]¶VILOHWKHMRLQWGHFODUDWLRQE\WKHUHTXLUHGGDWHDQGWLPHWKHQ
               D     7KHSHWLWLRQLQJFUHGLWRUVVKDOOKDYHVL[W\  GD\VIURPWKHGDWHRIWKLV
                      KHDULQJ LHQRODWHUWKDQSPRQ$XJXVW WRFRQWDFWWKH
                      FUHGLWRUVOLVWHGLQWKHMRLQWGHFODUDWLRQWRGHWHUPLQHLIDQ\RIWKHPDUH
                      ZLOOLQJWRMRLQLQWKHLQYROXQWDU\SHWLWLRQ
               E     7KHSHWLWLRQLQJFUHGLWRUVVKDOOKDYHWKHVDPHVL[W\  GD\SHULRG
                      ZLWKLQZKLFKWRFRQGXFWGLVFRYHU\RIWKHFUHGLWRUVOLVWHGLQWKHMRLQW
                      GHFODUDWLRQZKLFKGLVFRYHU\VKDOOEHOLPLWHGVROHO\WRTXHVWLRQV
                      UHJDUGLQJWKHQDWXUHDQGDPRXQWRIWKHFUHGLWRU¶VFODLPDQGLIWKH
                      FUHGLWRU¶VFODLPLVOLVWHGLQWKHMRLQWGHFODUDWLRQDVGLVSXWHGWKHQDWXUH
                      RIVXFKGLVSXWH
               7KHSRLQWEHLQJLVWKDWE\ILOLQJWKHLU-RLQW'HFODUDWLRQVVZRUQXQGHUSHQDOW\
     RISHUMXU\UHJDUGLQJWKHLUGHIUDXGHGFUHGLWRUV OLNH0DUFR DQGWKHLUKDYLQJWREH
     GHSRVHGE\3HWLWLRQLQJ&UHGLWRUVUHVDPH5HFKQLW]ZLOOde factoKDYHWRwaiveWKHLU
  
                 
                $WUXHDQGFRUUHFWFRS\RI8QLWHG6WDWHV%DQNUXSWF\&RXUW-XGJH%DUU\5XVVHOO¶V
     Order: (1) Directing Rachel Rechnitz and Jona Rechnitz to File Joint Declaration under Penalty of
       Perjury; (2) Setting Date by Which Petitioning Creditors May Contact Creditors Identified in Joint
  
       Declaration and Conduct Certain Discovery; (3) Setting Date for Hearing on Status Conference; and
     (4) Setting Date for Filing of Joint Status Report Prior to Status Conference >'RF@LVDWWDFKHG
       KHUHWRDV([KLELW³DQGLVLQFRUSRUDWHGKHUHLQE\WKLVUHIHUHQFH6HH'HFODUDWLRQRI%DUXFK&
     &RKHQDQG5HTXHVWIRU-XGLFLDO1RWLFH
                        6833/(0(17$/'(&/$5$7,212)%$58&+&&2+(15(*$5',1*
                           7+,5'3$57<'()(1'$176¶027,21)2567$<2)352&((',1*6

       SP
                                                      

                                                                                EXHIBIT "13", PAGE 465
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              194 480
                                                                  of480
                                                                      ofof725
                                                                     439   725 ID #:685
                                                                           Page
Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 4 of 11 Page ID #:747



       )LIWKDPHQGPHQWULJKWVDJDLQVWVHOILQFULPLQDWLRQIURPFULPLQDOOLDELOLW\WKDWWKH\
       IHDULQWKLV0RWLRQ,ILQGHHG5HFKQLW]FRPSOLHVZLWK-XGJH5XVVHOO¶V2UGHUWKLV
       0RWLRQIRU6WD\ZRXOGEHPRRW
    

     '$7('          -XQH            /$:2)),&(2)%$58&+&&2+(1
                                               $3URIHVVLRQDO/DZ&RUSRUDWLRQ
    
                                               %\6%DUXFK&&RKHQ
                                                      %DUXFK&&RKHQ(VT
                                               Attorney for Defendants/Third-Party
                                              Plaintiffs PETER VOUTSAS aka PETER
                                               MARCO aka PETER VOUTSAS, aka PETER
                                              MARCO EXTRAORDINARY JEWELS OF
                                               BEVERLY HILLS, dba PETER MARCO LLC
   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

   

                      6833/(0(17$/'(&/$5$7,212)%$58&+&&2+(15(*$5',1*
                         7+,5'3$57<'()(1'$176¶027,21)2567$<2)352&((',1*6

        SP
                                                  

                                                                        EXHIBIT "13", PAGE 466
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              195 481
                                                                  of481
                                                                      ofof725
                                                                     439   725 ID #:686
                                                                           Page
Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 5 of 11 Page ID #:748



                    6833/(0(17$/'(&/$5$7,212)%$58&+&2+(1
                ,%$58&+&&2+(1GHFODUHDQGVWDWHDVIROORZV
              7KHIDFWVVWDWHGEHORZDUHWUXHDQGFRUUHFWWRWKHEHVWRIP\SHUVRQDO
                NQRZOHGJHDQGLIFDOOHGXSRQWRWHVWLI\WRWKHP,FRXOGDQGZRXOG
                FRPSHWHQWO\GRVR
              ,DPDPHPEHULQJRRGVWDQGLQJDQGHOLJLEOHWRSUDFWLFHEHIRUHWKHIROORZLQJ
                FRXUWV&DOLIRUQLD6WDWH6XSUHPH&RXUW8QLWHG6WDWHV&RXUWRI$SSHDOV
                1LQWK&LUFXLW%DQNUXSWF\$SSHOODWH3DQHO8QLWHG6WDWHV'LVWULFW&RXUWV
                &HQWUDO'LVWULFWRI&DOLIRUQLD(DVWHUQ'LVWULFWRI&DOLIRUQLD1RUWKHUQ'LVWULFW
               RI&DOLIRUQLDDQG6RXWKHUQ'LVWULFWRI&DOLIRUQLD
             ,DPWKHSULQFLSDOVKDUHKROGHUDQG3UHVLGHQWRI7KH/DZ2IILFHRI%DUXFK&
               &RKHQD3URIHVVLRQDO/DZ&RUSRUDWLRQORFDWHGDW:LOVKLUH%RXOHYDUG
               6XLWH/RV$QJHOHV&DOLIRUQLD
             ,SURXGO\UHSUHVHQW'HIHQGDQWV7KLUG3DUW\3ODLQWLIIV3(7(592876$6DND
               3(7(50$5&2DND3(7(592876$6DND3(7(50$5&2
               (;75$25',1$5<-(:(/62)%(9(5/<+,//6GED3(7(50$5&2
               //&
             7KLV6XSSOHPHQWDO'HFODUDWLRQLVLQVXSSRUWRI7+,5'3$57<
               3/$,17,))6¶23326,7,21727+,5'3$57<'()(1'$176¶
               7+,5'3$57<'()(1'$176¶027,21)2567$<2)
               352&((',1*6
             $WUXHDQGFRUUHFWFRS\RI8QLWHG6WDWHV%DQNUXSWF\&RXUW-XGJH%DUU\
               5XVVHOO¶VOrder: (1) Directing Rachel Rechnitz and Jona Rechnitz
               to File Joint Declaration under Penalty of Perjury; (2) Setting Date by Which
               Petitioning Creditors May Contact Creditors Identified in Joint Declaration
               and Conduct Certain Discovery; (3) Setting Date for Hearing on Status
               Conference; and (4) Setting Date for Filing of Joint Status Report Prior to
                        6833/(0(17$/'(&/$5$7,212)%$58&+&&2+(15(*$5',1*
                           7+,5'3$57<'()(1'$176¶027,21)2567$<2)352&((',1*6

       SP
                                                     

                                                                            EXHIBIT "13", PAGE 467
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              196 482
                                                                  of482
                                                                      ofof725
                                                                     439   725 ID #:687
                                                                           Page
Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 6 of 11 Page ID #:749



                Status Conference >'RF@LVDWWDFKHGKHUHWRDV([KLELW³DQGLV
                LQFRUSRUDWHGKHUHLQE\WKLVUHIHUHQFH
                ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH6WDWHRI&DOLIRUQLDWKDW
    WKHIRUHJRLQJLVWUXHDQGFRUUHFW

                ([HFXWHG-XQHDW/RV$QJHOHV&DOLIRUQLD
   
                                                           %\VBaruch C.        Cohen
                                                                 %DUXFK&&RKHQ
   

   

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

                       6833/(0(17$/'(&/$5$7,212)%$58&+&&2+(15(*$5',1*
                          7+,5'3$57<'()(1'$176¶027,21)2567$<2)352&((',1*6

       SP
                                                    

                                                                            EXHIBIT "13", PAGE 468
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              197 483
                                                                  of483
                                                                      ofof725
                                                                     439   725 ID #:688
                                                                           Page
  Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 7 of 11 Page ID #:750

         Case 2:20-bk-13530-BR   Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33              Desc
                                  Main Document Page 1 of 4



     1
     2
                                                                   FILED & ENTERED
     3
     4                                                                    JUN 10 2020
     5
                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
     6                                                               BY fortier    DEPUTY CLERK


     7
                             UNITED STATES BANKRUPTCY COURT
     8
                              CENTRAL DISTRICT OF CALIFORNIA
     9
                                     LOS ANGELES DIVISION
    10
    11
    12   In re:                                    Case No.: 2:20-bk-13530-BR

    13   Jadelle Jewelry and Diamonds LLC,         Chapter 7
    14                                             ORDER:
    15                                             (1) DIRECTING RACHEL RECHNITZ AND
    16                                             JONA RECHNITZ TO FILE JOINT
                                     Debtor(s).    DECLARATION UNDER PENALTY OF
    17                                             PERJURY;
    18
                                                   (2) SETTING DATE BY WHICH
    19                                             PETITIONING CREDITORS MAY CONTACT
                                                   CREDITORS IDENTIFIED IN JOINT
    20                                             DECLARATION AND CONDUCT CERTAIN
    21                                             DISCOVERY;

    22                                             (3) SETTING DATE FOR HEARING ON
                                                   STATUS CONFERENCE; AND
    23
    24                                             (4) SETTING DATE FOR FILING OF JOINT
                                                   STATUS REPORT PRIOR TO STATUS
    25                                             CONFERENCE
    26                                             Date:      June 9, 2020
    27                                             Time:      10:00 a.m.
                                                   Courtroom: 1668
    28




                                                  -1-


                                 Exhibit 1, Page 1 of 5
                                                                              EXHIBIT "13", PAGE 469
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              198 484
                                                                  of484
                                                                      ofof725
                                                                     439   725 ID #:689
                                                                           Page
  Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 8 of 11 Page ID #:751

         Case 2:20-bk-13530-BR      Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33          Desc
                                     Main Document Page 2 of 4



     1         The Court held a hearing on June 9, 2020 on the following two motions: the
     2   “Putative Debtor’s Motion to Dismiss Involuntary Petition and Request for Attorney’s
     3
         Fees, Costs and Damages” (“Motion to Dismiss”), filed by the debtor on May 1, 2020,
     4
         and the “Petitioning Creditors’ Notice of Motion and Motion for Appointment of Interim
     5
         Chapter 7 Trustee” (“Trustee Appointment Motion”) filed on May 19, 2020 by petitioning
     6
     7   creditors Victor Franco Noval, Peter Marco, LLC and First International Diamond, Inc.

     8         Robert S. Marticello, Esq. of Smiley, Wang-Ekvall, LLP appeared on behalf of the
     9   debtor. Ronald Richards of the Law Firm of Ronald L. Richards & Associates, APC,
    10
         Baruch C. Cohen, APLC and Daniel A. Lev, Esq. of SulmeyerKupetz, A Professional
    11
         Corporation, appeared on behalf of the petitioning creditors.
    12
    13         With respect to the debtor’s Motion to Dismiss, the Court considered the Motion,

    14   the petitioning creditors’ Opposition to the Motion, the debtor’s Reply to the petitioning
    15   creditors’ Opposition, and all pleadings related to the Motion, Opposition and Reply.
    16
               With respect to the petitioning creditors’ Trustee Appointment Motion, the Court
    17
         considered the Motion and all related pleadings including the separately filed
    18
         declarations of Ronald Richards, Oved Anter, Victor Franco Noval, and Peter Marco,
    19
    20   the debtor’s Opposition to the Motion, the petitioning creditors’ Reply to the debtor’s

    21   Opposition, and all other pleadings related to the Motion, Opposition and Reply.
    22         The Court also considered the debtor’s separately filed declarations of Levin
    23
         Prado and Marc Williams in Opposition to the Trustee Appointment Motion, the debtor’s
    24
         evidentiary objections to the declarations of Oved Anter, Victor Franco Noval, Peter
    25
    26   Marco and Ronald Richards, the petitioning creditors’ evidentiary objections to the

    27   debtor’s Request for Judicial Notice, and all other pleadings related to the Motion,

    28   Opposition and Reply.




                                                    -2-


                                    Exhibit 1, Page 2 of 5
                                                                                 EXHIBIT "13", PAGE 470
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              199 485
                                                                  of485
                                                                      ofof725
                                                                     439   725 ID #:690
                                                                           Page
  Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 9 of 11 Page ID #:752

         Case 2:20-bk-13530-BR       Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33                Desc
                                      Main Document Page 3 of 4



     1         At the June 9 hearing, the Court ruled on the record on all of the evidentiary
     2   objections and heard argument and representations of counsel. After consideration of
     3
         all of the above, the Court HEREBY ORDERS AS FOLLOWS:
     4
               1. Rachel Rechnitz and Jona Rechnitz (collectively, the “Rechnitz’s”) must file a
     5
                  joint declaration, sworn under penalty of perjury, which identifies each and
     6
     7            every one of the debtor’s creditors as of the date of the filing of the involuntary

     8            petition on April 6, 2020. The joint declaration shall include, without limitation,
     9            the following information with respect to each creditor identified therein:
    10
                      a. the name of the creditor;
    11
                      b. the nature of the debt owed to the creditor (e.g., consigned jewelry,
    12
    13                    rent due and owing, etc.);

    14                c. the amount of the creditor’s claim;
    15                d. whether the creditor’s claim is disputed and, if so, the nature of the
    16
                          dispute; and
    17
                      e. complete contact information for each creditor including, but not limited
    18
                          to, the creditor’s address, telephone number, cell phone number (if
    19
    20                    known), fax number (if applicable), and email address (if known);

    21         2. The Rechnitz’s shall have seven (7) days from the date of this hearing (i.e.,
    22            no later than 3:00 p.m. on Tuesday, June 16, 2020) to file their joint
    23
                  declaration with the Court and serve the declaration on counsel for the
    24
                  petitioning creditors;
    25
    26         3. If the Rechnitz’s fail to file the joint declaration by that date and time, the

    27            Court will deny the debtor’s Motion to Dismiss and immediately enter an order

    28




                                                       -3-


                                    Exhibit 1, Page 3 of 5
                                                                                    EXHIBIT "13", PAGE 471
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              200 486
                                                                  of486
                                                                      ofof725
                                                                     439   725 ID #:691
                                                                           Page
  Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 10 of 11 Page ID #:753

         Case 2:20-bk-13530-BR       Doc 39 Filed 06/10/20 Entered 06/10/20 13:01:33            Desc
                                      Main Document Page 4 of 4



     1            for relief in this case. The entry of such an order for relief will render both the
     2            pending Motion to Dismiss and Trustee Appointment Motion moot;
     3
              4. If the Rechnitz’s file the joint declaration by the required date and time, then:
     4
                      a. The petitioning creditors shall have sixty (60) days from the date of
     5
                          this hearing (i.e., no later than 3:00 p.m. on August 14, 2020) to
     6
     7                    contact the creditors listed in the joint declaration to determine if any of

     8                    them are willing to join in the involuntary petition;
     9                b. The petitioning creditors shall have the same sixty (60) day period
    10
                          within which to conduct discovery of the creditors listed in the joint
    11
                          declaration, which discovery shall be limited solely to questions
    12
    13                    regarding the nature and amount of the creditor’s claim and, if the

    14                    creditor’s claim is listed in the joint declaration as disputed, the nature
    15                    of such dispute;
    16
                      c. The Court shall hold a status conference on this involuntary case on
    17
                          August 25, 2020 at 10:00 a.m., and
    18
                      d. The parties shall file a joint status report seven (7) days prior to the
    19
    20                    status conference (i.e., no later than 3:00 p.m. on August 18, 2020).

    21        IT IS SO ORDERED.
    22                                               ###
    23
    24
    25       Date: June 10, 2020

    26
    27
    28




                                                      -4-


                                    Exhibit 1, Page 4 of 5
                                                                                   EXHIBIT "13", PAGE 472
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              201 487
                                                                  of487
                                                                      ofof725
                                                                     439   725 ID #:692
                                                                           Page
Case 2:20-cv-02580-ODW-AS Document 61 Filed 06/11/20 Page 11 of 11 Page ID #:754



                                    &(57,),&$7(2)6(59,&(
           ,GHFODUHWKDW,DPDFLWL]HQRIWKH8QLWHG6WDWHVDQG,DPDUHVLGHQWDQG
      HPSOR\HGLQ/RV$QJHOHV&DOLIRUQLDWKDWP\EXVLQHVVDGGUHVVLV:LOVKLUH
     %RXOHYDUG6XLWH/RV$QJHOHV&DOLIRUQLDWKDW,DPRYHUWKHDJHRI
      DQGQRWDSDUW\WRWKHDERYHHQWLWOHGDFWLRQ
    
                  ,DPHPSOR\HGE\DPHPEHURIWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH&HQWUDO
     'LVWULFWRI&DOLIRUQLDDQGDWZKRVHGLUHFWLRQ,FDXVHGVHUYLFHRIWKHIRUHJRLQJ
        GRFXPHQWHQWLWOHG6833/(0(17$/'(&/$5$7,212)%$58&+&
     &2+(15(*$5',1*7+,5'3$57<'()(1'$176¶027,21)25
        67$<2)352&((',1*6RQDOOLQWHUHVWHGSDUWLHVLQWKLVDFWLRQE\WKHPHWKRG
     LQGLFDWHGEHORZDWWKHDGGUHVVVWDWHGEHORZ

    
        0DUF6:LOOLDPV(VT
     &RKHQ:LOOLDPV//3
        6RXWK6SULQJ6WUHHWWK)ORRU
    /RV$QJHOHV&$
        (PDLOPZLOOLDPV#FRKHQZLOOLDPVFRP
    Attorney for Third-Party Defendants Jona S. & Rachel Rechnitz

   
      >;@ %<(/(&7521,&75$160,66,21E\HOHFWURQLFDOO\ILOLQJWKH
         IRUHJRLQJZLWKWKH&OHUNRIWKH'LVWULFW&RXUWXVLQJLWV&0(&)6\VWHP
           SXUVXDQWWRWKH(OHFWURQLF&DVH)LOLQJSURYLVLRQRIWKH8QLWHG6WDWHV'LVWULFW
         &RXUW*HQHUDO2UGHUDQGWKH(*RYHUQPHQW$FWRIZKLFKHOHFWURQLFDOO\
           QRWLILHVDOOSDUWLHVLQWKLVFDVH$SGIYHUVLRQRIWKLVGRFXPHQWZDVDOVR
         WUDQVPLWWHGWRFRXQVHOYLDHOHFWURQLFPDLODWWKHPDLODGGUHVVLQGLFDWHGDERYH
         ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVRI
      $PHULFDWKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW([HFXWHGRQ-XQHDW/RV
    $QJHOHV&DOLIRUQLD

   
        %\VBaruch         C. Cohen
    %DUXFK&&RKHQ

   

   

   

   

   

   

   

   

                        6833/(0(17$/'(&/$5$7,212)%$58&+&&2+(15(*$5',1*
                           7+,5'3$57<'()(1'$176¶027,21)2567$<2)352&((',1*6

        SP
                                                    

                                                                           EXHIBIT "13", PAGE 473
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              202 488
                                                                  of488
                                                                      ofof725
                                                                     439   725 ID #:693
                                                                           Page




                  EXHIBIT "14"
              Case:
                Case:20-1153,
                      20-1153,Document:
     Case 2:20-cv-06183-DOC    Document:14-8,
                              Document   7, Filed:
                                        10-1  Filed:
                                              Filed07/09/2020
                                                     07/09/2020
                                                    07/10/20     Page
                                                              Page Page
                                                                   203 489
                                                                       of489
                                                                           ofof725
                                                                          439   725 ID #:694
                                                                                Page



From:                              Ronald Richards <ron@ronaldrichards.com>
Sent:                              Thursday, June 11, 2020 5:12 PM
To:                                Robert Marticello
Cc:                                dlev@sulmeyerlaw.com; Baruch Cohen; Morani Stelmach
Subject:                           DEPOSITION NOTICES
Attachments:                       Exhibit _A_ in Support of Subpoena to Testify At Deposition (Jadelle_Jona Rechnitz).pdf;
                                   Notice of Deposition of Jona Rechnitz (Jadelle) (002).pdf; Subpoena to Testify At
                                   Deposition (Jadelle_Jona Rechnitz).pdf; Subpoena to Testify At Deposition II
                                   (Jadelle_Rachel Rechnitz).pdf; Exhibit _A_ in Support of Subpoena to Testify At
                                   Deposition II (Jadelle_^.^.pdf; Notice of Deposition of Rachel Rechnitz (Jadelle).pdf

Importance:                        High


DearRobert,

Pleaseseeattacheddepositionnotices.Iamassumingyouwillagreethatwedon’tneedtoserveapartymemberand
managerforthedeposition,orherhusbandifthatiseventhecase,oramanageroftheentity.

Previously,MarcCohendidnotwantmetosendalegionofprocessserverstoJona’shouseinBeverlywood.Outofmy
highrespectforMarcandReuven,andofcourseyou,Iwillnotsendthemtherethisevening.However,Ihavethree
standingbyfortomorrownight,atexactly8:05pmtoservethesesubpoenas,aswellasdayservice.Itwouldvery
unfortunateifwehadanyissueatallonthis.Iamaskingyoutoproducethesepeoplethatthecourtorderedtheir
declarationsanddeposition.Thereisalsoalocalruleondeposingdeclarantsthatisanalogous.

IamhappytosendthemthereallnightFridayandSaturdayallday,andthennonstopuntiltheyareservedeventhough
Idonotbelievetheyhavetobeservedastheyaremakingageneralappearancepercourtorder.Iamsorryforthetone
butsomepeopletoldmethatyouwouldnotbecooperativeandIsaidRoberthasdoneagreatjobandisatrue
professional.HewillnotadvisehismemberstoavoidserviceorsendamessagetoJudgeRussellthattheyareavoiding
adepositionordiscoveryascontemplatedbytheCourt.

Iwouldthinkthejudgewouldfrownuponanygamesastoserviceasstatedabove.Finally,iftheyarenotgoingto
providetestimonyashasbeentheirpositionintwoothercaseswhichofficersoftheCourtrepresentedtheywouldnot,
thatisfine,justletmeknowthegrounds.

IwantyoutobeawareofthebelowcasesbaseduponpreviouspositionstakenbyJonaandRachel.Pleasereviewthese
cases.Webelieveifyoufilethedeclarationsthecourtrequested,youhavewaivedanyassertionofthe5thAmendment
astotheentiresubjectmatterwhichwillbealargeswathofquestionsaboutthevariouscreditorsandJonaand
Rachel’scredibilityisfargameandatissue.Therefore,wedon’twanttowastetimeonschedulingtheseifyouaregoing
toinvoke.Ifyouarenotgoingtoinvoke,thenwillbetakingtwodepositionsandservingwrittendiscovery.Wewill
alsoneedJonaandRachel’scellphonesforavendortouploadtheirtextmessageandemails.WewillneedESI
discoveryonJona’semailaccountsoweneedtoformulateaESIprotocolbetweenourrespectiveoffices.Pleasetellme
howyouwanttodothatandpleasetellJonaandRachelthatanydeletedtextmessageswillbemetwithmotion
practiceforthingsIwillnotmentionherein.Therelevantcasesarebelow.

SeeMitchellv.UnitedStates,526U.S.314(1999)(“Itiswellestablishedthatawitness,inasingleproceeding,maynot
testifyvoluntarilyaboutasubjectandtheninvoketheprivilegeagainstselfͲincriminationwhenquestionedaboutthe
details.”).TheSupremeCourtoftheUnitedStatesofAmericahasarticulatedtwodiscreteexplanationswhyselective
waiveroftheprivilegeagainstselfͲincriminationisimpermissible;Rogersv.UnitedStates,340U.S.367,371,71S.Ct.

                                                             1
                                                                                          EXHIBIT "14", PAGE 474
             Case:
               Case:20-1153,
                     20-1153,Document:
    Case 2:20-cv-06183-DOC    Document:14-8,
                             Document   7, Filed:
                                       10-1  Filed:
                                             Filed07/09/2020
                                                    07/09/2020
                                                   07/10/20     Page
                                                             Page Page
                                                                  204 490
                                                                      of490
                                                                          ofof725
                                                                         439   725 ID #:695
                                                                               Page

438,95L.Ed.344(1951)(discussing5thAmendmentprivilegeagainstselfͲincrimination,theSupremeCourtnotedthat,
havingwaivedtheprivilege,onecannotlaterassertit:“Toupholdaclaimofprivilegeinthiscasewouldopenthewayto
distortionoffactsbypermittingawitnesstoselectanystoppingplaceinthetestimony.”).Itwouldprovideaperverse
incentivetodilatorydiscoverypracticeiftheCourtweretoallowapartytoescapedisclosureofdocumentsithasshown
toatestifyingexpert.CPKelcoU.S.Inc.,213F.R.D.at179.;SundanceImageTechnology,Inc.v.ConeEditionsPress,Ltd.
(S.D.Cal.,Aug.19,2005,No.02CV2258B(AJB))2005WL8173278,at*4.;TheFifthAmendmentprivilegeisnotselfͲ
executing,however,andmaybefoundtohavebeenwaivedifitisnotinvokedinatimelymanner.Manessv.Meyers,
419U.S.449,465–66(1975);Rogersv.UnitedStates,340U.S.367,370–71(1951);Yakusv.UnitedStates,321U.S.414,
444(1944)(“NoproceduralprincipleismorefamiliartothisCourtthanthataconstitutionalrightmaybeforfeitedin
criminalaswellascivilcasesbythefailuretomaketimelyassertionoftherightbeforeatribunalhavingjurisdictionto
determineit.”);UnitedStatesexrel.Vajtauerv.Comm'rofImmigrationatPortofNewYork,273U.S.103,113(1927);
Davisv.Fendler,650F.2d1154,1160(9thCir.1981).Awaivermaybefoundifoneagreestoanordercommandingone
todotheverythinglaterclaimedtobeprivilegedwithoutinvokingtheprivilegeatorbeforethetimeoftheentryofthe
order.SeeS.E.C.v.Telexfree,Inc.,164F.Supp.3d187,192(D.Mass.2015);InreWolf(Bankr.N.D.Ill.,May24,2018,
No.14B27066)2018WL2386813,at*5;AnindividualmayinvoketheFifthAmendmentprivilegeagainstselfͲ
incriminationinanyproceeding“whethercivilorcriminal,formalorinformal,includingabankruptcyproceeding.”Inre
Blan,239B.R.385,392(Bankr.W.D.Ark.1999)(citationsomitted).Itis,however,“notselfͲexecuting.”InreGiYeong
Nam,245B.R.216,227(Bankr.E.D.Pa.2000)(citingRobertsv.UnitedStates,445U.S.552,559,100S.Ct.1358,63
L.Ed.2d622(1980)).Theprivilegemayonlyberelieduponifitisinvokedinaproperandtimelymanner.Roberts,445
U.S.at559–60,100S.Ct.1358;seealso3–344CollieronBankruptcy¶344.03(15thed.2015)(“[I]tmaynotproperlybe
invoked,forexample,forthefirsttimeatacontempthearingarisingoutoftherefusaltoanswer.”).Iftheprivilegeis
nottimelyasserted,itmaybedeemedwaived.SeeInreGiYeongNam,245B.R.at226–27(citingRogersv.United
States,340U.S.367,373,71S.Ct.438,95L.Ed.344(1951));Toproperlyinvoketheprivilege,apartymustproduce“for
theCourt'sconsideration,ameaningful,articulationofthereasonswhy[responding]wouldtendtoincriminatehim.”In
reBartlett,162B.R.73,79(Bankr.D.N.H.1993)(citationsomitted).Theclaimantneednot“establishthethreatof
incriminationindetail,ofcourse,sincesuchdetaileddisclosuremaynegatetheveryprivilegeheseekstoassert.”Inre
Blan,239B.R.at392(citingInreConnelly,59B.R.421,433(Bankr.N.D.Ill.1986)).However,thepartymustataminimum
showthat“theclaimantisconfrontedbysubstantialand‘real,’andnotmerelytriflingorimaginary,hazardsof
incrimination.”Marchettiv.UnitedStates,390U.S.39,59,88S.Ct.697,19L.Ed.2d889(1968);seeInreConnelly,59
B.R.at433.Thereneednotbeanactivecriminalinvestigationorproceedinginordertoasserttheprivilege.See,e.g.,In
reGiYeongNam,245B.R.at225–26(adequatefactswereallegedandcertainfederalandstatestatutesidentifiedto
findit“conceivablethatDefendantscouldbelinkedwiththefederalorstatecrimeofaidingandabettingflighttoavoid
prosecution”);InreBrown,No.12–50853–can7,2014WL309403,at*2(Bankr.W.D.Mo.Jan.28,2014)(determiningthe
debtor'sresponsetoaparticularquestionmayresultinhisadmittingtofraud);

Asforourcalltomorrow,theotherthingsIwanttoproposeanddiscussarenotinthisemailsoIlookforwardtoseeing
youonthecallat930amandIwishyouapleasantevening.Weallrespectyouandyourteamandthepracticewehave
engagedinthusfar.


Sincerely,

RonaldRichards,Esq.
LawOfficesofRonaldRichards&Associates,A.P.C.
310Ͳ556Ͳ1001Office
310Ͳ277Ͳ3325Fax
www.ronaldrichards.com


MailingAddress:
P.O.Box11480
BeverlyHills,CA90213

                                                              2
                                                                                            EXHIBIT "14", PAGE 475
                 Case:
                   Case:20-1153,
                         20-1153,Document:
        Case 2:20-cv-06183-DOC    Document:14-8,
                                 Document   7, Filed:
                                           10-1  Filed:
                                                 Filed07/09/2020
                                                        07/09/2020
                                                       07/10/20     Page
                                                                 Page Page
                                                                      205 491
                                                                          of491
                                                                              ofof725
                                                                             439   725 ID #:696
                                                                                   Page

®





                                                           

**AmultijurisdictionalpracticewithbaradmissionsontheEastandWestCoast**

***CONFIDENTIALITYNOTICE***Thiselectronicmailtransmissionhasbeensentbyanattorney.This
messageandanyfilesortextattachedtoitareintendedonlyfortherecipientsnamedabove,andcontain
informationthatmaybeconfidentialorprivileged.Ifyouarenotanintendedrecipient,youmustnot
read,copy,useordisclosethiscommunication.Pleasealsonotifythesenderbyreplyingtothismessage,
andthendeleteallcopiesofitfromyoursystem.Thankyou.
________________________________

THINKGREEN.PLEASECONSIDERTHEENVIRONMENTBEFOREYOUPRINTTHISMESSAGE.THANK
YOU.






                                                               3
                                                                              EXHIBIT "14", PAGE 476
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              206 492
                                                                  of492
                                                                      ofof725
                                                                     439   725 ID #:697
                                                                           Page


                EXHIBIT “A” IN SUPPORT OF SUBPOENA TO JONA RECHNITZ

                                    Production of Documents

    Definitions:

    The following definitions apply herein:

    A.      The term “Case” shall mean that bankruptcy case styled In re Jadelle Jewelry and
    Diamonds, LLC, presently pending in the United States Bankruptcy Court, Central
    District of California, Los Angeles Division, bearing Case No. 2:20-bk-13530-BR,
    commenced on April 6, 2020.

    B.      The term “Claim” shall have the meaning ascribed to it in 11 U.S.C. § 101(5).

    C.      The term “Creditor” shall have the meaning ascribed to it in 11 U.S.C. § 101(10).

    D       The term “Communications” shall mean any transmission of information from
    one person or entity to another by mail, facsimile, electronic mail, text message, instant
    messaging, audio recordings, journals, diaries, logs, or calendars, including (without
    limitation) any form of memorialization of personal meetings, conferences, telephone
    conversations, radio, electronic mail, teleconference, etc.

    E       The term “Debt” shall have the meaning ascribed to it in 11 U.S.C. § 101(12).

    G.      The term “Involuntary Petition” shall mean that certain involuntary chapter 7
    petition styled In re Jadelle Jewelry and Diamonds, LLC, presently pending in the United
    States Bankruptcy Court, Central District of California, Los Angeles Division, bearing
    Case No. 2:20-bk-13530-BR.

    H.      The term “Jadelle” shall mean Jadelle Jewelry and Diamonds, LLC, and any of its
    respective officers, directors, employees, affiliates, parents, subsidiaries, representatives,
    agents, attorneys, and all other persons acting or purporting to act on its behalf, including
    Jona Rechnitz and Rachel Rechnitz.

    I.     The term “Jona” shall mean Jona Rechnitz, and his representatives, agents,
    attorneys, and all other persons acting or purporting to act on his behalf.

    J.      The term “Petition Date” shall mean April 6, 2020, the date the Involuntary
    Petition was filed.

    K.     The term “Rachel” shall mean Rachel Rechnitz, and her representatives, agents,
    attorneys, and all other persons acting or purporting to act on her behalf.

    L.     The terms “and” or “or” or “and/or” shall be construed either disjunctively or
    conjunctively or both, as necessary, to bring within the scope of any request for responses
    which might otherwise be construed to be outside the scope.

    DAL 2702633v1                                 1



                                                                               EXHIBIT "14", PAGE 477
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              207 493
                                                                  of493
                                                                      ofof725
                                                                     439   725 ID #:698
                                                                           Page


 M.      The term “Contact Information” shall mean information upon which a person or
 entity may be reached via mail, telephone, facsimile, e-mail or in person or any other
 medium that is reasonable, and shall include without limitation, present and last known
 address(es), phone number(s), facsimile number(s), and e- mail address(es).

 N.       The terms “Document” or “Documents” shall mean and includes any medium,
 including without limitation, writings, drawings, graphs, charts, photographs, audio and
 video recordings, computerized records, such as e-mails, microfilm, microfiche, data
 compilations, upon which intelligence or information can be recorded, maintained or
 retrieved, including without limitation, the original or a copy thereof, regardless of the
 origin and location, of any writing or recording of any type or description, however
 produced or reproduced, which is in your or your representatives’ possession, custody or
 control, or to which you have or had access, or of which you have knowledge or which
 you have a right or privilege to examine upon request or demand, and includes any and
 all writings and recordings as the term is used in Rule 1001(1) of the Federal Rules of
 Evidence and includes the original (or a copy if the original is not available) and any
 nonidentical copies (whether different from the original because of notes made on the
 copy or otherwise).

 O.      The terms “relate to”, “refer to”, “evidence”, “concern”, “pertain to” and
 “pertaining to” shall mean mentioning, discussing, including, summarizing, describing,
 reflecting, containing, referring to, relating to, depicting, connected with, embodying,
 evidencing, constituting, concerning, reporting, purporting or involving an act,
 occurrence, event, transaction, fact, thing, or course of dealing.

 P.      The term “you” or “your” shall mean and includes Jadelle. The term “Jadelle”
 shall be used interchangeably with the terms “you” or “your”.

 Q.      The singular form of a word should be interpreted as plural and the plural should
 be interpreted as singular to give the word or words the broadest possible meaning.

 R.     The masculine gender of any word shall be construed to include the masculine, feminine,
 and neuter gender.

 Requested Documents:

 1.      All Documents regarding any Debt owed by Jadelle to a Creditor as of the
 Petition Date, including, without limitation, Documents evidencing (i) the identity of the
 Creditor, including Contact Information, (ii) the amount of the Debt, (iii) the basis for the
 Debt, (iv) the date the Debt was incurred, (v) the account or reference number of the
 Debt, and (vi) the nature, priority, and validity of the Debt.

 2.      All Documents regarding any Claim of a Creditor against Jadelle as of the
 Petition Date, including, without limitation, Documents evidencing (i) the identity of the
 Creditor, including Contact Information, (ii) the amount of the Claim, (iii) the basis for
 the Claim, (iv) the date the Claim was incurred, (v) the account or reference number of
 the Claim, and (vi) the nature, priority, and validity of the Claim.

 DAL 2702633v1                                 2



                                                                               EXHIBIT "14", PAGE 478
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              208 494
                                                                  of494
                                                                      ofof725
                                                                     439   725 ID #:699
                                                                           Page


    3.      All Documents you contend support your contention that there is a bona fide
    dispute regarding the amount or liability of any Debt owed by Jadelle to a Creditor as of
    the Petition Date.

    4.      All Documents you contend support your contention that there is a bona fide
    dispute regarding the amount or liability of any Claim of a Creditor against Jadelle as of
    the Petition Date.

    5.     All Documents referencing any Communications between Jadelle, Rachel, Jona,
    or any person acting, or purporting to act, on their respective behalf, regarding the nature,
    amount, and validity of any Debt owed by Jadelle to a Creditor as of the Petition Date.

    6.     All Documents referencing any Communications between Jadelle, Rachel, Jona,
    or any person acting, or purporting to act, on their respective behalf, regarding the nature,
    amount, and validity of any Claim of a Creditor against Jadelle as of the Petition Date.

    7.     All Documents referencing the post-Petition Date payment of any portion of a
    Debt owed by Jadelle to a Creditor as of the Petition Date made by Jadelle, Rachel, Jona,
    or any person acting, or purporting to act, on their respective behalf.

    8.     All Documents referencing the post-Petition Date payment of any portion of a
    Claim of a Creditor against Jadelle as of the Petition Date made by Jadelle, Rachel, Jona,
    or any person acting, or purporting to act, on their respective behalf.

                                      Topics of Examination

    1.      The nature, amount, and validity of any Debt owed by Jadelle to a Creditor as of
    the Petition Date, including, without limitation, (i) the identity of the Creditor, including
    Contact Information, (ii) the amount of the Debt, (iii) the basis for the Debt, (iv) the date
    the Debt was incurred, (v) the account or reference number of the Debt, and (vi) the
    nature, priority, and validity of the Debt.

    2.     Any Documents which support the nature, amount, and validity of any Debt owed
    by Jadelle to a Creditor as of the Petition Date.

    3.     Any Communications between Jadelle, Rachel, Jona, or any person acting, or
    purporting to act, on their respective behalf, regarding the nature, amount, and validity of
    any Debt owed by Jadelle to a Creditor as of the Petition Date.

    4.      Any Documents which support your contention that there is a bona fide dispute
    regarding the amount or liability of any Debt owed by Jadelle to a Creditor as of the
    Petition Date.

    5.     Any Communications between Jadelle, Rachel, Jona, or any person acting, or
    purporting to act, on their respective behalf, supporting Jadelle, Rachel, or Jona’s
    contention that there is a bona fide dispute regarding the amount or liability of any Debt
    owed by Jadelle to a Creditor as of the Petition Date.

    DAL 2702633v1                                 3



                                                                               EXHIBIT "14", PAGE 479
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              209 495
                                                                  of495
                                                                      ofof725
                                                                     439   725 ID #:700
                                                                           Page


    6.     Any Documents referencing the post-Petition Date payment of any portion of a
    Debt owed by Jadelle to a Creditor as of the Petition Date made by Jadelle, Rachel, Jona,
    or any person acting, or purporting to act, on their respective behalf.

    7.      Any Communications between Jadelle, Rachel, Jona, or any person acting, or
    purporting to act, on their respective behalf, referencing the post-Petition Date payment
    of any portion of a Debt owed by Jadelle to a Creditor as of the Petition Date made by
    Jadelle, Rachel, Jona, or any person acting, or purporting to act, on their respective
    behalf.

    8.      The nature, amount, and validity of any Claim of a Creditor against Jadelle as of
    the Petition Date, including, without limitation, (i) the identity of the Creditor, including
    Contact Information, (ii) the amount of the Claim, (iii) the basis for the Claim, (iv) the
    date the Claim was incurred, (v) the account or reference number of the Claim and (vi)
    the nature, priority, and validity of the Claim.

    9.     Any Documents which support the nature, amount, and validity of any Claim of a
    Creditor against Jadelle as of the Petition Date.

    10.    Any Communications between Jadelle, Rachel, Jona, or any person acting, or
    purporting to act, on their respective behalf, regarding the nature, amount, and validity of
    any Claim of a Creditor against Jadelle as of the Petition Date.

    11.     Any Documents which support your contention that there is a bona fide dispute
    regarding the amount or liability of any Claim of a Creditor against Jadelle as of the
    Petition Date.

    12.     Any Communications between Jadelle, Rachel, Jona, or any person acting, or
    purporting to act, on their respective behalf, supporting Jadelle, Rachel, or Jona’s
    contention that there is a bona fide dispute regarding the amount or liability of any Claim
    of a Creditor against Jadelle as of the Petition Date.

    13.    Any Documents referencing the post-Petition Date payment of any portion of a
    Claim of a Creditor against Jadelle as of the Petition Date made by Jadelle, Rachel, Jona,
    or any person acting, or purporting to act, on their respective behalf.

    14.     Any Communications between Jadelle, Rachel, Jona, or any person acting, or
    purporting to act, on their respective behalf, referencing the post-Petition Date payment
    of any portion of a Claim of a Creditor against Jadelle as of the Petition Date made by
    Jadelle, Rachel, Jona, or any person acting, or purporting to act, on their respective
    behalf.




    DAL 2702633v1                                 4



                                                                               EXHIBIT "14", PAGE 480
                            Case:
                              Case:20-1153,
                                    20-1153,Document:
                   Case 2:20-cv-06183-DOC    Document:14-8,
                                            Document   7, Filed:
                                                      10-1  Filed:
                                                            Filed07/09/2020
                                                                   07/09/2020
                                                                  07/10/20     Page
                                                                            Page Page
                                                                                 210 496
                                                                                     of496
                                                                                         ofof725
                                                                                        439   725 ID #:701
                                                                                              Page




                                                                      1 Daniel A. Lev (CA Bar No. 129622)
                                                                         dlev@sulmeyerlaw.com
                                                                      2 SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      3 333 South Grand Avenue, Suite 3400
                                                                        Los Angeles, California 90071-1406
                                                                      4 Telephone: 213.626.2311
                                                                        Facsimile: 213.629.4520
                                                                      5
                                                                        Attorneys for Petitioning Creditors
                                                                      6
                                                                        Ronald Richards (CA Bar No. 176246)
                                                                      7 ron@ronaldrichards.com
                                                                        Law Offices of Ronald Richards & Associates, APC
                                                                      8 P.O. Box 11480
                                                                        Beverly Hills, California 90213
                                                                      9 Telephone: 310.556.1001
                                                                        Facsimile: 310.277.3325
                                                                     10
                                                                        Attorneys for Victor Franco Noval
  Professional Corporation




                                                                     11
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                        Baruch C. Cohen (CA Bar No. 159455)
                                                                     12 baruchcohen@baruchcohenesq.com
                                                                        Law Office of Baruch C. Cohen, APLC
                                                                     13 4929 Wilshire Boulevard, Suite 940
                                                                        Los Angeles, California 90010
                                                                     14 Telephone: 323.937.4501
                                                                        Facsimile: 888.316.6107
SulmeyerKupetz, A




                                                                     15
                                                                        Attorneys for Peter Marco, LLC and First International Diamond, Inc.
                                                                     16
                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                     17
                                                                                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                     18

                                                                     19 In re                                  Case No. 2:20-bk-13530-BR

                                                                     20 JADELLE JEWELRY AND DIAMONDS,          Chapter 7
                                                                        LLC,
                                                                     21                                        NOTICE OF SUBPOENA TO APPEAR
                                                                                                               AT DEPOSITION SERVED ON JONA
                                                                     22                                        RECHNITZ
                                                                                          Alleged Debtor.
                                                                     23                                        DEPOSITION OF JONA RECHNITZ:

                                                                     24                                        DATE:       June 25, 2020
                                                                                                               TIME:       10:00 a.m.
                                                                     25                                        PLACE:      333 South Grand Avenue
                                                                                                                           Suite 3400
                                                                     26                                                    Los Angeles, CA 90071

                                                                     27

                                                                     28


                                                                          DAL 2702611v1



                                                                                                                                EXHIBIT "14", PAGE 481
                                           Case:
                                             Case:20-1153,
                                                   20-1153,Document:
                                  Case 2:20-cv-06183-DOC    Document:14-8,
                                                           Document   7, Filed:
                                                                     10-1  Filed:
                                                                           Filed07/09/2020
                                                                                  07/09/2020
                                                                                 07/10/20     Page
                                                                                           Page Page
                                                                                                211 497
                                                                                                    of497
                                                                                                        ofof725
                                                                                                       439   725 ID #:702
                                                                                                             Page




                                                                     1
                                                                       VICTOR FRANCO NOVAL; PETER
                                                                     2 MARCO, LLC; and FIRST
                                                                       INTERNATIONAL DIAMOND, INC.,
                                                                     3
                                                                                 Petitioning Creditors,
                                                                     4
                                                                            vs.
                                                                     5
                                                                       JADELLE JEWELRY AND DIAMONDS,
                                                                     6 LLC,
                                                                     7                    Alleged Debtor.
                                                                     8

                                                                     9
                                                                          TO THE ALLEGED DEBTOR, JONA RECHNITZ, AND THEIR ATTORNEYS OF
                                                                     10
                                                                          RECORD:
                                                                     11
  Professional Corporation




                                                                                          PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12
                                                                          Civil Procedure (made applicable to this bankruptcy case pursuant to Rule 9016 of the
                                                                     13
                                                                          Federal Rules of Bankruptcy Procedure), petitioning creditors, Victor Franco Noval
                                                                     14
                                                                          (“Noval”), Peter Marco, LLC (“Marco”), and First International Diamond, Inc. (“First
                                                                     15
SulmeyerKupetz, A




                                                                          International” and together with Noval and Marco, the “Petitioning Creditors”), have
                                                                     16
                                                                          caused the “Subpoena to Appear and Testify at a Deposition in a Bankruptcy Case (or
                                                                     17
                                                                          Adversary Proceeding)” (the “Subpoena”), to be issued and served upon Jona Rechnitz
                                                                     18
                                                                          (the “Subpoenaed Party”). A true and correct copy of the Subpoena is attached hereto
                                                                     19
                                                                          as Exhibit “A”.
                                                                     20
                                                                                          PLEASE TAKE FURTHER NOTICE that the Subpoena commands that the
                                                                     21
                                                                          Subpoenaed Party appear for deposition, under oath, and that such deposition take place
                                                                     22
                                                                          on June 25, 2020, at 10:00 a.m., at SulmeyerKupetz, A Professional Corporation, 333
                                                                     23
                                                                          South Grand Avenue, Suite 3400, Los Angeles, California 90071.
                                                                     24
                                                                                          PLEASE TAKE FURTHER NOTICE that the Subpoenaed Party is a natural
                                                                     25
                                                                          person.
                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2702611v1                                2

                                                                                                                                            EXHIBIT "14", PAGE 482
                                          Case:
                                            Case:20-1153,
                                                  20-1153,Document:
                                 Case 2:20-cv-06183-DOC    Document:14-8,
                                                          Document   7, Filed:
                                                                    10-1  Filed:
                                                                          Filed07/09/2020
                                                                                 07/09/2020
                                                                                07/10/20     Page
                                                                                          Page Page
                                                                                               212 498
                                                                                                   of498
                                                                                                       ofof725
                                                                                                      439   725 ID #:703
                                                                                                            Page




                                                                     1                    PLEASE TAKE FURTHER NOTICE that the Subpoena commands the

                                                                     2 Subpoenaed Party to bring to the deposition, and permit inspection and copying of,
                                                                     3 documents and other information set forth in Exhibit “A” to the Subpoena.

                                                                     4                    PLEASE TAKE FURTHER NOTICE that the deposition will be recorded by
                                                                     5 audio, audiovisual, and/or stenographic means, and that Petitioning Creditors, at their

                                                                     6 sole discretion, may elect to conduct the deposition by means of “zoom” or such other
                                                                     7 form of virtual examination.

                                                                     8 DATED: June 11, 2020                    SulmeyerKupetz
                                                                                                               A Professional Corporation
                                                                     9

                                                                     10

                                                                     11                                        By: /s/ Daniel A. Lev          _________________
  Professional Corporation




                                                                                                                   Daniel A. Lev
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                                            Attorneys for Petitioning Creditors
                                                                     13

                                                                     14

                                                                     15
SulmeyerKupetz, A




                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2702611v1                               3

                                                                                                                                            EXHIBIT "14", PAGE 483
               Case:
                 Case:20-1153,
                       20-1153,Document:
      Case 2:20-cv-06183-DOC    Document:14-8,
                               Document   7, Filed:
                                         10-1  Filed:
                                               Filed07/09/2020
                                                      07/09/2020
                                                     07/10/20     Page
                                                               Page Page
                                                                    213 499
                                                                        of499
                                                                            ofof725
                                                                           439   725 ID #:704
                                                                                 Page
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
Central                                                                     District of California
In re JADELLE JEWELRY AND DIAMONDS, LLC,
                                     Alleged Debtor
                                                                                     Case No. 2:20-bk-13530-BR
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter 7
                                    Plaintiff
                                       v.


                                   Defendants

                                         SUBPOENA TO TESTIFY AT A DEPOSITION
                                  IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
 To: Jona Rechnitz
                                                           (Name of person to whom the subpoena is directed)

      Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:
  PLACE                                                                                                        DATE AND TIME
                                                                                                               June 25, 2020 at 10:00 a.m.
  SulmeyerKupetz, A Professional Corporation
  333 South Grand Avenue, Suite 3400
  Los Angeles, CA 90071
  The deposition will be recorded by this method: Stenography and/or video
     Production: You, or your representatives, must also bring with you to the deposition the following documents,
 electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
 See Exhibit “A”
         The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.
 Date: June 12, 2020
                                    CLERK OF COURT
                                                                                       OR

                                    Signature of Clerk or Deputy Clerk        Attorney’s signature
                                                                         Daniel A. Lev
  The name, address, email address, and telephone number of the attorney representing (name of party) petitioning creditors
  Victor Franco Noval, Peter Marco, LLC, and First International Diamond, Inc., who issues or requests this subpoena, are:
  Daniel A. Lev, 333 South Grand Avenue, Suite 3400, Los Angeles, California 90071, email: dlev@sulmeyerlaw.com
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                      American LegalNet, Inc.
                                                                                                                                      www.FormsWorkFlow.com
DAL 2702619v1
                                                                                                                         EXHIBIT "14", PAGE 484
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                           Document   7, Filed:
                                     10-1  Filed:
                                           Filed07/09/2020
                                                  07/09/2020
                                                 07/10/20     Page
                                                           Page Page
                                                                214 500
                                                                    of500
                                                                        ofof725
                                                                       439   725 ID #:705
                                                                             Page
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): Jona Rechnitz
on (date) June XX, 2020 .

   I served the subpoena by delivering a copy to the named person as follows:

                                                       on (date)                                    ; or

    I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $                                                                      .

My fees are $                      for travel and $                   for services, for a total of $                     .



          I declare under penalty of perjury that this information is true and correct.

Date: June XX, 2020

                                                                                                                  Server’s signature


                                                                                                                Printed name and title



                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:




                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlow.com
DAL 2702619v1
                                                                                                                      EXHIBIT "14", PAGE 485
             Case:
               Case:20-1153,
                     20-1153,Document:
    Case 2:20-cv-06183-DOC    Document:14-8,
                             Document   7, Filed:
                                       10-1  Filed:
                                             Filed07/09/2020
                                                    07/09/2020
                                                   07/10/20     Page
                                                             Page Page
                                                                  215 501
                                                                      of501
                                                                          ofof725
                                                                         439   725 ID #:706
                                                                               Page
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                         (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                   (ii) disclosing an unretained expert's opinion or information that does
                                                                                      not describe specific occurrences in dispute and results from the expert's
   (1) For a Trial, Hearing, or Deposition. A subpoena may command a                  study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                         (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                 described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                            modifying a subpoena, order appearance or production under specified
     (B) within the state where the person resides, is employed, or regularly         conditions if the serving party:
transacts business in person, if the person                                                 (i) shows a substantial need for the testimony or material that cannot
       (i) is a party or a party’s officer; or                                        be otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial                   (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                              compensated.

  (2)For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
     (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                        procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                      information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                      documents must produce them as they are kept in the ordinary course of
                                                                                      business or must organize and label them to correspond to the categories in
     (1) Avoiding Undue Burden or Expense; Sanctions. A party or                      the demand.
attorney responsible for issuing and serving a subpoena must take                          (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person                Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is               electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —                  a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a                 usable form or forms.
party or attorney who fails to comply.                                                     (C) Electronically Stored Information Produced in Only One Form. The
                                                                                      person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                      information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                      responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                      from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                      of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                      order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                      reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                      made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                      requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                      26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,             (2) Claiming Privilege or Protection.
the following rules apply:                                                                 (A) Information Withheld. A person withholding subpoenaed
       (i) At any time, on notice to the commanded person, the serving party          information under a claim that it is privileged or subject to protection as
may move the court for the district where compliance is required for an               trial-preparation material must:
order compelling production or inspection.                                                    (i) expressly make the claim; and
      (ii) These acts may be required only as directed in the order, and the                  (ii) describe the nature of the withheld documents, communications,
order must protect a person who is neither a party nor a party's officer from         or tangible things in a manner that, without revealing information itself
significant expense resulting from compliance.                                        privileged or protected, will enable the parties to assess the claim.
                                                                                            (B)Information Produced. If information produced in response to a
  (3) Quashing or Modifying a Subpoena.                                               subpoena is subject to a claim of privilege or of protection as trial-
   (A) When Required. On timely motion, the court for the district where              preparation material, the person making the claim may notify any party that
compliance is required must quash or modify a subpoena that:                          received the information of the claim and the basis for it. After being
     (i) fails to allow a reasonable time to comply;                                  notified, a party must promptly return, sequester, or destroy the specified
     (ii) requires a person to comply beyond the geographical limits                  information and any copies it has; must not use or disclose the information
specified in Rule 45(c);                                                              until the claim is resolved; must take reasonable steps to retrieve the
      (iii) requires disclosure of privileged or other protected matter, if no        information if the party disclosed it before being notified; and may
exception or waiver applies; or                                                       promptly present the information under seal to the court for the district
      (iv) subjects a person to undue burden.                                         where compliance is required for a determination of the claim. The person
   (B) When Permitted. To protect a person subject to or affected by a                who produced the information must preserve the information until the claim
subpoena, the court for the district where compliance is required may, on             is resolved.
motion, quash or modify the subpoena if it requires:                                  …
      (i) disclosing a trade secret or other confidential research,                   (g) Contempt. The court for the district where compliance is required – and
development, or commercial information; or                                            also, after a motion is transferred, the issuing court – may hold in contempt
                                                                                      a person who, having been served, fails without adequate excuse to obey
                                                                                      the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)

                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlow.com
DAL 2702619v1
                                                                                                                        EXHIBIT "14", PAGE 486
               Case:
                 Case:20-1153,
                       20-1153,Document:
      Case 2:20-cv-06183-DOC    Document:14-8,
                               Document   7, Filed:
                                         10-1  Filed:
                                               Filed07/09/2020
                                                      07/09/2020
                                                     07/10/20     Page
                                                               Page Page
                                                                    216 502
                                                                        of502
                                                                            ofof725
                                                                           439   725 ID #:707
                                                                                 Page
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
Central                                                                     District of California
In re JADELLE JEWELRY AND DIAMONDS, LLC,
                                     Alleged Debtor
                                                                                     Case No. 2:20-bk-13530-BR
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter 7
                                    Plaintiff
                                       v.


                                   Defendants

                                         SUBPOENA TO TESTIFY AT A DEPOSITION
                                  IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
 To: Rachel Rechnitz
                                                           (Name of person to whom the subpoena is directed)

      Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:
  PLACE                                                                                                        DATE AND TIME
                                                                                                               June 26, 2020 at 10:00 a.m.
  SulmeyerKupetz, A Professional Corporation
  333 South Grand Avenue, Suite 3400
  Los Angeles, CA 90071
  The deposition will be recorded by this method: Stenography and/or video
     Production: You, or your representatives, must also bring with you to the deposition the following documents,
 electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
 See Exhibit “A”
         The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
 attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
 subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
 doing so.
 Date: June 12, 2020
                                    CLERK OF COURT
                                                                                       OR

                                    Signature of Clerk or Deputy Clerk        Attorney’s signature
                                                                         Daniel A. Lev
  The name, address, email address, and telephone number of the attorney representing (name of party) petitioning creditors
  Victor Franco Noval, Peter Marco, LLC, and First International Diamond, Inc., who issues or requests this subpoena, are:
  Daniel A. Lev, 333 South Grand Avenue, Suite 3400, Los Angeles, California 90071, email: dlev@sulmeyerlaw.com
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                      American LegalNet, Inc.
                                                                                                                                      www.FormsWorkFlow.com
DAL 2702614v1
                                                                                                                         EXHIBIT "14", PAGE 487
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                           Document   7, Filed:
                                     10-1  Filed:
                                           Filed07/09/2020
                                                  07/09/2020
                                                 07/10/20     Page
                                                           Page Page
                                                                217 503
                                                                    of503
                                                                        ofof725
                                                                       439   725 ID #:708
                                                                             Page
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): Rachel Rechnitz
on (date) June XX, 2020 .

   I served the subpoena by delivering a copy to the named person as follows:

                                                       on (date)                                    ; or

    I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $                                                                      .

My fees are $                      for travel and $                   for services, for a total of $                     .



          I declare under penalty of perjury that this information is true and correct.

Date: June XX, 2020

                                                                                                                  Server’s signature


                                                                                                                Printed name and title



                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:




                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlow.com
DAL 2702614v1
                                                                                                                      EXHIBIT "14", PAGE 488
             Case:
               Case:20-1153,
                     20-1153,Document:
    Case 2:20-cv-06183-DOC    Document:14-8,
                             Document   7, Filed:
                                       10-1  Filed:
                                             Filed07/09/2020
                                                    07/09/2020
                                                   07/10/20     Page
                                                             Page Page
                                                                  218 504
                                                                      of504
                                                                          ofof725
                                                                         439   725 ID #:709
                                                                               Page
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                             Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                         (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                   (ii) disclosing an unretained expert's opinion or information that does
                                                                                      not describe specific occurrences in dispute and results from the expert's
   (1) For a Trial, Hearing, or Deposition. A subpoena may command a                  study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                         (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                 described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                            modifying a subpoena, order appearance or production under specified
     (B) within the state where the person resides, is employed, or regularly         conditions if the serving party:
transacts business in person, if the person                                                 (i) shows a substantial need for the testimony or material that cannot
       (i) is a party or a party’s officer; or                                        be otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial                   (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                              compensated.

  (2)For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
     (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                        procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                      information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                      documents must produce them as they are kept in the ordinary course of
                                                                                      business or must organize and label them to correspond to the categories in
     (1) Avoiding Undue Burden or Expense; Sanctions. A party or                      the demand.
attorney responsible for issuing and serving a subpoena must take                          (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person                Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is               electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —                  a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a                 usable form or forms.
party or attorney who fails to comply.                                                     (C) Electronically Stored Information Produced in Only One Form. The
                                                                                      person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                      information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                      responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                      from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                      of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                      order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                      reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                      made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                      requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                      26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,             (2) Claiming Privilege or Protection.
the following rules apply:                                                                 (A) Information Withheld. A person withholding subpoenaed
       (i) At any time, on notice to the commanded person, the serving party          information under a claim that it is privileged or subject to protection as
may move the court for the district where compliance is required for an               trial-preparation material must:
order compelling production or inspection.                                                    (i) expressly make the claim; and
      (ii) These acts may be required only as directed in the order, and the                  (ii) describe the nature of the withheld documents, communications,
order must protect a person who is neither a party nor a party's officer from         or tangible things in a manner that, without revealing information itself
significant expense resulting from compliance.                                        privileged or protected, will enable the parties to assess the claim.
                                                                                            (B)Information Produced. If information produced in response to a
  (3) Quashing or Modifying a Subpoena.                                               subpoena is subject to a claim of privilege or of protection as trial-
   (A) When Required. On timely motion, the court for the district where              preparation material, the person making the claim may notify any party that
compliance is required must quash or modify a subpoena that:                          received the information of the claim and the basis for it. After being
     (i) fails to allow a reasonable time to comply;                                  notified, a party must promptly return, sequester, or destroy the specified
     (ii) requires a person to comply beyond the geographical limits                  information and any copies it has; must not use or disclose the information
specified in Rule 45(c);                                                              until the claim is resolved; must take reasonable steps to retrieve the
      (iii) requires disclosure of privileged or other protected matter, if no        information if the party disclosed it before being notified; and may
exception or waiver applies; or                                                       promptly present the information under seal to the court for the district
      (iv) subjects a person to undue burden.                                         where compliance is required for a determination of the claim. The person
   (B) When Permitted. To protect a person subject to or affected by a                who produced the information must preserve the information until the claim
subpoena, the court for the district where compliance is required may, on             is resolved.
motion, quash or modify the subpoena if it requires:                                  …
      (i) disclosing a trade secret or other confidential research,                   (g) Contempt. The court for the district where compliance is required – and
development, or commercial information; or                                            also, after a motion is transferred, the issuing court – may hold in contempt
                                                                                      a person who, having been served, fails without adequate excuse to obey
                                                                                      the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)

                                                                                                                                         American LegalNet, Inc.
                                                                                                                                         www.FormsWorkFlow.com
DAL 2702614v1
                                                                                                                        EXHIBIT "14", PAGE 489
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              219 505
                                                                  of505
                                                                      ofof725
                                                                     439   725 ID #:710
                                                                           Page




                  EXHIBIT "15"
                          Case:
                            Case:20-1153,
                                  20-1153,Document:
                 Case 2:20-cv-06183-DOC    Document:14-8,
                                          Document   7, Filed:
                                                    10-1  Filed:
                                                          Filed07/09/2020
                                                                 07/09/2020
                                                                07/10/20     Page
                                                                          Page Page
                                                                               220 506
                                                                                   of506
                                                                                       ofof725
                                                                                      439   725 ID #:711
                                                                                            Page

                                                                 Case 2:20-bk-13530-BR     Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26       Desc
                                                                                            Main Document    Page 1 of 26


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC
                                                                  7

                                                                  8                         UNITED STATES BANKRUPTCY COURT
                                                                  9                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                  LOS ANGELES DIVISION
                                                                 11 In re                                         Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                  Chapter 7
                                                                    LLC,
                                                                 13                                               PUTATIVE DEBTOR'S EMERGENCY
                                                                                    Putative Debtor.              MOTION FOR (1) RECONSIDERATION
                                                                 14                                               OF THE COURT'S ORDER, OR (2)
                                                                                                                  ALTERNATIVELY, A STAY OF THE
                                                                 15                                               BANKRUPTCY CASE; AND
                                                                                                                  MEMORANDUM OF POINTS AND
                                                                 16                                               AUTHORITIES IN SUPPORT
                                                                 17                                               [Declaration of Robert S. Marticello,
                                                                                                                  Declaration of Michael V Schafler, Request
                                                                 18                                               for Judicial Notice, and Index of Exhibits
                                                                                                                  filed concurrently herewith]
                                                                 19
                                                                                                                  HEARING:
                                                                 20                                               DATE: To Be Determined
                                                                                                                  TIME: To Be Determined
                                                                 21                                               CTRM: 1668
                                                                                                                         255 E. Temple Street
                                                                 22                                                      Los Angeles, CA 90012
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2828340.1                                                           EMERGENCY MOTION


                                                                                                                                    EXHIBIT "15", PAGE 490
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        221 507
                                                                                            of507
                                                                                                ofof725
                                                                                               439   725 ID #:712
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR                   Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                                           Desc
                                                                                                          Main Document    Page 2 of 26


                                                                                                                          TABLE OF CONTENTS
                                                                  1                                                                                                                                            Page
                                                                  2 I.            INTRODUCTION ..................................................................................................................1
                                                                  3 II.           BACKGROUND ....................................................................................................................4
                                                                  4               A.        Hearing on the Motion to Dismiss and the Court's Order ..........................................4
                                                                  5               B.        The Ineligible Creditors Immediately Begin to Take Advantage of the Order ..........6
                                                                  6               C.        The Criminal Investigation.........................................................................................7
                                                                  7 III.          THE COURT CAN AND SHOULD RECONSIDER THE ORDER BECAUSE IT
                                                                                  IS CONTRARY TO THE CODE AND TO NINTH CIRUIT PRECEDENT ......................9
                                                                  8
                                                                                  A.        Entry of an Order for Relief Would Be Contrary to the Code .................................10
                                                                  9
                                                                                  B.        The Court May Dismiss This Case Without a Creditor List ....................................12
                                                                 10
                                                                      IV.         IF THE COURT DOES NOT RECONSIDER ITS ORDER, THEN A STAY
                                                                 11               PURSUANT TO THE FIFTH AMENDMENT IS NECESSARY AND PROPER ............14
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                  A.        Courts Have Discretion to Stay Cases as Justice Requires ......................................14
                                                                 13               B.        The Most Important Factor in Deciding Whether to Stay a Case is the
                                                                                            Overlap Between the Proceedings ............................................................................16
                                                                 14
                                                                                  C.        Courts Can Stay Cases Against Companies on Fifth Amendment Grounds ............17
                                                                 15
                                                                      V.          THE STAY OF THIS CASE IS APPROPRIATE ...............................................................17
                                                                 16
                                                                                  A.        The Issues in the Criminal Investigation Overlap with the Bankruptcy Case..........17
                                                                 17
                                                                                  B.        Absent a Stay, the Rechnitz Parties and Jadelle Will Be Substantially
                                                                 18                         Prejudiced and Burdened .........................................................................................19
                                                                 19               C.        The Ineligible Creditors Will Not Be Prejudiced by a Stay .....................................20
                                                                 20               D.        Judicial Economy Is Served by the Proposed Stay ..................................................21
                                                                 21               E.        Persons Not Parties to this Action Will Not Be Adversely Impacted by the
                                                                                            Proposed Stay ...........................................................................................................21
                                                                 22
                                                                                  F.        The Interest of the Public Favors a Stay...................................................................22
                                                                 23
                                                                      VI.         CONCLUSION ....................................................................................................................23
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2828340.1                                                                i                                       7$%/(2)&217(176


                                                                                                                                                                               EXHIBIT "15", PAGE 491
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        222 508
                                                                                            of508
                                                                                                ofof725
                                                                                               439   725 ID #:713
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                 Desc
                                                                                                    Main Document    Page 3 of 26



                                                                  1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                  2               Jadelle Jewelry and Diamonds, LLC, the putative debtor ("Jadelle"), files this motion (the
                                                                  3 "Motion") for either (1) reconsideration of the Court's order entered on June 10, 2020 [Docket No.

                                                                  4 39] (the "Order"); or (2) alternatively, a stay of the bankruptcy case. Victor Franco Noval
                                                                  5 ("Noval"), Peter Marco, LLC ("Marco"), and First International, Inc. ("First International"), shall

                                                                  6 be collectively referred to as the "Ineligible Creditors." In support of this Motion, Jadelle submits
                                                                  7 the concurrently-filed Declaration of Robert S. Marticello, Declaration of Michael V Schafler,

                                                                  8 Request for Judicial Notice, and Index of Exhibits, and the following memorandum of points and

                                                                  9 authorities.

                                                                 10

                                                                 11                           MEMORANDUM AND POINTS AND AUTHORITIES
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 I.            INTRODUCTION
                               Costa Mesa, California 92626




                                                                 13               Jadelle requests that the Court reconsider the Order, or, alternatively, stay this involuntary

                                                                 14 case pending the conclusion of the ongoing criminal investigation. As discussed herein, the Order

                                                                 15 is contrary to the express provisions of the Code. Moreover, the Ineligible Creditors have made

                                                                 16 clear their intent to misuse the Order and gain an unfair and unwarranted advantage in this and

                                                                 17 other pending litigation. The Order, and the Ineligible Creditors' intent to exploit it, have placed

                                                                 18 Jona Rechnitz and Rachel Rechnitz (collectively, the "Rechnitz Parties") in precisely the type of

                                                                 19 Hobson's choice that a temporary stay is meant to remedy when there are parallel civil and

                                                                 20 criminal proceedings. In fact, here, the consequences of invoking the Fifth Amendment are far

                                                                 21 more severe than would typically be the case because it will result in the ultimate relief requested

                                                                 22 by the Ineligible Creditors—an order for relief, which they otherwise lack the standing to obtain.

                                                                 23               The Court may and should reconsider the Order. The entry of an order for relief if the

                                                                 24 Rechnitz Parties do not file the joint declaration required by the Order would be contrary to the

                                                                 25 express language of the Code. An order for relief is permitted "only if" certain circumstances are

                                                                 26 satisfied, none of which have been satisfied here. See 11 U.S.C. § 303(b) & (h). Jadelle timely

                                                                 27 contested the involuntary petition by its motion to dismiss, there are no eligible petitioning

                                                                 28

                                                                      2828340.1                                              1                             EMERGENCY MOTION


                                                                                                                                                    EXHIBIT "15", PAGE 492
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        223 509
                                                                                            of509
                                                                                                ofof725
                                                                                               439   725 ID #:714
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                 Desc
                                                                                                    Main Document    Page 4 of 26



                                                                  1 creditors, and there has been no finding that Jadelle is not paying its undisputed debts as they

                                                                  2 come due. Put simply, there is no basis in the Code to enter an order for relief.
                                                                  3               As it stands, the Order essentially imposes unauthorized terminating sanctions against
                                                                  4 Jadelle for the Rechnitz Parties' permissible exercise of their Fifth Amendment rights. Neither the
                                                                  5 Rechnitz Parties nor Jadelle have done anything to warrant such (or any other) sanctions. At most,

                                                                  6 the Rechnitz Parties' assertion of their Fifth Amendment rights gives rise to an adverse inference at
                                                                  7 trial, as opposed to the immediate entry of the ultimate judgment sought by the Ineligible

                                                                  8 Creditors. Thus, at a minimum, the Court should reconsider the aspect of the Order requiring the

                                                                  9 filing of the joint declaration and for the entry of an order for relief if the Rechnitz Parties do not

                                                                 10 file the joint declaration.

                                                                 11               The Court can also reconsider the Order in its entirety by vacating it and dismissing this
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 case. The case was commenced by three petitioning creditors, all of whom the Court has
                               Costa Mesa, California 92626




                                                                 13 concluded are not eligible (based on their own admissions). A putative debtor must file a creditor

                                                                 14 list and creditors must be afforded a reasonably opportunity to join an involuntary petition pending

                                                                 15 trial only when required by Bankruptcy Rule 1003(b). By its express terms, and as interpreted by

                                                                 16 both the Ninth Circuit and the Ninth Circuit BAP, Bankruptcy Rule 1003(b) does not apply in this

                                                                 17 case. As a result, under the Ninth Circuit's decision in In re Vortex Fishing, the Court is not

                                                                 18 required to "pause" to afford non-petitioners with an opportunity to join, but is to determine the

                                                                 19 issues of this case "'at the earliest practicable time and forthwith' enter a dispositive order."

                                                                 20 Because the Court has already determined that the Ineligible Creditors are all ineligible, that

                                                                 21 dispositive order can and should be an order granting Jadelle's motion to dismiss and dismissing

                                                                 22 the case.

                                                                 23               Alternatively, if the Court declines to reconsider its Order, the Court should stay this

                                                                 24 matter on the basis of the Rechnitz Parties' intent to validly assert their Fifth Amendment privilege

                                                                 25 against self-incrimination. The single most important factor in determining whether to stay a

                                                                 26 proceeding based on a litigant's Fifth Amendment privilege is the extent to which that proceeding

                                                                 27 and the related criminal investigation overlap. There can be no question that, here, the criminal

                                                                 28

                                                                      2828340.1                                              2                            EMERGENCY MOTION


                                                                                                                                                    EXHIBIT "15", PAGE 493
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        224 510
                                                                                            of510
                                                                                                ofof725
                                                                                               439   725 ID #:715
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                 Desc
                                                                                                   Main Document    Page 5 of 26



                                                                  1 investigation, the bankruptcy case, and the Ineligible Creditors' pending civil lawsuits all stem

                                                                  2 from and relate to the operation of Jadelle and its jewelry business. In fact, federal prosecutors
                                                                  3 have unambiguously stated that they are aware of the civil lawsuits and this bankruptcy case and

                                                                  4 that the allegations in those cases are within the scope of the criminal investigation. Thus, the
                                                                  5 single most important factor supports a stay.

                                                                  6               A balancing of the harms also heavily weighs in favor of staying this case. The Ineligible
                                                                  7 Creditors have already asserted that, by complying with the Order, the Rechnitz Parties will have

                                                                  8 waived their Fifth Amendment rights in this case and in their respective pending suits and the

                                                                  9 Ineligible Creditors will seek to gain an advantage in all of the civil lawsuits on that basis. Thus,

                                                                 10 if the Rechnitz Parties comply with the Order, they risk waiving their constitutional rights in

                                                                 11 multiple proceedings. In contrast, the Rechnitz Parties' invocation of the Fifth Amendment will
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 irreparably harm Jadelle as it will be involuntarily placed into bankruptcy in favor of three
                               Costa Mesa, California 92626




                                                                 13 creditors whom this Court has already determined are clearly not eligible and not entitled to

                                                                 14 commence this case. The Ineligible Creditors will thus obtain an order for relief in a case they

                                                                 15 had no right or standing to commence in the first place. This is not a fair result, it invokes too

                                                                 16 great a penalty for the exercise of Constitutional rights, and is the type of result that the Court can

                                                                 17 address and prevent through a stay.

                                                                 18               Dismissal of this case is the most equitable result. The parallel proceedings are of the

                                                                 19 Ineligible Creditors own creation. The Ineligible Creditors prompted the criminal investigation

                                                                 20 with their allegations and have been attempting to profit ever since. Noval referred the Rechnitz

                                                                 21 Parties and Jadelle to law enforcement for criminal prosecution. Then, Noval and Marco

                                                                 22 commenced suit. When Noval's suit was temporarily stayed, the Ineligible Creditors brought the

                                                                 23 same allegations and disputes to this Court. Notwithstanding the fact that the Ineligible Creditors

                                                                 24 had no standing or right to commence this case, they now stand to obtain discovery they cannot

                                                                 25 currently obtain in their individual lawsuits or an order for relief contrary to the express provisions

                                                                 26 of the Code.

                                                                 27

                                                                 28

                                                                      2828340.1                                              3                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "15", PAGE 494
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        225 511
                                                                                            of511
                                                                                                ofof725
                                                                                               439   725 ID #:716
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR                Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                             Desc
                                                                                                       Main Document    Page 6 of 26



                                                                  1               Finally, there is cause for emergency relief. The Order requires that the Rechnitz Parties

                                                                  2 file a joint declaration by 3:00 p.m. on Tuesday, June 16, 2020. As there has been only a week
                                                                  3 between the hearing that resulted in the Order and that filing deadline, Jadelle could not have been

                                                                  4 reasonably expected to file this Motion at an earlier time. Due to the deadline in the Order, Jadelle
                                                                  5 files this Motion on an emergency basis. If the Court is inclined to proceed with the entry of an

                                                                  6 order for relief if the joint declaration is not timely filed, then Jadelle requests an emergency
                                                                  7 hearing before the deadline. If, however, the Court is inclined to refrain from entering an order for

                                                                  8 relief pending consideration or a hearing on this Motion, then Jadelle requests a hearing on the

                                                                  9 Motion on a date and time convenient from the Court.

                                                                 10               Accordingly, Jadelle respectfully requests that the Court reconsider the Order and either

                                                                 11 (1) remove the requirement that a joint declaration be filed by the Rechnitz Parties and providing
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 for the entry of an order for relief if they do not, or (2) vacate the Order, grant Jadelle's motion to
                               Costa Mesa, California 92626




                                                                 13 dismiss this case, and dismiss this case. Alternatively, Jadelle respectfully requests that the Court

                                                                 14 stay this case on account of the Rechnitz Parties assertion of their Fifth Amendment privilege.

                                                                 15

                                                                 16 II.           BACKGROUND

                                                                 17               A.       Hearing on the Motion to Dismiss and the Court's Order

                                                                 18               On June 9, 2020, at 10:00 a.m., the Court heard two motions, Jadelle's motion to dismiss

                                                                 19 this case for failure to state a claim under Federal Rule of Civil Procedure ("Rule") 12(b)(6)

                                                                 20 [Docket No. 8] (the "Motion to Dismiss") and the Ineligible Creditors' motion for the appointment

                                                                 21 of an interim trustee [Docket No. 12] (the "Trustee Motion"). A status conference was also on

                                                                 22 calendar that day.

                                                                 23               With respect to the Motion to Dismiss, the Court determined that, as argued by Jadelle, the

                                                                 24 Ineligible Creditors are ineligible to be petitioning creditors. This Court found that their claims

                                                                 25 are subject to bona fide disputes as to amount and/or liability based on the Ineligible Creditors'

                                                                 26 judicial admissions and the facts subject to judicial notice. (See Ex. 1 1 at Bates Stamps 53, line 19

                                                                 27

                                                                 28        1
                                                                                  Unless otherwise provided, all references to exhibits herein are to the concurrently filed Index of Exhibits.


                                                                      2828340.1                                                      4                                  EMERGENCY MOTION


                                                                                                                                                                 EXHIBIT "15", PAGE 495
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        226 512
                                                                                            of512
                                                                                                ofof725
                                                                                               439   725 ID #:717
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR               Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                        Desc
                                                                                                      Main Document    Page 7 of 26



                                                                  1 to 51, line 3, Bates Stamp 62, line 3 to Bates Stamp 63, line 8, Bates Stamp 65, line 14 to Bates

                                                                  2 Stamp 66, line 2, and Bates Stamp 90, lines 17-22.) The Court also denied the Trustee Motion
                                                                  3 without prejudice. (See id. at Bate Stamp 71, lines 2-4.)

                                                                  4               Nevertheless, the Court ordered the Rechnitz Parties to sign and file, under penalty of
                                                                  5 perjury, a joint declaration identifying each and every one of Jadelle's creditors as of the petition

                                                                  6 date of April 6, 2020. (See Ex. 2 at § 1.) The Court required that such declaration be filed within
                                                                  7 seven days of the hearing, by 3:00 p.m. on Tuesday, June 16, 2020. (See id. at § 2.) The Order

                                                                  8 states that if the Rechnitz Parties fail to file the joint declaration by the deadline, the Court will

                                                                  9 deny the Motion to Dismiss and "immediately enter an order for relief in this case." (See id. at §

                                                                 10 3.) The Court ordered the filing of the joint declaration in order to provide the Ineligible Creditors

                                                                 11 with 60 days to contact other creditors in order to determine whether any such creditors are willing
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 to join the petition. (See id. at § 4.a.) Any joinders must be filed by 3:00 p.m. on August 14,
                               Costa Mesa, California 92626




                                                                 13 2020. (See id.; see also Ex. 1 at Bate Stamp 93, line 25 to Bates Stamp 94, line 2.)

                                                                 14               The Order also authorized the Ineligible Creditors to conduct certain limited discovery.
                                                                 15 (See Ex. 2 at § 4.b.) During the hearing, the Court emphasized that any discovery should be

                                                                 16 limited and not complicated. (See Ex. 1 at Bates Stamp 83, lines 7-10, the Court stating "I assume

                                                                 17 you want to take the deposition as to just what we're talking about. I hope you don't do any

                                                                 18 beyond that. It will make it very unnecessarily complicated." (emphasis added); see also id. at

                                                                 19 Bates Stamp 85, lines 16-18, the Court stating "as far as I'm concerned, should be limited to just

                                                                 20 what we're talking about, who the creditors of the debtor are.")

                                                                 21               In response to concerns the Ineligible Creditors would seek discovery regarding their own

                                                                 22 disputed claims, the Court made clear it wanted the discovery limited to only the existence of, and

                                                                 23 any asserted disputes related to, the other creditors listed. (See id. at Bates Stamp 85, line 19 to

                                                                 24 Bates Stamp 86, line 20; 2 see also id. at Bates Stamp 87 lines 4-19.) The Court stated that it did

                                                                 25 not want the Ineligible Creditors seeking discovery as to their own claims. (See id. at Bates Stamp

                                                                 26

                                                                 27
                                                                           2
                                                                                  The reference to "Mr. Marticello" stating "We will amend our discovery" is mistaken and should be "Mr.
                                                                 28 Richards."

                                                                      2828340.1                                                    5                               EMERGENCY MOTION


                                                                                                                                                            EXHIBIT "15", PAGE 496
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        227 513
                                                                                            of513
                                                                                                ofof725
                                                                                               439   725 ID #:718
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                            Desc
                                                                                                    Main Document    Page 8 of 26



                                                                  1 91, line 22 to Bates Stamp 92, line 24.) The Court stated it that it was not prejudging the requests

                                                                  2 for discovery. (See id. at Bates Stamp 85, lines 7-18.)
                                                                  3               B.     The Ineligible Creditors Immediately Begin to Take Advantage of the Order
                                                                  4               The Ineligible Creditors immediately began attempting to misuse and improperly exploit
                                                                  5 the Order. On June 11, 2020, the day after entry of the Order, Marco filed a declaration in his

                                                                  6 pending lawsuit against the Rechnitz Parties. The declaration was filed in support of Marco's
                                                                  7 opposition to the Rechnitz Parties' motion for a stay of that case (which motion was already, and

                                                                  8 still is, under submission with the District Court). The declaration states, inter alia, as follows:

                                                                  9                      The point being, is that by filing their Joint Declarations sworn under
                                                                                         penalty of perjury regarding their defrauded creditors (like Marco),
                                                                 10                      and their having to be deposed by Petitioning Creditors re same.
                                                                                         Rechnitz will de facto, have to waive their Fifth amendment rights
                                                                 11                      against self-incrimination from criminal liability that they fear in this
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                         Motion. If indeed, Rechnitz complies with Judge Russell’s Order, this
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                         Motion for Stay would be moot.
                                                                 13 (See Ex. 3 at Bates Stamp 104-105 (emphasis in original).)

                                                                 14               The Ineligible Creditors also began seeking and demanding discovery that is overly broad

                                                                 15 and overly complicated. On June 11, 2020, the Ineligible Creditors, via counsel, contacted

                                                                 16 Jadelle's counsel to arrange for certain discovery. (See Ex. 4 at Bates Stamp 113.) Specifically,

                                                                 17 the Ineligible Creditors stated their intentions of serving deposition and document subpoenas on

                                                                 18 Mr. Rechnitz and Mrs. Rechnitz.

                                                                 19               Contrary to the Court's desire that any discovery be simple and limited, the Ineligible

                                                                 20 Creditors indicated that they were demanding the Rechnitz Parties' cell phones in order "to upload

                                                                 21 their text messages and emails" and they intended to seek electronically stored information

                                                                 22 discovery regarding Mr. Rechnitz's email account. (See id.)

                                                                 23               The Ineligible Creditors served new document requests, but the new document requests

                                                                 24 included with the subpoenas are still overly broad in at least four respects. 3 First, the Ineligible

                                                                 25 Creditors seek all documents and communications related to all "Creditor[s,]" which as defined in

                                                                 26

                                                                 27        3
                                                                               Jadelle reserves any and all rights and objections related to the discovery proposed by the Ineligible
                                                                      Creditors.
                                                                 28

                                                                      2828340.1                                                   6                                  EMERGENCY MOTION


                                                                                                                                                             EXHIBIT "15", PAGE 497
                               Case:
                                 Case:20-1153,
                                       20-1153,Document:
                      Case 2:20-cv-06183-DOC    Document:14-8,
                                               Document   7, Filed:
                                                         10-1  Filed:
                                                               Filed07/09/2020
                                                                      07/09/2020
                                                                     07/10/20     Page
                                                                               Page Page
                                                                                    228 514
                                                                                        of514
                                                                                            ofof725
                                                                                           439   725 ID #:719
                                                                                                 Page

                                                                 Case 2:20-bk-13530-BR               Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                         Desc
                                                                                                      Main Document    Page 9 of 26



                                                                  1 the document request would include discovery related to the Ineligible Creditors, which the Court

                                                                  2 specifically said was not allowed. (See Ex. 4 at Bates Stamps 116-117 .) Second, the Ineligible
                                                                  3 Creditors seek documents regarding any payments to creditors after the petition date, even though

                                                                  4 the Court made clear that the focus of the Ineligible Creditors' inquiry should be as of the petition
                                                                  5 date. (See id. at Bates Stamp 118; see also Ex. 1 at Bates Stamp 80, lines 8-10, stating that post-

                                                                  6 petition payments are irrelevant because the "law is as of the date of the petition."; id. at Bates
                                                                  7 Stamp 93, lines 6-17.) Any post-petition payments or communications are irrelevant. 4 Third, the

                                                                  8 Ineligible Creditors did not include any time limitations in their discovery requests at all. (See id.

                                                                  9 at Bates Stamp 116-119.) Fourth, as discussed above, the Ineligible Creditors' demands for cell

                                                                 10 phones and electronically stored information is simply overly broad and burdensome in light of

                                                                 11 the limited issues currently before the Court—the mere existence of other creditors who may or
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 may not want to join the petition.
                               Costa Mesa, California 92626




                                                                 13               This is a classic case where the Court gave the Ineligible Creditors an inch (that they were

                                                                 14 not entitled to) and they are racing to take a mile. It is clear that the Ineligible Creditors, whose

                                                                 15 bad faith was extensively documented in the Motion to Dismiss, are seeking to use this case and,

                                                                 16 now, discovery to obtain the type of improper leverage the Ninth Circuit in Blixseth was

                                                                 17 concerned about. See Dep't of Revenue v. Blixseth, 942 F.3d 1179, 1184 & 1187 (9th Cir. 2019)

                                                                 18 (stating the "'bona fide dispute' limitation" is designed to prevent creditors using the involuntary

                                                                 19 bankruptcy process to leverage the collection of disputed claims). It was also not lost on Jadelle

                                                                 20 that the Ineligible Creditors requested that counsel accept service of the subpoenas for the

                                                                 21 Rechnitz Parties under the threat of sending process servers to their house starting 8:05 p.m. on

                                                                 22 Friday, June 12. (See Ex. 4. at Bates Stamp 113.) That is the exact time for sundown and is the

                                                                 23 beginning of Shabbat, which the Rechnitz Parties strictly observe and which is well known to the

                                                                 24 Ineligible Creditors.

                                                                 25               C.      The Criminal Investigation

                                                                 26               Rechnitz Parties and Jadelle first became aware of the ongoing criminal investigation

                                                                 27
                                                                           4
                                                                                  The Court also made clear that there was nothing improper with Jadelle communicating with its creditors
                                                                 28 post-petition. (See Ex 1 at Bates Stamp 93, lines 6-17.)

                                                                      2828340.1                                                    7                                EMERGENCY MOTION


                                                                                                                                                            EXHIBIT "15", PAGE 498
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        229 515
                                                                                            of515
                                                                                                ofof725
                                                                                               439   725 ID #:720
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                 Desc
                                                                                                  Main Document    Page 10 of 26



                                                                  1 through a draft Los Angeles Superior Court complaint received from Noval. (See Schafler Decl.

                                                                  2 at ¶ 3a ; see also id., Ex. B , Cohen Decl. at ¶ 9.) Rechnitz Parties and Jadelle received the draft
                                                                  3 Noval complaint on February 4, 2020. (See id. at Ex. B, Cohen Decl. at ¶ 9.) The draft complaint

                                                                  4 contained allegations against the Rechnitz Parties and Jadelle, among others, regarding alleged
                                                                  5 loans made to Jadelle. (Id.)

                                                                  6               Noval's draft complaint indicated that Noval had filed a police report with the Beverly
                                                                  7 Hills Police Department ("BHPD") concerning the allegations in the draft complaint. (See

                                                                  8 Schafler Decl. at Ex. B, Cohen Decl., ¶ 9.) This is also reflected in Noval's filed complaint. (See

                                                                  9 Ex. 5 at Bates Stamp 137, ¶ 37.) On February 7, 2020, counsel for Rechnitz Parties and Jadelle

                                                                 10 confirmed with a detective from the BHPD that allegations related to the jewelry business had

                                                                 11 been referred to the Federal Bureau of Investigation ("FBI"). (See Schafler Decl. at Ex. B, Cohen
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Decl. at ¶ 10.) Thereafter, counsel for the Rechnitz Parties and Jadelle conferred with an Assistant
                               Costa Mesa, California 92626




                                                                 13 United States Attorney ("AUSA") from the Los Angeles office of the United States Attorney’s

                                                                 14 Office for the Central District of California ("USAO") regarding the status of any criminal

                                                                 15 investigation. (Id. at ¶ 11.)

                                                                 16               Based on multiple discussions with the federal prosecutors investigating Jadelle's jewelry

                                                                 17 business, the following is known:

                                                                 18               1.     The USAO and FBI are investigating conduct related to the jewelry business

                                                                 19                      operated through Jadelle.

                                                                 20               2.     The government's investigation includes the allegations that are the subject of and

                                                                 21                      included in the civil complaints filed by Marco and Noval.

                                                                 22               3.     Mr. Rechnitz is presently a subject of the government's investigation.

                                                                 23               4.     The government's ongoing investigation goes beyond Mr. Rechnitz's conduct and

                                                                 24                      includes other individuals. The government does not wish to publicly disclose the

                                                                 25                      nature and scope of its investigation.

                                                                 26               5.     Mr. Rechnitz may soon be subpoenaed to testify before the grand jury and the

                                                                 27                      government understands that Mr. Rechnitz may assert his Fifth Amendment

                                                                 28

                                                                      2828340.1                                             8                           EMERGENCY MOTION


                                                                                                                                                  EXHIBIT "15", PAGE 499
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        230 516
                                                                                            of516
                                                                                                ofof725
                                                                                               439   725 ID #:721
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                  Desc
                                                                                                  Main Document    Page 11 of 26



                                                                  1                      privilege to decline to testify.

                                                                  2               6.     The government is aware of the involuntary bankruptcy proceedings (in addition to
                                                                  3                      the other civil actions) and this Court's oral ruling on June 10, it understands that
                                                                  4                      Jadelle is seeking a stay based on Mr. Rechnitz's Fifth Amendment privilege, and it
                                                                  5                      does not oppose Mr. Rechnitz's assertion of his Fifth Amendment privilege in this
                                                                  6                      case or in the civil lawsuits.
                                                                  7               7.     The government's investigation is ongoing.
                                                                  8 (See Schafler Decl. at ¶ 4.) If Ms. Rechnitz were to be called as a witness, she would for many of

                                                                  9 the same reasons assert her Fifth Amendment privilege and marital privilege to

                                                                 10 decline to answer. (See id. at ¶ 5.)

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 III.          THE COURT CAN AND SHOULD RECONSIDER THE ORDER BECAUSE IT IS
                               Costa Mesa, California 92626




                                                                 13               CONTRARY TO THE CODE AND TO NINTH CIRUIT PRECEDENT

                                                                 14               The Court has the discretion to reconsider the Order. The standard governing

                                                                 15 reconsideration depends on whether the Order is considered interlocutory or final. The Court has

                                                                 16 the inherent authority to reconsider and rescind an interlocutory order. See City of Los Angeles,

                                                                 17 Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 886–87 (9th Cir. 2001) ("[A] district

                                                                 18 court's authority to rescind an interlocutory order over which it has jurisdiction is an inherent

                                                                 19 power rooted firmly in the common law and is not abridged by the Federal Rules of Civil

                                                                 20 Procedure."). Moreover, the Court has the authority to reconsider an interlocutory order as justice

                                                                 21 requires under Rule 54(b), which is incorporated into bankruptcy cases by Bankruptcy Rule

                                                                 22 7054(a). See Cobell v. Jewell, 802 F.3d 12, 25 (D.C. Cir. 2015) (stating that Rule 54(b) involves a

                                                                 23 more flexible standard and reflects the "'inherent power of the rendering district court to afford

                                                                 24 such relief from interlocutory judgments as justice requires.'").

                                                                 25               If the Order is considered a final order, then Rule 59 permits the Court to amend the Order

                                                                 26 or issue a new order sua sponte or on a motion by a party. See Fed. R. Civ. P. 59(a)(2), (d), & (e).

                                                                 27 The Ninth Circuit has articulated the following standard for reconsideration under Rule 59(e):

                                                                 28

                                                                      2828340.1                                              9                            EMERGENCY MOTION


                                                                                                                                                    EXHIBIT "15", PAGE 500
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        231 517
                                                                                            of517
                                                                                                ofof725
                                                                                               439   725 ID #:722
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                Desc
                                                                                                  Main Document    Page 12 of 26


                                                                                         A district court has considerable discretion when considering a
                                                                  1                      motion to amend a judgment under Rule 59(e). There are four
                                                                                         grounds upon which a Rule 59(e) motion may be granted: 1) the
                                                                  2                      motion is "necessary to correct manifest errors of law or fact upon
                                                                                         which the judgment is based;" 2) the moving party presents "newly
                                                                  3                      discovered or previously unavailable evidence;" 3) the motion is
                                                                                         necessary to "prevent manifest injustice;" or 4) there is an
                                                                  4                      "intervening change in controlling law.
                                                                  5 Turner v. Burlington N. Santa Fe R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003) (alternation in

                                                                  6 original and citations omitted).
                                                                  7               Reconsideration of the Order is appropriate whether it is considered final or interlocutory.
                                                                  8 If the Order is interlocutory, then the Court has the inherent power to reconsider it or as justice

                                                                  9 requires under Rule 54(b). If the Order is considered final, then reconsideration is appropriate

                                                                 10 because entry of an order for relief in this case would constitute a manifest error of law.

                                                                 11 Moreover, the requirement that the Rechnitz Parties file a joint declaration and the entry of an
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 order for relief if they do not do so was not briefed for the Court, but was raised by the Court sua
                               Costa Mesa, California 92626




                                                                 13 sponte during the hearing on the Motion to Dismiss.

                                                                 14               Reconsideration is also appropriate due to the conduct of the Ineligible Creditors. Despite

                                                                 15 the Court's finding that all three Ineligible Creditors are ineligible based on their own admissions,

                                                                 16 they are emboldened. The Ineligible Creditors are seeking discovery more complicated and

                                                                 17 broader than the limited discovery it appears the Court envisioned. They are also using any

                                                                 18 compliance with the Court's Order to gain an unfair advantage—the entry of an order for relief in

                                                                 19 case they lacked standing to pursue or a waiver of the Rechnitz Parties' Fifth Amendment rights.

                                                                 20               A.     Entry of an Order for Relief Would Be Contrary to the Code

                                                                 21               Under the Bankruptcy Code, an involuntary petition must be commenced by the requisite

                                                                 22 number of eligible petitioning creditors and, if an involuntary petition is timely controverted, the

                                                                 23 court shall, after trial, enter an order for relief "only if — (1) the debtor is generally not paying

                                                                 24 such debtor's debts as such debts become due unless such debts are the subject of a bona fide

                                                                 25 dispute as to liability or amount. . . ." See 11 U.S.C. § 303(b) & (h) (emphasis added); see also In

                                                                 26 re Marciano, 446 B.R. 407, 420 (Bankr. C.D. Cal. 2010), aff'd, 459 B.R. 27 (B.A.P. 9th Cir.

                                                                 27

                                                                 28

                                                                      2828340.1                                             10                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "15", PAGE 501
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        232 518
                                                                                            of518
                                                                                                ofof725
                                                                                               439   725 ID #:723
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                  Desc
                                                                                                   Main Document    Page 13 of 26



                                                                  1 2011), aff'd, 708 F.3d 1123 (9th Cir. 2013) (listing the five elements petitioning creditors must

                                                                  2 establish).
                                                                  3               The entry of an order for relief at this preliminary stage simply if the Rechnitz Parties
                                                                  4 permissibly invoke the Fifth Amendment and decline at their counsel's advice to file the joint
                                                                  5 declaration as required by the Order would be contrary to the Code. The Code permits the entry of

                                                                  6 an order for relief only in certain express circumstances, none of which will have been satisfied in
                                                                  7 this case.

                                                                  8               x      First, Jadelle timely controverted the Involuntary Petition, and, therefore entry of
                                                                  9                      an order for relief due to an alleged debtor's default is not appropriate. See 11
                                                                 10                      U.S.C. § 303(h).
                                                                 11               x      Second, the Court concluded that each of the Ineligible Creditors are ineligible
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12                      under the Ninth Circuit's decision in Blixseth and, as a result, the Ineligible
                               Costa Mesa, California 92626




                                                                 13                      Creditors lack standing to commence this case as required by § 303(b) and no other
                                                                 14                      creditors have joined this case. See Dep't of Revenue v. Blixseth, 942 F.3d 1179,
                                                                 15                      1185 (9th Cir. 2019) (stating that a bona fide dispute "strips the creditor of
                                                                 16                      standing. . . .").
                                                                 17               x      Third, there has been no finding, after trial, that Jadelle is generally not paying its
                                                                 18                      undisputed debts as they become due on the agreed to terms. See 11 U.S.C. §

                                                                 19                      303(h).

                                                                 20               Because Jadelle timely controverted the Involuntary Petition, the Court can enter an order

                                                                 21 for relief if and "only if" there is the requisite number of eligible petitioning creditors and the

                                                                 22 Court determines after a trial that Jadelle is generally not paying its undisputed debts as they

                                                                 23 become due on the agreed to terms. These requirements have not been satisfied. The entry of an

                                                                 24 order for relief would, in effect, be an unwarranted terminating sanction contrary to the express

                                                                 25 language of the Code. Jadelle should not be penalized or sanctioned as a result of non-debtor third

                                                                 26 parties exercising their Constitutional rights. The Ineligible Creditors are not entitled the windfall

                                                                 27 or (victory by default) that they seek and that they have essentially tried to engineer since the

                                                                 28

                                                                      2828340.1                                              11                            EMERGENCY MOTION


                                                                                                                                                     EXHIBIT "15", PAGE 502
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        233 519
                                                                                            of519
                                                                                                ofof725
                                                                                               439   725 ID #:724
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                 Desc
                                                                                                  Main Document    Page 14 of 26



                                                                  1 outset of their disputes with Jadelle. Thus, the Court should reconsider its Order and remove the

                                                                  2 requirements that the Rechnitz Parties file a joint declaration and that an order for relief will be
                                                                  3 entered if they do not file the joint declaration.

                                                                  4               B.     The Court May Dismiss This Case Without a Creditor List
                                                                  5               According to the Ninth Circuit, "'[t]he court shall determine the issues of a contested
                                                                  6 [involuntary] petition at the earliest practicable time and forthwith' enter a dispositive order." See
                                                                  7 In re Vortex Fishing Systems, Inc., 277 F.3d 1057, 1061 (9th Cir. 2002) (quoting Bankruptcy Rule

                                                                  8 1013(a)) (alterations in original). The bankruptcy court is required to "pause before [a] hearing on

                                                                  9 the merits of an involuntary petition in only one circumstance." See id. (emphasis added). The

                                                                 10 court must assure that creditors have a reasonable opportunity to join the petition when required

                                                                 11 by Bankruptcy Rule 1003(b), i.e., "when the alleged debtor's answer to the petition filed by fewer
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 than three petitioners asserts that the petition fails" because three petitioning creditors are
                               Costa Mesa, California 92626




                                                                 13 required. See id. (emphasis added). In Vortex Fishing, the Ninth Circuit concluded that

                                                                 14 "[b]ecause more than three petitioners filed the initial involuntary petition, notification of other

                                                                 15 creditors was not required under the joinder provisions of Bankruptcy Rule § 1003(b)." See id. at

                                                                 16 1072.

                                                                 17               The Ninth Circuit BAP's decision in QDOS, Inc., fully supports granting Jadelle's

                                                                 18 meritorious Motion to Dismiss and without requiring a creditor list and an opportunity to join the

                                                                 19 petition. QDOS is distinguishable for three important reasons. First, the issue presented to the

                                                                 20 bankruptcy court in that case was whether the case was commenced by too few creditors, i.e., only

                                                                 21 two eligible creditors when three were required. See In re QDOS, Inc., 607 B.R. 338, 341-42

                                                                 22 (B.A.P. 9th Cir. 2019). Second, the bankruptcy court determined that it could not grant the

                                                                 23 putative debtor's Rule 12(b)(6) motion to dismiss and triable issues existed. See id. at 341-42 &

                                                                 24 346-47. Third, according to the BAP, once the bankruptcy court determined that triable issues

                                                                 25 existed (and implicitly denied the debtor's motion to dismiss), the debtor was required to answer

                                                                 26 and, based on the debtor's position, provide a list of creditors as required by Rule 1003(b). See id.

                                                                 27 at 341 & 347. However, the BAP recognized that the putative debtor is required to answer the

                                                                 28

                                                                      2828340.1                                             12                           EMERGENCY MOTION


                                                                                                                                                    EXHIBIT "15", PAGE 503
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        234 520
                                                                                            of520
                                                                                                ofof725
                                                                                               439   725 ID #:725
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                Desc
                                                                                                  Main Document    Page 15 of 26



                                                                  1 petition only if a Rule 12(b)(6) motion to dismiss is denied. See id. at 345. Moreover, a debtor is

                                                                  2 required to comply with Bankruptcy Rule 1003(b) and provide a list of creditors as required
                                                                  3 pursuant to that rule "if" it "asserts that it has more than 12 creditors in its answer. . . ." See id. at

                                                                  4 345 (emphasis added). The BAP reversed the bankruptcy court for procedural reasons because it
                                                                  5 determined that Bankruptcy Rule 1003 applied in that case and the court dismissed the case due to

                                                                  6 an insufficiency in the number of petitioning creditors without requiring the putative debtor to
                                                                  7 comply with Bankruptcy Rule 1003. See id. at 341.

                                                                  8               Where, as here, the case is commenced by three petitioning creditors, Rule 1003(b) does
                                                                  9 not apply and the court is not required to provide creditors with any opportunity to join. In In re

                                                                 10 Taub, the alleged debtor sought dismissal of an involuntary petition commenced by three

                                                                 11 petitioning creditors on the basis that the creditors' claims were subject to bona fide dispute as to
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 liability and amount. See In re Taub, 439 B.R. 261, 267 (Bankr. E.D.N.Y. 2010). The petitioning
                               Costa Mesa, California 92626




                                                                 13 creditors argued that the court "should provide a window of time for non-petitioning creditors

                                                                 14 holding unsecured claims to join the Petition." See id. at 271. The court rejected the creditors'

                                                                 15 request. See id. at 271-72. The court held that Bankruptcy Rule 1003 does not apply "when the

                                                                 16 alleged debtor seeks dismissal of the petition on the basis that the petitioning creditors are not

                                                                 17 qualified under § 303(b) because their claims are subject to a bona fide dispute." See id. at 271.

                                                                 18 Relying on the Ninth Circuit's decision in Vortex Fishing Systems, the court concluded that

                                                                 19 because the case was commenced by three petitioners and because the debtor sought dismissal

                                                                 20 because all three were ineligible, "there is no requirement that non-petitioning creditors be

                                                                 21 afforded 'a reasonable opportunity' to join the Petition." See id.

                                                                 22               The Court can and should dismiss this case at this time and without affording non-

                                                                 23 petitioners an opportunity to join. According to both the Ninth Circuit and the Ninth Circuit BAP,

                                                                 24 a creditor list and opportunity to join is required only where Bankruptcy Rule 1003(b) requires it.

                                                                 25 The procedural mistake by the court in QDOS was that the BAP concluded that Bankruptcy Rule

                                                                 26 1003(b) applied in that case and the putative debtor was not required to answer and file a list as the

                                                                 27 rule requires. See In re QDOS, Inc., 607 B.R. at 347. Here, Bankruptcy Rule 1003(b) is

                                                                 28

                                                                      2828340.1                                            13                            EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "15", PAGE 504
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        235 521
                                                                                            of521
                                                                                                ofof725
                                                                                               439   725 ID #:726
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                Desc
                                                                                                  Main Document    Page 16 of 26



                                                                  1 inapplicable because the case was not commenced by "fewer than three petitioning creditors[.]"

                                                                  2 Like Taub, this case was commenced by three creditors and Jadelle sought dismissal on the basis
                                                                  3 that all three are ineligible. Moreover, the Court concluded that the claims of the Ineligible

                                                                  4 Creditors are subject to bona fide disputes and that the Motion to Dismiss could be granted.
                                                                  5 Because Bankruptcy Rule 1003(b) does not apply here, the Court is not required to pause, but

                                                                  6 enter a dispositive order "at the earliest practicable time and forthwith[.]" See In re Vortex Fishing
                                                                  7 Systems, Inc., 277 F.3d at 1061.

                                                                  8               This Court has already determined that the Ineligible Creditors are ineligible, and
                                                                  9 therefore, under the Code and Ninth Circuit precedent, this Court should issue a dispositive order

                                                                 10 granting the Motion to Dismiss and dismissing the case.

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 IV.           IF THE COURT DOES NOT RECONSIDER ITS ORDER, THEN A STAY
                               Costa Mesa, California 92626




                                                                 13               PURSUANT TO THE FIFTH AMENDMENT IS NECESSARY AND PROPER

                                                                 14               A.     Courts Have Discretion to Stay Cases as Justice Requires

                                                                 15               It is widely recognized that courts have the authority to stay civil proceedings pending the

                                                                 16 resolution of a parallel criminal proceeding. See Keating v. Office of Thrift Supervision, 45 F.3d

                                                                 17 322, 324 (9th Cir. 1995); Grubbs v. Irey, 2008 WL 906246 (E.D. Cal. March 31, 2008). While the

                                                                 18 Constitution does not require a stay, the decision whether to stay civil proceedings in the face of a

                                                                 19 parallel criminal proceeding depends on "the particular circumstances and competing interests

                                                                 20 involved in the case." See Keating, 45 F.3d at 324 (quoting Federal Sav. & Loan Ins. Corp. v.

                                                                 21 Molinaro, 889 F.2d 899, 902 (9th Cir. 1989)).

                                                                 22               The Fifth Amendment privilege against self-incrimination may be asserted "in any

                                                                 23 proceeding, civil or criminal, administrative or judicial, investigatory or adjudicatory." Fuller v.

                                                                 24 Superior Court of Los Angeles County, 87 Cal. App. 4th 299, 305 (2001). In civil actions,

                                                                 25 however, a witness invoking his constitutional privilege may be subjected to adverse

                                                                 26 consequences arising from the refusal to testify. See Baxter v. Palmigiano, 425 U.S. 308, 318-19

                                                                 27 (1976). Courts have recognized "the dilemma faced by a defendant who must choose between

                                                                 28

                                                                      2828340.1                                             14                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "15", PAGE 505
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        236 522
                                                                                            of522
                                                                                                ofof725
                                                                                               439   725 ID #:727
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                 Desc
                                                                                                   Main Document    Page 17 of 26



                                                                  1 defending the civil litigation by providing testimony that may be incriminating on the one hand,

                                                                  2 and losing the case by asserting the constitutional right and remaining silent, on the other hand."
                                                                  3 See Fuller, 87 Cal. App. 4th at 306 (citing Avant! Corp. v. Superior Court of Santa Clara County,

                                                                  4 79 Cal. App. 4th 876, 882 (2000)); see also People v. Coleman, 13 Cal. 3d 867, 884-85 (1975)
                                                                  5 (recognizing "the plight of a defendant in a criminal prosecution who must also defend against

                                                                  6 civil proceedings involving the same facts.").
                                                                  7               When faced with pending criminal proceedings, a district court has the discretion to stay
                                                                  8 civil proceedings "'when the interests of justice seem [] to require such action.'" See Keating v.

                                                                  9 Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir. 1995) (quoting Securities & Exchange

                                                                 10 Comm'n v. Dresser Indus., Inc., 628 F.2d 1368, 1375 (D.C. Cir. 1980)); see also Volmar

                                                                 11 Distributors, Inc. v. New York Post Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993) ("It is well settled that
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 district courts have the inherent power, in the exercise of discretion, to issue a stay when the
                               Costa Mesa, California 92626




                                                                 13 interests of justice require such action."). Whether a district court exercises its discretion depends

                                                                 14 on the particular circumstances and competing interests involved in the case. See Federal Sav. &

                                                                 15 Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir. 1989). "Depending on the particular

                                                                 16 facts of the case, the court may decide to stay civil proceedings, postpone civil discovery, or

                                                                 17 impose protective orders." Volmar Distributors, Inc, 152 F.R.D. at 39.

                                                                 18               Based on Fifth Amendment privilege concerns, courts have entered stay of civil

                                                                 19 proceedings to protect the Fifth Amendment privileges of defendants currently under indictment or

                                                                 20 facing the possibility of indictment. See Chao v. Fleming, 498 F. Supp. 2d 1034, 1037 (W.D.

                                                                 21 Mich. 2007) ("[S]imultaneous criminal and civil cases involving the same or closely related facts

                                                                 22 may give rise to Fifth Amendment concerns sufficient to warrant a stay of the civil proceedings.");

                                                                 23 see also eBay, Inc. v. Digital Point Solutions, 2010 WL 702463 at *3 (N.D. Cal. Feb. 25, 2010)

                                                                 24 (following Chao).

                                                                 25               "[T]he mere possibility of criminal prosecution is all that is necessary for the Fifth

                                                                 26 Amendment privilege against self-incrimination to be invoked." Consumer Fin. Prot. Bureau v.

                                                                 27 Global Fin. Support, Inc., 2016 WL 2868698, at *3 (S.D. Cal. May 17, 2016). Thus, even where a

                                                                 28

                                                                      2828340.1                                              15                            EMERGENCY MOTION


                                                                                                                                                     EXHIBIT "15", PAGE 506
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        237 523
                                                                                            of523
                                                                                                ofof725
                                                                                               439   725 ID #:728
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                   Desc
                                                                                                   Main Document    Page 18 of 26



                                                                  1 party has not been charged, a stay may still be appropriate. See id. (granting a 120-day stay and

                                                                  2 setting status conference to determine necessity of a further stay in light of an ongoing
                                                                  3 investigation by IRS and FBI); see also Franco v. City of W. Covina, 2019 WL 6794203, at *2

                                                                  4 (C.D. Cal. 2019) (granting a stay of a deposition and discovery related to an officer's involvement
                                                                  5 in a shooting where the authorities were reviewing the legality of the shooting, and noting "[while

                                                                  6 defendant-officer's] Fifth Amendment rights are implicated to a lesser extent than they would be if
                                                                  7 charges had been brought against him . . . this case is not one in which there is an 'absence of any

                                                                  8 hint of criminal proceedings'"); Clifford v. Trump, 2018 WL 3435419, at *3, 6 (C.D. Cal. 2018),

                                                                  9 reconsideration denied, 2018 WL 3436832 (C.D. Cal. 2018) (granting defendant's ex parte

                                                                 10 application for a 90-day stay in light of an ongoing criminal investigation, scheduling a status

                                                                 11 conference at expiration of those 90 days, and noting that "there [was] a large potential factual
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 overlap between the civil and criminal proceedings that would heavily implicate [defendant's]
                               Costa Mesa, California 92626




                                                                 13 Fifth Amendment rights"); C.M. by & through McLain v. City of Los Angeles, 2017 WL

                                                                 14 10527380, at *2 (C.D. Cal. 2017) ("[T]he Court may still order a stay if there is substantial overlap

                                                                 15 between the criminal investigation and the allegations in the lawsuit.").

                                                                 16               B.      The Most Important Factor in Deciding Whether to Stay a Case is the Overlap
                                                                 17                       Between the Proceedings

                                                                 18               The most important factor in determining whether to stay a proceeding pending a criminal

                                                                 19 investigation is the extent to which the matters overlap. See Volmar Distributors, Inc. v. New York

                                                                 20 Post Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993) (quoting Parallel Civil and Criminal Proceedings,

                                                                 21 129 F.R.D. 201, 203 (S.D.N.Y. 1989) ("The most important factor at the threshold is the degree to

                                                                 22 which the civil issues overlap with the criminal issues."); see also Chao, 498 F.Supp.2d at 1039

                                                                 23 (stating that "the extent to which the issues in the criminal case overlap with those in the civil case,

                                                                 24 is regarded as the most important factor." (internal quotation marks omitted)).

                                                                 25               District courts also consider the following factors: (1) the interest of the plaintiffs in

                                                                 26 proceeding expeditiously with this litigation or any particular aspect of it, and the potential

                                                                 27 prejudice to plaintiffs of a delay; (2) the burden which any particular aspect of the proceedings

                                                                 28

                                                                      2828340.1                                               16                             EMERGENCY MOTION


                                                                                                                                                       EXHIBIT "15", PAGE 507
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        238 524
                                                                                            of524
                                                                                                ofof725
                                                                                               439   725 ID #:729
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                Desc
                                                                                                  Main Document    Page 19 of 26



                                                                  1 may impose on defendants; (3) the convenience of the court in the management of its cases, and

                                                                  2 the efficient use of judicial resources; (4) the interests of persons not parties to the civil litigation;
                                                                  3 and (5) the interest of the public in the pending civil and criminal litigation. See Federal Sav. &

                                                                  4 Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902-03 (9th Cir. 1989). Courts are to balance these
                                                                  5 factors on a case-by-case basis to "avoid prejudice." See Volmar Distributors, Inc. v. New York

                                                                  6 Post Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993).
                                                                  7               C.     Courts Can Stay Cases Against Companies on Fifth Amendment Grounds
                                                                  8               Courts have stayed cases against a company based on the Fifth Amendment rights of an

                                                                  9 individual where the individuals invocation of his or her Fifth Amendment rights would prevent

                                                                 10 the company from adequately defending itself. See, e.g. Taylor, Bean & Whitaker Mortg. Corp. v.

                                                                 11 Triduanum Fin., Inc., 2009 WL 2136986, at *3 (E.D. Cal. July 15, 2009) (holding that the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 corporate defendant was "likely to be greatly prejudiced in it[s] ability to meaningful defend itself
                               Costa Mesa, California 92626




                                                                 13 in the civil matter."); In re Adelphia Commc'ns Corp., 302 B.R. 439, 452 (Bankr. S.D.N.Y. 2003)

                                                                 14 (finding it "necessary and appropriate" to protect companies from the risk that the individuals

                                                                 15 invocation of the Fifth Amendment would result in adverse consequences to the companies and

                                                                 16 could also cause "a threat to a successful reorganization . . . ."). At least one court has also stayed

                                                                 17 a civil action against a company in the interests of judicial economy and to avoid duplication of

                                                                 18 effort. See Trustees of Plumbers & Pipefitters Nat. Pension Fund v. Transworld Mech., Inc., 886

                                                                 19 F. Supp. 1134, 1139 (S.D.N.Y. 1995) (the defendants also raised the argument that the individuals'

                                                                 20 invocation of the Fifth Amendment would prevent the company from adequately defending itself).

                                                                 21

                                                                 22 V.            THE STAY OF THIS CASE IS APPROPRIATE

                                                                 23               A.     The Issues in the Criminal Investigation Overlap with the Bankruptcy Case

                                                                 24               The criminal investigation and this case involve the same matter. In fact, the criminal

                                                                 25 investigation was initiated by a criminal referral by the Ineligible Creditors. (Schafler Decl, Ex. B,

                                                                 26 Cohen Decl. at ¶ 9.) There can be no dispute that the pending criminal investigation, the Ineligible

                                                                 27 Creditors' civil lawsuits, and this bankruptcy case are all inextricably intertwined. All three stem

                                                                 28

                                                                      2828340.1                                             17                          EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "15", PAGE 508
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        239 525
                                                                                            of525
                                                                                                ofof725
                                                                                               439   725 ID #:730
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26              Desc
                                                                                                  Main Document    Page 20 of 26



                                                                  1 from and relate to Jadelle's business. There is an ongoing federal criminal investigation

                                                                  2 concerning the Rechnitz Parties related to the operation of Jadelle and its jewelry business. (See
                                                                  3 Schafler Decl. at ¶ 4.) That same business is the focus of the Ineligible Creditors' claims and

                                                                  4 allegations. (See Ex. 5 at Bates Stamp 134, Ex. 6 at Bates Stamp 166, and Ex. 7 at Bates Stamp
                                                                  5 254.) Jadelle's jewelry business is the focus of this case. In particular, the Order requires a joint

                                                                  6 declaration under penalty of perjury identifying the persons with whom Jadelle conducted its
                                                                  7 jewelry business. Thus, the criminal investigation relates to very transactions underlying the

                                                                  8 Ineligible Creditors' claims and with the alleged creditors that would be included in the joint

                                                                  9 declaration ordered by the Court. Moreover, the Order does not merely require a list, but that the

                                                                 10 Rechnitz Defendants provide testimony under oath identifying and regarding Jadelle's alleged

                                                                 11 creditors. The Rechnitz Parties' Fifth Amendment rights are clearly implicated in this case.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               The overlap between the criminal investigation and this case is further demonstrated by the
                               Costa Mesa, California 92626




                                                                 13 Ineligible Creditors' actions since the Order was entered. Immediately following entry of the

                                                                 14 Order, Marco filed a declaration with the District Court where his lawsuit is pending asserting that

                                                                 15 if the Rechnitz Parties comply with the Order, they will have waived their Fifth Amendment rights

                                                                 16 in that lawsuit. (See Ex. 3 at Bates Stamps 104-105.) Similarly, in seeking discovery, the

                                                                 17 Ineligible Creditors have asserted that if the Rechnitz Parties comply with the Order, they will

                                                                 18 have waived their Fifth Amendment rights "as to the entire subject matter which will be a large

                                                                 19 swath of questions about the various creditors and Jona and Rachel's credibility is far game and at

                                                                 20 issue." (See Ex. 4 at Bates Stamp 113.) According to the Ineligible Creditors, if the Rechnitz

                                                                 21 Parties comply with the Court's Order, they will have waived their Fifth Amendment rights in this

                                                                 22 case and the pending civil lawsuits. Moreover, if the Rechnitz Parties comply with the Order, then

                                                                 23 the Ineligible Creditors will attempt to proceed with overly broad discovery regarding the same

                                                                 24 transactions at issue in their underlying lawsuits and with the other alleged creditors arising from

                                                                 25 Jadelle's jewelry business, all of which is the subject of the ongoing criminal investigation. The

                                                                 26 criminal investigation, the Ineligible Creditors' lawsuits, and the issues in this case all involve

                                                                 27

                                                                 28

                                                                      2828340.1                                            18                          EMERGENCY MOTION


                                                                                                                                                  EXHIBIT "15", PAGE 509
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        240 526
                                                                                            of526
                                                                                                ofof725
                                                                                               439   725 ID #:731
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                Desc
                                                                                                  Main Document    Page 21 of 26



                                                                  1 Jadelle and its jewelry business. Thus, the most important factor considered by courts supports

                                                                  2 staying this case.
                                                                  3               B.     Absent a Stay, the Rechnitz Parties and Jadelle Will Be Substantially
                                                                  4                      Prejudiced and Burdened
                                                                  5               Jadelle and the Rechnitz Parties will be substantially and irreparably prejudiced absent a
                                                                  6 stay. The Rechnitz Parties face a Hobson's Choice. The Rechnitz Parties face the impossible
                                                                  7 choice of potentially waiving their Fifth Amendment rights in multiple matters by complying with

                                                                  8 the Order, or, exercising those rights and prejudicing themselves and Jadelle as a result. If the

                                                                  9 Rechnitz Parties comply with the Order, the Ineligible Creditors are waiting to profit therefrom, by

                                                                 10 asserting that the Rechnitz Parties have forever and broadly waived their Fifth Amendment rights

                                                                 11 in this proceeding and their lawsuits. In contrast, invoking the Fifth Amendment, invites prejudice
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 and negative inferences. See Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1264 (9th Cir.
                               Costa Mesa, California 92626




                                                                 13 2000) ("[I]n civil proceedings adverse inferences can be drawn from a party’s invocation of this

                                                                 14 Fifth Amendment right."); see also Taylor, Bean & Whitaker Mortg. Corp. v. Triduanum Fin.,

                                                                 15 Inc., 2009 WL 2136986, at *3 (E.D. Cal. July 15, 2009 ("if discovery moves forward, the

                                                                 16 defendant will be faced with the difficult choice between asserting his right against self-

                                                                 17 incrimination, thereby inviting prejudice in the civil case, or waiving those rights, thereby courting

                                                                 18 liability in the civil case.").

                                                                 19               The invocation of the Rechnitz Parties' Fifth Amendment rights also will impact Jadelle's

                                                                 20 ability to defend itself. This case is unique as the prejudicial impact arising from the Rechnitz

                                                                 21 Parties exercising their Fifth Amendment rights will go far beyond an adverse inference in this

                                                                 22 case or the civil lawsuits. Rather, if the Rechnitz Parties invoke their Fifth Amendment rights,

                                                                 23 then Jadelle will receive a terminating sanction in the form of the entry of an order for relief

                                                                 24 (where the statutory requirements for such order have not been met). Even if the Court does not

                                                                 25 enter an order for relief, pending the criminal investigation, Jadelle is unable participate in

                                                                 26 discovery and defend itself in response to the Ineligible Creditors' allegations. Thus, absent a stay,

                                                                 27 the Ineligible Creditors will receive an undue advantage—an order for relief in a case where (1)

                                                                 28

                                                                      2828340.1                                             19                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "15", PAGE 510
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        241 527
                                                                                            of527
                                                                                                ofof725
                                                                                               439   725 ID #:732
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                 Desc
                                                                                                   Main Document    Page 22 of 26



                                                                  1 they themselves referred the Rechnitz Parties for criminal prosecution, (2) they did not have

                                                                  2 standing to commence the petition in the first place and (3) they have not and cannot establish the
                                                                  3 statutory requirements for such an order.

                                                                  4               C.     The Ineligible Creditors Will Not Be Prejudiced by a Stay
                                                                  5               The Ineligible Creditors will not be prejudiced by a stay. First, the Ineligible Creditors are
                                                                  6 ineligible and have no standing to commence or proceed with this case. Thus, as it now stands,
                                                                  7 there is no proper petitioning creditor with standing or any interest in proceeding with this case

                                                                  8 (expeditiously or otherwise). For this reason alone, the Ineligible Creditors are not prejudiced if

                                                                  9 this case is temporarily stayed.

                                                                 10               Second, the Ineligible Creditors seek to avoid the stay or potential stay of their own
                                                                 11 individual lawsuits. Noval's lawsuit has been stayed until November 2020. (See Ex. 8 at Bates
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Stamp 288; see also Ex. 9 at Bates Stamp 290.) There is a motion to stay Marco's lawsuit that is
                               Costa Mesa, California 92626




                                                                 13 under submission. (See Ex. 10 at Bates Stamp 297, Docket No. 56.) To the extent those lawsuits

                                                                 14 are stayed, the Ineligible Creditors should be bound by the courts' rulings. They should not be

                                                                 15 allowed to circumvent the stay in the pending civil lawsuits by commencing this case. If it was

                                                                 16 not already clear, the discovery contemplated by the Ineligible Creditors demonstrates that this is

                                                                 17 exactly what they intend to do.

                                                                 18               Third, the Ineligible Creditors created the parallel proceedings and seek to profit therefrom.

                                                                 19 They referred the matter to law enforcement for a criminal referral. (Schafler Decl. at ¶ 3(a).)

                                                                 20 Having engineered the criminal investigation with their disputed allegations, they then began

                                                                 21 trying to obtain relief while the Rechnitz Parties and Jadelle have been unable to adequately and

                                                                 22 fully defend themselves. The Ineligible Creditors improperly commenced this case only after

                                                                 23 Noval's suit was temporarily stayed to pursue the same disputed allegations set forth in their

                                                                 24 lawsuits. The Ineligible Creditors have been seeking to create the dilemma the Rechnitz Parties

                                                                 25 are now in order to get precisely the type of advantage provided by the Order.

                                                                 26               Fourth, at most, any prejudice caused to the Ineligible Creditors is the delay of their

                                                                 27 attempts to recover money judgments, which is not a basis to deny a request for a stay. See Larsen

                                                                 28

                                                                      2828340.1                                              20                           EMERGENCY MOTION


                                                                                                                                                     EXHIBIT "15", PAGE 511
                               Case:
                                 Case:20-1153,
                                       20-1153,Document:
                      Case 2:20-cv-06183-DOC    Document:14-8,
                                               Document   7, Filed:
                                                         10-1  Filed:
                                                               Filed07/09/2020
                                                                      07/09/2020
                                                                     07/10/20     Page
                                                                               Page Page
                                                                                    242 528
                                                                                        of528
                                                                                            ofof725
                                                                                           439   725 ID #:733
                                                                                                 Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26               Desc
                                                                                                  Main Document    Page 23 of 26



                                                                  1 v. City of Los Angeles, 2012 WL 12887557, at *9 (C.D. Cal. 2012) ("A delay in recovering

                                                                  2 potential monetary damages is not sufficient prejudice to warrant denial of a stay.").
                                                                  3               D.     Judicial Economy Is Served by the Proposed Stay

                                                                  4               Granting a stay is in the interests of judicial economy. A stay could prevent a number of
                                                                  5 proceedings and disputes. If the involuntary case were to proceed, as demonstrated by the

                                                                  6 Ineligible Creditors' conduct, the discovery addressed to Jadelle and/or to the Rechnitz Parties
                                                                  7 would relate to topics on which the Rechnitz Parties are entitled to invoke their Fifth Amendment

                                                                  8 privileges, and a number of disputes related to discovery are likely to ensue. Similarly, if the

                                                                  9 Court enters an order for relief, then a trustee will be appointed and there will be a number of

                                                                 10 potential disclosures either through discovery or Bankruptcy Rule 2004 or as required by the

                                                                 11 Bankruptcy Code and Rules (e.g., schedules, § 341(a) meeting, etc.) that will implicate the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Rechnitz Parties' Fifth Amendment rights. The proposed stay could negate a series of discovery
                               Costa Mesa, California 92626




                                                                 13 disputes and motions regarding the boundaries of Rechnitz Parties' rights to invoke their Fifth

                                                                 14 Amendment privilege in the context of a bankruptcy case. A stay could also avoid an appeal of

                                                                 15 the Order and the order for relief and a motion for a stay pending such appeal. Because these

                                                                 16 potential disputes could be avoided by a stay pending the criminal investigation, the interests of

                                                                 17 judicial efficiency weigh in favor of a temporary stay.

                                                                 18               E.     Persons Not Parties to this Action Will Not Be Adversely Impacted by the

                                                                 19                      Proposed Stay

                                                                 20               Any non-parties will not be prejudiced by a stay. The FBI and USAO have an interest in

                                                                 21 an investigation unaffected by related proceedings. The USAO has indicated that it does not

                                                                 22 oppose a stay of matters related to the criminal investigation. (See Schafler Decl. at ¶ 4(f).) It

                                                                 23 remains to be seen whether there are other creditors who wish to join the petition. The Ineligible

                                                                 24 Creditors cannot argue that other alleged creditors are not aware of this case. This case has been

                                                                 25 pending for over two months and the Ineligible Creditors argued to this Court that they know of

                                                                 26 other creditors who want to join the petition, which must mean they have already been contacting

                                                                 27 alleged creditors. (See Ex. 11, excerpt of Opp'n. to Mot. to Dismiss, at Bates Stamp 304, note 3.)

                                                                 28

                                                                      2828340.1                                            21                           EMERGENCY MOTION


                                                                                                                                                  EXHIBIT "15", PAGE 512
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        243 529
                                                                                            of529
                                                                                                ofof725
                                                                                               439   725 ID #:734
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                 Desc
                                                                                                  Main Document    Page 24 of 26



                                                                  1 Yet, despite the Ineligible Creditors assertions and efforts, no other creditors have attempted to

                                                                  2 join the petition. Moreover, even if there are other creditors who may wish to join the petition, a
                                                                  3 temporary stay will not prejudice them. Again, this case should not have been commenced in the

                                                                  4 first instance as the Ineligible Creditors lacked standing from the beginning.
                                                                  5               F.     The Interest of the Public Favors a Stay

                                                                  6               The interest of the public would undoubtedly weigh in favor of a stay. The public interest
                                                                  7 is better served by the completion of the criminal investigation unfettered by the bankruptcy case

                                                                  8 because courts agree that the resolution of criminal proceedings "is of primary importance to the

                                                                  9 public." See S.E.C. v. Nicholas III, 569 F. Supp. 2d 1065, 1072 (C.D. Cal. 2008) (stating that the

                                                                 10 related civil proceeding was not "of an equally pressing nature."); see also Jones v. Conte, 2005

                                                                 11 WL 1287017, at *2 (N.D. Cal. Apr. 19, 2005) ("[T]he public interest is furthered by a stay because
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 'the public's interest in the integrity of the criminal case is entitled to precedence over the civil
                               Costa Mesa, California 92626




                                                                 13 litigant.'"). Therefore, this factor also weighs in favor of the proposed stay.

                                                                 14               In sum, there is clear overlap between this case and the criminal investigation as both relate

                                                                 15 to Jadelle's jewelry business. Moreover, a weighing of the other factors considered by courts

                                                                 16 support the temporary stay of this case. Absent a stay, Jadelle will be irreparably prejudiced and

                                                                 17 harmed by the entry of an order for relief contrary to the Code. The Ineligible Creditors will not

                                                                 18 be harmed by a stay and any alleged prejudice cannot outweigh the substantial harm to Jadelle.

                                                                 19 Accordingly, the Court should stay this case pending the criminal investigation.

                                                                 20 ///

                                                                 21 ///

                                                                 22 ///

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2828340.1                                             22                           EMERGENCY MOTION


                                                                                                                                                    EXHIBIT "15", PAGE 513
                            Case:
                              Case:20-1153,
                                    20-1153,Document:
                   Case 2:20-cv-06183-DOC    Document:14-8,
                                            Document   7, Filed:
                                                      10-1  Filed:
                                                            Filed07/09/2020
                                                                   07/09/2020
                                                                  07/10/20     Page
                                                                            Page Page
                                                                                 244 530
                                                                                     of530
                                                                                         ofof725
                                                                                        439   725 ID #:735
                                                                                              Page

                                                                 Case 2:20-bk-13530-BR            Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26               Desc
                                                                                                  Main Document    Page 25 of 26



                                                                  1 VI.           CONCLUSION

                                                                  2               Based on the foregoing, Jadelle respectfully requests that the Court reconsider the Order

                                                                  3 and either (1) remove the requirement that a joint declaration be filed by the Rechnitz Parties and

                                                                  4 providing for the entry of an order for relief if they do not, or (2) vacate the Order, grant the
                                                                  5 Motion to Dismiss, and dismiss this case. Alternatively, it should stay this case.

                                                                  6
                                                                                                                    Respectfully submitted,
                                                                  7
                                                                      DATED: June 15, 2020                          SMILEY WANG-EKVALL, LLP
                                                                  8

                                                                  9
                                                                                                                    By:          /s/ Robert S. Marticello
                                                                 10                                                       ROBERT S. MARTICELLO
                                                                                                                          MICHAEL L. SIMON
                                                                 11
                                                                                                                          Attorneys for Jadelle Jewelry and Diamonds,
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12                                                       LLC.
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2828340.1                                            23                           EMERGENCY MOTION


                                                                                                                                                  EXHIBIT "15", PAGE 514
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                           Document   7, Filed:
                                     10-1  Filed:
                                           Filed07/09/2020
                                                  07/09/2020
                                                 07/10/20     Page
                                                           Page Page
                                                                245 531
                                                                    of531
                                                                        ofof725
                                                                       439   725 ID #:736
                                                                             Page
        Case 2:20-bk-13530-BR                      Doc 44 Filed 06/15/20 Entered 06/15/20 16:14:26                                     Desc
                                                   Main Document    Page 26 of 26



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Putative Debtor's Emergency Motion for (1)
Reconsideration of the Court's Order, or (2) Alternatively, a Stay of the Bankruptcy Case; and Memorandum of
Points and Authorities in Support will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/15/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    x Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    x Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    x Neal Salisian ECF@salisianlee.com
    x Michael Simon msimon@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                 Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/15/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/15/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                   EXHIBIT "15", PAGE 515
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              246 532
                                                                  of532
                                                                      ofof725
                                                                     439   725 ID #:737
                                                                           Page




                  EXHIBIT "16"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              247 533
                                                                  of533
                                                                      ofof725
                                                                     439   725 ID #:738
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 53 Filed 06/16/20 Entered 06/16/20 15:37:59                Desc
                                    Main Document Page 1 of 5



   1
   2
                                                                        FILED & ENTERED
   3
   4                                                                          JUN 16 2020
   5
                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
   6                                                                     BY fortier    DEPUTY CLERK


   7
   8                           UNITED STATES BANKRUPTCY COURT

   9                            CENTRAL DISTRICT OF CALIFORNIA

  10                                   LOS ANGELES DIVISION

  11
  12
       In re:                                        Case No.: 2:20-bk-13530-BR
  13
       JADELLE JEWELRY AND DIAMONDS                  Chapter 7
  14
       LLC,
                                                     ORDER DENYING “PUTATIVE DEBTOR’S
  15                                                 EMERGENCY MOTION FOR (1)
  16                                   Debtor(s).    RECONSIDERATION OF THE COURT’S
                                                     ORDER, OR (2) ALTERNATIVELY, A STAY
  17                                                 OF THE BANKRUPTCY CASE”
  18                                                 [No Hearing Date Required]
  19
  20
                This matter is before the Court on the “Putative Debtor’s Emergency Motion For
  21
       (1) Reconsideration Of The Court’s Order, Or (2) Alternatively, A Stay Of The
  22
       Bankruptcy Case” (“Emergency Motion”), filed by the debtor on June 15, 2020.
  23
                The Court has considered the Emergency Motion and all related pleadings filed
  24
       in support thereof, consisting of the supporting declarations of Robert S. Marticello and
  25
       Michael V. Schafler (including an Errata thereto), an Index of Exhibits and a Request
  26
       For Judicial Notice as well as the petitioning creditors’ Preliminary Opposition thereto.
  27
  28




                                                    -1-

                                                                               EXHIBIT "16", PAGE 516
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              248 534
                                                                  of534
                                                                      ofof725
                                                                     439   725 ID #:739
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 53 Filed 06/16/20 Entered 06/16/20 15:37:59            Desc
                                    Main Document Page 2 of 5



   1          The Emergency Motion seeks reconsideration of the Court’s order entered on
   2   June 10, 2020 (“June 10, 2020 Order”) entitled “Order: (1) Directing Rachel Rechnitz
   3   And Jona Rechnitz To File Joint Declaration Under Penalty Of Perjury; (2) Setting Date
   4   By Which Petitioning Creditors May Contact Creditors Identified In Joint Declaration And
   5   Conduct Certain Discovery; (3) Setting Date For Hearing On Status Conference; And
   6   (4) Setting Date For Filing Of Joint Status Report Prior To Status Conference.”
   7          The June 10 Order specifically ordered, inter alia that:
   8                 1. Rachel Rechnitz and Jona Rechnitz (collectively, the
                     ‘Rechnitz’s’) must file a joint declaration, sworn under
   9                 penalty of perjury, which identifies each and every one of the
  10                 debtor’s creditors as of the date of the filing of the
                     involuntary petition on April 6, 2020. The joint declaration
  11                 shall include, without limitation, the following information with
                     respect to each creditor identified therein: . . .
  12
  13   June 10, 2020 Order (docket no. 39), page 3.
  14          The Court issued its June 10, 2020 Order following a telephonic hearing on June
  15   9, 2020 on two motions: the “Putative Debtor’s Motion to Dismiss Involuntary Petition
  16   and Request for Attorney’s Fees, Costs and Damages” (“Motion to Dismiss”), filed by
  17   the debtor on May 1, 2020, and the “Petitioning Creditors’ Notice of Motion and Motion
  18   for Appointment of Interim Chapter 7 Trustee,” filed by the petitioning creditors on May
  19   19, 2020. At that hearing, the Court heard argument and representations of counsel
  20   regarding both motions, made evidentiary rulings on the record, and made its oral ruling
  21   as reflected in its June 10, 2020 Order.
  22          A major focus of the Emergency Motion is the debtor’s argument that the June
  23   10, 2020 Order deprives the debtor’s principals, Rachel and Jona Rechnitz, of their Fifth
  24   Amendment privilege against self-incrimination by its requirement that the Rechnitz’s file
  25   a joint declaration under penalty of perjury regarding the identity of the debtor’s creditors
  26   and by allowing the petitioning creditors to conduct certain limited discovery with respect
  27   to the creditors identified by them.
  28




                                                    -2-

                                                                               EXHIBIT "16", PAGE 517
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              249 535
                                                                  of535
                                                                      ofof725
                                                                     439   725 ID #:740
                                                                           Page

       Case 2:20-bk-13530-BR      Doc 53 Filed 06/16/20 Entered 06/16/20 15:37:59          Desc
                                   Main Document Page 3 of 5



   1         The Court, however, specifically addressed the Fifth Amendment privilege issue
   2   with the debtor’s counsel, Robert S. Marticello, at the June 9, 2020 hearing on the
   3   debtor’s Motion to Dismiss:
   4                THE COURT: I know that there are criminal -- there are
                    other charges and so there’s a lot of stuff going on. I have no
   5                opinion. I know what happened in the state court, but I have
   6                no opinion as to the ultimate outcome. But I tell you this, if
                    either -- or they both must comply and I make it quite clear. If
   7                they don’t comply with the request, whether it’s Fifth
                    Amendment or whatever, then I will enter the order for relief.
   8                Is it the debt -- from the debtor’s standpoint, do you
                    understand that? Mr. Marticello, do you understand that?
   9
  10                MR. MARTICELLO: Your Honor, this is Robert Marticello for
                    the debtor. I understand the Court’s – what the Court just
  11                said and I will comply with the Court’s order. My concern is,
                    Your Honor, like you said there are other things going on
  12                and –
  13
                    THE COURT: No, I understand that. But, no, I’m telling you –
  14
                    MR. MARTICELLO: -- if there is a -- if there’s a –
  15
  16                THE COURT: -- this is really simple and I can’t -- I’m not -- I -
                    - people have a right to the -- you know, to take the Fifth and
  17                I -- again, whether they do or not I have no idea. But I’m
                    telling you right now the creditors have a right to this
  18                information. If they refuse, either of them, I want both of
                    them to sign it because it’s not clear to me exactly who’s
  19
                    really running the business. My guess is that maybe the
  20                husband is but I don’t know that, just from the various
                    pleadings. I don’t really know. So there -- therefore, I am
  21                requiring both to sign under penalty of perjury. And if nei --
                    and if they don’t both sign it under penalty of perjury, then I
  22
                    will enter an order for relief. I just want you -- you -- I want
  23                you in particular and your clients, the debtor, the principals,
                    to understand that. You do -- you understand what I’ve said.
  24                I want them to understand it. That would be the price for not
                    complying with my order. You –
  25
  26                MR. MARTICELLO: I understand, Your Honor.

  27                THE COURT: Mr. Marticello, you understand what I’ve said
                    obviously. I’m not being facetious. You understand. And so
  28                any –




                                                   -3-

                                                                              EXHIBIT "16", PAGE 518
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              250 536
                                                                  of536
                                                                      ofof725
                                                                     439   725 ID #:741
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 53 Filed 06/16/20 Entered 06/16/20 15:37:59             Desc
                                    Main Document Page 4 of 5



   1                 MR. MARTICELLO: Correct, Your Honor.
   2   Transcript of Telephonic Proceedings Before The Honorable Barry Russell, United
   3   States Bankruptcy Judge, Docket No. 42 at p. 85, lines 21-25 through p. 87, lines 1-14.
   4          The Court notes that despite debtor’s counsel’s statements in the above
   5   proceedings that he understood what the Court had said and would comply with the
   6   Court’s June 10, 2020 Order, the debtor instead filed the Emergency Motion less than
   7   twenty-four (24) hours before the deadline imposed by the June 10, 2020 for the filing of
   8   the Rechnitz’s joint declaration.
   9          The Court further notes that the despite the Emergency Motion’s arguments
  10   regarding the Rechnitz’s Fifth Amendment privilege, the debtor in this case is an LLC,
  11   that the Fifth Amendment privilege only applies to individuals, and that the debtor’s
  12   principals (the Rechnitz’s) are not entitled to assert a Fifth Amendment privilege on the
  13   debtor’s behalf.
  14          The Emergency Motion also argues that the Court may dismiss this case without
  15   the requirement of a creditor list, and that the Court is not required to provide creditors
  16   (other than the petitioning creditors) an opportunity to join in the involuntary petition. The
  17   Court finds this argument unpersuasive in this case.
  18          It may very well be that there are additional creditors who may have substantial,
  19   undisputed claims against the debtor. The debtor’s failure to timely file the list of
  20   creditors, as required by the Court’s June 10, 2020 Order, will prevent the petitioning
  21   creditors from being able to identify any such additional potential creditors and will also
  22   prevent the petitioning creditors, and any other additional creditors, from attempting to
  23   prove that the debtor is not paying its debts as they become due.
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///




                                                    -4-

                                                                                EXHIBIT "16", PAGE 519
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              251 537
                                                                  of537
                                                                      ofof725
                                                                     439   725 ID #:742
                                                                           Page

       Case 2:20-bk-13530-BR     Doc 53 Filed 06/16/20 Entered 06/16/20 15:37:59        Desc
                                  Main Document Page 5 of 5



   1         Finally, the Court finds all other arguments in the Emergency Motion equally ill-
   2   founded and unpersuasive. Accordingly, no good cause having been shown to grant the
   3   Emergency Motion, the Emergency Motion is DENIED.
   4         IT IS SO ORDERED.
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25       Date: June 16, 2020

  26
  27
  28




                                                -5-

                                                                          EXHIBIT "16", PAGE 520
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              252 538
                                                                  of538
                                                                      ofof725
                                                                     439   725 ID #:743
                                                                           Page




                  EXHIBIT "17"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              253 539
                                                                  of539
                                                                      ofof725
                                                                     439   725 ID #:744
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 54 Filed 06/16/20 Entered 06/16/20 15:59:50                   Desc
                                    Main Document Page 1 of 3



   1
   2
                                                                            FILED & ENTERED
   3
   4                                                                             JUN 16 2020
   5
                                                                            CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
   6                                                                        BY fortier    DEPUTY CLERK


   7
   8
                               UNITED STATES BANKRUPTCY COURT
   9
                                CENTRAL DISTRICT OF CALIFORNIA
  10
                                       LOS ANGELES DIVISION
  11
  12
  13   In re:                                         Case No.: 2:20-bk-13530-BR
  14   JADELLE JEWELRY AND DIAMONDS                   Chapter 7
  15   LLC,
                                                      ORDER DIRECTING CLERK OF COURT TO
                                                      IMMEDIATELY ENTER AN ORDER FOR
  16
                                                      RELIEF UNDER CHAPTER 7, AND
  17                                    Debtor(s).    REQUIRING THE DEBTOR TO FILE ALL
                                                      SCHEDULES AND RELATED
  18                                                  DOCUMENTATION FOR A CHAPTER 7
  19                                                  CASE WITHIN FOURTEEN DAYS OF THE
                                                      ENTRY OF THIS ORDER
  20
                                                      [No Hearing Required]
  21
  22
  23            On June 10, 2020, the Court entered its “Order: (1) Directing Rachel Rechnitz

  24   And Jona Rechnitz To File Joint Declaration Under Penalty Of Perjury; (2) Setting Date

  25   By Which Petitioning Creditors May Contact Creditors Identified In Joint Declaration And

  26   Conduct Certain Discovery; (3) Setting Date For Hearing On Status Conference; And

  27   (4) Setting Date For Filing Of Joint Status Report Prior To Status Conference” (“June 10

  28   Order”), wherein the Court specifically ordered, inter alia, that:




                                                     -1-

                                                                                  EXHIBIT "17", PAGE 521
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              254 540
                                                                  of540
                                                                      ofof725
                                                                     439   725 ID #:745
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 54 Filed 06/16/20 Entered 06/16/20 15:59:50           Desc
                                    Main Document Page 2 of 3



   1                 1. Rachel Rechnitz and Jona Rechnitz (collectively, the
                     ‘Rechnitz’s’) must file a joint declaration, sworn under
   2                 penalty of perjury, which identifies each and every one of the
   3                 debtor’s creditors as of the date of the filing of the
                     involuntary petition on April 6, 2020. The joint declaration
   4                 shall include, without limitation, the following information with
                     respect to each creditor identified therein:
   5
                         a. the name of the creditor;
   6
   7                     b. the nature of the debt owed to the creditor (e.g.,
                         consigned jewelry, rent due and owing, etc.);
   8
                         c. the amount of the creditor’s claim;
   9
  10                     d. whether the creditor’s claim is disputed and, if so,
                         the nature of the dispute; and
  11
                         e. complete contact information for each creditor
  12                     including, but not limited to, the creditor’s address,
  13                     telephone number, cell phone number (if known), fax
                         number (if applicable), and email address (if known);
  14
                     2. The Rechnitz’s shall have seven (7) days from the date of
  15                 this hearing (i.e., no later than 3:00 p.m. on Tuesday, June
                     16, 2020) to file their joint declaration with the Court and
  16
                     serve the declaration on counsel for the petitioning creditors;
  17
                     3. If the Rechnitz’s fail to file the joint declaration by that
  18                 date and time, the Court will deny the debtor’s Motion to
                     Dismiss and immediately enter an order for relief in this
  19                 case. [. . .]
  20
       June 10, 2020 Order, docket no. 39, pages 3 and 4.
  21
              The debtor filed an “Emergency Motion For (1) Reconsideration Of The Court’s
  22
       Order, Or (2) Alternatively, A Stay Of The Bankruptcy Case” (“Emergency Motion”) on
  23
       June 15, 2020. The Court denied the Emergency Motion by a separate order entered on
  24
       June 16, 2020.
  25
              As of 3:00 p.m. on June 16, 2020, the Rechnitz’s failed to file the joint declaration
  26
       under penalty of perjury, the required list of creditors, or otherwise comply with the June
  27
       10, 2020 Order in any respect. Accordingly, IT IS HEREBY ORDERED that:
  28




                                                    -2-

                                                                               EXHIBIT "17", PAGE 522
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              255 541
                                                                  of541
                                                                      ofof725
                                                                     439   725 ID #:746
                                                                           Page

       Case 2:20-bk-13530-BR     Doc 54 Filed 06/16/20 Entered 06/16/20 15:59:50        Desc
                                  Main Document Page 3 of 3



   1        1. The Clerk of Court shall enter an order for relief under chapter 7 of the
   2            Bankruptcy Code immediately upon entry of this Order; and
   3        2. The debtor is required to file all schedules and related documentation for a
   4            chapter 7 case, in accordance with the Local Bankruptcy Rules, within
   5            fourteen (14) days from the date of entry of this Order.
   6        IT IS SO ORDERED.
   7                                             ###
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25       Date: June 16, 2020

  26
  27
  28




                                                 -3-

                                                                           EXHIBIT "17", PAGE 523
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              256 542
                                                                  of542
                                                                      ofof725
                                                                     439   725 ID #:747
                                                                           Page




                  EXHIBIT "18"
            Case:
              Case:20-1153,
                    20-1153,Document:
   Case 2:20-cv-06183-DOC    Document:14-8,
                            Document   7, Filed:
                                      10-1  Filed:
                                            Filed07/09/2020
                                                   07/09/2020
                                                  07/10/20     Page
                                                            Page Page
                                                                 257 543
                                                                     of543
                                                                         ofof725
                                                                        439   725 ID #:748
                                                                              Page




        Case 2:20-bk-13530-BR Doc 55 Filed 06/16/20                             Entered 06/16/20 16:03:27           Desc
                            Ord Rlf/Ord File Shcd Stmnt                         Page 1 of 1
Form ofrií(orlf7,orlf11,iors) VANí93
Rev. 12/2015

                                                United States Bankruptcy Court
                                                  Central District of California
                                               255 East Temple Street, Los Angeles, CA 90012

           ORDER FOR RELIEF AND ORDER TO FILE SCHEDULES, STATEMENTS AND LIST(S)


    DEBTOR(S) INFORMATION:                                                  BANKRUPTCY NO. 2:20íbkí13530íBR
     Jadelle Jewelry And Diamonds LLC a Delaware                            CHAPTER 7
    limited liability company
    dba Jadelle Inc
    SSN: N/A
    EIN: 00í0000000
    9454 Wilshire Blvd
    Penthouse 01
    Beverly Hills, CA 90212


Order/Notice to the parties in interest:

An involuntary Chapter 7 petition having been filed against the aboveínamed debtor on April 6, 2020

       Debtor consented to the entry of an order of relief.

       No pleading or other defense to the petition having been filed within 21 days after service of the summons (or within
       any longer period of time precribed by the Court), an Order for Relief is hereby issued against the debtor.



Debtor is ordered to file within seven days after entry of this order for relief, a list containing the name and address of each
entity included on Schedule D, E/F, G, and H as prescribed by the Official Forms (Federal Rule of Bankruptcy Procedure 1007
(a)(2)).
Debtor is also ordered to file schedules, statement and Statement About Your Social Security Numbers (Official Form B121)
referred to in Federal Rule of Bankruptcy Procedure 1007(a),(c) and (f) within 14 days after entry of this Order For Relief.



                                                                              For The Court,
Dated: June 16, 2020                                                          Kathleen J. Campbell
                                                                              Clerk of Court




(Form ofriíorlf7,orlf11,iors) VANí93 Rev. 12/2015                                                                         55 / SF




                                                                                               EXHIBIT "18", PAGE 524
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              258 544
                                                                  of544
                                                                      ofof725
                                                                     439   725 ID #:749
                                                                           Page




                  EXHIBIT "19"
                               Case:
                                 Case:20-1153,
                                       20-1153,Document:
                      Case 2:20-cv-06183-DOC    Document:14-8,
                                               Document   7, Filed:
                                                         10-1  Filed:
                                                               Filed07/09/2020
                                                                      07/09/2020
                                                                     07/10/20     Page
                                                                               Page Page
                                                                                    259 545
                                                                                        of545
                                                                                            ofof725
                                                                                           439   725 ID #:750
                                                                                                 Page

                                                                 Case 2:20-bk-13530-BR            Doc 72 Filed 06/23/20 Entered 06/23/20 20:04:47             Desc
                                                                                                   Main Document    Page 1 of 2


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC
                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT
                                                                  9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                         LOS ANGELES DIVISION
                                                                 11 In re                                                   Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                            Chapter 7
                                                                    LLC,
                                                                 13                                                         STATEMENT RE CREDITOR LIST
                                                                                    Putative Debtor.
                                                                 14

                                                                 15

                                                                 16 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 17               Jadelle Jewelry and Diamonds, LLC, the debtor (the "Debtor"), is unable to prepare and
                                                                 18 file the list required by Federal Rule of Bankruptcy Procedure 1007(a)(2) because the individual

                                                                 19 who has access to the information to prepare, and who would prepare, sign, and verify, such list

                                                                 20 has been advised by counsel to decline to answer based on the Fifth Amendment privilege against

                                                                 21 self-incrimination. The Debtor has, via counsel, advised counsel for Sam Leslie, the chapter 7

                                                                 22 trustee, that it would be filing this statement.

                                                                 23
                                                                      DATED: June 23, 2020                         SMILEY WANG-EKVALL, LLP
                                                                 24

                                                                 25
                                                                                                                   By:          /s/ Robert S. Marticello
                                                                 26                                                      ROBERT S. MARTICELLO
                                                                                                                         Attorneys for Jadelle Jewelry and Diamonds,
                                                                 27
                                                                                                                         LLC.
                                                                 28

                                                                      2822846.1


                                                                                                                                                EXHIBIT "19", PAGE 525
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                           Document   7, Filed:
                                     10-1  Filed:
                                           Filed07/09/2020
                                                  07/09/2020
                                                 07/10/20     Page
                                                           Page Page
                                                                260 546
                                                                    of546
                                                                        ofof725
                                                                       439   725 ID #:751
                                                                             Page
          Case 2:20-bk-13530-BR                    Doc 72 Filed 06/23/20 Entered 06/23/20 20:04:47                                     Desc
                                                    Main Document    Page 2 of 2



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Statement re Creditor List will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/23/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    x   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x   Sam S Leslie (TR) sleslie@trusteeleslie.com, sleslie@iq7technology.com;trustee@trusteeleslie.com
    x   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    x   Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    x   Neal Salisian ECF@salisianlee.com
    x   Michael Simon msimon@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/23/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                   EXHIBIT "19", PAGE 526
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              261 547
                                                                  of547
                                                                      ofof725
                                                                     439   725 ID #:752
                                                                           Page




                  EXHIBIT "20"
                          Case:
                            Case:20-1153,
                                  20-1153,Document:
                 Case 2:20-cv-06183-DOC    Document:14-8,
                                          Document   7, Filed:
                                                    10-1  Filed:
                                                          Filed07/09/2020
                                                                 07/09/2020
                                                                07/10/20     Page
                                                                          Page Page
                                                                               262 548
                                                                                   of548
                                                                                       ofof725
                                                                                      439   725 ID #:753
                                                                                            Page

                                                                 Case 2:20-bk-13530-BR            Doc 85 Filed 06/30/20 Entered 06/30/20 18:19:09             Desc
                                                                                                   Main Document    Page 1 of 3


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC
                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT
                                                                  9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                         LOS ANGELES DIVISION
                                                                 11 In re                                                   Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                            Chapter 7
                                                                    LLC,
                                                                 13                                                         STATEMENT RE SCHEDULES AND
                                                                                    Putative Debtor.                        STATEMENT OF FINANCIAL AFFAIRS
                                                                 14

                                                                 15

                                                                 16 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 17               Jadelle Jewelry and Diamonds, LLC, the debtor (the "Debtor"), is unable to prepare and
                                                                 18 file the schedules and statement of financial affairs required by Federal Rule of Bankruptcy

                                                                 19 Procedure 1007(b)(1) because the individual who has access to the information to prepare, and

                                                                 20 who would prepare, sign, and verify, such schedules and statement has been advised by counsel

                                                                 21 (Cohen Williams LLP) to decline to answer based on the Fifth Amendment privilege against self-

                                                                 22 incrimination. However, below is certain information required by the Schedule A/B and/or the

                                                                 23 Statement of Financial Affairs that is publically available:

                                                                 24 ///

                                                                 25 ///

                                                                 26 ///

                                                                 27

                                                                 28

                                                                      2822846.1                                                                                STATEMENT


                                                                                                                                               EXHIBIT "20", PAGE 527
                    Case:
                      Case:20-1153,
                            20-1153,Document:
           Case 2:20-cv-06183-DOC    Document:14-8,
                                    Document   7, Filed:
                                              10-1  Filed:
                                                    Filed07/09/2020
                                                           07/09/2020
                                                          07/10/20     Page
                                                                    Page Page
                                                                         263 549
                                                                             of549
                                                                                 ofof725
                                                                                439   725 ID #:754
                                                                                      Page

                                                                 Case 2:20-bk-13530-BR           Doc 85 Filed 06/30/20 Entered 06/30/20 18:19:09                  Desc
                                                                                                  Main Document    Page 2 of 3


                                                                                  Schedule A/B, Part 1 Checking, savings, money market, or financial brokerage
                                                                  1               accounts; Statement of Financial Affairs Part 10: Financial Accounts, Safe Deposit
                                                                                  Boxes, Storage Units
                                                                  2
                                                                       Name of Institution                   Last 4 digits of account        Type of Account
                                                                  3                                          number
                                                                  4    Wells Fargo                           1313                            Checking
                                                                  5

                                                                  6               Statement of Financial Affairs, Part 3: Legal Actions or Assignments
                                                                  7    Case Title and              Nature of Case                Court of Agency's Name            Status of
                                                                       Number                                                    and Address                       Case
                                                                  8    Victor Franco Noval         Civil lawsuit.                Superior Court of the State of    Pending.
                                                                       v. Jona Rechnitz, et                                      California for the County of
                                                                  9    al., Case No.                                             Los Angeles – West District
                                                                       20SMCV00216
                                                                 10
                                                                       Khaled J. Al-Sabah, et      Civil lawsuit. A motion       Superior Court of the State of    Pending.
                                                                 11    al. v. Victorino Noval,     for leave to file an          California In and for the
                                                                       et al., Case No.            amended complaint             County of Los Angeles –
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                       19STCV42446                 adding the Debtor was         Central District
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                                   filed prior to the entry of
                                                                 13                                the order for relief.
                                                                       Israel Sam                                                Superior Court of the State of
                                                                 14    Gorodistian v. Jadelle, Civil lawsuit.                    California for the County of   Pending.
                                                                       et al., Case No.                                          Los Angeles – Central District
                                                                 15    20STCV07425
                                                                 16

                                                                 17

                                                                 18
                                                                      DATED: June 30, 2020                          SMILEY WANG-EKVALL, LLP
                                                                 19

                                                                 20
                                                                                                                    By:          /s/ Robert S. Marticello
                                                                 21                                                       ROBERT S. MARTICELLO
                                                                                                                          Attorneys for Jadelle Jewelry and Diamonds,
                                                                 22
                                                                                                                          LLC.
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2822846.1                                             2                                      STATEMENT


                                                                                                                                                EXHIBIT "20", PAGE 528
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                           Document   7, Filed:
                                     10-1  Filed:
                                           Filed07/09/2020
                                                  07/09/2020
                                                 07/10/20     Page
                                                           Page Page
                                                                264 550
                                                                    of550
                                                                        ofof725
                                                                       439   725 ID #:755
                                                                             Page
          Case 2:20-bk-13530-BR                    Doc 85 Filed 06/30/20 Entered 06/30/20 18:19:09                                     Desc
                                                    Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Statement re Schedules and Statement of
Financial Affairs will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/30/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    x   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x   Sam S Leslie (TR) sleslie@trusteeleslie.com, sleslie@iq7technology.com;trustee@trusteeleslie.com
    x   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    x   Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    x   Neal Salisian ECF@salisianlee.com
    x   Michael Simon msimon@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/30/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                   EXHIBIT "20", PAGE 529
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              265 551
                                                                  of551
                                                                      ofof725
                                                                     439   725 ID #:756
                                                                           Page




                  EXHIBIT "21"
          Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:10-1
                         Document  14-8,
                                    7, Filed:
                                         Filed:07/09/2020
                                         Filed  07/09/2020
                                                07/10/20     Page
                                                          Page Page
                                                               266 552
                                                                   of552
                                                                       ofof725
                                                                      439   725
                                                                            Page ID #:757




                                                                 EXHIBIT "21", PAGE 530
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              267 553
                                                                  of553
                                                                      ofof725
                                                                     439   725 ID #:758
                                                                           Page




                                                                EXHIBIT "21", PAGE 531
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              268 554
                                                                  of554
                                                                      ofof725
                                                                     439   725 ID #:759
                                                                           Page




                                                                EXHIBIT "21", PAGE 532
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              269 555
                                                                  of555
                                                                      ofof725
                                                                     439   725 ID #:760
                                                                           Page




                                                                EXHIBIT "21", PAGE 533
          Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                                07/10/20    Page
                                                         Page Page
                                                              270 556
                                                                  of556
                                                                      ofof725
                                                                     439   725 ID #:761
                                                                           Page




                                                                EXHIBIT "21", PAGE 534
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                                07/10/20    Page
                                                         Page Page
                                                              271 557
                                                                  of557
                                                                      ofof725
                                                                     439   725 ID #:762
                                                                           Page




                                                                EXHIBIT "21", PAGE 535
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              272 558
                                                                  of558
                                                                      ofof725
                                                                     439   725 ID #:763
                                                                           Page




                  EXHIBIT "22"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              273 559
                                                                  of559
                                                                      ofof725
                                                                     439   725 ID #:764
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 75 Filed 06/30/20 Entered 06/30/20 10:47:22   Desc
                               Main Document    Page 1 of 7




                                                                   EXHIBIT "22", PAGE 536
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              274 560
                                                                  of560
                                                                      ofof725
                                                                     439   725 ID #:765
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 75 Filed 06/30/20 Entered 06/30/20 10:47:22   Desc
                               Main Document    Page 2 of 7




                                                                   EXHIBIT "22", PAGE 537
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              275 561
                                                                  of561
                                                                      ofof725
                                                                     439   725 ID #:766
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 75 Filed 06/30/20 Entered 06/30/20 10:47:22   Desc
                               Main Document    Page 3 of 7




                                                                   EXHIBIT "22", PAGE 538
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              276 562
                                                                  of562
                                                                      ofof725
                                                                     439   725 ID #:767
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 75 Filed 06/30/20 Entered 06/30/20 10:47:22   Desc
                               Main Document    Page 4 of 7




                                                                   EXHIBIT "22", PAGE 539
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              277 563
                                                                  of563
                                                                      ofof725
                                                                     439   725 ID #:768
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 75 Filed 06/30/20 Entered 06/30/20 10:47:22   Desc
                               Main Document    Page 5 of 7




                                                                   EXHIBIT "22", PAGE 540
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              278 564
                                                                  of564
                                                                      ofof725
                                                                     439   725 ID #:769
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 75 Filed 06/30/20 Entered 06/30/20 10:47:22   Desc
                               Main Document    Page 6 of 7




                                                                   EXHIBIT "22", PAGE 541
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              279 565
                                                                  of565
                                                                      ofof725
                                                                     439   725 ID #:770
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 75 Filed 06/30/20 Entered 06/30/20 10:47:22   Desc
                               Main Document    Page 7 of 7




                                                                   EXHIBIT "22", PAGE 542
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              280 566
                                                                  of566
                                                                      ofof725
                                                                     439   725 ID #:771
                                                                           Page




                  EXHIBIT "23"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              281 567
                                                                  of567
                                                                      ofof725
                                                                     439   725 ID #:772
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 76 Filed 06/30/20 Entered 06/30/20 10:52:29   Desc
                               Main Document    Page 1 of 7




                                                                   EXHIBIT "23", PAGE 543
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              282 568
                                                                  of568
                                                                      ofof725
                                                                     439   725 ID #:773
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 76 Filed 06/30/20 Entered 06/30/20 10:52:29   Desc
                               Main Document    Page 2 of 7




                                                                   EXHIBIT "23", PAGE 544
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              283 569
                                                                  of569
                                                                      ofof725
                                                                     439   725 ID #:774
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 76 Filed 06/30/20 Entered 06/30/20 10:52:29   Desc
                               Main Document    Page 3 of 7




                                                                   EXHIBIT "23", PAGE 545
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              284 570
                                                                  of570
                                                                      ofof725
                                                                     439   725 ID #:775
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 76 Filed 06/30/20 Entered 06/30/20 10:52:29   Desc
                               Main Document    Page 4 of 7




                                                                   EXHIBIT "23", PAGE 546
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              285 571
                                                                  of571
                                                                      ofof725
                                                                     439   725 ID #:776
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 76 Filed 06/30/20 Entered 06/30/20 10:52:29   Desc
                               Main Document    Page 5 of 7




                                                                   EXHIBIT "23", PAGE 547
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              286 572
                                                                  of572
                                                                      ofof725
                                                                     439   725 ID #:777
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 76 Filed 06/30/20 Entered 06/30/20 10:52:29   Desc
                               Main Document    Page 6 of 7




                                                                   EXHIBIT "23", PAGE 548
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              287 573
                                                                  of573
                                                                      ofof725
                                                                     439   725 ID #:778
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 76 Filed 06/30/20 Entered 06/30/20 10:52:29   Desc
                               Main Document    Page 7 of 7




                                                                   EXHIBIT "23", PAGE 549
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              288 574
                                                                  of574
                                                                      ofof725
                                                                     439   725 ID #:779
                                                                           Page




                  EXHIBIT "24"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              289 575
                                                                  of575
                                                                      ofof725
                                                                     439   725 ID #:780
                                                                           Page

       Case 2:20-bk-13530-BR              Doc 84 Filed 06/30/20 Entered 06/30/20 14:37:09                  Desc
                                           Main Document Page 1 of 1



   1
   2
                                                                              FILED & ENTERED
   3
   4                                                                                 JUN 30 2020
   5
                                                                               CLERK U.S. BANKRUPTCY COURT

   6                                  UNITED STATES BANKRUPTCY COURT
                                                                   Central District of California
                                                                               BY fortier   DEPUTY CLERK


   7                                   CENTRAL DISTRICT OF CALIFORNIA

   8                                          LOS ANGELES DIVISION

   9
  10
       In re:                                               Case No.: 2:20-bk-13530-BR
  11
       JADELLE JEWELRY AND DIAMONDS,                        Chapter 7
  12   LLC,
                                                            ORDER DENYING DEBTOR’S
  13                                                        “EMERGENCY MOTION PURSUANT TO
                                                            FEDERAL RULE OF BANKRUPTCY
  14                                                        PROCEDURE 8007 FOR STAY PENDING
  15                                                        APPEAL”
                                              Debtor(s).
  16                                                        [NO HEARING REQUIRED]
  17
  18             Based on the Memorandum of Decision on the debtor’s “Emergency Motion

  19   Pursuant to Federal Rule of Bankruptcy Procedure 8007 for Stay Pending Appeal,”
  20   entered contemporaneously herewith, IT IS HEREBY ORDERED that the Emergency
  21
       Motion is DENIED.
  22
                 IT IS SO ORDERED.
  23
  24   ###

  25            Date: June 30, 2020

  26
  27
  28




                                                           -1-

                                                                                       EXHIBIT "24", PAGE 550
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              290 576
                                                                  of576
                                                                      ofof725
                                                                     439   725 ID #:781
                                                                           Page




                  EXHIBIT "25"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              291 577
                                                                  of577
                                                                      ofof725
                                                                     439   725 ID #:782
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 83 Filed 06/30/20 Entered 06/30/20 14:33:34                Desc
                                    Main Document Page 1 of 9



   1
   2
                                                                       FILED & ENTERED
   3
   4                                                                          JUN 30 2020
   5
                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
   6                                                                     BY fortier    DEPUTY CLERK

                              UNITED STATES BANKRUPTCY COURT
   7
                                CENTRAL DISTRICT OF CALIFORNIA
   8
                                       LOS ANGELES DIVISION
   9
  10
       In re:                                      Case No. 2:20-bk-13530-BR
  11
  12   Jadelle Jewelry and Diamonds, LLC,          Chapter 7

  13                                               MEMORANDUM OF DECISION ON
                                                   DEBTOR’S “EMERGENCY MOTION
  14                                               PURSUANT TO FEDERAL RULE OF
                                        Debtor(s).
                                                   BANKRUPTCY PROCEDURE 8007 FOR
  15                                               STAY PENDING APPEAL”
  16
                                                   [NO HEARING REQUIRED]
  17
  18
  19            This matter is before the Court on the “Emergency Motion Pursuant To Federal

  20   Rule Of Bankruptcy Procedure 8007 For Stay Pending Appeal” (“Motion for Stay”) [Docket
  21   No. 62], filed by the debtor on June 19, 2020. The Motion for Stay seeks a stay pending
  22
       appeal of the Court’s recent denial of the debtor’s motion to dismiss and the Court’s entry
  23
       of an Order for Relief in this chapter 7 case.
  24
  25            The Court has considered the Motion for Stay and attached Memorandum of

  26   Point and Authorities, together with the Declaration of Robert S. Marticello [docket no.
  27
       63], Declaration of Michael V. Schafler and the three declarations of Reuven L. Cohen
  28
       attached thereto as Exhibits A-C [docket no. 64], the Index of Exhibits [docket no. 65],




                                                   -1-

                                                                               EXHIBIT "25", PAGE 551
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              292 578
                                                                  of578
                                                                      ofof725
                                                                     439   725 ID #:783
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 83 Filed 06/30/20 Entered 06/30/20 14:33:34             Desc
                                    Main Document Page 2 of 9



   1   and the Request for Judicial Notice [docket no. 66], all filed separately by the debtor in
   2   support of the Motion for Stay.
   3
              In addition, the Court has considered the “Petitioning Creditors’ Preliminary
   4
       Opposition to Emergency Motion Pursuant to Federal Rule of Bankruptcy Procedure
   5
   6   8007 for Stay Pending Appeal” (“Preliminary Opposition”) and attached Declaration of

   7   Ronald Richards in support thereof [docket no. 71], filed on June 22, 2020. The
   8
       Preliminary Opposition argues, inter alia, that the debtor lacks standing to prosecute an
   9
       appeal because it filed the Motion for Stay without the express authorization of the
  10
       newly appointed chapter 7 trustee in this case.
  11
  12          The Court has also considered the “Statement Re Creditor List” (“Statement”)

  13   [Docket No. 72] filed by the debtor on June 23, 2020, which states simply that the debtor
  14
       is unable to prepare and file the list of creditors because the individual who has access
  15
       to the information to prepare, and who would prepare, sign and verify, such list has been
  16
  17   advised by counsel to decline to answer based on the Fifth Amendment privilege against

  18   self-incrimination.
  19          Finally, the Court has considered the “Supplement To Creditors’ Preliminary
  20
       Opposition To Emergency Motion Pursuant To Federal Rule Of Bankruptcy Procedure
  21
       8007 For Stay Pending Appeal” (“Supplement”) [Docket No. 73], filed by the petitioning
  22
  23   creditors on June 24, 2020.

  24          The Court has carefully reviewed and analyzed of all of the above pleadings as
  25   well as the entire prior record regarding this case. The Court has also taken into
  26
       consideration the fact that the prior record is replete with assertions regarding the debtor’s
  27
       alleged dissipation of its assets and the alleged disappearance of millions of dollars’ worth
  28




                                                    -2-

                                                                                EXHIBIT "25", PAGE 552
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              293 579
                                                                  of579
                                                                      ofof725
                                                                     439   725 ID #:784
                                                                           Page

       Case 2:20-bk-13530-BR        Doc 83 Filed 06/30/20 Entered 06/30/20 14:33:34            Desc
                                     Main Document Page 3 of 9



   1   of jewelry under its control. The Court has concluded that the debtor has shown no good
   2   cause for the requested relief and, consequently, the Court will deny the Motion for Stay.
   3
       I.     BACKGROUND
   4
              In order to place it in its appropriate context, the Court provides the following
   5
   6   history of events leading up to the filing of the Motion for Stay:

   7          The Court held a hearing on June 9, 2020 on two motions: the “Putative Debtor’s
   8
       Motion to Dismiss Involuntary Petition and Request for Attorney’s Fees, Costs and
   9
       Damages” (“Motion to Dismiss”) [docket no. 8], and the “Petitioning Creditors’ Notice of
  10
       Motion and Motion for Appointment of Interim Chapter 7 Trustee” [docket no. 12], filed
  11
  12   by petitioning creditors Victor Franco Noval, Peter Marco, LLC and First International

  13   Diamond, Inc.
  14
              The next day, on June 10, 2020, the Court entered its “Order: (1) Directing
  15
       Rachel Rechnitz and Jona Rechnitz to File Joint Declaration Under Penalty of Perjury;
  16
  17   (2) Setting Date By Which Creditors May Contact Creditors Identified in Joint

  18   Declaration and Conduct Certain Discovery; (3) Setting Date for Hearing on Status
  19   Conference; and (4) Setting Date for Filing of Joint Status Report Prior to Status
  20
       Conference” (“June 10, 2020 Order”) [docket no. 39].
  21
              The June 10, 2020 Order, inter alia, directed Rachel and Jona Rechnitz (the
  22
  23   “Rechnitzs”) to file a declaration jointly under penalty of perjury by June 16, 2020,

  24   identifying each and every one of the debtor’s creditors as of the petition date. The
  25   Order also stated, inter alia, that the Court would deny the debtor’s Motion to Dismiss
  26
       and immediately direct the entry of an Order for Relief if the Rechnitzs failed to timely
  27
       file the requisite declaration.
  28




                                                    -3-

                                                                                EXHIBIT "25", PAGE 553
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              294 580
                                                                  of580
                                                                      ofof725
                                                                     439   725 ID #:785
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 83 Filed 06/30/20 Entered 06/30/20 14:33:34             Desc
                                    Main Document Page 4 of 9



   1          The Rechnitzs failed to file the declaration, timely or at all. Instead, the debtor
   2   filed the “Putative Debtor’s Emergency Motion for (1) Reconsideration of the Court’s
   3
       Order, or (2) Alternatively, a Stay of the Bankruptcy Case” (“Reconsideration Motion”)
   4
       [docket no. 44] late on the afternoon of June 15, 2020, the day prior to the deadline for
   5
   6   filing the declaration. The Court denied the Reconsideration Motion by entry of its

   7   “Order Denying ‘Putative Debtor’s Emergency Motion for (1) Reconsideration of the
   8
       Court’s Order, or (2) Alternatively, a Stay of the Bankruptcy Case” [docket no. 53] on
   9
       June 16, 2020.
  10
              Also on June 16, 2020, the Court entered its “Order Directing Clerk of Court to
  11
  12   Immediately Enter an Order for Relief Under Chapter 7, and Requiring the Debtor to File

  13   All Schedules and Related Documentation for a Chapter 7 Case Within Fourteen Days
  14
       of the Entry of This Order” [docket no. 54]. The Clerk of Court entered the “Order for
  15
       Relief and Order to File Schedules, Statements and List(s)” (“Order for Relief”) [docket
  16
  17   no. 55] on the same day.

  18          Two days later, on June 18, 2020, the Office of the United States Trustee filed a
  19   “Notice of Appointment of Trustee and Fixing of Bond; Acceptance of Appointment as
  20
       Interim Trustee” [docket no. 56], which named Sam S. Leslie, Esq. as the chapter 7
  21
       trustee in this case.
  22
  23          As noted above, the Motion for Stay seeks a stay pending appeal of the Court’s

  24   denial of the debtor’s Motion to Dismiss, which the June 10, 2020 Order specifically
  25   stated would be denied if the Rechnitzs failed to file their joint declaration in compliance
  26
       with the Court’s June 10, 2020 Order, as well as a stay of the Order for Relief entered
  27
       on June 16, 2020.
  28




                                                    -4-

                                                                                EXHIBIT "25", PAGE 554
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              295 581
                                                                  of581
                                                                      ofof725
                                                                     439   725 ID #:786
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 83 Filed 06/30/20 Entered 06/30/20 14:33:34             Desc
                                    Main Document Page 5 of 9



   1
   2   II.    DISCUSSION
   3
              A.     Debtor’s Lack of Standing To File Motion for Stay
   4
              The petitioning creditors’ Preliminary Opposition asserts that once the Order for
   5
   6   Relief was entered and the chapter 7 trustee appointed, the debtor and its principals (the

   7   Rechnitzs) were divested of any authority to act on the debtor’s behalf, as only the chapter
   8
       7 trustee, and not the debtor’s prior management, had the authority to act for the debtor.
   9
       The Court agrees.
  10
              The Office of the United States Trustee appointed Sam S. Leslie as chapter 7
  11
  12   trustee on June 18, 2020. Mr. Leslie is now the manager of the debtor and his

  13   appointment has ousted the debtor and the Rechnitzs from their management role. See
  14
       C.W. Mining Co. v. Aquila, Inc. (In re C.W. Mining Co.), 636 F.3d 1257 (10th Cir. 2011)
  15
       and Commodity Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 352–53 (1985).
  16
  17   In an email attached as Exhibit A to the Preliminary Opposition, the trustee expressly

  18   stated that he did not authorize the debtor to file the Motion for Stay. Consequently, the
  19   debtor lacked standing to have done so.
  20
              B.     Debtor’s Counsel’s Conflict of Interest and Efforts to Obstruct The Trustee
  21
              In addition, it is clear to the Court that the attorneys for the debtor have a conflict
  22
  23   of interest in this case. The attorneys have been representing the interests of the

  24   Rechnitzs throughout these proceedings and in underlying state court lawsuits, rather
  25   than the interests of the debtor or the bankruptcy estate. The Court believes that the
  26
       debtor’s attorneys are not seeking to determine the truth about what has happened to the
  27
       assets of the debtor, but instead are only interested in protecting the rights of the
  28




                                                    -5-

                                                                                EXHIBIT "25", PAGE 555
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              296 582
                                                                  of582
                                                                      ofof725
                                                                     439   725 ID #:787
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 83 Filed 06/30/20 Entered 06/30/20 14:33:34             Desc
                                    Main Document Page 6 of 9



   1   Rechnitzs, who are non-debtors.
   2          On the other hand, the Court believes that the chapter 7 trustee is in fact seeking
   3
       the truth about the debtor’s assets, and that the Motion for Stay is an attempt by the
   4
       debtor, and ultimately by the Rechnitzs, to obstruct the trustee in the exercise of his
   5
   6   statutory duties. Those duties include, but are not limited to, marshalling the property of

   7   the estate and obtaining any recorded information relating to property of the estate, which
   8
       he has already begun to do in the exercise of his authority as trustee in this case. Such a
   9
       conflict of interest, and efforts to obstruct the trustee’s exercise of his statutory duties,
  10
       merits denial of the Motion for Stay.
  11
  12          C.     Debtor’s Bad Faith Alllegations in Motion for Stay

  13          Additional reasons for denying the requested stay exist in this case, which are not
  14
       limited to the debtor’s lack of standing, its counsel’s conflict of interest, and its
  15
       obstructionist conduct. For example, the debtor repeatedly asserts that the petitioning
  16
  17   creditors filed the involuntary petition in bad faith and, in repeatedly doing so, impugns

  18   the petitioning creditors’ legitimacy. The Court has made no such finding of bad faith in
  19   this case, and the debtor’s assertions to the contrary are not supported by the record.
  20
              On the other hand, the record clearly reflects that the petitioning creditors are owed
  21
       millions of dollars, and that they have every right to expect that the trustee will be able to
  22
  23   perform his duties to determine what happened to the debtor’s assets and records in order

  24   for their claims to be paid in this chapter 7 case. The debtor’s continued bad faith
  25   allegations lack merit, given the absence of any such finding by this Court.
  26
              D.     Debtor’s Lack of Admissible Evidence to Support Motion for Stay
  27
              The debtor also claims that it will be “irreparably” harmed if a stay is not
  28




                                                    -6-

                                                                                EXHIBIT "25", PAGE 556
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              297 583
                                                                  of583
                                                                      ofof725
                                                                     439   725 ID #:788
                                                                           Page

       Case 2:20-bk-13530-BR        Doc 83 Filed 06/30/20 Entered 06/30/20 14:33:34               Desc
                                     Main Document Page 7 of 9



   1   immediately imposed. The debtor offers much rhetorical argument but no admissible
   2   evidence to support such a claim. By way of example, it offers no admissible evidence
   3
       that it is still operating or that it is paying any of its debts, disputed or undisputed, or even
   4
       in what way it is being or may be harmed.
   5
   6          The Motion for Stay also describes at length the facts surrounding a pending

   7   criminal investigation of the debtor’s principals and the fact that they have allegedly
   8
       claimed their Fifth Amendment privilege against self-incrimination in that investigation as
   9
       well as in in this case, as discussed below. Under such circumstances, it is highly unlikely
  10
       that persons or entities employed in the jewelry business, or potential customers, are
  11
  12   continuing to do doing business with the debtor at this point. The debtor’s failure to provide

  13   supporting admissible evidence of harm similarly merits denial of the Motion for Stay.
  14
              E.     The Rechnitzs’ Invocation of the Fifth Amendment Privilege
  15
              It is well-established that only individuals have a Fifth Amendment privilege against
  16
  17   self-incrimination. It is also well-settled that an individual cannot rely on the privilege to

  18   avoid producing the records of an entity such as the debtor, which are in the individual’s
  19   possession in a representative capacity, even if the records might incriminate the
  20
       individual personally. Bellis v. United States, 417 U.S. 85 (1974); Butcher v. Bailey, 753
  21
       F.2d 465, 469 (6th Cir. 1984), cert. denied, 473 U.S. 925, 106 S. Ct. 17, 87 L.Ed. 2d 696
  22
  23   (1985).

  24          Nevertheless, the Motion for Stay relies on the alleged claim of the Fifth
  25   Amendment privilege by the debtor’s principals to justify the debtor’s failure to provide the
  26
       complete list of its creditors, in violation of this Court’s June 10, 2020 Order. As noted
  27
       above, the “Statement Re Creditors List” filed by the debtor on June 23, 2020 states:
  28




                                                      -7-

                                                                                  EXHIBIT "25", PAGE 557
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              298 584
                                                                  of584
                                                                      ofof725
                                                                     439   725 ID #:789
                                                                           Page

       Case 2:20-bk-13530-BR        Doc 83 Filed 06/30/20 Entered 06/30/20 14:33:34              Desc
                                     Main Document Page 8 of 9



   1                 Jadelle Jewelry and Diamonds, LLC, the debtor (the ‘Debtor’)
                     is unable to prepare and file the list required by Federal Rule
   2                 of Bankruptcy Procedure 1007(a)(2) because the individual
   3                 who has access to the information to prepare, and who would
                     prepare, sign and verify, such list has been advised by
   4                 counsel to decline to answer based on the Fifth Amendment
                     privilege against self-incrimination. The Debtor has, via
   5                 counsel, advised counsel for Sam Leslie, the chapter 7
   6                 trustee, that it would be filing this statement.

   7   Statement Re Creditors List [docket no. 72].
   8
              The filing of this Statement is a continuation of the debtor’s pattern of stonewalling
   9
       in order to resist any and all efforts to provide vital information regarding its creditors. In
  10
       its continued efforts to obscure the facts, the debtor relies on an alleged unidentified
  11
  12   individual’s claim of the privilege. The debtor has claimed throughout its pleadings in this

  13   case that the Rechnitzs have and will continue to exercise their individual Fifth
  14
       Amendment privilege. However, no such blanket privilege is permissible. The Rechnitzs
  15
       must appear for questioning, when properly ordered by this Court to do so, and assert
  16
  17   their claims of privilege to each question, if they believe doing so to be necessary. It will

  18   then be this Court’s role to rule on any such privilege claim.
  19   III.   CONCLUSION
  20
              The trustee and the creditors of this case do not have the luxury to wait for the
  21
       criminal proceedings against the Rechnitzs to conclude while the debtor files an appeal
  22
  23   of this Court’s orders. Time is not on the side of the trustee or the debtor’s creditors. The

  24   record is clear that the petitioning creditors have millions of dollars of legitimate claims;
  25   given the debtor’s failure to disclose its information regarding all of its creditors, the total
  26
       amount of the petitioning creditors’ claims may in fact be much larger.
  27
              It is crucial for the trustee complete to his efforts to determine the existence, nature,
  28




                                                     -8-

                                                                                  EXHIBIT "25", PAGE 558
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              299 585
                                                                  of585
                                                                      ofof725
                                                                     439   725 ID #:790
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 83 Filed 06/30/20 Entered 06/30/20 14:33:34             Desc
                                    Main Document Page 9 of 9



   1   amount and current location of the debtor’s assets so that he may marshal them and, if
   2   necessary, institute litigation to recover them. It appears that the assets may have been
   3
       dissipated by the Rechnitzs and that there may be millions of dollars in missing jewelry,
   4
       which the Court considers to be in dire need of investigation by the chapter 7 trustee. The
   5
   6   trustee has the right to question the Rechnitzs, who are non-debtors, about all aspects of

   7   the debtor’s business.
   8
              Additionally, it will be up to the Court to decide whether or not the Rechnitzs’ claims
   9
       of their individual Fifth Amendment privilege against self-incrimination are valid privilege
  10
       claims. Even assuming, arguendo, that the Court finds the claims are valid, the trustee
  11
  12   nevertheless has the right to turnover of the debtor’s records, to which there can be no

  13   valid Fifth Amendment claim. It is imperative that the trustee continue his efforts on behalf
  14
       of the estate to determine what has happened to the debtor’s assets.
  15
              Accordingly, no good cause having been shown, the Motion for Stay will be denied.
  16
  17   The Court will contemporaneously enter a separate order denying the Motion.

  18          IT IS SO ORDERED.
  19
  20
  21
  22
  23
  24
  25        Date: June 30, 2020

  26
  27
  28




                                                    -9-

                                                                                EXHIBIT "25", PAGE 559
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              300 586
                                                                  of586
                                                                      ofof725
                                                                     439   725 ID #:791
                                                                           Page




                  EXHIBIT "26"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              301 587
                                                                  of587
                                                                      ofof725
                                                                     439   725 ID #:792
                                                                           Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                             Page 1 of 265



                                                                                    CLOSED, HistCase


                                     U.S. Bankruptcy Court
                            Central District of California (Los Angeles)
                            Bankruptcy Petition #: 2:00-bk-38197-VZ
                                                                                Date filed:   10/06/2000
   Assigned to: Vincent P. Zurzolo                                       Date terminated:     05/01/2019
   Chapter 7                                                  Deadline for filing claims:     08/05/2002
   Involuntary                                          Deadline for filing claims (govt.):   04/03/2001
   Asset



   Debtor disposition: Discharge Not Applicable

   Debtor                                         represented by Evan C Borges
   Focus Media Inc                                               Greenberg Gross LLP
   2401 Colorado Avenue                                          650 Town Center Drive, Suite 1700
   Santa Monica, CA 90404                                        Costa Mesa, CA 92626
   LOS ANGELES-CA                                                949-383-2800
   Tax ID / EIN: XX-XXXXXXX                                      Fax : 949-383-2801
                                                                 Email: eborges@ggtriallaw.com

                                                                 Matthew Grimshaw
                                                                 Blakeley & Blakeley LLP
                                                                 2 Park Plaza Ste 400
                                                                 Irvine, CA 92614
                                                                 949-260-0618
                                                                 Fax : 949-260-0613
                                                                 Email: mgrimshaw@marshackhays.com
                                                                 TERMINATED: 07/22/2010

                                                                 Geoffrey C Mousseau
                                                                 1421 Valverde Pl Ste B
                                                                 Glendale, CA 91208
                                                                 818-248-0393

   Trustee                                        represented by Peter C Anderson
   John P Pringle (TR)                                           6055 E. Washington Blvd. Suite 608
   Roquemore, Pringle & Moore, Inc.                              Los Angeles, CA
   6055 East Washington Blvd., Suite 500                         TERMINATED: 06/06/2006
   Los Angeles, CA 90040
   (323) 724-3117                                                Wesley H Avery
                                                                 Law Offices of Wesley H. Avery, APC
                                                                 758 E. Colorado Avenue # 210
                                                                 Pasadena, CA 91101
                                                                 626-395-7576




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?276602016521402-L_1_0-1                        7/8/2020
                                                                                 EXHIBIT "26", PAGE 560
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              302 588
                                                                  of588
                                                                      ofof725
                                                                     439   725 ID #:793
                                                                           Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                            Page 2 of 265



                                                                 Fax : 661-430-5467
                                                                 Email: wes@averytrustee.com

                                                                 Lynda T Bui
                                                                 Shulman Bastian Friedman & Bui LLP
                                                                 100 Spectrum Ctr Dr Ste 600
                                                                 Irvine, CA 92618
                                                                 949-340-3400
                                                                 Email: lbui@shulmanbastian.com

                                                                 Toan B Chung
                                                                 Roquemore Pringle & Moore
                                                                 6055 E Washington Blvd Ste 500
                                                                 Los Angeles, CA 90040
                                                                 323-724-3117
                                                                 Fax : 323-724-5410
                                                                 Email: tbchung@rpmlaw.com

                                                                 Leonard M Shulman
                                                                 Shulman Bastian Friedman & Bui LLP
                                                                 100 Spectrum Ctr Dr Ste 600
                                                                 Irvine, CA 92618
                                                                 949-340-3400
                                                                 Fax : 949-340-3000
                                                                 Email: lshulman@shulmanbastian.com

                                                                 Howard Steinberg
                                                                 1800 Ave Of The Stars Ste 900
                                                                 Los Angeles, CA 90067-4276
                                                                 310-284-7467
                                                                 Fax : 310-556-5391
                                                                 Email: hsteinberg@irell.com

   U.S. Trustee                                 represented by David A Ortiz
   United States Trustee (LA)                                  Office of the United States Trustee
   915 Wilshire Blvd, Suite 1850                               402 W Broadway Ste 600
   Los Angeles, CA 90017                                       San Diego, CA 92101
   (213) 894-6811                                              619-557-5013
                                                               Fax : 619-557-5339
                                                               Email: david.a.ortiz@usdoj.gov


      Filing Date                  #                                    Docket Text

     05/01/2019                1757                 Bankruptcy Case Closed - CHAPTER 7 ASSET.
                                                    Pursuant to the Trustee's Final Account and
                                                    Distribution Report Certification that the Estate has
                                                    been Fully Administered and Application to be
                                                    Discharged, it is ordered that the above case be




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?276602016521402-L_1_0-1                        7/8/2020
                                                                                  EXHIBIT "26", PAGE 561
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              303 589
                                                                  of589
                                                                      ofof725
                                                                     439   725 ID #:794
                                                                           Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                      Page 135 of 265



                                          Number: 820 Additional attachment(s) added on 2/12/2015
                                          (Banderas (Barrera), Cynthia). (Entered: 11/16/2001)

                               874        Designation of record on appeal by appellant Geoffrey C.
                               (78 pgs)   Mousseau RE: Item# 848 [BP] Original NIBS Entry
                                          Number: 819 Additional attachment(s) added on 2/12/2015
     11/15/2001                           (Banderas (Barrera), Cynthia). (Entered: 11/16/2001)

                               871        Transcript filed for hearing on 10-2-01 RE: Item# 765 [NV]
                               (1 pg)     Original NIBS Entry Number: 816 Additional attachment(s)
                                          added on 2/12/2015 (Banderas (Barrera), Cynthia). (Entered:
     11/15/2001                           11/15/2001)

                               870        Transcript filed for hearing on 9-26-01 RE: Item# 795 [NV]
                               (1 pg)     Original NIBS Entry Number: 815 Additional attachment(s)
                                          added on 2/12/2015 (Banderas (Barrera), Cynthia). (Entered:
     11/15/2001                           11/15/2001)

                               869        Transcript filed for hearing on 9-19-01 [could not find
                               (1 pg)     docket to relate] [NV] Original NIBS Entry Number: 814
                                          Additional attachment(s) added on 2/12/2015 (Banderas
     11/15/2001                           (Barrera), Cynthia). (Entered: 11/15/2001)

                               868        Transcript filed for hearing on 9-18-01 RE: Item# 704 [NV]
                               (1 pg)     Original NIBS Entry Number: 813 Additional attachment(s)
                                          added on 2/12/2015 (Banderas (Barrera), Cynthia). (Entered:
     11/15/2001                           11/15/2001)

                               886        Appeal transferred notice from BAP to USDC on 11-14-01
                               (1 pg)     BAP No. CC-01-1550 RE: Item# 848 [BP] Original NIBS
                                          Entry Number: 831 Additional attachment(s) added on
                                          2/12/2015 (Banderas (Barrera), Cynthia). (Entered:
     11/14/2001                           11/26/2001)

                               873        Notice of appeal [Duplicate of 11-1-01 appeal]; filed by
                               (5 pgs)    Geoffrey C. Mousseau, appelant; Receipt No. LA-045276
                                          $105.00 RE: Item# 831[Disposed] [BP] Original NIBS
                                          Entry Number: 818 Additional attachment(s) added on
                                          2/12/2015 (Banderas (Barrera), Cynthia). (Entered:
     11/14/2001                           11/15/2001)

                               872        Statement section 329 [revised] by Mousseau & Associates
                               (7 pgs)    under protest pursuant to Court compensation; declaration of
                                          Geoffrey C. Mousseau, Esq. RE: Item# 769 [BP] Original
                                          NIBS Entry Number: 817 Additional attachment(s) added on
                                          2/12/2015 (Banderas (Barrera), Cynthia). (Entered:
     11/14/2001                           11/15/2001)




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?276602016521402-L_1_0-1                     7/8/2020
                                                                               EXHIBIT "26", PAGE 562
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              304 590
                                                                  of590
                                                                      ofof725
                                                                     439   725 ID #:795
                                                                           Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                        Page 142 of 265



                                                    on 2/12/2015 (Banderas (Barrera), Cynthia).
                                                    (Entered: 10/23/2001)

                               832                  Notice of 341a meeting [requested from BNC]
                               (2 pgs)              hearing on 11/20/2001 at 10:00 a.m. at 221 N.
                                                    Figueroa St., Ste. 105, Los Angeles, CA 90012 RE:
                                                    Item# 831[Rescheduled] [SKF] Original NIBS
                                                    Entry Number: 777 Additional attachment(s) added
                                                    on 2/12/2015 (Banderas (Barrera), Cynthia).
     10/22/2001                                     (Entered: 10/22/2001)

                               831                  ORDER for relief and order to file schedules,
                               (8 pgs; 2 docs)      statements and list[s] [requested from BNC] with
                                                    notice of entry RE: Item# 130 [SKF] Original NIBS
                                                    Entry Number: 776 Additional attachment(s) added
                                                    on 2/12/2015 (Banderas (Barrera), Cynthia).
     10/22/2001                                     (Entered: 10/22/2001)

                               829                  ORDER re: respondent's motion to compel
                               (5 pgs)              compliance with trial subpoenas, with notice of
                                                    entry RE: Item# 827 [SKF] Original NIBS Entry
     10/18/2001                                     Number: 774 (Entered: 10/18/2001)

                               830                  Proof of service of 1] subpoena in case under the
                               (4 pgs)              Bankruptcy Code on Walter Liss with the $150 fee;
                                                    2] Subpoena in a case under the Bankruptcy Code
                                                    on Robert Iger with the $150 fee; 3. Subpoena in a
                                                    case under the Bankruptcy code on Tanya L.
                                                    Menton with the $150 fee, fil ed by Joey Fernandez
                                                    [SKF] Original NIBS Entry Number: 775
                                                    Additional attachment(s) added on 2/12/2015
                                                    (Banderas (Barrera), Cynthia). (Entered:
     10/17/2001                                     10/18/2001)

                               828                  Opposition to Focus Media, Inc.,s emergency
                               (63 pgs)             motion re: subpoenas of Focus Media Inc. to Robert
                                                    Iger, Walter Liss and Tanya L. Menton; declaration
                                                    of Bruce A. Wessel; filed by Bruce A. Wessel,
                                                    attorney for petitioniong creditors, with proof of
                                                    service RE: Item# 827 [SKF] Original NIBS Entry
                                                    Number: 773 Additional attachment(s) added on
                                                    2/12/2015 (Banderas (Barrera), Cynthia). (Entered:
     10/17/2001                                     10/18/2001)

     10/17/2001                827                  Emergency motion re: Compelling witnesses to
                               (6 pgs)              appear and produce documents at trial; declaration
                                                    of Maurice Wainer; filed by Maurice Wainer,
                                                    attorney for Focus Media, with proof of service




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?276602016521402-L_1_0-1                        7/8/2020
                                                                                EXHIBIT "26", PAGE 563
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              305 591
                                                                  of591
                                                                      ofof725
                                                                     439   725 ID #:796
                                                                           Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                       Page 262 of 265



                                        Statement [alleged] by debtor of non-opposition to Sears,
                                        Roebuck and Co.'s motion for relief from the automatic stay;
                                        and opposition to motion for appointment of an interim
                                        trustee and accompanying exhibits; [being filed separately]
                                        and proof of service filed by attorneys for Focus Media Inc.,
                                        Alleged Chapter 7 Debtor RE: Item# 17 [GDG] Original
                                        NIBS Entry Number: 17 Additional attachment(s) added on
                                        2/5/2015 (Banderas (Barrera), Cynthia). (Entered:
                                        10/31/2000)

                               23       Supplemental declaration of Mitchell J. Langberg in support
                                        of motion for relief from the automatic stay and motion for
                                        appointment of interim trustee and proof of service filed by
                                        attorneys for plaintiff, Sears, Roebuck and Co. RE: Item# 17
                                        [GDG] Original NIBS Entr y Number: 16 Additional
                                        attachment(s) added on 2/5/2015 (Banderas (Barrera),
     10/27/2000                         Cynthia). (Entered: 10/31/2000)

                               22       Opposition of petitioning creditors to emergency motion of
                                        Sears, Roebuck & Company for relief from automatic stay
                                        and proof of service filed by attorneys for petitioning
                                        creditors national Broadcasting Company Inc., American
                                        Broadcasting Company Inc. and Paxon Com munications Inc.
                                        RE: Item# 17 [GDG] Original NIBS Entry Number: 15
                                        Additional attachment(s) added on 2/5/2015 (Banderas
     10/27/2000                         (Barrera), Cynthia). (Entered: 10/31/2000)

                               20       Declaration of Jeffrey K. Compton; With proof of service
                                        [DEO] Original NIBS Entry Number: 13 Additional
                                        attachment(s) added on 2/5/2015 (Banderas (Barrera),
     10/27/2000                         Cynthia). (Entered: 10/30/2000)

                               19       ORDER granting relief from stay re action in non-bankruptcy
                                        forum; With notice of entry RE: Item# 17 [BB] Original
     10/27/2000                         NIBS Entry Number: 12 (Entered: 10/27/2000)

                               18       ORDER granting/approving motion for appointment of
                                        interim trustee; With proof of service With notice of entry
                                        RE: Item# 10 [BB] Original NIBS Entry Number: 11
     10/27/2000                         (Entered: 10/27/2000)

     10/26/2000                17       Notice of motion and motion for relief from automatic stay
                                        with supporting declarations ACTION IN NON-
                                        BANKRUPTCY FORUM RE: Los Angeles Superior Court,
                                        West District SC 060780 Sears, Roebuck & Company vs
                                        Focus Media Inc. BY: Mitchell J. Langberg 310 556-5800
                                        FOR: Sears, Roebuck & Company; With proof of serivce;
                                        With declarations hearing on 10/27/2000 at 4:00 p.m. at 2 55




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?276602016521402-L_1_0-1                      7/8/2020
                                                                                EXHIBIT "26", PAGE 564
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              306 592
                                                                  of592
                                                                      ofof725
                                                                     439   725 ID #:797
                                                                           Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                      Page 263 of 265



                                        E. Temple St., Courtroom 1468, Los Angeles, CA 90012 RE:
                                        Item# 13[Disposed] [BB] Original NIBS Entry Number: 10
                                        Additional attachment(s) added on 2/5/2015 (Banderas
                                        (Barrera), Cynthia). (Entered: 10/27/2000)

                               16       Declaration of David Isenberg RE: Item# 13 [BB] Original
     10/26/2000                         NIBS Entry Number: 9C (Entered: 10/27/2000)

                               15       Declaration of Mitchell J. Langberg RE: Item# 13 [BB]
     10/26/2000                         Original NIBS Entry Number: 9B (Entered: 10/27/2000)

                               14       Memorandum of points and authorities RE: Item# 13 [BB]
     10/26/2000                         Original NIBS Entry Number: 9A (Entered: 10/27/2000)

                               13       Ex parte application ning time on motion for relief from
                                        automatic stay filed by Mitchell J. Langberg attorney for
                                        movant Sears, Roebuck and Company; With proof of service
                                        hearing on 10/27/2000 at 4:00 p.m. at 255 E. Temple St.,
                                        Courtroom 1468, Los Angeles, CA 90012 RE: It em# 10
                                        [Disposed] Original NIBS Entry Number: 9
                                        [DISPOSED] see Order Docket Item #7 Granting exparte
                                        application and hearing for 10-27-00 at 4:00 p.m. in
                                        Courtroom 1468 RE: Item# 10 [BB] Original NIBS Entry
                                        Number: 9
                                        [DISPOSED] [SKF] Original NIBS Entry Number: 9
                                        Additional attachment(s) added on 2/5/2015 (Banderas
     10/26/2000                         (Barrera), Cynthia). (Entered: 10/27/2000)

                               12       Declaration filed by Mitchell J. Langberg RE: Item# 10 [BB]
     10/26/2000                         Original NIBS Entry Number: 8B (Entered: 10/27/2000)

                               11       Memorandum of points and authorities RE: Item# 10 [BB]
     10/26/2000                         Original NIBS Entry Number: 8A (Entered: 10/27/2000)

                               10       Motion by movant Sears, Roebuck and Company for
                                        appointment of an interim trustee under 11 U.S.C. 303[g];
                                        Filed by Mitchell J. Langberg attorney for movant; With
                                        proof of service hearing on 10/27/2000 at 4:00 p.m. at 255 E.
                                        Temple St., Courtroom 1468, Los Ang eles, CA 90012 RE:
                                        Item# 9[Disposed] [BB] Original NIBS Entry Number: 8
                                        Additional attachment(s) added on 2/5/2015 (Banderas
     10/26/2000                         (Barrera), Cynthia). (Entered: 10/27/2000)

                               9        ORDER shortening time GRANTED; Hearing 10-27-00 at
                                        4:00 p.m. in Courtroom 1468, 255 E. Temple Street, Los
                                        Angeles, CA 90012 RE: Item# 6 [BB] Original NIBS Entry
     10/26/2000                         Number: 7 (Entered: 10/27/2000)




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?276602016521402-L_1_0-1                     7/8/2020
                                                                               EXHIBIT "26", PAGE 565
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              307 593
                                                                  of593
                                                                      ofof725
                                                                     439   725 ID #:798
                                                                           Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                           Page 264 of 265



     10/26/2000                 8          Declaration of Mitchell J. Langberg RE: Item# 6 [BB]
                                           Original NIBS Entry Number: 6B (Entered: 10/27/2000)

                                7          Memorandum of points and authorities RE: Item# 6 [BB]
     10/26/2000                            Original NIBS Entry Number: 6A (Entered: 10/27/2000)

                                6          Ex parte application for order shortening time on motion for
                                           appointment of an interim trustee; Filed by Mitchell J.
                                           Langberg attorney for movant Sears, Roebuck and Company;
                                           With proof of service hearing on 10/27/2000 at 4:00 p.m. at
                                           255 E. Temple St., Courtroom 1468, Los Angeles, CA 90012
                                           [Disposed] [BB] Additional attachment(s) added on 2/5/2015
     10/26/2000                            (Banderas (Barrera), Cynthia). (Entered: 10/27/2000)

                                5          Proof of service filed by attorneys for petitioner [GDG]
                                           Additional attachment(s) added on 2/5/2015 (Banderas
     10/25/2000                            (Barrera), Cynthia). (Entered: 10/26/2000)

                                4          Request for special notice filed by Mitchell J.
                                           Langberg,Attorneys for Sears,Roebuck & Company;with
     10/18/2000                            proof of service. [NDI] (Entered: 10/19/2000)

                                3          Summons service executed RE: Item# 2 [DEO] Additional
                                           attachment(s) added on 2/5/2015 (Banderas (Barrera),
     10/17/2000                            Cynthia). (Entered: 10/18/2000)

                                2          Involuntary summons issued - Sheri Bluebond RE: Item# 1
                                           [GDG] Additional attachment(s) added on 2/5/2015
     10/10/2000                            (Banderas (Barrera), Cynthia). (Entered: 10/10/2000)

                                1
     10/06/2000                 (3 pgs)    Involuntary petition [ASI] (Entered: 10/10/2000)




                                          PACER Service Center
                                            Transaction Receipt
                                              07/08/2020 10:26:21
                       PACER                                    Client
                                    LLWEPacer:4347578:4330007            JAD01-0001
                       Login:                                   Code:
                       Description: Docket Report               Search 2:00-bk-38197-
                                                                Criteria: VZ Fil or Ent:
                                                                          filed From:
                                                                          4/9/1999 To:
                                                                          7/8/2020 Doc




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?276602016521402-L_1_0-1                        7/8/2020
                                                                                     EXHIBIT "26", PAGE 566
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              308 594
                                                                  of594
                                                                      ofof725
                                                                     439   725 ID #:799
                                                                           Page
   CM/ECF - U.S. Bankruptcy Court (v5.2.1 - LIVE)                                     Page 265 of 265



                                                                   From: 0 Doc
                                                                   To: 99999999
                                                                   Term: included
                                                                   Format: html
                                                                   Page counts for
                                                                   documents:
                                                                   included
                       Billable
                                  30                       Cost:   3.00
                       Pages:




   https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?276602016521402-L_1_0-1                  7/8/2020
                                                                               EXHIBIT "26", PAGE 567
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              309 595
                                                                  of595
                                                                      ofof725
                                                                     439   725 ID #:800
                                                                           Page




                  EXHIBIT "27"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              310 596
                                                                  of596
                                                                      ofof725
                                                                     439   725 ID #:801
                                                                           Page

     Case 2:00-bk-38197-VZ   Doc 831-1 Filed 10/22/01 Entered 10/22/01 00:00:00   Desc
                                Main Document Page 1 of 6




                                                                   EXHIBIT "27", PAGE 568
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              311 597
                                                                  of597
                                                                      ofof725
                                                                     439   725 ID #:802
                                                                           Page

     Case 2:00-bk-38197-VZ   Doc 831-1 Filed 10/22/01 Entered 10/22/01 00:00:00   Desc
                                Main Document Page 2 of 6




                                                                   EXHIBIT "27", PAGE 569
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              312 598
                                                                  of598
                                                                      ofof725
                                                                     439   725 ID #:803
                                                                           Page

     Case 2:00-bk-38197-VZ   Doc 831-1 Filed 10/22/01 Entered 10/22/01 00:00:00   Desc
                                Main Document Page 3 of 6




                                                                   EXHIBIT "27", PAGE 570
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              313 599
                                                                  of599
                                                                      ofof725
                                                                     439   725 ID #:804
                                                                           Page

     Case 2:00-bk-38197-VZ   Doc 831-1 Filed 10/22/01 Entered 10/22/01 00:00:00   Desc
                                Main Document Page 4 of 6




                                                                   EXHIBIT "27", PAGE 571
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              314 600
                                                                  of600
                                                                      ofof725
                                                                     439   725 ID #:805
                                                                           Page

     Case 2:00-bk-38197-VZ   Doc 831-1 Filed 10/22/01 Entered 10/22/01 00:00:00   Desc
                                Main Document Page 5 of 6




                                                                   EXHIBIT "27", PAGE 572
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              315 601
                                                                  of601
                                                                      ofof725
                                                                     439   725 ID #:806
                                                                           Page

     Case 2:00-bk-38197-VZ   Doc 831-1 Filed 10/22/01 Entered 10/22/01 00:00:00   Desc
                                Main Document Page 6 of 6




                                                                   EXHIBIT "27", PAGE 573
          Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:10-1
                         Document  14-8,
                                    7, Filed:
                                         Filed:07/09/2020
                                         Filed  07/09/2020
                                                07/10/20     Page
                                                          Page Page
                                                               316 602
                                                                   of602
                                                                       ofof725
                                                                      439   725
                                                                            Page ID #:807

     Case 2:00-bk-38197-VZ   Doc 831-2 Filed 10/22/01 Entered 10/22/01 00:00:00   Desc
                                Main Document Page 1 of 2




                                                                    EXHIBIT "27", PAGE 574
          Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:10-1
                         Document  14-8,
                                    7, Filed:
                                         Filed:07/09/2020
                                         Filed  07/09/2020
                                                07/10/20     Page
                                                          Page Page
                                                               317 603
                                                                   of603
                                                                       ofof725
                                                                      439   725
                                                                            Page ID #:808

     Case 2:00-bk-38197-VZ   Doc 831-2 Filed 10/22/01 Entered 10/22/01 00:00:00   Desc
                                Main Document Page 2 of 2




                                                                    EXHIBIT "27", PAGE 575
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              318 604
                                                                  of604
                                                                      ofof725
                                                                     439   725 ID #:809
                                                                           Page




                  EXHIBIT "28"
                                      Case:
                                        Case:20-1153,
                                              20-1153,Document:
                             Case 2:20-cv-06183-DOC    Document:14-8,
                                                      Document   7, Filed:
                                                                10-1  Filed:
                                                                      Filed07/09/2020
                                                                             07/09/2020
                                                                            07/10/20     Page
                                                                                      Page Page
                                                                                           319 605
                                                                                               of605
                                                                                                   ofof725
                                                                                                  439   725 ID #:810
                                                                                                        Page

                                                                     Case 2:20-bk-13530-BR          Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57     Desc
                                                                                                     Main Document    Page 1 of 14



                                                                      1 Daniel A. Lev (CA Bar No. 129622)
                                                                         dlev@sulmeyerlaw.com
                                                                      2 SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      3 333 South Grand Avenue, Suite 3400
                                                                        Los Angeles, California 90071-1406
                                                                      4 Telephone: 213.626.2311
                                                                        Facsimile: 213.629.4520
                                                                      5
                                                                        Attorneys for Petitioning Creditors
                                                                      6
                                                                        Ronald Richards (CA Bar No. 176246)
                                                                      7 ron@ronaldrichards.com
                                                                        Law Offices of Ronald Richards & Associates, APC
                                                                      8 P.O. Box 11480
                                                                        Beverly Hills, California 90213
                                                                      9 Telephone: 310.556.1001
                                                                        Facsimile: 310.277.3325
                                                                     10
                                                                        Attorneys for Victor Franco Noval
  Professional Corporation




                                                                     11
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                        Baruch C. Cohen (CA Bar No. 159455)
                                                                     12 baruchcohen@baruchcohenesq.com
                                                                        Law Office of Baruch C. Cohen, APLC
                                                                     13 4929 Wilshire Boulevard, Suite 940
                                                                        Los Angeles, California 90010
                                                                     14 Telephone: 323.937.4501
                                                                        Facsimile: 888.316.6107
SulmeyerKupetz, A




                                                                     15
                                                                        Attorneys for Peter Marco, LLC and First International Diamond, Inc.
                                                                     16
                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                     17
                                                                                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                     18

                                                                     19 In re                                            Case No. 2:20-bk-13530-BR

                                                                     20 JADELLE JEWELRY AND DIAMONDS,                    Chapter 7
                                                                        LLC,
                                                                     21                                                  PETITIONING CREDITORS’
                                                                                                                         PRELIMINARY OPPOSITION TO
                                                                     22                                                  EMERGENCY MOTION PURSUANT TO
                                                                                          Debtor.                        FEDERAL RULE OF BANKRUPTCY
                                                                     23                                                  PROCEDURE 8007 FOR STAY
                                                                                                                         PENDING APPEAL; DECLARATION OF
                                                                     24                                                  RONALD RICHARDS IN SUPPORT
                                                                                                                         THEREOF
                                                                     25
                                                                                                                         DATE:       None Set
                                                                     26                                                  TIME:       None Set
                                                                                                                         PLACE:      Courtroom “1668”
                                                                     27

                                                                     28


                                                                          DAL 2703055v1



                                                                                                                                          EXHIBIT "28", PAGE 576
                                       Case:
                                         Case:20-1153,
                                               20-1153,Document:
                              Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                       Filed07/09/2020
                                                                              07/09/2020
                                                                             07/10/20     Page
                                                                                       Page Page
                                                                                            320 606
                                                                                                of606
                                                                                                    ofof725
                                                                                                   439   725 ID #:811
                                                                                                         Page

                                                                     Case 2:20-bk-13530-BR          Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57                      Desc
                                                                                                     Main Document    Page 2 of 14



                                                                      1
                                                                        VICTOR FRANCO NOVAL; PETER
                                                                      2 MARCO, LLC; and FIRST
                                                                        INTERNATIONAL DIAMOND, INC.,
                                                                      3
                                                                                  Petitioning Creditors,
                                                                      4
                                                                             vs.
                                                                      5
                                                                        JADELLE JEWELRY AND DIAMONDS,
                                                                      6 LLC,
                                                                      7                   Alleged Debtor.
                                                                      8

                                                                      9
                                                                                          Petitioning creditors, Victor Franco Noval (“Noval”), Peter Marco, LLC
                                                                     10
                                                                          (“Marco”), and First International Diamond, Inc. (“First International” and together with
                                                                     11
  Professional Corporation




                                                                          Noval and Marco, the “Petitioning Creditors”), hereby submit their “Petitioning Creditors’
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12
                                                                          Preliminary Opposition to Emergency Motion Pursuant to Federal Rule of Bankruptcy
                                                                     13
                                                                          Procedure 8007 for Stay Pending Appeal; Declaration of Ronald Richards in Support
                                                                     14
                                                                          Thereof” (the “Opposition”), in response to the “Emergency Motion Pursuant to Federal
                                                                     15
SulmeyerKupetz, A




                                                                          Rule of Bankruptcy Procedure 8007 for Stay Pending Appeal” (the “Motion”), filed by the
                                                                     16
                                                                          debtor Jadelle Jewelry and Diamonds, LLC (the “Debtor” or “Jadelle”), and represent as
                                                                     17
                                                                          follows: 1
                                                                     18
                                                                                                                                I.
                                                                     19
                                                                                                               PREFATORY STATEMENT
                                                                     20
                                                                                          After suffering the consequences of its decision to intentionally violate a
                                                                     21
                                                                          court order, the Debtor now seeks equity in the form of a stay pending appeal. Setting
                                                                     22

                                                                     23

                                                                     24   1 As is its custom, the Debtor waited until 5:06 p.m. on June 19, 2020, in other words, three days after entry
                                                                          of the Court’s June 16, 2020, “Order Directing Clerk of Court to Immediately Enter An Order for Relief
                                                                     25   Under Chapter 7, and Requiring the Debtor to File All Schedules and Related Documentation for a Chapter
                                                                          7 Case Within Fourteen Days of the Entry of This Order” (the “June 16 Order”) [Docket No. 54], to file its
                                                                     26   alleged “emergency” Motion. As such, Petitioning Creditors again have been provided with insufficient time
                                                                          to address each of the inaccurate and misleading arguments littered throughout the Motion. Therefore, to
                                                                     27   the extent the Court does not simply deny the Motion, as it should, Petitioning Creditors must be afforded
                                                                          sufficient time to present a more detailed opposition to the Motion.
                                                                     28


                                                                          DAL 2703055v1                                         2

                                                                                                                                                         EXHIBIT "28", PAGE 577
                                           Case:
                                             Case:20-1153,
                                                   20-1153,Document:
                                  Case 2:20-cv-06183-DOC    Document:14-8,
                                                           Document   7, Filed:
                                                                     10-1  Filed:
                                                                           Filed07/09/2020
                                                                                  07/09/2020
                                                                                 07/10/20     Page
                                                                                           Page Page
                                                                                                321 607
                                                                                                    of607
                                                                                                        ofof725
                                                                                                       439   725 ID #:812
                                                                                                             Page

                                                                     Case 2:20-bk-13530-BR             Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57                     Desc
                                                                                                        Main Document    Page 3 of 14



                                                                      1 aside the inarguable fact that the Debtor satisfies none of the four elements required to

                                                                      2 obtain a stay, the Debtor cannot even meet the threshold requirement of standing to
                                                                      3 prosecute an appeal since it acted without the express authorization of the newly

                                                                      4 appointed chapter 7 trustee. The Debtor’s lack of standing alone reinforces why the
                                                                      5 Debtor cannot show it is likely to succeed on its appeal, that it will suffer any real (let

                                                                      6 alone irreparable) harm in the absence of a stay, that the estate and other creditors will
                                                                      7 not suffer harm with a stay, and that the public interest will be served by a stay. In short,

                                                                      8 the Debtor’s lack of standing renders the Motion utterly meaningless. 2

                                                                      9                                                           II.

                                                                     10              THE INDISPUTABLE FACT THAT THE DEBTOR LACKS STANDING TO

                                                                     11               PROSECUTE THE APPEAL MANDATES DISMISSAL OF THE MOTION
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                      On June 18, 2020, Sam Leslie (the “Trustee”) was appointed chapter 7

                                                                     13 trustee for the Debtor’s estate. In the few short days since he was appointed, the Trustee

                                                                     14 has conducted a preliminary review of the case and requested that the Debtor produce a

                                                                     15 series of documents which, to this date, the Debtor has refused to turn over. One thing
SulmeyerKupetz, A




                                                                     16 the Trustee has not done, however, is authorize the Debtor’s filing of the appeal of the

                                                                     17 June 16 Order which occurred after his appointment.3 Under Supreme Court law, once

                                                                     18 the Trustee was appointed, the Debtor’s attorneys were divested of any authority to act

                                                                     19 on the Debtor’s behalf absent the express consent of the Trustee. As a result, counsel

                                                                     20 for the Debtor had no authority or power to file the appeal or the Motion on the Debtor’s

                                                                     21 behalf, as only the Trustee, not the Debtor’s prior management (Jona and Rachel

                                                                     22 Rechnitz), had the authority to direct them to act in this manner.

                                                                     23

                                                                     24
                                                                          2   Petitioning Creditors understand that, unless the Debtor voluntarily dismisses the appeal (which will not
                                                                     25 happen), the issue of dismissal will need to be raised with the appropriate appellate court. The Debtor’s
                                                                          lack of standing, however, certainly is relevant to whether the Court should issue a stay pending appeal.
                                                                     26
                                                                          3   A true and correct copy of the June 19, 2020, email from the Trustee unequivocally stating that he did not
                                                                     27 authorize the Debtor’s filing of the appeal is attached as Exhibit “A” to the declaration of Ronald Richards,
                                                                          affixed hereto.
                                                                     28


                                                                          DAL 2703055v1                                           3

                                                                                                                                                            EXHIBIT "28", PAGE 578
                                           Case:
                                             Case:20-1153,
                                                   20-1153,Document:
                                  Case 2:20-cv-06183-DOC    Document:14-8,
                                                           Document   7, Filed:
                                                                     10-1  Filed:
                                                                           Filed07/09/2020
                                                                                  07/09/2020
                                                                                 07/10/20     Page
                                                                                           Page Page
                                                                                                322 608
                                                                                                    of608
                                                                                                        ofof725
                                                                                                       439   725 ID #:813
                                                                                                             Page

                                                                     Case 2:20-bk-13530-BR        Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57         Desc
                                                                                                   Main Document    Page 4 of 14



                                                                      1                   Specifically, although a debtor generally has standing to appeal an order for

                                                                      2 relief in an involuntary bankruptcy, the issue as to whether a corporate debtor has the
                                                                      3 authority to appeal through its ousted management where a trustee has been appointed,

                                                                      4 and the trustee objects to the ousted management bringing an appeal on the debtor’s,
                                                                      5 behalf is well-settled law. Although it will contend otherwise, the Debtor will be unable to

                                                                      6 cite this Court to a single case which contradicts this rationale. In other words, absent
                                                                      7 the Trustee’s express authorization, which was not obtained here, the Debtor’s attorneys

                                                                      8 lacked the requisite corporate authority to file the appeal of the June 16 Order on the

                                                                      9 Debtor’s behalf. See C.W. Mining Co. v. Aquila, Inc. (In re C.W. Mining Co.), 636 F.3d

                                                                     10 1257 (10th Cir. 2011).

                                                                     11                   In C.W. Mining, for example, creditors commenced an involuntary chapter
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 11 proceeding against the debtor. The case was converted to chapter 7, and a chapter 7

                                                                     13 trustee was appointed without objection by the debtor. The debtor’s former managers

                                                                     14 then appealed to the Bankruptcy Appellate Panel (the “BAP”) on the debtor’s behalf. The

                                                                     15 trustee moved to dismiss the appeal, contending that the former managers could not
SulmeyerKupetz, A




                                                                     16 bring an appeal on the debtor’s behalf over the trustee’s objection. Initially, the BAP

                                                                     17 concluded that the former managers could bring the appeal because a putative debtor

                                                                     18 must have standing to bring a bankruptcy court’s involuntary order for relief before an

                                                                     19 appellate court. The Tenth Circuit reversed, however.

                                                                     20                   According to the Tenth Circuit, although the debtor may have had standing

                                                                     21 to appeal as a person aggrieved, the dispositive question was not whether the debtor had

                                                                     22 standing to appeal, but whether the former managers had the authority to appeal on the

                                                                     23 debtor’s behalf. Similar to Jadelle, because the debtor was a corporation, it could act

                                                                     24 only through its authorized agents. As the Tenth Circuit noted, once a trustee is

                                                                     25 appointed over a corporate debtor, the trustee assumes control of the business, and the

                                                                     26 debtor’s directors are completely ousted. In issuing its ruling, the Tenth Circuit was

                                                                     27 following the Supreme Court’s decision in Commodity Futures Trading Comm’n v.

                                                                     28


                                                                          DAL 2703055v1                                  4

                                                                                                                                              EXHIBIT "28", PAGE 579
                            Case:
                              Case:20-1153,
                                    20-1153,Document:
                   Case 2:20-cv-06183-DOC    Document:14-8,
                                            Document   7, Filed:
                                                      10-1  Filed:
                                                            Filed07/09/2020
                                                                   07/09/2020
                                                                  07/10/20     Page
                                                                            Page Page
                                                                                 323 609
                                                                                     of609
                                                                                         ofof725
                                                                                        439   725 ID #:814
                                                                                              Page

                                                                     Case 2:20-bk-13530-BR        Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57           Desc
                                                                                                   Main Document    Page 5 of 14



                                                                      1 Weintraub, 471 U.S. 343, 352–53, 105 S. Ct. 1986, 85 L. Ed. 2d 372 (1985). As the

                                                                      2 Court explained:
                                                                      3                   After [the debtor] entered into Chapter 7 bankruptcy and a

                                                                      4                   trustee was appointed, [the debtor’s] former management's

                                                                      5                   only role was “to turn over the corporation's property to the

                                                                      6                   trustee and to provide certain information to the trustee and

                                                                      7                   to the creditors.” Weintraub, 471 U.S. at 352. [The debtor’s]

                                                                      8                   directors were otherwise “completely ousted.” Id. at 353.
                                                                      9                   The Bankruptcy Code makes no provision for former

                                                                     10                   management to appear in a Chapter 7 proceeding to assert

                                                                     11                   a separate interest on behalf of the Debtor. See Log
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   Furniture, Inc., 180 F. App’x at 787. Authority to make legal

                                                                     13                   decisions, like all other business decisions, passed to the

                                                                     14                   Trustee alone.

                                                                     15 C.W. Mining, 636 F.3d at 1263.
SulmeyerKupetz, A




                                                                     16                   The Court continued as follows:

                                                                     17                   When a corporation enters Chapter 7 bankruptcy and a

                                                                     18                   trustee is appointed, the corporation itself, as an intangible

                                                                     19                   legal creation, remains unchanged. But it gets new

                                                                     20                   management, in the form of a trustee, Weintraub, 471 U.S.

                                                                     21                   at 353, and its legal purpose becomes vastly different. The

                                                                     22                   Supreme Court “has long recognized that a chief purpose of

                                                                     23                   the bankruptcy laws is to secure a prompt and effectual

                                                                     24                   administration and settlement of the estate of all bankrupts

                                                                     25                   within a limited period.” Katchen v. Landy, 382 U.S. 323,

                                                                     26                   328, 86 S. Ct. 467, 15 L. Ed. 2d 391 (1966) (quotation

                                                                     27                   omitted). The entire purpose of involuntary bankruptcy is to

                                                                     28                   “protect the interests and desires of the creditors as a whole”


                                                                          DAL 2703055v1                                   5

                                                                                                                                              EXHIBIT "28", PAGE 580
                                          Case:
                                            Case:20-1153,
                                                  20-1153,Document:
                                 Case 2:20-cv-06183-DOC    Document:14-8,
                                                          Document   7, Filed:
                                                                    10-1  Filed:
                                                                          Filed07/09/2020
                                                                                 07/09/2020
                                                                                07/10/20     Page
                                                                                          Page Page
                                                                                               324 610
                                                                                                   of610
                                                                                                       ofof725
                                                                                                      439   725 ID #:815
                                                                                                            Page

                                                                     Case 2:20-bk-13530-BR        Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57            Desc
                                                                                                   Main Document    Page 6 of 14



                                                                      1                   Basin Elec. Power Co-op. v. Midwest Processing Co., 47

                                                                      2                   B.R. 903, 908 (D.N.D. 1984). Accordingly, bankruptcy law

                                                                      3                   drastically redefines and narrows the corporation’s “interest”

                                                                      4                   - the major purpose for its continued existence is maximizing

                                                                      5                   the value of the estate for its creditors, not its shareholders.

                                                                      6                   Bankruptcy law abrogates other “interests” [the debtor] may

                                                                      7                   have formerly had.

                                                                      8                   To the extent the Managers argue they are vindicating [the

                                                                      9                   debtor’s] interests, they are wrong. Just the opposite is true:

                                                                     10                   the Managers’ attempts to confound the Trustee’s

                                                                     11                   administration of the estate hinder the only interest [the
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   debtor] now legally has, which is liquidating the business in

                                                                     13                   such a manner as to maximize the estate’s value.

                                                                     14 C.W. Mining, 636 F.3d at 1264-65.

                                                                     15                   The Tenth Circuit thus rightly concluded that, although other individuals
SulmeyerKupetz, A




                                                                     16 might have standing to appeal under the “person aggrieved rule,” those individuals may

                                                                     17 not usurp the corporation’s right to appeal, which may be exercised by the trustee alone.

                                                                     18 Id., at 1263. Absent authorization from the Trustee, the Debtor lacked the independent

                                                                     19 right to file the appeal and the Motion, which eliminates any argument that the Debtor will

                                                                     20 be successful on the merits of its appeal. See also S. Edge LLC v. JPMorgan Chase

                                                                     21 Bank, N.A., 2011 U.S. Dist. LEXIS 49621 (D. Nev. 2011) (court granted chapter 11

                                                                     22 trustee’s motion to dismiss an appeal of an order granting chapter 11 relief brought by

                                                                     23 involuntary debtor and its former managers where trustee had been appointed after order

                                                                     24 was entered, and as a result, trustee was substituted for debtor in all pending litigation as

                                                                     25 the real party in interest such that only trustee had authority to decide whether to

                                                                     26 continue to pursue appeal on debtor’s behalf); Quest Ventures, Ltd. v. IPA Mgmt. IV,

                                                                     27 LLC, 2018 U.S. Dist. LEXIS 25225 (E.D.N.Y. 2018) (same); Public-Sector Solutions, Inc.

                                                                     28 v. HCG Software, LLC, 2014 U.S. Dist. LEXIS 134446 (D. Md. 2014) (same).


                                                                          DAL 2703055v1                                   6

                                                                                                                                                 EXHIBIT "28", PAGE 581
                                          Case:
                                            Case:20-1153,
                                                  20-1153,Document:
                                 Case 2:20-cv-06183-DOC    Document:14-8,
                                                          Document   7, Filed:
                                                                    10-1  Filed:
                                                                          Filed07/09/2020
                                                                                 07/09/2020
                                                                                07/10/20     Page
                                                                                          Page Page
                                                                                               325 611
                                                                                                   of611
                                                                                                       ofof725
                                                                                                      439   725 ID #:816
                                                                                                            Page

                                                                     Case 2:20-bk-13530-BR        Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57           Desc
                                                                                                   Main Document    Page 7 of 14



                                                                      1                   The Debtor will pin its hopes on several factually distinguishable decisions

                                                                      2 and the additional fact that the Ninth Circuit has not formally adopted the C.W. Mining
                                                                      3 ruling. However, simply because the Ninth Circuit has not rendered a decision on this

                                                                      4 uncontroversial rule of law does not diminish the soundness of the Tenth Circuit’s
                                                                      5 decision which is in line with prior Supreme Court precedent. In fact, the court in S Edge

                                                                      6 itself stated that although the Ninth Circuit has never squarely addressed the issue, “[t]he
                                                                      7 Court concludes that if the Ninth Circuit did address the issue, it would follow the

                                                                      8 reasoning in the Tenth Circuit’s opinion in C.W. Mining.” S. Edge, 2011 U.S. Dist. LEXIS

                                                                      9 49621, at *14-15.

                                                                     10                   The decisions which the Debtor will rely on are, as noted, insignificant.

                                                                     11                   For instance, the Ninth Circuit’s decision in Security Bldg. & Loan Ass’n v.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 Spurlock, 65 F.2d 768, 770 (9th Cir. 1933) is irrelevant, not just because it is nearly one

                                                                     13 hundred years old, and pre-dates decades of amendments to the Bankruptcy Code and

                                                                     14 Weintraub, but because the standing issue was not before the Court. In Spurlock, the

                                                                     15 Court was required to determine whether a state court receiver acted without authority to
SulmeyerKupetz, A




                                                                     16 appeal or to participate in a proceeding because he was not specially authorized so to do

                                                                     17 by the state court which appointed him. In other words, the issue confronting the Court

                                                                     18 surrounded an entity’s right to seek relief from actions of a state court receiver, which is

                                                                     19 entirely irrelevant to the issue raised by this Opposition, namely, that once the Trustee

                                                                     20 was appointed, the Debtor could only appeal the June 16 Order with the express

                                                                     21 authorization of the Trustee, which was not provided.

                                                                     22                   Similarly, the decision in In re Focus Media, Inc., 378 F.3d 916, 922 (9th

                                                                     23 Cir. 2004) is irrelevant, since there is nothing in this now overruled opinion that suggests

                                                                     24 that the trustee ever raised the lack of corporate authority issue that is being raised here.

                                                                     25 Hence, this decision has no bearing on the fundamental issue of standing being raised

                                                                     26 here. The BAP’s decision in Kenny G Enters., LLC v. Casey (In re Kenny G Enters.,

                                                                     27 LLC), 2014 Bankr. LEXIS 3529 (B.A.P. 9th Cir. 2014), is equally unavailing since, again,

                                                                     28 the there was no standing challenge to an appeal of a conversion order. In fact, current


                                                                          DAL 2703055v1                                  7

                                                                                                                                               EXHIBIT "28", PAGE 582
                                             Case:
                                               Case:20-1153,
                                                     20-1153,Document:
                                    Case 2:20-cv-06183-DOC    Document:14-8,
                                                             Document   7, Filed:
                                                                       10-1  Filed:
                                                                             Filed07/09/2020
                                                                                    07/09/2020
                                                                                   07/10/20     Page
                                                                                             Page Page
                                                                                                  326 612
                                                                                                      of612
                                                                                                          ofof725
                                                                                                         439   725 ID #:817
                                                                                                               Page

                                                                     Case 2:20-bk-13530-BR        Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57            Desc
                                                                                                   Main Document    Page 8 of 14



                                                                      1 counsel for Noval actually represents the trustee in the Kenny G case and can speak to

                                                                      2 the fact that standing was not an issue on appeal.
                                                                      3                   In fact, there were only three issues raised on appeal in the Kenny G case:
                                                                      4 (i) did the bankruptcy court violate the debtor’s due process rights when it sua sponte
                                                                      5 converted the case to chapter 7 at the hearing on the final decree motion, (ii) did the

                                                                      6 bankruptcy court abuse its discretion in converting the case to chapter 7, and (iii) did the
                                                                      7 bankruptcy court abuse its discretion in denying reconsideration of the conversion order.

                                                                      8 In sum, no part of the Kenny G decision has any bearing on the issues before this Court.

                                                                      9                   In re Trusted Net Media Holdings, LLC, 550 F.3d 1035, 1038 (11th Cir.

                                                                     10 2008), another case that will be cited by the Debtor, is equally irrelevant since, again, it

                                                                     11 has no discussion of the standing issue raised here. In Trusted Net Media, a controlling
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 insider had litigation in the bankruptcy court and there is no indication the trustee

                                                                     13 objected on lack of corporate authority grounds. It was also decided years before the

                                                                     14 current line of cases cited by Petitioning Creditors dismissing appeals by involuntary

                                                                     15 debtor due to lack of corporate authority. The decision In re YBA Nineteen, LLC, 505
SulmeyerKupetz, A




                                                                     16 B.R. 289, 304 (S.D. Cal. 2014) also should be ignored. YBA involved the appeal of a

                                                                     17 conversion order, not applicable to this case, and no one challenged the debtor’s

                                                                     18 attorney’s authority to proceed. The failure to raise the standing issue or the waiver of

                                                                     19 that issue have nothing to do with the facts or issues presented here.

                                                                     20                   Ironically, the debtor in YBA objected to the trustee’s brief on the basis that

                                                                     21 the trustee did not have standing to oppose the debtor’s appeal. However, the court

                                                                     22 overruled the debtor’s objection as moot, finding that, even if the trustee did not have

                                                                     23 standing, the court considered the trustee's brief as an amicus curiae filing, citing In re

                                                                     24 Heath, 331 B.R. 424, 429–30 (B.A.P. 9th Cir. 2005) (considering trustee’s brief as an

                                                                     25 amicus brief “even if Trustee cannot appear as a party” due to lack of appellate standing).

                                                                     26 The YBA court further stated that “[t]he Court makes no finding as to the Trustee's

                                                                     27 standing on appeal.” YBA, 505 B.R. at 304.

                                                                     28


                                                                          DAL 2703055v1                                   8

                                                                                                                                                EXHIBIT "28", PAGE 583
                                               Case:
                                                 Case:20-1153,
                                                       20-1153,Document:
                                      Case 2:20-cv-06183-DOC    Document:14-8,
                                                               Document   7, Filed:
                                                                         10-1  Filed:
                                                                               Filed07/09/2020
                                                                                      07/09/2020
                                                                                     07/10/20     Page
                                                                                               Page Page
                                                                                                    327 613
                                                                                                        of613
                                                                                                            ofof725
                                                                                                           439   725 ID #:818
                                                                                                                 Page

                                                                     Case 2:20-bk-13530-BR        Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57         Desc
                                                                                                   Main Document    Page 9 of 14



                                                                      1                                                 III.

                                                                      2                                           CONCLUSION
                                                                      3                   Since the Debtor acted without the express authorization of the Trustee, it

                                                                      4 lacks the standing to prosecute this appeal. Although Petitioning Creditors (and the
                                                                      5 Trustee) understand that a formal motion to dismiss must be brought before the appellate

                                                                      6 court, this Court surely can consider the lack of standing as it mulls over whether the
                                                                      7 Debtor has carried its heavy burden of obtaining a stay pending appeal of the June 16

                                                                      8 Order. Since there is no doubt that the Debtor cannot prosecute this appeal, this Court

                                                                      9 cannot find that the Debtor is entitled to a stay and the Motion, therefore, must be denied.

                                                                     10 DATED: June 22, 2020                      SulmeyerKupetz
                                                                                                                  A Professional Corporation
                                                                     11
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12

                                                                     13                                           By: /s/ Daniel A. Lev          _________________
                                                                                                                      Daniel A. Lev
                                                                     14                                               Attorneys for Petitioning Creditors
                                                                     15 DATED: June 22, 2020                      Law Offices of Ronald Richards & Associates, APC
SulmeyerKupetz, A




                                                                     16

                                                                     17
                                                                                                                  By: /s/ Ronald Richards       _________________
                                                                     18                                               Ronald Richards
                                                                                                                      Attorneys for Victor Franco Noval
                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2703055v1                                  9

                                                                                                                                               EXHIBIT "28", PAGE 584
                                           Case:
                                             Case:20-1153,
                                                   20-1153,Document:
                                  Case 2:20-cv-06183-DOC    Document:14-8,
                                                           Document   7, Filed:
                                                                     10-1  Filed:
                                                                           Filed07/09/2020
                                                                                  07/09/2020
                                                                                 07/10/20     Page
                                                                                           Page Page
                                                                                                328 614
                                                                                                    of614
                                                                                                        ofof725
                                                                                                       439   725 ID #:819
                                                                                                             Page

                                                                     Case 2:20-bk-13530-BR        Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57          Desc
                                                                                                  Main Document    Page 10 of 14



                                                                      1                            DECLARATION OF RONALD RICHARDS

                                                                      2                   I, Ronald Richards, declare and state as follows:

                                                                      3                   1.    I am a member of the State Bar of California and am duly authorized

                                                                      4 to practice before this Court, and am the attorney principally responsible for the
                                                                      5 representation of petitioning creditor Victor Franco Noval (“Noval”) in the above-captioned

                                                                      6 case.
                                                                      7                   2.    After receiving the Debtor’s appeal of the June 16 Order and the
                                                                      8 Motion, I asked the Trustee if he authorized the Debtor’s filings. On June 20, 2020, I

                                                                      9 received an email from the Trustee expressly stating that he did not authorize either of

                                                                     10 the two filings. A true and correct copy of the June 20, 2020, email from the Trustee is

                                                                     11 attached hereto as Exhibit “A” and incorporated herein by reference.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   I declare under penalty of perjury under the laws of the United States of
                                                                     13 America that the foregoing is true and correct.

                                                                     14                   Executed this 22nd day of June, 2020, at Los Angeles, California.
                                                                     15
SulmeyerKupetz, A




                                                                     16                                              /s/ Ronald Richards
                                                                                                                     Ronald Richards
                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2703055v1                                 10

                                                                                                                                              EXHIBIT "28", PAGE 585
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              329 615
                                                                  of615
                                                                      ofof725
                                                                     439   725 ID #:820
                                                                           Page




   Case 2:20-bk-13530-BR   Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57      Desc
                           Main Document    Page 11 of 14




                            EXHIBIT A




                                                                EXHIBIT "28", PAGE 586
          Case:
            Case:20-1153,
                  20-1153,Document:
 Case 2:20-cv-06183-DOC    Document:14-8,
                          Document   7, Filed:
                                    10-1  Filed:
                                          Filed07/09/2020
                                                 07/09/2020
                                                07/10/20     Page
                                                          Page Page
                                                               330 616
                                                                   of616
                                                                       ofof725
                                                                      439   725 ID #:821
                                                                            Page
        Case 2:20-bk-13530-BR             Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57                 Desc
                                          Main Document    Page 12 of 14

Ronald Richards

From:                              Sam Leslie <sleslie@trusteeleslie.com>
Sent:                              Saturday, June 20, 2020 11:57 AM
To:                                cdye@cadye.com; Ronald Richards; Daniel Lev; bcc@baruchcohenesq.com; Timothy
                                   Kincaid; Marianna Falco
Subject:                           Re: Bankruptcy Case: 20-13530 - Jadelle Jewelry and Diamonds, LLC LACK OF
                                   AUTHORIZATION CONFIRMATION
Attachments:                       image001.jpg; ATT00001.htm; doc61appeal.pdf; ATT00002.htm


Ron, accept this email that I did not authorize the appeal nor the motion for stay for the debtor
best
Sam




                From: Ronald Richards <ron@ronaldrichards.com>
                Date: June 20, 2020 at 7:00:41 AM PDT
                To: Sam Leslie <sleslie@trusteeleslie.com>, "bcc@baruchcohenesq.com"
                <bcc@baruchcohenesq.com>
                Cc: Carolyn Dye <cdye@cadye.com>, "Lev, Daniel A." <dlev@sulmeyerlaw.com>,
                Marianna Falco <MFalco@leaaccountancy.com>, Timothy Kincaid
                <TKincaid@leaaccountancy.com>
                Subject: RE: Bankruptcy Case: 20-13530 - Jadelle Jewelry and Diamonds, LLC LACK OF
                AUTHORIZATION CONFIRMATION


                Dear Mr. Leslie,

                I am drafting a rule 9011 letter and other immediate relief. Please confirm you did not
                authorize the attached appeal nor the motion for a stay for the Debtor, JADELLE
                JEWELRY AND DIAMONDS, LLC, in this matter.




                Sincerely,

                Ronald Richards, Esq.
                Law Offices of Ronald Richards & Associates, A.P.C.
                310-556-1001 Office
                310-277-3325 Fax
                www.ronaldrichards.com


                Mailing Address:
                P.O. Box 11480
                Beverly Hills, CA 90213
                                               ®
                                                             1
                                                                                         EXHIBIT "28", PAGE 587
            Case:
              Case:20-1153,
                    20-1153,Document:
   Case 2:20-cv-06183-DOC    Document:14-8,
                            Document   7, Filed:
                                      10-1  Filed:
                                            Filed07/09/2020
                                                   07/09/2020
                                                  07/10/20     Page
                                                            Page Page
                                                                 331 617
                                                                     of617
                                                                         ofof725
                                                                        439   725 ID #:822
                                                                              Page
          Case 2:20-bk-13530-BR                   Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57                                     Desc
                                                  Main Document    Page 13 of 14



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
PO BOX 11480, BEVERLY HILLS, CA 90213

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF RONALD RICHARDS,
PRELIMINARY OPPOSITION TO MOTION FOR STAY, will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 22, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com

Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Robert S Marticello Rmarticello@swelawfirm.com,

gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

Neal Salisian ECF@salisianlee.com

Michael Simon msimon@swelawfirm.com,

lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov
                                                                                           Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) ___________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                           Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building (waived per court order)
Bin outside of Courtroom 1660
255 E. Temple Street

DAL 2702848v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
                                                                                                                  EXHIBIT "28", PAGE 588
            Case:
              Case:20-1153,
                    20-1153,Document:
   Case 2:20-cv-06183-DOC    Document:14-8,
                            Document   7, Filed:
                                      10-1  Filed:
                                            Filed07/09/2020
                                                   07/09/2020
                                                  07/10/20     Page
                                                            Page Page
                                                                 332 618
                                                                     of618
                                                                         ofof725
                                                                        439   725 ID #:823
                                                                              Page
          Case 2:20-bk-13530-BR                   Doc 71 Filed 06/22/20 Entered 06/22/20 11:46:57                                    Desc
                                                  Main Document    Page 14 of 14


Los Angeles, CA 90012


                                                                                           Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 June 22, 2020                                                                                 /s/ Ronald Richards
 Date                                      Printed Name                                        Signature




DAL 2702848v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
                                                                                                                  EXHIBIT "28", PAGE 589
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              333 619
                                                                  of619
                                                                      ofof725
                                                                     439   725 ID #:824
                                                                           Page




                  EXHIBIT "29"
                                  Case:
                                    Case:20-1153,
                                          20-1153,Document:
                         Case 2:20-cv-06183-DOC    Document:14-8,
                                                  Document   7, Filed:
                                                            10-1  Filed:
                                                                  Filed07/09/2020
                                                                         07/09/2020
                                                                        07/10/20     Page
                                                                                  Page Page
                                                                                       334 620
                                                                                           of620
                                                                                               ofof725
                                                                                              439   725 ID #:825
                                                                                                    Page

                                                                     Case 2:20-bk-13530-BR            Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25     Desc
                                                                                                       Main Document    Page 1 of 11



                                                                      1 Daniel A. Lev (CA Bar No. 129622)
                                                                         dlev@sulmeyerlaw.com
                                                                      2 SulmeyerKupetz
                                                                          A Professional Corporation
                                                                      3 333 South Grand Avenue, Suite 3400
                                                                        Los Angeles, California 90071-1406
                                                                      4 Telephone: 213.626.2311
                                                                        Facsimile: 213.629.4520
                                                                      5
                                                                        Attorneys for Victor Franco Noval, Peter Marco, LLC, and First International Diamond,
                                                                      6 Inc.
                                                                      7 Ronald Richards (CA Bar No. 176246)
                                                                         ron@ronaldrichards.com
                                                                      8 Law Offices of Ronald Richards & Associates, APC
                                                                        P.O. Box 11480
                                                                      9 Beverly Hills, California 90213
                                                                        Telephone: 310.556.1001
                                                                     10 Facsimile: 310.277.3325
  Professional Corporation




                                                                     11 Attorneys for Victor Franco Noval
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 Baruch C. Cohen (CA Bar No. 159455)
                                                                         baruchcohen@baruchcohenesq.com
                                                                     13 Law Office of Baruch C. Cohen, APLC
                                                                        4929 Wilshire Boulevard, Suite 940
                                                                     14 Los Angeles, California 90010
                                                                        Telephone: 323.937.4501
SulmeyerKupetz, A




                                                                     15 Facsimile: 888.316.6107

                                                                     16 Attorneys for Peter Marco, LLC and First International Diamond, Inc.

                                                                     17                                UNITED STATES BANKRUPTCY COURT
                                                                     18                   CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                     19
                                                                          In re                                            Case No. 2:20-bk-13530-BR
                                                                     20
                                                                        JADELLE JEWELRY AND DIAMONDS,                      Chapter 7
                                                                     21 LLC,
                                                                                                                           SUPPLEMENT TO CREDITORS’
                                                                     22                                                    PRELIMINARY OPPOSITION TO
                                                                                                                           EMERGENCY MOTION PURSUANT TO
                                                                     23                     Debtor.                        FEDERAL RULE OF BANKRUPTCY
                                                                                                                           PROCEDURE 8007 FOR STAY
                                                                     24                                                    PENDING APPEAL
                                                                     25                                                    DATE:       None Set
                                                                                                                           TIME:       None Set
                                                                     26                                                    PLACE:      Courtroom “1668”
                                                                     27

                                                                     28


                                                                          DAL 2703171v1



                                                                                                                                            EXHIBIT "29", PAGE 590
                                        Case:
                                          Case:20-1153,
                                                20-1153,Document:
                               Case 2:20-cv-06183-DOC    Document:14-8,
                                                        Document   7, Filed:
                                                                  10-1  Filed:
                                                                        Filed07/09/2020
                                                                               07/09/2020
                                                                              07/10/20     Page
                                                                                        Page Page
                                                                                             335 621
                                                                                                 of621
                                                                                                     ofof725
                                                                                                    439   725 ID #:826
                                                                                                          Page

                                                                     Case 2:20-bk-13530-BR         Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25                    Desc
                                                                                                    Main Document    Page 2 of 11



                                                                      1                   Creditors, Victor Franco Noval (“Noval”), Peter Marco, LLC (“Marco”), and

                                                                      2 First International Diamond, Inc. (“First International” and together with Noval and Marco,
                                                                      3 the “Creditors”), hereby submit their “Supplement to Creditors’ Preliminary Opposition to

                                                                      4 Emergency Motion Pursuant to Federal Rule of Bankruptcy Procedure 8007 for Stay
                                                                      5 Pending Appeal” (the “Supplement”) in support of their “Petitioning Creditors’ Preliminary

                                                                      6 Opposition to Emergency Motion Pursuant to Federal Rule of Bankruptcy Procedure
                                                                      7 8007 for Stay Pending Appeal; Declaration of Ronald Richards in Support Thereof” (the

                                                                      8 “Opposition”) in response to the “Emergency Motion Pursuant to Federal Rule of

                                                                      9 Bankruptcy Procedure 8007 for Stay Pending Appeal” (the “Motion”), filed by the debtor

                                                                     10 Jadelle Jewelry and Diamonds, LLC (the “Debtor” or “Jadelle”), and represent as follows:

                                                                     11                                                       I.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                                       PREFATORY STATEMENT

                                                                     13                   Adding to the mounting list of court orders it refuses to comply with, the

                                                                     14 Debtor filed a “Statement Re Creditor List” late in the evening on June 23, 2020,

                                                                     15 proclaiming that it has no intention of complying with the Court’s June 16 Order. 1 In a
SulmeyerKupetz, A




                                                                     16 feeble attempt to justify its latest violation of a court order, the Debtor states that it is

                                                                     17 unable to prepare and file the list required by Federal Rule of Bankruptcy Procedure

                                                                     18 1007(a)(2) “because the individual who has access to the information to prepare, and

                                                                     19 who would prepare, sign, and verify, such list has been advised by counsel to decline to

                                                                     20 answer based on the Fifth Amendment privilege against self-incrimination.”

                                                                     21                   The unidentified individual, presumably Rachel Rechnitz, the Debtor’s

                                                                     22 putative managing member, believes (wrongly) that she can use her blanket assertion of

                                                                     23 the Fifth Amendment to shield the Debtor from complying with any court order or the

                                                                     24 statutory duties imposed on debtors by the Bankruptcy Code. This blanket assertion

                                                                     25 violates decades of case law, however. The Debtor is improperly asserting a Fifth

                                                                     26
                                                                          1
                                                                     27     As has become its custom, the Debtor filed the “Statement Re Creditor List” (the “Statement”) [Docket No.
                                                                          72] at 8:04 p.m.
                                                                     28


                                                                          DAL 2703171v1                                       2

                                                                                                                                                       EXHIBIT "29", PAGE 591
                                          Case:
                                            Case:20-1153,
                                                  20-1153,Document:
                                 Case 2:20-cv-06183-DOC    Document:14-8,
                                                          Document   7, Filed:
                                                                    10-1  Filed:
                                                                          Filed07/09/2020
                                                                                 07/09/2020
                                                                                07/10/20     Page
                                                                                          Page Page
                                                                                               336 622
                                                                                                   of622
                                                                                                       ofof725
                                                                                                      439   725 ID #:827
                                                                                                            Page

                                                                     Case 2:20-bk-13530-BR        Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25          Desc
                                                                                                   Main Document    Page 3 of 11



                                                                      1 Amendment objection for an individual and, as the Court already opined, the Debtor, as a

                                                                      2 corporate entity, has no Fifth Amendment privilege. Furthermore, filing schedules and
                                                                      3 providing crucial creditor information does not act as a waiver of the Fifth Amendment.

                                                                      4                   The Debtor’s untenable position and continuing disregard of court orders
                                                                      5 and the Bankruptcy Code further reinforces why this Court must not stay its order for

                                                                      6 relief.
                                                                      7                                                 II.
                                                                      8        A DEBTOR’S OFFICER MAY NOT USE THE FIFTH AMENDMENT TO SHIELD
                                                                      9              THE DEBTOR FROM COMPLYING WITH ITS STATUTORY DUTIES

                                                                     10                                      AND COURT ORDERS

                                                                     11                   The Statement simply is another in a series of obstructionist positions
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 meant to prevent the Court, the newly appointed trustee, and creditors from getting to the

                                                                     13 bottom of the truth. The Court now must see what the Creditors have long known - the

                                                                     14 Debtor is a criminal enterprise being run by the Rechnitz’s for their own personal benefit

                                                                     15 and amusement. Coupled with the fact that counsel for the Debtor lacked the corporate
SulmeyerKupetz, A




                                                                     16 authority to appeal the June 16 Order, the Court has no choice but to deny the requested

                                                                     17 stay pending appeal.

                                                                     18                   As this Court knows, among the duties imposed on debtors is the duty to (i)

                                                                     19 submit to an examination at a meeting of creditors (11 U.S.C. § 343), (ii) file a list of

                                                                     20 creditors, schedules of assets and liabilities, and statement of financial affairs (11 U.S.C.

                                                                     21 § 521(1)), and (iii) surrender to the trustee property of the estate, including any recorded

                                                                     22 information relating to property of the estate (11 U.S.C. § 521(4)). Now, as part of its

                                                                     23 orchestrated effort not to abide by any court order or statutorily imposed requirement,

                                                                     24 some imaginary and unidentified person has asserted his/her Fifth Amendment privilege

                                                                     25 in lieu of the Debtor making the foregoing disclosures and productions required by the

                                                                     26 Bankruptcy Code.

                                                                     27                   As the Sixth Circuit noted when reviewing the behavior of a recalcitrant

                                                                     28 debtor in Butcher v. Bailey, 753 F.2d 465, 469 (6th Cir. 1984), cert. denied, 473 U.S. 925,


                                                                          DAL 2703171v1                                  3

                                                                                                                                              EXHIBIT "29", PAGE 592
                                            Case:
                                              Case:20-1153,
                                                    20-1153,Document:
                                   Case 2:20-cv-06183-DOC    Document:14-8,
                                                            Document   7, Filed:
                                                                      10-1  Filed:
                                                                            Filed07/09/2020
                                                                                   07/09/2020
                                                                                  07/10/20     Page
                                                                                            Page Page
                                                                                                 337 623
                                                                                                     of623
                                                                                                         ofof725
                                                                                                        439   725 ID #:828
                                                                                                              Page

                                                                     Case 2:20-bk-13530-BR        Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25          Desc
                                                                                                   Main Document    Page 4 of 11



                                                                      1 106 S. Ct. 17, 87 L. Ed. 2d 696 (1985), “compulsion is obviously present” from the

                                                                      2 Bankruptcy Code requirements. But a finding that compulsion is present is only the
                                                                      3 starting point. The Fifth Amendment is only violated when an individual, such as the

                                                                      4 Debtor’s unidentified person, is placed under “compulsion, to incriminate, not merely
                                                                      5 compulsion to make unprivileged disclosures.” United States v. Washington, 431 U.S.

                                                                      6 181, 190, 97 S. Ct. 1814, 1820, 52 L. Ed. 2d 238 (1977) (quoting Garner v. United States,
                                                                      7 424 U.S. 648, 657, 96 S. Ct. 1178, 47 L. Ed. 2d 370 (1976)).

                                                                      8                   As long as a witness can demonstrate any possibility of prosecution which
                                                                      9 is more than fanciful, a claim of Fifth Amendment privilege is well taken. In re Folding

                                                                     10 Carton Antitrust Litigation, 609 F.2d 867, 871 (7th Cir. 1979). Moreover, it is the

                                                                     11 possibility of prosecution, not the judge’s assessment of the likelihood of such
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 prosecution, which establishes a valid claim. In re Corrugated Container Antitrust

                                                                     13 Litigation, 661 F.2d 1145, 1150 (7th Cir. 1981), aff’d, 459 U.S. 248, 103 S. Ct. 608, 74 L.

                                                                     14 Ed. 2d 430 (1983). Thus, an assertion of the privilege is meaningful and appropriate only

                                                                     15 when the danger of incrimination is demonstrated to be real and appreciable, not merely
SulmeyerKupetz, A




                                                                     16 imaginary, remote, and speculative. See Ueckert v. C.I.R., 721 F.2d 248 (8th Cir. 1983);

                                                                     17 McCoy v. C.I.R., 696 F.2d 1234 (9th Cir. 1983).

                                                                     18                   The court’s decision in In re Connelly, 59 B.R. 421, 431-432 (Bankr. N.D. Ill.

                                                                     19 1986) demonstrates that it is incumbent upon the court to conduct a proper inquiry into

                                                                     20 the legitimacy and scope of such a blanket assertion of privilege. See also United States

                                                                     21 v. Goodwin, 625 F.2d 693, 701 (5th Cir. 1980). This requires the court to go beyond the

                                                                     22 threshold “possibility of prosecution” discussed by the Court in Corrugated Container and

                                                                     23 delve into the realm of “real danger of incrimination” if a debtor is required to respond to

                                                                     24 particular inquiries. Martin-Trigona v. Gouletas, 634 F.2d 354, 360 (7th Cir. 1980), cert.

                                                                     25 denied, 449 U.S. 1025, 101 S. Ct. 593, 66 L. Ed. 2d 486 (1980). The court’s inquiry into

                                                                     26 a debtor’s claim of privilege is further guided by the standards of Hoffman v. United

                                                                     27 States, 341 U.S. 479, 71 S. Ct. 814, 95 L. Ed. 1118 (1951). See United States v. Moore,

                                                                     28 682 F.2d 853, 856 (9th Cir. 1982). Generally, an individual must have reasonable cause


                                                                          DAL 2703171v1                                  4

                                                                                                                                               EXHIBIT "29", PAGE 593
                                         Case:
                                           Case:20-1153,
                                                 20-1153,Document:
                                Case 2:20-cv-06183-DOC    Document:14-8,
                                                         Document   7, Filed:
                                                                   10-1  Filed:
                                                                         Filed07/09/2020
                                                                                07/09/2020
                                                                               07/10/20     Page
                                                                                         Page Page
                                                                                              338 624
                                                                                                  of624
                                                                                                      ofof725
                                                                                                     439   725 ID #:829
                                                                                                           Page

                                                                     Case 2:20-bk-13530-BR        Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25          Desc
                                                                                                   Main Document    Page 5 of 11



                                                                      1 to apprehend danger of self-incrimination from direct answers to the specific questions

                                                                      2 posed. Hoffman, 341 U.S. at 486; Martin-Trigona, 634 F.2d at 360. As such, the lack of
                                                                      3 any specificity, or even the identity of the person asserting the privilege, renders the

                                                                      4 Debtor’s blanket Fifth Amendment assertion a legal nullity.
                                                                      5                   Importantly, the Fifth Amendment does not relieve a debtor from answering
                                                                      6 questions solely on the basis of his own judgment that the information would incriminate
                                                                      7 himself. In re Arend, 286 F. 516, 518 (2d Cir. 1922); Mason v. U.S., 244 U.S. 362, 37 S.

                                                                      8 Ct. 621, 61 L. Ed. 1198 (1917). The availability of the privilege is in the first instance for

                                                                      9 the court to determine its application, since the court is the closest to the evidence.

                                                                     10 Hoffman, 341 U.S. at 479; In re U.S. Hoffman Can Corp., 373 F.2d 622, 628 (3d Cir.

                                                                     11 1967). The determination is to be made by the trial court in the exercise of its sound
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 discretion, and unless there is a reasonable ground as distinct from a remote or

                                                                     13 speculative possibility, to apprehend that a direct answer may prove dangerous to the

                                                                     14 witness, the answer should be compelled. Arend, 286 F. at 518. “The focus of inquiry

                                                                     15 when information is sought over a claim of privilege is whether the hazards of self-
SulmeyerKupetz, A




                                                                     16 incrimination are ‘real and appreciable’ as opposed to ‘trifling or insubstantial.’” U.S. v.

                                                                     17 Sahadi, 555 F.2d 23, 26 (2d Cir. 1977).

                                                                     18                   In other words, the court must be presented with the facts from which to

                                                                     19 determine whether the refusal is “based on merely fanciful grounds or upon some

                                                                     20 imaginary fear or arbitrary reason . . . .” Arend, supra. See also Podolin v. Lesher

                                                                     21 Warner Dry Goods Co., 210 F. 97 (3d Cir. 1914). The invocation of the privilege must be

                                                                     22 in the court’s presence so that it may consider, by its own personal perception of the

                                                                     23 peculiarities of the case the implication of the question in the setting in which it is asked.

                                                                     24 Hoffman Can, 373 F.2d at 628. If the claim of privilege is still asserted, some further

                                                                     25 showing of possible incrimination must be permitted before disposal of the claim. Id., at

                                                                     26 628. A person attempting to hide behind the Fifth Amendment must, therefore, make a

                                                                     27 showing to the “limited extent requisite to make it known to a perceptive judgment that he

                                                                     28 has reached a risk of disclosure which should be avoided, lest in establishing his right to


                                                                          DAL 2703171v1                                 5

                                                                                                                                             EXHIBIT "29", PAGE 594
                                           Case:
                                             Case:20-1153,
                                                   20-1153,Document:
                                  Case 2:20-cv-06183-DOC    Document:14-8,
                                                           Document   7, Filed:
                                                                     10-1  Filed:
                                                                           Filed07/09/2020
                                                                                  07/09/2020
                                                                                 07/10/20     Page
                                                                                           Page Page
                                                                                                339 625
                                                                                                    of625
                                                                                                        ofof725
                                                                                                       439   725 ID #:830
                                                                                                             Page

                                                                     Case 2:20-bk-13530-BR        Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25            Desc
                                                                                                   Main Document    Page 6 of 11



                                                                      1 the constitutional safeguard he says enough to destroy it.” Id. But the required showing

                                                                      2 must be made; here no such showing is even attempted by the Debtor.
                                                                      3                   Due to the fact that the Debtor chose to assert an anonymous Fifth

                                                                      4 Amendment assertion and has again violated a court order, the Court cannot even review
                                                                      5 the assertion. The Trustee is now being blocked from performing his statutory duties as

                                                                      6 a fiduciary duty to all known and unknown creditors, and the Creditors are being
                                                                      7 effectively prevented from conducting Rule 2004 examinations based on a premature,

                                                                      8 blanket assertion of the Fifth Amendment. The Debtor’s willful flouting of court orders

                                                                      9 must end, and the Debtor cannot be rewarded for its intransigence by obtaining the

                                                                     10 benefits of a stay.

                                                                     11                   Judge Kwan thoroughly analyzed this issue in McKnew v. Wilson (In re
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12 Wilson), 2015 Bankr. LEXIS 2205 (Bankr. C.D. Cal., July 2, 2015). In Wilson, Judge

                                                                     13 Kwan found that:

                                                                     14                   In determining whether such a real and appreciable danger

                                                                     15                   of incrimination exists, a trial judge must examine the
SulmeyerKupetz, A




                                                                     16                   “implications of the question(s) in the setting in which (they

                                                                     17                   are) asked....” Hoffman v. United States, 341 U.S. at 486;

                                                                     18                   United States v. Pierce, 561 F.2d 735, 741 (9th Cir. 1977);

                                                                     19                   Hashagen v. United States, 283 F.2d at 350. He “‘(m)ust be

                                                                     20                   governed as much by his personal perception of the

                                                                     21                   peculiarities of the case as by the facts actually in

                                                                     22                   evidence.’” Hoffman v. United States, 341 U.S. at 487,

                                                                     23                   quoting Ex parte Irvine, 74 F. 954, 960 (C.C. Ohio, 1896);

                                                                     24                   United States v. Pierce, 561 F.2d at 741. If the trial judge

                                                                     25                   decides from this examination of the questions, their setting,

                                                                     26                   and the peculiarities of the case, that no threat of self-

                                                                     27                   incrimination exists, it then becomes incumbent “upon the

                                                                     28                   defendant to show that answers to (the questions) might


                                                                          DAL 2703171v1                                   6

                                                                                                                                                  EXHIBIT "29", PAGE 595
                                       Case:
                                         Case:20-1153,
                                               20-1153,Document:
                              Case 2:20-cv-06183-DOC    Document:14-8,
                                                       Document   7, Filed:
                                                                 10-1  Filed:
                                                                       Filed07/09/2020
                                                                              07/09/2020
                                                                             07/10/20     Page
                                                                                       Page Page
                                                                                            340 626
                                                                                                of626
                                                                                                    ofof725
                                                                                                   439   725 ID #:831
                                                                                                         Page

                                                                     Case 2:20-bk-13530-BR        Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25            Desc
                                                                                                   Main Document    Page 7 of 11



                                                                      1                   criminate him.” United States v. Weisman, 111 F.2d 260,

                                                                      2                   261 (2d Cir. 1940). See also Garner v. United States, 424

                                                                      3                   U.S. 648, 658 n.11 (1976); United States v. Daly, supra, 481

                                                                      4                   F.2d 28, 30 (8th Cir. 1973); In re U.S. Hoffman Can Corp.,
                                                                      5                   373 F.2d 622, 628 (3d Cir. 1967); Hashagen v. United
                                                                      6                   States, 283 F.2d at 350. This does not mean that the
                                                                      7                   defendant must confess the crime he has sought to conceal
                                                                      8                   by asserting the privilege. The law does not require him “‘to
                                                                      9                   prove guilt to avoid admitting it.’” Marchetti v. United States,
                                                                     10                   390 U.S. at 50, 88, quoting United States v. Kahriger, 345

                                                                     11                   U.S. 22, 34 (1953) (Jackson, J., concurring). But neither
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   does the law permit the defendant to be the final arbiter of

                                                                     13                   his own assertion’s validity. “The witness is not exonerated

                                                                     14                   from answering merely because he declares that in so doing

                                                                     15                   he would incriminate himself his say-so does not of itself
SulmeyerKupetz, A




                                                                     16                   establish the hazard of incrimination. It is for the court to

                                                                     17                   decide whether his silence is justified....” Hoffman v. United

                                                                     18                   States, 341 U.S. at 486. See also Marchetti v. United

                                                                     19                   States, 390 U.S. at 50; Albertson v. SACB, 382 U.S. 70, 79;

                                                                     20                   United States v. Johnson, 577 F.2d 1304, 1311 (5th Cir.

                                                                     21                   1978); United States v. Daly, 481 F.2d at 30; Hashagen v.

                                                                     22                   United States, 283 F.2d at 348.

                                                                     23 Wilson, 2015 Bankr. LEXIS 2205, at *3-*4.

                                                                     24                   Thus, the Debtor cannot simply assert a blanket Fifth Amendment privilege

                                                                     25 on behalf of its two co-conspirators in an effort to avoid submitting required financial

                                                                     26 information and vital testimony. As such, based upon the Debtor’s willful and repeated

                                                                     27 violation of numerous court orders, the Court should deny its stay request so the parties

                                                                     28 can move forward with the appropriate contempt motions, motions seeking production of


                                                                          DAL 2703171v1                                   7

                                                                                                                                                EXHIBIT "29", PAGE 596
                                          Case:
                                            Case:20-1153,
                                                  20-1153,Document:
                                 Case 2:20-cv-06183-DOC    Document:14-8,
                                                          Document   7, Filed:
                                                                    10-1  Filed:
                                                                          Filed07/09/2020
                                                                                 07/09/2020
                                                                                07/10/20     Page
                                                                                          Page Page
                                                                                               341 627
                                                                                                   of627
                                                                                                       ofof725
                                                                                                      439   725 ID #:832
                                                                                                            Page

                                                                     Case 2:20-bk-13530-BR            Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25                     Desc
                                                                                                       Main Document    Page 8 of 11



                                                                      1 documents and testimony under Rule 2004, and other remedial actions to assist the

                                                                      2 Trustee in recovering dissipated assets. 2
                                                                      3                     The fact that this Court was told at the June 9, 2020, hearing that the

                                                                      4 Debtor is generally paying its debts as they become due, cannot be reconciled with the
                                                                      5 Statement. During the June 9 hearing, when asked by the Court if the Debtor was still

                                                                      6 operating and paying its debts, counsel responded as follows:
                                                                      7                     THE COURT: Okay. Is the debtor still operating?
                                                                      8                     MR. MARTICELLO: Your Honor, my understanding is that
                                                                      9                     the debtor is paying its debts -- undisputed debts as they
                                                                     10                     come due on the agreed to terms.

                                                                     11 See Official Transcript of Proceedings, p. 10, lls. 20-23.
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                     Why would an entity that is paying its debts as they become due be so

                                                                     13 criminally infested that they cannot even allegedly complete its initial schedules due to

                                                                     14 Fifth Amendment concerns. This is a rhetorical question, of course.

                                                                     15                                                         III.
SulmeyerKupetz, A




                                                                     16                                                 CONCLUSION

                                                                     17                     It is for the Court, not the Debtor, to decide whether an invocation of the

                                                                     18 Fifth Amendment is justified and, if so, to what extent. By filing the Statement, the Debtor

                                                                     19 is preventing the Court from undertaking this fact-specific inquiry. And, as the Creditors

                                                                     20 already have demonstrated, the Debtor has no right to invoke the Fifth Amendment

                                                                     21
                                                                          2
                                                                              The Debtor already has refused to provide substantive responses to the First Set of Requests for
                                                                     22 Production of Documents propounded on it by the Creditors. As noted by the court in Scarfia v. Holiday
                                                                          Bank, 129 B.R. 671 (M.D. Fla. 1990), blanket objections on the grounds of self-incrimination in connection
                                                                     23 with discovery requests is improper. It is axiomatic that a debtor may not cloak himself with the Fifth
                                                                          Amendment’s protection against self-incrimination simply by a blanket assertion that his answers to
                                                                     24 interrogatories, requests for admissions and requests for production of documents will tend to incriminate
                                                                          him. Hoffman, 341 U.S. at 486 (a witness’s “say-so does not of itself establish the hazard of
                                                                     25 incrimination”); Securities and Exchange Commission v. First Financial Group of Texas, 659 F.2d 660, 668
                                                                          (5th Cir. 1981); Arend, supra, In re Mudd, 95 B.R. 426, 430 (Bankr. N.D. Tex. 1989); In re Hulon, 92 B.R.
                                                                     26 670, 675 (Bankr. N.D. Tex. 1988); In re Krisle, 54 B.R. 330, 338 (Bankr. D.S.D. 1985) (a debtor “may not
                                                                          decline to disclose information on the basis of a naked assertion that the information requested may tend to
                                                                     27 incriminate him”). As a result, the Creditors intend to proceed with the appropriate motions to obtain the
                                                                          Debtor’s compliance.
                                                                     28


                                                                          DAL 2703171v1                                          8

                                                                                                                                                         EXHIBIT "29", PAGE 597
                                          Case:
                                            Case:20-1153,
                                                  20-1153,Document:
                                 Case 2:20-cv-06183-DOC    Document:14-8,
                                                          Document   7, Filed:
                                                                    10-1  Filed:
                                                                          Filed07/09/2020
                                                                                 07/09/2020
                                                                                07/10/20     Page
                                                                                          Page Page
                                                                                               342 628
                                                                                                   of628
                                                                                                       ofof725
                                                                                                      439   725 ID #:833
                                                                                                            Page

                                                                     Case 2:20-bk-13530-BR     Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25           Desc
                                                                                                Main Document    Page 9 of 11



                                                                      1 privilege in the first instance. Since the Debtor also acted without the express

                                                                      2 authorization of the Trustee in filing the appeal and the stay motion, its request for a stay
                                                                      3 must be denied.

                                                                      4 DATED: June 24, 2020                    SulmeyerKupetz
                                                                                                                A Professional Corporation
                                                                      5

                                                                      6
                                                                      7                                         By: /s/ Daniel A. Lev         _________________
                                                                                                                    Daniel A. Lev
                                                                      8                                             Attorneys for Victor Franco Noval, Peter
                                                                                                                    Marco, LLC, and First International Diamond,
                                                                      9                                             Inc.
                                                                     10 DATED: June 24, 2020                    Law Offices of Ronald Richards & Associates, APC
                                                                     11
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12
                                                                                                                By: /s/ Ronald Richards       _________________
                                                                     13                                             Ronald Richards
                                                                                                                    Attorneys for Victor Franco Noval
                                                                     14

                                                                     15
SulmeyerKupetz, A




                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28


                                                                          DAL 2703171v1                                9

                                                                                                                                             EXHIBIT "29", PAGE 598
            Case:
              Case:20-1153,
                    20-1153,Document:
   Case 2:20-cv-06183-DOC    Document:14-8,
                            Document   7, Filed:
                                      10-1  Filed:
                                            Filed07/09/2020
                                                   07/09/2020
                                                  07/10/20     Page
                                                            Page Page
                                                                 343 629
                                                                     of629
                                                                         ofof725
                                                                        439   725 ID #:834
                                                                              Page
          Case 2:20-bk-13530-BR                   Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25                                     Desc
                                                  Main Document    Page 10 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is
PO BOX 11480, BEVERLY HILLS, CA 90213

A true and correct copy of the foregoing document entitled (specify): SUPPLEMENTAL TO PRELIMINARY OPPOSITION
TO MOTION FOR STAY, will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 24, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com

Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Robert S Marticello Rmarticello@swelawfirm.com,

gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

Neal Salisian ECF@salisianlee.com

Michael Simon msimon@swelawfirm.com,

lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (SV)
ustpregion16.wh.ecf@usdoj.gov
                                                                                           Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) ___________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                           Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building (waived per court order)
Bin outside of Courtroom 1660
255 E. Temple Street

DAL 2702848v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
                                                                                                                  EXHIBIT "29", PAGE 599
            Case:
              Case:20-1153,
                    20-1153,Document:
   Case 2:20-cv-06183-DOC    Document:14-8,
                            Document   7, Filed:
                                      10-1  Filed:
                                            Filed07/09/2020
                                                   07/09/2020
                                                  07/10/20     Page
                                                            Page Page
                                                                 344 630
                                                                     of630
                                                                         ofof725
                                                                        439   725 ID #:835
                                                                              Page
          Case 2:20-bk-13530-BR                   Doc 73 Filed 06/24/20 Entered 06/24/20 11:05:25                                     Desc
                                                  Main Document    Page 11 of 11


Los Angeles, CA 90012


                                                                                           Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 June 24, 2020                                                                                  /s/ Ronald Richards
 Date                                      Printed Name                                         Signature




DAL 2702848v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
                                                                                                                  EXHIBIT "29", PAGE 600
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              345 631
                                                                  of631
                                                                      ofof725
                                                                     439   725 ID #:836
                                                                           Page




                  EXHIBIT "30"
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                           Document   7, Filed:
                                     10-1  Filed:
                                           Filed07/09/2020
                                                  07/09/2020
                                                 07/10/20     Page
                                                           Page Page
                                                                346 632
                                                                    of632
                                                                        ofof725
                                                                       439   725 ID #:837
                                                                             Page
          Case 2:20-bk-13530-BR            Doc 61 Filed 06/19/20 Entered 06/19/20 16:47:02                   Desc
                                            Main Document    Page 1 of 18

 Attorney or Party Name, Address, Telephone & FAX                   FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 SMILEY WANG-EKVALL, LLP
 Robert S. Marticello, State Bar No. 244256
 rmarticello@swelawfirm.com
 Michael L. Simon, State Bar No. 300822
 msimon@swelawfirm.com
 3200 Park Center Drive, Suite 250
 Costa Mesa, California 92626
 Telephone: 714 445-1000
 Facsimile: 714 445-1002



     Individual appearing without attorney
     Attorney for: Jadelle Jewelry and Diamonds, LLC
                                   UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION
 In re:
                                                                    CASE NO.: 2:20-bk-13530-BR
JADELLE JEWELRY AND DIAMONDS, LLC,
                                                                    ADVERSARY NO.:
                                                                    (if applicable)
                                                                    CHAPTER: 7
                                                     Debtor(s).




                                    Plaintiff(s) (if applicable).
                             vs.
                                                                                NOTICE OF APPEAL
                                                                           AND STATEMENT OF ELECTION




                               Defendant(s) (if applicable).

Part 1: Identify the appellant(s)

1. Name(s) of appellant(s): _________________________________________________________________________
                            Jadelle Jewelry and Diamonds, LLC

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this appeal:
For appeals in an adversary proceeding.
    Plaintiff
    Defendant
    Other (describe):
For appeals in a bankruptcy case and not in an adversary proceeding.
    Debtor
    Creditor
    Trustee
    Other (describe):


December 201                                                Page 1                                         Official Form 417A
                                                                                            EXHIBIT "30", PAGE 601
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                           Document   7, Filed:
                                     10-1  Filed:
                                           Filed07/09/2020
                                                  07/09/2020
                                                 07/10/20     Page
                                                           Page Page
                                                                347 633
                                                                    of633
                                                                        ofof725
                                                                       439   725 ID #:838
                                                                             Page
        Case 2:20-bk-13530-BR             Doc 61 Filed 06/19/20 Entered 06/19/20 16:47:02                        Desc
                                           Main Document    Page 2 of 18

Part 2: Identify the subject of this appeal

1. Describe the judgment, order, or decree appealed from:
   See attachment



2. The date the judgment, order, or decree was entered:

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses, and telephone
numbers of their attorneys (attach additional pages if necessary):

1. Party: See attachment
    Attorney:




2. Party:
    Attorney:




Part 4: Optional election to have appeal heard by District Court (applicable only in certain districts)
If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear this appeal
unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the United States District Court. If
an appellant filing this notice wishes to have the appeal heard by the United States District Court, check below. Do not
check the box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

    Appellant(s) elect to have the appeal heard by the United States District Court rather than by the Bankruptcy
    Appellate Panel.


Part 5: Sign below

 /s/ Robert S. Marticello
_____________________________________________________                   Date: 06/19/2020
Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the form specified in
§ 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

>1RWHWRLQPDWHILOHUV,I\RXDUHDQLQPDWHILOHULQDQLQVWLWXWLRQDQG\RXVHHNWKHWLPLQJEHQHILWRI)HG5%DQNU3
 F  FRPSOHWH'LUHFWRU¶V)RUP 'HFODUDWLRQRI,QPDWH)LOLQJ DQGILOHWKDWGHFODUDWLRQDORQJZLWKWKH1RWLFHRI
$SSHDO@


December 201                                              Page 2                                                Official Form 417A
                                                                                               EXHIBIT "30", PAGE 602
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              348 634
                                                                  of634
                                                                      ofof725
                                                                     439   725 ID #:839
                                                                           Page
Case 2:20-bk-13530-BR           Doc 61 Filed 06/19/20 Entered 06/19/20 16:47:02         Desc
                                 Main Document    Page 3 of 18



     PART 2: THE SUBJECT OF THIS APPEAL
     1.          Order for Relief and Order to File Schedules, Statements and List(s) [Docket No.
                 55], entered on June 16, 2020.

     2.          Order: (1) Directing Rachel Rechnitz and Jona Rechnitz to File Joint Declaration
                 Under Penalty of Perjury; (2) Setting Date By Which Petitioning Creditors May
                 Contact Creditors Identified In Joint Declaration and Conduct Certain Discovery;
                 (3) Setting Date for Hearing On Status Conference; and (4) Setting Date for Filing
                 of Joint Status Report Prior to Status Conference [Docket No. 39], entered on
                 June 10, 2020.

     3.          Order Denying "Putative Debtor's Emergency Motion for (1) Reconsideration of the
                 Court's Order, of (2) Alternatively, a Stay of the Bankruptcy Case" [Docket No. 53],
                 entered on June 16, 2020.

     4.          Order Directing Clerk of Court to Immediately Enter an Order for Relief Under
                 Chapter 7, and Requiring the Debtor to File All Schedules and Related
                 Documentation for a Chapter 7 Case Within Fourteen Days of the Entry of this
                 Order [Docket No. 54], entered on June 16, 2020.


     PART 3: PARTIES TO THE APPEAL

     1.          Party: Jadelle Jewelry and Diamonds, LLC, Appellant and Debtor
                 Counsel:
                 Robert Marticello
                 Michael Simon
                 Smiley Wang-Ekvall, LLP
                 3200 Park Center Drive, Suite 250
                 Costa Mesa, CA 92626
                 (714) 445-1000


     2.          Party: Victor Franco Noval, Petitioning Creditor
                 Counsel:
                 Ronald Richards
                 Law Offices of Ronald Richards & Associates, APC
                 P.O. Box 11480
                 Beverly Hills, CA 90213
                 (310) 556-1001

                 and
                 Dan Lev
                 SulmeyerKupetz
                 333 South Grand Avenue, Suite 3400
                 Los Angeles, CA 90071
                 (213) 626-2311

     3.          Party: Peter Marco, LLC, Petitioning Creditor


     2828878.1                                         1
                                                                               EXHIBIT "30", PAGE 603
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              349 635
                                                                  of635
                                                                      ofof725
                                                                     439   725 ID #:840
                                                                           Page
     Case 2:20-bk-13530-BR          Doc 61 Filed 06/19/20 Entered 06/19/20 16:47:02         Desc
                                     Main Document    Page 4 of 18




                     Counsel:
                     Baruch Cohen
                     Law Offices of Baruch C. Cohen, APLC
                     4929 Wilshire Boulevard, Suite 940
                     Los Angeles, California 90010
                     (323) 937-4501
                     and

                     Dan Lev
                     SulmeyerKupetz
                     333 South Grand Avenue, Suite 3400
                     Los Angeles, CA 90071
                     (213) 626-2311

         4.          Party: First International Diamond, Inc., Petitioning Creditor
                     Counsel:

                     Baruch Cohen
                     Law Offices of Baruch C. Cohen, APLC
                     4929 Wilshire Boulevard, Suite 940
                     Los Angeles, California 90010
                     (323) 937-4501

                     and

                     Dan Lev
                     SulmeyerKupetz
                     333 South Grand Avenue, Suite 3400
                     Los Angeles, CA 90071
                     (213) 626-2311

         5.          Party Sam S. Leslie, Interim Chapter 7 Trustee
                     Sam S. Leslie
                     3435 Wilshire Blvd., Suite 990
                     Los Angeles, CA 90010
                     (213) 368-5000




         2828878.1                                          2
                                                                               EXHIBIT "30", PAGE 604
            Case:
              Case:20-1153,
                    20-1153,Document:
   Case 2:20-cv-06183-DOC    Document:14-8,
                            Document   7, Filed:
                                      10-1  Filed:
                                            Filed07/09/2020
                                                   07/09/2020
                                                  07/10/20     Page
                                                            Page Page
                                                                 350 636
                                                                     of636
                                                                         ofof725
                                                                        439   725 ID #:841
                                                                              Page




        Case 2:20-bk-13530-BR Doc 55 61 Filed 06/16/20
                                               06/19/20 Entered 06/16/20
                                                                   06/19/20 16:03:27
                                                                            16:47:02                                Desc
                            Ord Rlf/Ord File Shcd Stmnt
                                Main Document       Page 5Page
                                                           of 181 of 1
Form ofrií(orlf7,orlf11,iors) VANí93
Rev. 12/2015

                                                United States Bankruptcy Court
                                                  Central District of California
                                               255 East Temple Street, Los Angeles, CA 90012

           ORDER FOR RELIEF AND ORDER TO FILE SCHEDULES, STATEMENTS AND LIST(S)


    DEBTOR(S) INFORMATION:                                                  BANKRUPTCY NO. 2:20íbkí13530íBR
     Jadelle Jewelry And Diamonds LLC a Delaware                            CHAPTER 7
    limited liability company
    dba Jadelle Inc
    SSN: N/A
    EIN: 00í0000000
    9454 Wilshire Blvd
    Penthouse 01
    Beverly Hills, CA 90212


Order/Notice to the parties in interest:

An involuntary Chapter 7 petition having been filed against the aboveínamed debtor on April 6, 2020

       Debtor consented to the entry of an order of relief.

       No pleading or other defense to the petition having been filed within 21 days after service of the summons (or within
       any longer period of time precribed by the Court), an Order for Relief is hereby issued against the debtor.



Debtor is ordered to file within seven days after entry of this order for relief, a list containing the name and address of each
entity included on Schedule D, E/F, G, and H as prescribed by the Official Forms (Federal Rule of Bankruptcy Procedure 1007
(a)(2)).
Debtor is also ordered to file schedules, statement and Statement About Your Social Security Numbers (Official Form B121)
referred to in Federal Rule of Bankruptcy Procedure 1007(a),(c) and (f) within 14 days after entry of this Order For Relief.



                                                                              For The Court,
Dated: June 16, 2020                                                          Kathleen J. Campbell
                                                                              Clerk of Court




(Form ofriíorlf7,orlf11,iors) VANí93 Rev. 12/2015                                                                         55 / SF




                                                                                                EXHIBIT "30", PAGE 605
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              351 637
                                                                  of637
                                                                      ofof725
                                                                     439   725 ID #:842
                                                                           Page

       Case 2:20-bk-13530-BR   Doc 39
                                   61 Filed 06/10/20
                                            06/19/20 Entered 06/10/20
                                                             06/19/20 13:01:33
                                                                      16:47:02              Desc
                                Main
                                 MainDocument
                                      Document Page 61 of 18
                                                          4



   1
   2
                                                                 FILED & ENTERED
   3
   4                                                                    JUN 10 2020
   5
                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
   6                                                               BY fortier    DEPUTY CLERK


   7
                           UNITED STATES BANKRUPTCY COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9
                                  LOS ANGELES DIVISION
  10
  11
  12   In re:                                    Case No.: 2:20-bk-13530-BR

  13   Jadelle Jewelry and Diamonds LLC,         Chapter 7
  14                                             ORDER:
  15                                             (1) DIRECTING RACHEL RECHNITZ AND
  16                                             JONA RECHNITZ TO FILE JOINT
                                   Debtor(s).    DECLARATION UNDER PENALTY OF
  17                                             PERJURY;
  18
                                                 (2) SETTING DATE BY WHICH
  19                                             PETITIONING CREDITORS MAY CONTACT
                                                 CREDITORS IDENTIFIED IN JOINT
  20                                             DECLARATION AND CONDUCT CERTAIN
  21                                             DISCOVERY;

  22                                             (3) SETTING DATE FOR HEARING ON
                                                 STATUS CONFERENCE; AND
  23
  24                                             (4) SETTING DATE FOR FILING OF JOINT
                                                 STATUS REPORT PRIOR TO STATUS
  25                                             CONFERENCE
  26                                             Date:      June 9, 2020
  27                                             Time:      10:00 a.m.
                                                 Courtroom: 1668
  28




                                                -1-

                                                                         EXHIBIT "30", PAGE 606
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              352 638
                                                                  of638
                                                                      ofof725
                                                                     439   725 ID #:843
                                                                           Page

       Case 2:20-bk-13530-BR          61 Filed 06/10/20
                                  Doc 39       06/19/20 Entered 06/10/20
                                                                06/19/20 13:01:33
                                                                         16:47:02          Desc
                                   Main
                                    MainDocument
                                         Document Page 72 of 18
                                                             4



   1         The Court held a hearing on June 9, 2020 on the following two motions: the
   2   “Putative Debtor’s Motion to Dismiss Involuntary Petition and Request for Attorney’s
   3
       Fees, Costs and Damages” (“Motion to Dismiss”), filed by the debtor on May 1, 2020,
   4
       and the “Petitioning Creditors’ Notice of Motion and Motion for Appointment of Interim
   5
       Chapter 7 Trustee” (“Trustee Appointment Motion”) filed on May 19, 2020 by petitioning
   6
   7   creditors Victor Franco Noval, Peter Marco, LLC and First International Diamond, Inc.

   8         Robert S. Marticello, Esq. of Smiley, Wang-Ekvall, LLP appeared on behalf of the
   9   debtor. Ronald Richards of the Law Firm of Ronald L. Richards & Associates, APC,
  10
       Baruch C. Cohen, APLC and Daniel A. Lev, Esq. of SulmeyerKupetz, A Professional
  11
       Corporation, appeared on behalf of the petitioning creditors.
  12
  13         With respect to the debtor’s Motion to Dismiss, the Court considered the Motion,

  14   the petitioning creditors’ Opposition to the Motion, the debtor’s Reply to the petitioning
  15   creditors’ Opposition, and all pleadings related to the Motion, Opposition and Reply.
  16
             With respect to the petitioning creditors’ Trustee Appointment Motion, the Court
  17
       considered the Motion and all related pleadings including the separately filed
  18
       declarations of Ronald Richards, Oved Anter, Victor Franco Noval, and Peter Marco,
  19
  20   the debtor’s Opposition to the Motion, the petitioning creditors’ Reply to the debtor’s

  21   Opposition, and all other pleadings related to the Motion, Opposition and Reply.
  22         The Court also considered the debtor’s separately filed declarations of Levin
  23
       Prado and Marc Williams in Opposition to the Trustee Appointment Motion, the debtor’s
  24
       evidentiary objections to the declarations of Oved Anter, Victor Franco Noval, Peter
  25
  26   Marco and Ronald Richards, the petitioning creditors’ evidentiary objections to the

  27   debtor’s Request for Judicial Notice, and all other pleadings related to the Motion,

  28   Opposition and Reply.




                                                  -2-

                                                                             EXHIBIT "30", PAGE 607
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              353 639
                                                                  of639
                                                                      ofof725
                                                                     439   725 ID #:844
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 61
                                       39 Filed 06/19/20
                                                06/10/20 Entered 06/19/20
                                                                 06/10/20 16:47:02
                                                                          13:01:33                Desc
                                    Main
                                     MainDocument
                                          Document Page 83 of 18
                                                              4



   1         At the June 9 hearing, the Court ruled on the record on all of the evidentiary
   2   objections and heard argument and representations of counsel. After consideration of
   3
       all of the above, the Court HEREBY ORDERS AS FOLLOWS:
   4
             1. Rachel Rechnitz and Jona Rechnitz (collectively, the “Rechnitz’s”) must file a
   5
                joint declaration, sworn under penalty of perjury, which identifies each and
   6
   7            every one of the debtor’s creditors as of the date of the filing of the involuntary

   8            petition on April 6, 2020. The joint declaration shall include, without limitation,
   9            the following information with respect to each creditor identified therein:
  10
                    a. the name of the creditor;
  11
                    b. the nature of the debt owed to the creditor (e.g., consigned jewelry,
  12
  13                    rent due and owing, etc.);

  14                c. the amount of the creditor’s claim;
  15                d. whether the creditor’s claim is disputed and, if so, the nature of the
  16
                        dispute; and
  17
                    e. complete contact information for each creditor including, but not limited
  18
                        to, the creditor’s address, telephone number, cell phone number (if
  19
  20                    known), fax number (if applicable), and email address (if known);

  21         2. The Rechnitz’s shall have seven (7) days from the date of this hearing (i.e.,
  22            no later than 3:00 p.m. on Tuesday, June 16, 2020) to file their joint
  23
                declaration with the Court and serve the declaration on counsel for the
  24
                petitioning creditors;
  25
  26         3. If the Rechnitz’s fail to file the joint declaration by that date and time, the

  27            Court will deny the debtor’s Motion to Dismiss and immediately enter an order

  28




                                                     -3-

                                                                                EXHIBIT "30", PAGE 608
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              354 640
                                                                  of640
                                                                      ofof725
                                                                     439   725 ID #:845
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 39
                                       61 Filed 06/10/20
                                                06/19/20 Entered 06/10/20
                                                                 06/19/20 13:01:33
                                                                          16:47:02            Desc
                                    Main
                                     MainDocument
                                          Document Page 94 of 18
                                                              4



   1            for relief in this case. The entry of such an order for relief will render both the
   2            pending Motion to Dismiss and Trustee Appointment Motion moot;
   3
            4. If the Rechnitz’s file the joint declaration by the required date and time, then:
   4
                    a. The petitioning creditors shall have sixty (60) days from the date of
   5
                        this hearing (i.e., no later than 3:00 p.m. on August 14, 2020) to
   6
   7                    contact the creditors listed in the joint declaration to determine if any of

   8                    them are willing to join in the involuntary petition;
   9                b. The petitioning creditors shall have the same sixty (60) day period
  10
                        within which to conduct discovery of the creditors listed in the joint
  11
                        declaration, which discovery shall be limited solely to questions
  12
  13                    regarding the nature and amount of the creditor’s claim and, if the

  14                    creditor’s claim is listed in the joint declaration as disputed, the nature
  15                    of such dispute;
  16
                    c. The Court shall hold a status conference on this involuntary case on
  17
                        August 25, 2020 at 10:00 a.m., and
  18
                    d. The parties shall file a joint status report seven (7) days prior to the
  19
  20                    status conference (i.e., no later than 3:00 p.m. on August 18, 2020).

  21        IT IS SO ORDERED.
  22                                               ###
  23
  24
  25       Date: June 10, 2020

  26
  27
  28




                                                    -4-

                                                                                EXHIBIT "30", PAGE 609
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              355 641
                                                                  of641
                                                                      ofof725
                                                                     439   725 ID #:846
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 53
                                       61 Filed 06/16/20
                                                06/19/20 Entered 06/16/20
                                                                  06/19/20 15:37:59
                                                                           16:47:02               Desc
                                   Main
                                    MainDocument
                                          Document Page
                                                     Page10 of518
                                                          1 of



   1
   2
                                                                        FILED & ENTERED
   3
   4                                                                          JUN 16 2020
   5
                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
   6                                                                     BY fortier    DEPUTY CLERK


   7
   8                           UNITED STATES BANKRUPTCY COURT

   9                            CENTRAL DISTRICT OF CALIFORNIA

  10                                   LOS ANGELES DIVISION

  11
  12
       In re:                                        Case No.: 2:20-bk-13530-BR
  13
       JADELLE JEWELRY AND DIAMONDS                  Chapter 7
  14
       LLC,
                                                     ORDER DENYING “PUTATIVE DEBTOR’S
  15                                                 EMERGENCY MOTION FOR (1)
  16                                   Debtor(s).    RECONSIDERATION OF THE COURT’S
                                                     ORDER, OR (2) ALTERNATIVELY, A STAY
  17                                                 OF THE BANKRUPTCY CASE”
  18                                                 [No Hearing Date Required]
  19
  20
                This matter is before the Court on the “Putative Debtor’s Emergency Motion For
  21
       (1) Reconsideration Of The Court’s Order, Or (2) Alternatively, A Stay Of The
  22
       Bankruptcy Case” (“Emergency Motion”), filed by the debtor on June 15, 2020.
  23
                The Court has considered the Emergency Motion and all related pleadings filed
  24
       in support thereof, consisting of the supporting declarations of Robert S. Marticello and
  25
       Michael V. Schafler (including an Errata thereto), an Index of Exhibits and a Request
  26
       For Judicial Notice as well as the petitioning creditors’ Preliminary Opposition thereto.
  27
  28




                                                    -1-

                                                                               EXHIBIT "30", PAGE 610
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              356 642
                                                                  of642
                                                                      ofof725
                                                                     439   725 ID #:847
                                                                           Page

       Case 2:20-bk-13530-BR           61 Filed 06/16/20
                                   Doc 53       06/19/20 Entered 06/16/20
                                                                  06/19/20 15:37:59
                                                                           16:47:02           Desc
                                   Main
                                    MainDocument
                                          Document Page
                                                     Page11 of518
                                                          2 of



   1          The Emergency Motion seeks reconsideration of the Court’s order entered on
   2   June 10, 2020 (“June 10, 2020 Order”) entitled “Order: (1) Directing Rachel Rechnitz
   3   And Jona Rechnitz To File Joint Declaration Under Penalty Of Perjury; (2) Setting Date
   4   By Which Petitioning Creditors May Contact Creditors Identified In Joint Declaration And
   5   Conduct Certain Discovery; (3) Setting Date For Hearing On Status Conference; And
   6   (4) Setting Date For Filing Of Joint Status Report Prior To Status Conference.”
   7          The June 10 Order specifically ordered, inter alia that:
   8                 1. Rachel Rechnitz and Jona Rechnitz (collectively, the
                     ‘Rechnitz’s’) must file a joint declaration, sworn under
   9                 penalty of perjury, which identifies each and every one of the
  10                 debtor’s creditors as of the date of the filing of the
                     involuntary petition on April 6, 2020. The joint declaration
  11                 shall include, without limitation, the following information with
                     respect to each creditor identified therein: . . .
  12
  13   June 10, 2020 Order (docket no. 39), page 3.
  14          The Court issued its June 10, 2020 Order following a telephonic hearing on June
  15   9, 2020 on two motions: the “Putative Debtor’s Motion to Dismiss Involuntary Petition
  16   and Request for Attorney’s Fees, Costs and Damages” (“Motion to Dismiss”), filed by
  17   the debtor on May 1, 2020, and the “Petitioning Creditors’ Notice of Motion and Motion
  18   for Appointment of Interim Chapter 7 Trustee,” filed by the petitioning creditors on May
  19   19, 2020. At that hearing, the Court heard argument and representations of counsel
  20   regarding both motions, made evidentiary rulings on the record, and made its oral ruling
  21   as reflected in its June 10, 2020 Order.
  22          A major focus of the Emergency Motion is the debtor’s argument that the June
  23   10, 2020 Order deprives the debtor’s principals, Rachel and Jona Rechnitz, of their Fifth
  24   Amendment privilege against self-incrimination by its requirement that the Rechnitz’s file
  25   a joint declaration under penalty of perjury regarding the identity of the debtor’s creditors
  26   and by allowing the petitioning creditors to conduct certain limited discovery with respect
  27   to the creditors identified by them.
  28




                                                    -2-

                                                                               EXHIBIT "30", PAGE 611
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              357 643
                                                                  of643
                                                                      ofof725
                                                                     439   725 ID #:848
                                                                           Page

       Case 2:20-bk-13530-BR          61 Filed 06/16/20
                                  Doc 53       06/19/20 Entered 06/16/20
                                                                 06/19/20 15:37:59
                                                                          16:47:02         Desc
                                  Main
                                   MainDocument
                                         Document Page
                                                    Page12 of518
                                                         3 of



   1         The Court, however, specifically addressed the Fifth Amendment privilege issue
   2   with the debtor’s counsel, Robert S. Marticello, at the June 9, 2020 hearing on the
   3   debtor’s Motion to Dismiss:
   4                THE COURT: I know that there are criminal -- there are
                    other charges and so there’s a lot of stuff going on. I have no
   5                opinion. I know what happened in the state court, but I have
   6                no opinion as to the ultimate outcome. But I tell you this, if
                    either -- or they both must comply and I make it quite clear. If
   7                they don’t comply with the request, whether it’s Fifth
                    Amendment or whatever, then I will enter the order for relief.
   8                Is it the debt -- from the debtor’s standpoint, do you
                    understand that? Mr. Marticello, do you understand that?
   9
  10                MR. MARTICELLO: Your Honor, this is Robert Marticello for
                    the debtor. I understand the Court’s – what the Court just
  11                said and I will comply with the Court’s order. My concern is,
                    Your Honor, like you said there are other things going on
  12                and –
  13
                    THE COURT: No, I understand that. But, no, I’m telling you –
  14
                    MR. MARTICELLO: -- if there is a -- if there’s a –
  15
  16                THE COURT: -- this is really simple and I can’t -- I’m not -- I -
                    - people have a right to the -- you know, to take the Fifth and
  17                I -- again, whether they do or not I have no idea. But I’m
                    telling you right now the creditors have a right to this
  18                information. If they refuse, either of them, I want both of
                    them to sign it because it’s not clear to me exactly who’s
  19
                    really running the business. My guess is that maybe the
  20                husband is but I don’t know that, just from the various
                    pleadings. I don’t really know. So there -- therefore, I am
  21                requiring both to sign under penalty of perjury. And if nei --
                    and if they don’t both sign it under penalty of perjury, then I
  22
                    will enter an order for relief. I just want you -- you -- I want
  23                you in particular and your clients, the debtor, the principals,
                    to understand that. You do -- you understand what I’ve said.
  24                I want them to understand it. That would be the price for not
                    complying with my order. You –
  25
  26                MR. MARTICELLO: I understand, Your Honor.

  27                THE COURT: Mr. Marticello, you understand what I’ve said
                    obviously. I’m not being facetious. You understand. And so
  28                any –




                                                   -3-

                                                                              EXHIBIT "30", PAGE 612
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              358 644
                                                                  of644
                                                                      ofof725
                                                                     439   725 ID #:849
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 53
                                       61 Filed 06/16/20
                                                06/19/20 Entered 06/16/20
                                                                  06/19/20 15:37:59
                                                                           16:47:02            Desc
                                    Main
                                   Main   Document Page
                                        Document     Page13
                                                          4 of
                                                            of518



   1                 MR. MARTICELLO: Correct, Your Honor.
   2   Transcript of Telephonic Proceedings Before The Honorable Barry Russell, United
   3   States Bankruptcy Judge, Docket No. 42 at p. 85, lines 21-25 through p. 87, lines 1-14.
   4          The Court notes that despite debtor’s counsel’s statements in the above
   5   proceedings that he understood what the Court had said and would comply with the
   6   Court’s June 10, 2020 Order, the debtor instead filed the Emergency Motion less than
   7   twenty-four (24) hours before the deadline imposed by the June 10, 2020 for the filing of
   8   the Rechnitz’s joint declaration.
   9          The Court further notes that the despite the Emergency Motion’s arguments
  10   regarding the Rechnitz’s Fifth Amendment privilege, the debtor in this case is an LLC,
  11   that the Fifth Amendment privilege only applies to individuals, and that the debtor’s
  12   principals (the Rechnitz’s) are not entitled to assert a Fifth Amendment privilege on the
  13   debtor’s behalf.
  14          The Emergency Motion also argues that the Court may dismiss this case without
  15   the requirement of a creditor list, and that the Court is not required to provide creditors
  16   (other than the petitioning creditors) an opportunity to join in the involuntary petition. The
  17   Court finds this argument unpersuasive in this case.
  18          It may very well be that there are additional creditors who may have substantial,
  19   undisputed claims against the debtor. The debtor’s failure to timely file the list of
  20   creditors, as required by the Court’s June 10, 2020 Order, will prevent the petitioning
  21   creditors from being able to identify any such additional potential creditors and will also
  22   prevent the petitioning creditors, and any other additional creditors, from attempting to
  23   prove that the debtor is not paying its debts as they become due.
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///




                                                    -4-

                                                                                EXHIBIT "30", PAGE 613
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              359 645
                                                                  of645
                                                                      ofof725
                                                                     439   725 ID #:850
                                                                           Page

       Case 2:20-bk-13530-BR     Doc 53
                                     61 Filed 06/16/20
                                              06/19/20 Entered 06/16/20
                                                                06/19/20 15:37:59
                                                                         16:47:02       Desc
                                 Main
                                  MainDocument
                                        Document Page
                                                   Page14 of518
                                                        5 of



   1         Finally, the Court finds all other arguments in the Emergency Motion equally ill-
   2   founded and unpersuasive. Accordingly, no good cause having been shown to grant the
   3   Emergency Motion, the Emergency Motion is DENIED.
   4         IT IS SO ORDERED.
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25       Date: June 16, 2020

  26
  27
  28




                                                -5-

                                                                          EXHIBIT "30", PAGE 614
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              360 646
                                                                  of646
                                                                      ofof725
                                                                     439   725 ID #:851
                                                                           Page

       Case 2:20-bk-13530-BR       Doc 54
                                       61 Filed 06/16/20
                                                06/19/20 Entered 06/16/20
                                                                  06/19/20 15:59:50
                                                                           16:47:02                  Desc
                                   Main
                                    MainDocument
                                          Document Page
                                                     Page15 of318
                                                          1 of



   1
   2
                                                                            FILED & ENTERED
   3
   4                                                                             JUN 16 2020
   5
                                                                            CLERK U.S. BANKRUPTCY COURT
                                                                            Central District of California
   6                                                                        BY fortier    DEPUTY CLERK


   7
   8
                               UNITED STATES BANKRUPTCY COURT
   9
                                CENTRAL DISTRICT OF CALIFORNIA
  10
                                       LOS ANGELES DIVISION
  11
  12
  13   In re:                                         Case No.: 2:20-bk-13530-BR
  14   JADELLE JEWELRY AND DIAMONDS                   Chapter 7
  15   LLC,
                                                      ORDER DIRECTING CLERK OF COURT TO
                                                      IMMEDIATELY ENTER AN ORDER FOR
  16
                                                      RELIEF UNDER CHAPTER 7, AND
  17                                    Debtor(s).    REQUIRING THE DEBTOR TO FILE ALL
                                                      SCHEDULES AND RELATED
  18                                                  DOCUMENTATION FOR A CHAPTER 7
  19                                                  CASE WITHIN FOURTEEN DAYS OF THE
                                                      ENTRY OF THIS ORDER
  20
                                                      [No Hearing Required]
  21
  22
  23            On June 10, 2020, the Court entered its “Order: (1) Directing Rachel Rechnitz

  24   And Jona Rechnitz To File Joint Declaration Under Penalty Of Perjury; (2) Setting Date

  25   By Which Petitioning Creditors May Contact Creditors Identified In Joint Declaration And

  26   Conduct Certain Discovery; (3) Setting Date For Hearing On Status Conference; And

  27   (4) Setting Date For Filing Of Joint Status Report Prior To Status Conference” (“June 10

  28   Order”), wherein the Court specifically ordered, inter alia, that:




                                                     -1-

                                                                                  EXHIBIT "30", PAGE 615
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              361 647
                                                                  of647
                                                                      ofof725
                                                                     439   725 ID #:852
                                                                           Page

       Case 2:20-bk-13530-BR           61 Filed 06/16/20
                                   Doc 54       06/19/20 Entered 06/16/20
                                                                  06/19/20 15:59:50
                                                                           16:47:02          Desc
                                   Main
                                    MainDocument
                                          Document Page
                                                     Page16 of318
                                                          2 of



   1                 1. Rachel Rechnitz and Jona Rechnitz (collectively, the
                     ‘Rechnitz’s’) must file a joint declaration, sworn under
   2                 penalty of perjury, which identifies each and every one of the
   3                 debtor’s creditors as of the date of the filing of the
                     involuntary petition on April 6, 2020. The joint declaration
   4                 shall include, without limitation, the following information with
                     respect to each creditor identified therein:
   5
                         a. the name of the creditor;
   6
   7                     b. the nature of the debt owed to the creditor (e.g.,
                         consigned jewelry, rent due and owing, etc.);
   8
                         c. the amount of the creditor’s claim;
   9
  10                     d. whether the creditor’s claim is disputed and, if so,
                         the nature of the dispute; and
  11
                         e. complete contact information for each creditor
  12                     including, but not limited to, the creditor’s address,
  13                     telephone number, cell phone number (if known), fax
                         number (if applicable), and email address (if known);
  14
                     2. The Rechnitz’s shall have seven (7) days from the date of
  15                 this hearing (i.e., no later than 3:00 p.m. on Tuesday, June
                     16, 2020) to file their joint declaration with the Court and
  16
                     serve the declaration on counsel for the petitioning creditors;
  17
                     3. If the Rechnitz’s fail to file the joint declaration by that
  18                 date and time, the Court will deny the debtor’s Motion to
                     Dismiss and immediately enter an order for relief in this
  19                 case. [. . .]
  20
       June 10, 2020 Order, docket no. 39, pages 3 and 4.
  21
              The debtor filed an “Emergency Motion For (1) Reconsideration Of The Court’s
  22
       Order, Or (2) Alternatively, A Stay Of The Bankruptcy Case” (“Emergency Motion”) on
  23
       June 15, 2020. The Court denied the Emergency Motion by a separate order entered on
  24
       June 16, 2020.
  25
              As of 3:00 p.m. on June 16, 2020, the Rechnitz’s failed to file the joint declaration
  26
       under penalty of perjury, the required list of creditors, or otherwise comply with the June
  27
       10, 2020 Order in any respect. Accordingly, IT IS HEREBY ORDERED that:
  28




                                                    -2-

                                                                               EXHIBIT "30", PAGE 616
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              362 648
                                                                  of648
                                                                      ofof725
                                                                     439   725 ID #:853
                                                                           Page

       Case 2:20-bk-13530-BR     Doc 54
                                     61 Filed 06/16/20
                                              06/19/20 Entered 06/16/20
                                                                06/19/20 15:59:50
                                                                         16:47:02       Desc
                                 Main
                                  MainDocument
                                        Document Page
                                                   Page17 of318
                                                        3 of



   1        1. The Clerk of Court shall enter an order for relief under chapter 7 of the
   2            Bankruptcy Code immediately upon entry of this Order; and
   3        2. The debtor is required to file all schedules and related documentation for a
   4            chapter 7 case, in accordance with the Local Bankruptcy Rules, within
   5            fourteen (14) days from the date of entry of this Order.
   6        IT IS SO ORDERED.
   7                                             ###
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25       Date: June 16, 2020

  26
  27
  28




                                                 -3-

                                                                           EXHIBIT "30", PAGE 617
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                           Document   7, Filed:
                                     10-1  Filed:
                                           Filed07/09/2020
                                                  07/09/2020
                                                 07/10/20     Page
                                                           Page Page
                                                                363 649
                                                                    of649
                                                                        ofof725
                                                                       439   725 ID #:854
                                                                             Page
          Case 2:20-bk-13530-BR                    Doc 61 Filed 06/19/20 Entered 06/19/20 16:47:02                                     Desc
                                                   Main Document    Page 18 of 18



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Notice of Appeal and Statement of Election will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/19/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    x   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x   Sam S Leslie (TR) sleslie@trusteeleslie.com, sleslie@iq7technology.com;trustee@trusteeleslie.com
    x   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    x   Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    x   Neal Salisian ECF@salisianlee.com
    x   Michael Simon msimon@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/19/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/19/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                   EXHIBIT "30", PAGE 618
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              364 650
                                                                  of650
                                                                      ofof725
                                                                     439   725 ID #:855
                                                                           Page




                  EXHIBIT "31"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              365 651
                                                                  of651
                                                                      ofof725
                                                                     439   725 ID #:856
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                               Main Document    Page 1 of 20




                                                                   EXHIBIT "31", PAGE 619
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              366 652
                                                                  of652
                                                                      ofof725
                                                                     439   725 ID #:857
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                               Main Document    Page 2 of 20




                                                                   EXHIBIT "31", PAGE 620
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              367 653
                                                                  of653
                                                                      ofof725
                                                                     439   725 ID #:858
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                               Main Document    Page 3 of 20




                                                                   EXHIBIT "31", PAGE 621
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              368 654
                                                                  of654
                                                                      ofof725
                                                                     439   725 ID #:859
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                               Main Document    Page 4 of 20




                                                                   EXHIBIT "31", PAGE 622
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              369 655
                                                                  of655
                                                                      ofof725
                                                                     439   725 ID #:860
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                               Main Document    Page 5 of 20




                                                                   EXHIBIT "31", PAGE 623
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              370 656
                                                                  of656
                                                                      ofof725
                                                                     439   725 ID #:861
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                               Main Document    Page 6 of 20




                                                                   EXHIBIT "31", PAGE 624
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              371 657
                                                                  of657
                                                                      ofof725
                                                                     439   725 ID #:862
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                               Main Document    Page 7 of 20




                                                                   EXHIBIT "31", PAGE 625
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              372 658
                                                                  of658
                                                                      ofof725
                                                                     439   725 ID #:863
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                               Main Document    Page 8 of 20




                                                                   EXHIBIT "31", PAGE 626
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              373 659
                                                                  of659
                                                                      ofof725
                                                                     439   725 ID #:864
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                               Main Document    Page 9 of 20




                                                                   EXHIBIT "31", PAGE 627
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              374 660
                                                                  of660
                                                                      ofof725
                                                                     439   725 ID #:865
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 10 of 20




                                                                   EXHIBIT "31", PAGE 628
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              375 661
                                                                  of661
                                                                      ofof725
                                                                     439   725 ID #:866
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 11 of 20




                                                                   EXHIBIT "31", PAGE 629
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              376 662
                                                                  of662
                                                                      ofof725
                                                                     439   725 ID #:867
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 12 of 20




                                                                   EXHIBIT "31", PAGE 630
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              377 663
                                                                  of663
                                                                      ofof725
                                                                     439   725 ID #:868
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 13 of 20




                                                                   EXHIBIT "31", PAGE 631
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              378 664
                                                                  of664
                                                                      ofof725
                                                                     439   725 ID #:869
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 14 of 20




                                                                   EXHIBIT "31", PAGE 632
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              379 665
                                                                  of665
                                                                      ofof725
                                                                     439   725 ID #:870
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 15 of 20




                                                                   EXHIBIT "31", PAGE 633
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              380 666
                                                                  of666
                                                                      ofof725
                                                                     439   725 ID #:871
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 16 of 20




                                                                   EXHIBIT "31", PAGE 634
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              381 667
                                                                  of667
                                                                      ofof725
                                                                     439   725 ID #:872
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 17 of 20




                                                                   EXHIBIT "31", PAGE 635
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              382 668
                                                                  of668
                                                                      ofof725
                                                                     439   725 ID #:873
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 18 of 20




                                                                   EXHIBIT "31", PAGE 636
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              383 669
                                                                  of669
                                                                      ofof725
                                                                     439   725 ID #:874
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 19 of 20




                                                                   EXHIBIT "31", PAGE 637
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              384 670
                                                                  of670
                                                                      ofof725
                                                                     439   725 ID #:875
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 88 Filed 07/01/20 Entered 07/02/20 08:56:12   Desc
                              Main Document    Page 20 of 20




                                                                   EXHIBIT "31", PAGE 638
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              385 671
                                                                  of671
                                                                      ofof725
                                                                     439   725 ID #:876
                                                                           Page




                  EXHIBIT "32"
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              386 672
                                                                  of672
                                                                      ofof725
                                                                     439   725 ID #:877
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                               Main Document    Page 1 of 20




                                                                   EXHIBIT "32", PAGE 639
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              387 673
                                                                  of673
                                                                      ofof725
                                                                     439   725 ID #:878
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                               Main Document    Page 2 of 20




                                                                   EXHIBIT "32", PAGE 640
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              388 674
                                                                  of674
                                                                      ofof725
                                                                     439   725 ID #:879
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                               Main Document    Page 3 of 20




                                                                   EXHIBIT "32", PAGE 641
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              389 675
                                                                  of675
                                                                      ofof725
                                                                     439   725 ID #:880
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                               Main Document    Page 4 of 20




                                                                   EXHIBIT "32", PAGE 642
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              390 676
                                                                  of676
                                                                      ofof725
                                                                     439   725 ID #:881
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                               Main Document    Page 5 of 20




                                                                   EXHIBIT "32", PAGE 643
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              391 677
                                                                  of677
                                                                      ofof725
                                                                     439   725 ID #:882
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                               Main Document    Page 6 of 20




                                                                   EXHIBIT "32", PAGE 644
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              392 678
                                                                  of678
                                                                      ofof725
                                                                     439   725 ID #:883
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                               Main Document    Page 7 of 20




                                                                   EXHIBIT "32", PAGE 645
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              393 679
                                                                  of679
                                                                      ofof725
                                                                     439   725 ID #:884
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                               Main Document    Page 8 of 20




                                                                   EXHIBIT "32", PAGE 646
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              394 680
                                                                  of680
                                                                      ofof725
                                                                     439   725 ID #:885
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                               Main Document    Page 9 of 20




                                                                   EXHIBIT "32", PAGE 647
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              395 681
                                                                  of681
                                                                      ofof725
                                                                     439   725 ID #:886
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 10 of 20




                                                                   EXHIBIT "32", PAGE 648
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              396 682
                                                                  of682
                                                                      ofof725
                                                                     439   725 ID #:887
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 11 of 20




                                                                   EXHIBIT "32", PAGE 649
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              397 683
                                                                  of683
                                                                      ofof725
                                                                     439   725 ID #:888
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 12 of 20




                                                                   EXHIBIT "32", PAGE 650
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              398 684
                                                                  of684
                                                                      ofof725
                                                                     439   725 ID #:889
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 13 of 20




                                                                   EXHIBIT "32", PAGE 651
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              399 685
                                                                  of685
                                                                      ofof725
                                                                     439   725 ID #:890
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 14 of 20




                                                                   EXHIBIT "32", PAGE 652
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              400 686
                                                                  of686
                                                                      ofof725
                                                                     439   725 ID #:891
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 15 of 20




                                                                   EXHIBIT "32", PAGE 653
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              401 687
                                                                  of687
                                                                      ofof725
                                                                     439   725 ID #:892
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 16 of 20




                                                                   EXHIBIT "32", PAGE 654
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              402 688
                                                                  of688
                                                                      ofof725
                                                                     439   725 ID #:893
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 17 of 20




                                                                   EXHIBIT "32", PAGE 655
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              403 689
                                                                  of689
                                                                      ofof725
                                                                     439   725 ID #:894
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 18 of 20




                                                                   EXHIBIT "32", PAGE 656
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              404 690
                                                                  of690
                                                                      ofof725
                                                                     439   725 ID #:895
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 19 of 20




                                                                   EXHIBIT "32", PAGE 657
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              405 691
                                                                  of691
                                                                      ofof725
                                                                     439   725 ID #:896
                                                                           Page

      Case 2:20-bk-13530-BR   Doc 89 Filed 07/01/20 Entered 07/02/20 09:00:20   Desc
                              Main Document    Page 20 of 20




                                                                   EXHIBIT "32", PAGE 658
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              406 692
                                                                  of692
                                                                      ofof725
                                                                     439   725 ID #:897
                                                                           Page




                  EXHIBIT "33"
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        407 693
                                                                                            of693
                                                                                                ofof725
                                                                                               439   725 ID #:898
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR     Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40         Desc
                                                                                            Main Document    Page 1 of 30


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC
                                                                  7

                                                                  8                         UNITED STATES BANKRUPTCY COURT
                                                                  9                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                  LOS ANGELES DIVISION
                                                                 11 In re                                         Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                  Chapter 7
                                                                    LLC,
                                                                 13                                               EMERGENCY MOTION PURSUANT TO
                                                                                          Debtor.                 FEDERAL RULE OF BANKRUPTCY
                                                                 14                                               PROCEDURE 8007 FOR STAY PENDING
                                                                                                                  APPEAL; AND MEMORANDUM OF
                                                                 15                                               POINTS AND AUTHORITIES
                                                                 16                                               [Declaration of Robert S. Marticello,
                                                                                                                  Declaration of Michael V Schafler, Request for
                                                                 17                                               Judicial Notice and Index of Exhibits filed
                                                                                                                  concurrently herewith]
                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25 ///

                                                                 26 ///

                                                                 27 ///

                                                                 28

                                                                      2829078.1                                                             EMERGENCY MOTION


                                                                                                                                      EXHIBIT "33", PAGE 659
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        408 694
                                                                                            of694
                                                                                                ofof725
                                                                                               439   725 ID #:899
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR                   Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                                           Desc
                                                                                                          Main Document    Page 2 of 30


                                                                                                                           TABLE OF CONTENTS
                                                                  1                                                                                                                                            Page
                                                                  2 I.            INTRODUCTION ..................................................................................................................2
                                                                  3 II.           BACKGROUND ....................................................................................................................5
                                                                  4               A.        Commencement of the Case .......................................................................................5
                                                                  5               B.        The Hearing on the Motion to Dismiss and the Court's Order ...................................5
                                                                  6               C.        The Ineligible Creditors Immediately Begin to Take Advantage of the Order ..........7
                                                                  7               D.        The Criminal Investigation.........................................................................................7
                                                                  8               E.        The Entry of the Order For Relief ..............................................................................8
                                                                  9               F.        The Basis for the Order for Relief ..............................................................................9
                                                                 10               G.        The Appointment of the Trustee ..............................................................................10
                                                                 11 III.          THE LEGAL STANDARD FOR STAYING A CASE PENDING APPEAL ....................10
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 IV.
                               Costa Mesa, California 92626




                                                                                  THE DEBTOR HAS A STRONG LIKELIHOOD OF SUCCESS ON APPEAL...............11
                                                                 13               A.        The Order For Relief Must Be Vacated ...................................................................12
                                                                 14                         1.         Entry of the Order for Relief Violated the Code ..........................................12
                                                                 15                         2.         The Order For Relief Cannot Be Justified as a Terminating Sanction.........13
                                                                 16                         3.         The Order Is Void for Violation of Due Process .........................................17
                                                                 17               B.        The Court's Denial of the Motion to Dismiss Was In Error .....................................18
                                                                 18                         1.         The Court Was Required to Dismiss the Case Because the Ineligible
                                                                                                       Creditors Lacked Statutory Standing ...........................................................18
                                                                 19
                                                                                            2.         The Court Was Required to Enter a Dispositive Order Dismissing
                                                                 20                                    the Case Under the Bankruptcy Rules ..........................................................18
                                                                 21               C.        The Court Erred in Not Dismissing the Case for Bad Faith .....................................20
                                                                 22               D.        The Court Erred in Denying the Debtor's Request for a Stay Pending the
                                                                                            Related Criminal Investigation .................................................................................22
                                                                 23
                                                                      V.          THE DEBTOR WILL BE IRREPARABLY HARMED ABSENT A STAY .....................23
                                                                 24
                                                                      VI.         THE INELIGIBLE CREDITORS WILL NOT BE SUBSTANTIALLY INJURED
                                                                 25               BY A STAY .........................................................................................................................25
                                                                 26 VII.          A STAY WILL NOT HARM NON-PARTIES ...................................................................26
                                                                 27 VIII.         THE PUBLIC INTEREST WEIGHS IN FAVOR OF A STAY .........................................26
                                                                 28 IX.           CONCLUSION ....................................................................................................................27

                                                                      2829078.1                                                                   L                                    7$%/(2)&217(176


                                                                                                                                                                               EXHIBIT "33", PAGE 660
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        409 695
                                                                                            of695
                                                                                                ofof725
                                                                                               439   725 ID #:900
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR               Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40             Desc
                                                                                                      Main Document    Page 3 of 30



                                                                  1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                  2               Jadelle Jewelry and Diamonds, LLC, the debtor (the "Debtor"), hereby files this
                                                                  3 emergency motion (the "Motion") for a stay of the case pending appeal pursuant to Federal Rule

                                                                  4 of Bankruptcy Procedure 8007. Victor Franco Noval ("Noval"), Peter Marco, LLC ("Marco"), and
                                                                  5 First International, Inc. ("First International"), shall be collectively referred to as the "Ineligible

                                                                  6 Creditors." In support of this Motion, the Debtor submits the concurrently-filed Declarations of
                                                                  7 Robert S. Marticello, Declaration of Michael V Schafler, Request for Judicial Notice, and Index of

                                                                  8 Exhibits, and the following memorandum of points and authorities.

                                                                  9               On June 19, 2020, the Debtor filed a notice of appeal to the Bankruptcy Appellate Panel
                                                                 10 for the Ninth Circuit (the "Appeal"). The Appeal arises from the following four orders of the

                                                                 11 Court:
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               1.     The order entered on June 10, 2020 [Docket No. 39] (the "June 10 Order")
                               Costa Mesa, California 92626




                                                                 13                      requiring that Jona Rechnitz and Rachel Rechnitz (the "Rechnitz Parties") file a

                                                                 14                      joint declaration under penalty of perjury identifying an providing certain

                                                                 15                      information regarding the alleged creditors of the Debtor;

                                                                 16               2.     The order entered on June 16, 2020 [Docket No. 53] (the "Order Denying a Stay")

                                                                 17                      denying the Debtor's motion for reconsideration of the June 10 Order or,

                                                                 18                      alternatively, for a stay pending the ongoing criminal investigation;

                                                                 19               3.     The order entered on June 16, 2020 [Docket No. 54] (the "June 16 Order")

                                                                 20                      directing the entry of an order for relief; and

                                                                 21               4.     The order for relief entered on June 16, 2020 [Docket No. 55] (the "Order for

                                                                 22                      Relief").

                                                                 23

                                                                 24 ///

                                                                 25 ///

                                                                 26 ///

                                                                 27

                                                                 28

                                                                      2829078.1                                              1                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "33", PAGE 661
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        410 696
                                                                                            of696
                                                                                                ofof725
                                                                                               439   725 ID #:901
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                  Desc
                                                                                                   Main Document    Page 4 of 30



                                                                  1                          MEMORANDUM AND POINTS AND AUTHORITIES

                                                                  2 I.            INTRODUCTION

                                                                  3               By the Motion, the Debtor seeks a stay pending the Appeal. The questions presented by

                                                                  4 the Appeal are:
                                                                  5               1.     Whether the Court erred when it entered an order for relief when none of the
                                                                  6                      express elements set forth in the Bankruptcy Code had been satisfied; and
                                                                  7               2.     Whether the Court erred when it declined to grant the Debtor's motion to dismiss
                                                                  8                      the involuntary petition after finding that each of the three petitioning creditors are
                                                                  9                      ineligible and lacked standing to commence the case.
                                                                 10 As demonstrated below, the Debtor is likely to succeed on the merits of both questions and will be

                                                                 11 irreparably harmed if a stay pending appeal is not granted.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               This case was commenced in bad faith by three ineligible petitioning creditors holding
                               Costa Mesa, California 92626




                                                                 13 disputed litigation claims. The Debtor timely and appropriately contested the involuntary petition

                                                                 14 with a motion to dismiss under Rule 12(b)(6). At the hearing on that motion, the Court

                                                                 15 determined that all three petitioning creditors were ineligible and lacked standing to commence the

                                                                 16 case based on their own judicial admissions and the facts subject to judicial notice. The Court did

                                                                 17 not, however, grant the motion and dismiss the case. Instead, the Court ordered sua sponte and

                                                                 18 without briefing that two non-debtors who were not present or represented at the hearing, the

                                                                 19 Rechnitz Parities, file a joint declaration under penalty of perjury within seven days identifying all

                                                                 20 of the Debtor's alleged creditors. The Court further ordered that if the Rechnitz Parties did not file

                                                                 21 the joint declaration, including due to the invocation of their Fifth Amendment rights, then it

                                                                 22 would enter an order for relief against the Debtor. In other words, the Court ordered that it would

                                                                 23 impose terminating sanctions against the Debtor, if the Rechnitz Parties properly invoked their

                                                                 24 Fifth Amendment rights. The Rechnitz Parties permissibly and on advice of counsel exercised

                                                                 25 their Fifth Amendment rights and declined to file the joint declaration. The Court entered the June

                                                                 26 16 Order denying the meritorious motion to dismiss and directing the entry of the Order for Relief

                                                                 27 (eliminating the Debtor's rights to answer and a trial).

                                                                 28

                                                                      2829078.1                                              2                            EMERGENCY MOTION


                                                                                                                                                    EXHIBIT "33", PAGE 662
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        411 697
                                                                                            of697
                                                                                                ofof725
                                                                                               439   725 ID #:902
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                Desc
                                                                                                   Main Document    Page 5 of 30



                                                                  1               A stay pending appeal is appropriate and necessary because there is a strong likelihood that

                                                                  2 the Debtor will succeed on appeal. The entry of the Order for Relief is contrary to the Bankruptcy
                                                                  3 Code, the Bankruptcy Rules, United States Supreme Court precedent, and Ninth Circuit law, and

                                                                  4 is not a proper exercise of the Court's inherent authority to sanction.
                                                                  5               The entry of the Order for Relief is contrary to the express and unambiguous provisions of
                                                                  6 the Code. Due to the extreme nature of an involuntary bankruptcy case, the Code enumerates the
                                                                  7 specific requirements that must be satisfied. An involuntary case must be commenced by the

                                                                  8 requisite number of eligible petitioning creditors. See 11 U.S.C. § 303(b). If a putative debtor

                                                                  9 timely contests the involuntary petition, then a bankruptcy court can order relief "after trial" and

                                                                 10 "only if" it finds that the debtor is generally not paying its undisputed debts as they become due.

                                                                 11 See 11 U.S.C. § 303(h) (emphasis added). The Debtor timely contested the involuntary petition by
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 its motion to dismiss. There were no eligible petitioning creditors as required by § 303(b).
                               Costa Mesa, California 92626




                                                                 13 Moreover, there was no trial and the Court did not find, as required by § 303(h), that the Debtor is

                                                                 14 not paying its undisputed debts as they come due. As such, the entry of the Order for Relief

                                                                 15 violated the Code.

                                                                 16               The entry of the Order for Relief exceeds the Court's inherent authority to sanction a party

                                                                 17 in at least three respects. First, the Court lacks the authority to issue sanctions that are contrary to

                                                                 18 the express provisions of the Code under the Supreme Court's decision in Law v. Siegel. Second,

                                                                 19 the entry of the Order for Relief was not in response to the type of "extreme circumstances" (i.e.,

                                                                 20 willful deception of the Court) required by the Ninth Circuit to justify terminating sanctions.

                                                                 21 Neither the Rechnitz Parties nor the Debtor have done anything to warrant terminating (or any

                                                                 22 other) sanctions. The Rechnitz Parties permissibly and on advice of counsel exercised their

                                                                 23 constitutional (Fifth Amendment) rights. At worst, this gives rise to an adverse inference at trial,

                                                                 24 as opposed to terminating sanctions and the immediate entry of default judgment. Third, the Ninth

                                                                 25 Circuit has made clear that imposing the harshest sanction—a terminating sanction—in response

                                                                 26 to a proper exercise of the Fifth Amendment is an abuse of discretion. Thus, there is no proper

                                                                 27 legal basis for the entry of the Order for Relief and the Order for Relief must be vacated.

                                                                 28

                                                                      2829078.1                                             3                            EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "33", PAGE 663
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        412 698
                                                                                            of698
                                                                                                ofof725
                                                                                               439   725 ID #:903
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40              Desc
                                                                                                   Main Document    Page 6 of 30



                                                                  1               The Court was required to grant the Debtor's motion to dismiss. Under controlling Ninth

                                                                  2 Circuit law, a bona fide dispute as to any portion of a creditor's claim strips the creditor of
                                                                  3 statutory standing under § 303. The Court found that the Ineligible Creditors lacked standing to

                                                                  4 commence this case because their respective claims are subject to bona fide disputes and the Court
                                                                  5 did so based on the standard for a Rule 12(b)(6) motion to dismiss. According to the Ninth

                                                                  6 Circuit, a lack of statutory standing requires dismissal for failure to state a claim. Moreover,
                                                                  7 because the Court concluded that the Debtor's motion to dismiss had merit, it was required, by

                                                                  8 Bankruptcy Rule 1013(a) and Ninth Circuit precedent, to enter a dispositive order granting the

                                                                  9 motion and dismissing the case. The Court's decision to delay granting a meritorious motion to

                                                                 10 dismiss in order to provide three ineligible creditors a further 60 days to attempt to convince non-

                                                                 11 petitioners to join the involuntary petition was not permitted by the Code or the Bankruptcy Rules,
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 and was an abuse of discretion. For all these reasons, there is not only a strong likelihood that the
                               Costa Mesa, California 92626




                                                                 13 Order for Relief will be vacated, but that the case will be dismissed.

                                                                 14               A stay is necessary to avoid irreparable harm. An involuntary bankruptcy is an "extreme

                                                                 15 remedy with dire consequences . . . ." See In re Anmuth Holdings LLC, 600 B.R. 168, 188 (Bankr.

                                                                 16 E.D.N.Y. 2019) (internal quotation marks omitted). The entry of an order for relief may

                                                                 17 "seriously affect substantive rights" and has "a great potential for irreparable injury. . . ." See In re

                                                                 18 Mason, 709 F.2d 1313, 1316-17 (9th Cir. 1983). Debtors are dispossessed of their property,

                                                                 19 operations cease, and a trustee is appointed to gather and liquidate assets. See id. at 1317.

                                                                 20 Placing a company in bankruptcy against its will and the legal ramifications that automatically and

                                                                 21 immediately arise, constitute, in and of themselves, irreparable harm. Here, the irreparable harm

                                                                 22 from the case proceeding is much greater where none of the elements required by the Code for the

                                                                 23 entry of the Order for Relief were satisfied. In contrast, the Ineligible Creditors will not be

                                                                 24 harmed by a stay—they had no standing or right to an order for relief in the first place. A stay

                                                                 25 merely preserves the status quo and furthers judicial economy pending the Appeal. Given the

                                                                 26 extreme nature and serious consequences of the entry of an order for relief, the balance of harms

                                                                 27 weighs heavily in favor of staying this case pending appeal.

                                                                 28

                                                                      2829078.1                                            4                          EMERGENCY MOTION


                                                                                                                                                 EXHIBIT "33", PAGE 664
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        413 699
                                                                                            of699
                                                                                                ofof725
                                                                                               439   725 ID #:904
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR               Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                             Desc
                                                                                                      Main Document    Page 7 of 30



                                                                  1               Accordingly, the Debtor requests that the Court stay this case pending the Appeal. Cause

                                                                  2 exists to hear or decide the Motion on an emergency basis because the Appeal calls into question
                                                                  3 the existence of this case in its entirety. Moreover, because the upcoming deadlines relate to

                                                                  4 topics on which the Rechnitz Parties will invoke their Fifth Amendment privileges, a number of
                                                                  5 disputes are likely to ensue. A party must ordinarily seek a stay from the bankruptcy court before

                                                                  6 requesting a stay from the appellate court. The Debtor requests a temporary stay pending the
                                                                  7 Court's consideration of the Motion, and, if the Court is inclined to deny the Motion, a temporary

                                                                  8 stay to allow the Debtor to file a motion with the appellate court on an emergency basis.

                                                                  9

                                                                 10 II.           BACKGROUND

                                                                 11               A.      Commencement of the Case
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               On April 6, 2020, the Ineligible Creditors filed an involuntary chapter 7 petition against the
                               Costa Mesa, California 92626




                                                                 13 Debtor [Docket No. 1] (the "Involuntary Petition"). (See Involuntary Petition, Index of Exhibits 1,

                                                                 14 Ex. 5. at Bates Stamp 17.) A response to the Involuntary Petition is due within 21 days of service,

                                                                 15 plus three additional days if service was by mail. See Fed. R. Bankr. P. 1011 & 9006(f). The

                                                                 16 Ineligible Creditors served the Involuntary Petition via mail, and, as a result, the Debtor's response

                                                                 17 was due on May 1, 2020. On that date, the Debtor filed a motion to dismiss the case for failure to

                                                                 18 state a claim under Rule 12(b)(6) [Docket No. 8] (the "Motion to Dismiss"). By the Motion to

                                                                 19 Dismiss, the Debtor also sought dismissal on the grounds that the Ineligible Creditors filed the

                                                                 20 case in bad faith.

                                                                 21               B.      The Hearing on the Motion to Dismiss and the Court's Order

                                                                 22               On June 9, 2020, at 10:00 a.m., the Court heard two motions, the Motion to Dismiss and

                                                                 23 the Ineligible Creditors' motion for the appointment of an interim trustee [Docket No. 12] (the

                                                                 24 "Trustee Motion"). A status conference was also on calendar that day.

                                                                 25               With respect to the Motion to Dismiss, the Court determined that, as argued by the Debtor,

                                                                 26 the Ineligible Creditors are ineligible to be petitioning creditors because their claims are subject to

                                                                 27

                                                                 28   1
                                                                          Unless otherwise expressly provided herein, all exhibit references are to the concurrently filed Index of Exhibits.


                                                                      2829078.1                                                      5                                 EMERGENCY MOTION


                                                                                                                                                                EXHIBIT "33", PAGE 665
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        414 700
                                                                                            of700
                                                                                                ofof725
                                                                                               439   725 ID #:905
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40              Desc
                                                                                                   Main Document    Page 8 of 30



                                                                  1 bona fide disputes as to amount and/or liability based on the Ineligible Creditors' judicial

                                                                  2 admissions and the facts subject to judicial notice. (See Transcript of June 09, 2020 Hearings., Ex.
                                                                  3 7 at Bates Stamps 89, lines 12 - 23; at Bates Stamp 91, lines 8 - 21; at Bates Stamp 95, lines 7 –

                                                                  4 18; at Bates Stamp 95, line 24 – Bates Stamp 96, line 5; at Bates Stamp 105, lines 13-16; at Bates
                                                                  5 Stamp 119, lines 14 – 18; and Bates Stamp 144, lines 20 - 22.) The Court also determined that the

                                                                  6 Ineligible Creditors were not allowed to amend the Involuntary Petition. (See id. at Bates Stamp
                                                                  7 119, lines 8-20.) The Court also indicated that it was denying the Trustee Motion without

                                                                  8 prejudice. (See id. at Bate Stamp 125, lines 2-4.)

                                                                  9               Notwithstanding the conclusion that the Ineligible Creditors had no standing to commence
                                                                 10 this case, the Court did not grant the Motion to Dismiss. Instead, the Court ordered, sua sponte

                                                                 11 and without briefing, the Rechnitz Parties, who are not parties to the case and who were not
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 present or represented at the hearing, to sign and file, under penalty of perjury, a joint declaration
                               Costa Mesa, California 92626




                                                                 13 identifying each and every one of the Debtor's creditors as of the petition date of April 6, 2020.

                                                                 14 (See id. at Ex. 1 at Bates Stamp 6, § 1.) The Court required that such declaration be filed within

                                                                 15 seven days of the hearing, by 3:00 p.m. on Tuesday, June 16, 2020. (See id. at § 2.) The June 10

                                                                 16 Order resulting from the June 9 hearing states that if the Rechnitz Parties failed to file the joint

                                                                 17 declaration by the deadline, the Court would deny the Motion to Dismiss and "immediately enter

                                                                 18 an order for relief in this case." (See id. at § 3.) The Court stated that it would enter the order for

                                                                 19 relief even if the joint declaration was not filed because the Rechnitz Parties invoked their Fifth

                                                                 20 Amendment rights. (See Ex. 7 at Bates Stamp 143, lines 1-3.) The Court did not make any

                                                                 21 findings of fact to support the entry of an order for relief or the imposition of terminating sanctions

                                                                 22 against Debtor.

                                                                 23               The June 10 Order provided the Ineligible Creditors with an additional 60 days to contact

                                                                 24 other creditors in order to determine whether any such creditors were willing to join the petition.

                                                                 25 (See id. at § 4.a.) Any joinders were to be filed by 3:00 p.m. on August 14, 2020. (See id.; see

                                                                 26 also Ex. 7 at Bate Stamp 147, line 25 – Bates Stamp 148, line 3.) The June 10 Order also

                                                                 27

                                                                 28

                                                                      2829078.1                                            6                           EMERGENCY MOTION


                                                                                                                                                  EXHIBIT "33", PAGE 666
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        415 701
                                                                                            of701
                                                                                                ofof725
                                                                                               439   725 ID #:906
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                    Desc
                                                                                                   Main Document    Page 9 of 30



                                                                  1 authorized the Ineligible Creditors to conduct certain limited discovery if the joint declaration was

                                                                  2 filed by the Rechnitz Parties. (See id. Ex. 1 at Bates Stamp 7, at § 4.b.)
                                                                  3               C.     The Ineligible Creditors Immediately Begin to Take Advantage of the Order
                                                                  4               The Ineligible Creditors immediately began using the June 10 Order as a sword. On June
                                                                  5 11, 2020, the day after the entry of the June 10 Order, Marco's counsel filed a declaration in his

                                                                  6 pending lawsuit against Rechnitz Parties, among others, related to the motion for a stay of that
                                                                  7 case (which is under submission with the District Court) stating as follows:

                                                                  8                      The point being, is that by filing their Joint Declarations sworn under
                                                                                         penalty of perjury regarding their defrauded creditors (like Marco),
                                                                  9                      and their having to be deposed by Petitioning Creditors re same.
                                                                                         Rechnitz will de facto, have to waive their Fifth amendment rights
                                                                 10                      against self-incrimination from criminal liability that they fear in this
                                                                                         Motion. If indeed, Rechnitz complies with Judge Russell’s Order, this
                                                                 11                      Motion for Stay would be moot.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 (See Supplemental Decl. of B. Cohen, Ex. 8 at Bates Stamps 154-155 (emphasis in original).)
                               Costa Mesa, California 92626




                                                                 13               The Ineligible Creditors also began seeking discovery that was overly broad and overly

                                                                 14 complicated. On June 11, 2020, the Ineligible Creditors, via counsel, contacted the Debtor's

                                                                 15 counsel to arrange for certain discovery. (See R. Richards June 11, 2020 Email, Ex. 9 at Bates

                                                                 16 Stamps 163-164.) Specifically, the Ineligible Creditors stated their intentions of serving

                                                                 17 deposition and document subpoenas on Mr. and Mrs. Rechnitz. The Ineligible Creditors'

                                                                 18 discovery included discovery related to their own respective claims, which the Court made clear

                                                                 19 was not permitted. In addition, the Ineligible Creditors demanded the Rechnitz Parties' cell

                                                                 20 phones in order "to upload their text messages and emails" and noted their intention to seek

                                                                 21 electronically stored information discovery regarding Mr. Rechnitz's email account. (See id. at

                                                                 22 Bates Stamp 163.) The Ineligible Creditors reiterated their position that if the Rechnitz Parties

                                                                 23 complied with the June 10 Order, they will have waived their Fifth Amendment rights "as to the

                                                                 24 entire subject matter which will be a large swath of questions about the various creditors and Jona

                                                                 25 and Rachel's credibility is fair game and at issue." (See id.)

                                                                 26               D.     The Criminal Investigation

                                                                 27               The Ineligible Creditors manufactured the issues relating to the Fifth Amendment in order

                                                                 28

                                                                      2829078.1                                              7                             EMERGENCY MOTION


                                                                                                                                                    EXHIBIT "33", PAGE 667
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        416 702
                                                                                            of702
                                                                                                ofof725
                                                                                               439   725 ID #:907
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40               Desc
                                                                                                  Main Document    Page 10 of 30



                                                                  1 to gain an unfair advantage in litigation. Specifically, the Ineligible Creditors referred their civil

                                                                  2 disputes to law enforcement and persuaded law enforcement to open an investigation. Now that
                                                                  3 an investigation is open and the Rechnitz Parties are compelled to assert their Fifth Amendment

                                                                  4 privilege consistent with legal advice, the Ineligible Creditors seek to gain an undue advantage
                                                                  5 from their criminal referral while the government investigates. The Rechnitz Parties and the

                                                                  6 Debtor first became aware of the ongoing criminal investigation through a draft Los Angeles
                                                                  7 Superior Court complaint received from Noval on February 4, 2020. (Schafler Decl. at Ex. B,

                                                                  8 Cohen Decl. at ¶ 9.)

                                                                  9               Noval's draft complaint indicated that Noval had filed a police report with the Beverly

                                                                 10 Hills Police Department ("BHPD") concerning the allegations in the draft complaint. (See id.)

                                                                 11 This is also reflected in Noval's filed complaint. (See Ex. 10 at Bates Stamp 187, at ¶ 37.) On
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 February 7, 2020, counsel for the Rechnitz Parties and the Debtor confirmed with a detective from
                               Costa Mesa, California 92626




                                                                 13 the BHPD that allegations related to the jewelry business had been referred to the Federal Bureau

                                                                 14 of Investigation ("FBI"). (See Schafler Decl. at Ex. B, Cohen Decl. at ¶ 10.) Thereafter, counsel

                                                                 15 for the Rechnitz Parties and the Debtor conferred with an Assistant United States Attorney

                                                                 16 ("AUSA") from the Los Angeles office of the United States Attorney’s Office for the Central

                                                                 17 District of California ("USAO") regarding the status of any criminal investigation. (Id. at ¶ 11.)

                                                                 18               The AUSA advised that the USAO typically does not publicly confirm or deny the

                                                                 19 existence of any investigation, but that public disclosure of facts related to the criminal allegations

                                                                 20 concerning the jewelry business may adversely impact any investigation, and thus the USAO

                                                                 21 supported a stay of related civil proceedings. (Id.) The investigation remains open and the

                                                                 22 government continues to not oppose a stay based on the Fifth Amendment. (Id.)

                                                                 23               E.     The Entry of the Order For Relief

                                                                 24               There was a week between the June 9 hearing on the Motion to Dismiss and the June 16

                                                                 25 deadline to file the joint declaration. The day prior to the deadline, on June 15, 2020, the Debtor

                                                                 26 filed a motion for reconsideration of the June 10 Order or, alternatively, to stay the case pending

                                                                 27 the conclusion of the criminal investigation (the "Reconsideration Motion"). As indicated in the

                                                                 28

                                                                      2829078.1                                             8                           EMERGENCY MOTION


                                                                                                                                                  EXHIBIT "33", PAGE 668
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        417 703
                                                                                            of703
                                                                                                ofof725
                                                                                               439   725 ID #:908
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                 Desc
                                                                                                   Main Document    Page 11 of 30



                                                                  1 Reconsideration Motion, the Rechnitz Parties did not file a joint declaration by 3:00 p.m. on June

                                                                  2 16, 2020 due to the invocation of their Fifth Amendment rights on the advice of counsel. (See Ex.
                                                                  3 11 at Bates Stamp 218-220.)

                                                                  4               On June 16, 2020, after the 3:00 p.m. deadline passed, the Court entered the order denying
                                                                  5 the Reconsideration Motion. In that order, the Court reiterated that it intended to enter the order

                                                                  6 for relief if the joint declaration was not filed because the Rechnitz Parties invoked their Fifth
                                                                  7 Amendment rights. (See Ex. 2 at Bates Stamps 8-12.) The Court also stated that the Debtor did

                                                                  8 not have a Fifth Amendment right and that the Rechnitz Parties could not assert a Fifth

                                                                  9 Amendment privilege on behalf of the Debtor. (See id. at Bates Stamp 11.)

                                                                 10               After entry of the Order Denying a Stay, the Court entered an order directing the Clerk of
                                                                 11 Court to enter an order for relief under chapter 7 and requiring the Debtor to file all schedules and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 related documentation for a chapter 7 case, in accordance with the Local Bankruptcy Rules, within
                               Costa Mesa, California 92626




                                                                 13 fourteen days of the entry of the order. (See Ex. 3 at 15.) On that same date, the Court entered the

                                                                 14 Order for Relief. The Order for Relief requires that the Debtor file a list of creditors and schedules

                                                                 15 within seven and fourteen days, respectively, after the entry of the Order for Relief. The deadline

                                                                 16 to file a list of creditors is June 23, 2020 and the deadline to file schedules under penalty of

                                                                 17 perjury is June 30, 2020.

                                                                 18               F.     The Basis for the Order for Relief

                                                                 19               The legal basis for the entry of the Order for Relief is not clear. The Court did not cite to a

                                                                 20 statute, rule, or other legal basis in its June 10 Order or June 16 Order to support the orders

                                                                 21 contained therein or the entry of the Order for Relief, and the Court did not make any findings to

                                                                 22 support the entry of the Order for Relief under the Code or as a terminating sanction.

                                                                 23               The Court's order to require that the Rechnitz Parties file a joint declaration under penalty

                                                                 24 of perjury and providing for the entry of order for relief as the sanction if the declaration was not

                                                                 25 filed was raised sua sponte by the Court during the June 9 hearing on the Motion to Dismiss. The

                                                                 26 issues related to the Court's order were not briefed. Moreover, the Rechnitz Parties, whose rights

                                                                 27 were implicated by the Court's June 10 Order, were not represented or present at the hearing. The

                                                                 28

                                                                      2829078.1                                               9                            EMERGENCY MOTION


                                                                                                                                                     EXHIBIT "33", PAGE 669
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        418 704
                                                                                            of704
                                                                                                ofof725
                                                                                               439   725 ID #:909
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                   Desc
                                                                                                  Main Document    Page 12 of 30



                                                                  1 Court's June 10 Order does not cite to a rule or Code provision for the requirement that the

                                                                  2 Rechnitz Parties file a joint declaration under penalty of perjury or for entry of an order for relief if
                                                                  3 the declaration is not timely filed. The Court did not cite to any such rule or Code provision on

                                                                  4 the record of the June 9 hearing on the Motion to Dismiss and the Court did not make findings
                                                                  5 regarding imposing terminating sanctions against the Debtor. The Court did not entertain

                                                                  6 argument regarding ordering the filing of the joint declaration and entering the order for relief as a
                                                                  7 sanction if the Rechnitz Parties did not file the declaration, including due to their Fifth

                                                                  8 Amendment rights. (See Ex. 17 at Bates Stamp 125, lines 23 -24 ("I'm not going to change what

                                                                  9 I've said"); at Bates Stamp 126, lines 4-12; and Bates Stamp 143, lines 7 – 25). The June 16 Order

                                                                 10 does not cite to any rule or Code provision for the basis of the entry of the Order for Relief. (See

                                                                 11 Ex. 2 at Bates Stamps 8-12.)
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               G.     The Appointment of the Trustee
                               Costa Mesa, California 92626




                                                                 13               Following the entry of the Order for Relief, on June 18, 2020, Sam S. Leslie (the

                                                                 14 "Trustee"), was appointed as the chapter 7 trustee in the case. That same day, the Trustee emailed

                                                                 15 a letter to counsel for the Debtor (with a copy to the Ineligible Creditors' counsel), stating that the

                                                                 16 Debtor may no longer transact business, requesting the turnover of all inventory, and requesting,

                                                                 17 in seven days, a substantial amount of information. (See Ex. 12 at Bates Stamps 241-244.)

                                                                 18

                                                                 19 III.          THE LEGAL STANDARD FOR STAYING A CASE PENDING APPEAL

                                                                 20               Federal Rule of Bankruptcy Procedure ("Rule") 8007(a)(1)(A) allows a bankruptcy or

                                                                 21 appellate court to suspend an order pending appeal. The motion should initially be made to the

                                                                 22 bankruptcy court. See Fed. R. Bankr. Pro. 8007(a)(1). The standard for determining whether to

                                                                 23 grant a stay pending appeal is similar to the standard for issuing a preliminary injunction. See

                                                                 24 Hilton v. Braunskill, 481 U.S. 770, 776 (1987); Tribal Vill. of Akutan v. Hodel, 859 F.2d 662, 663

                                                                 25 (9th Cir. 1988). For both the appellate court and the district court, the factors to be considered are:

                                                                 26
                                                                                         (1) whether the stay applicant has made a strong showing that he is
                                                                 27                      likely to succeed on the merits of the appeal; (2) whether the applicant
                                                                                         will be irreparably injured absent a stay; (3) whether the issuance of
                                                                 28

                                                                      2829078.1                                             10                            EMERGENCY MOTION


                                                                                                                                                    EXHIBIT "33", PAGE 670
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        419 705
                                                                                            of705
                                                                                                ofof725
                                                                                               439   725 ID #:910
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                   Desc
                                                                                                  Main Document    Page 13 of 30


                                                                                         the stay will substantially injure the other parties in the proceeding;
                                                                  1                      and (4) where the public interest lies.
                                                                  2
                                                                      Braunskill, 481 U.S. at 776. Equal weight does not need to be given to the four factors and the
                                                                  3
                                                                      court may use the sliding scale approach to decide the motion for a stay. See Leiva-Perez v.
                                                                  4
                                                                      Holder, 640 F.3d 962, 964 (9th Cir. 2011). Courts have typically placed more weight on the first
                                                                  5
                                                                      two factors. See Lair v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012).
                                                                  6
                                                                                  The factor requiring a strong showing of likelihood of success on appeal is not a rigid
                                                                  7
                                                                      concept. It does not mean that the applicant must prove that they are more likely to succeed on
                                                                  8
                                                                      appeal than not. See Leiva-Perez v. Holder, 640 F.3d 962, 966-67 (9th Cir. 2011). After
                                                                  9
                                                                      analyzing the different terminology, from a "reasonable probability" to "serious legal questions" to
                                                                 10
                                                                      "fair prospect," the Ninth Circuit held:
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                         We think these formulations are essentially interchangeable, and
                                                                                         that none of them demand a showing that success is more likely
                                                                 13                      than not. Regardless of how one expressed the requirement, the
                                                                                         idea is that in order to justify a stay, a petitioner must show, at a
                                                                 14                      minimum, that she has a substantial case for relief on the merits.
                                                                 15
                                                                      Id. at 967-68.
                                                                 16
                                                                                  According to the Ninth Circuit, a rule that the moving party need not demonstrate that
                                                                 17
                                                                      success on appeal is probable "makes good sense." See id. at 967. The Ninth Circuit explained:
                                                                 18

                                                                 19                      A more stringent requirement would either, in essence, put every case
                                                                                         in which a stay is requested on an expedited schedule, with parties
                                                                 20                      required to brief the merits of the case in depth for stay purposes, or
                                                                                         would have the court attempting to predict with accuracy the
                                                                 21                      resolution of often-thorny legal issues without adequate briefing and
                                                                                         argument. Such pre-adjudication adjudication would defeat the
                                                                 22                      purpose of a stay, which is to give the reviewing court the time to "act
                                                                                         responsibly," rather than doling out "justice on the fly."
                                                                 23
                                                                      Id.
                                                                 24

                                                                 25 IV.           THE DEBTOR HAS A STRONG LIKELIHOOD OF SUCCESS ON APPEAL

                                                                 26               An order for relief is a final appealable order. See In re Mason 709 F.2d 1313, 1316 &

                                                                 27 1318 (9th Cir. 1985). "A bankruptcy court's findings of fact are reviewed for clear error and its

                                                                 28

                                                                      2829078.1                                              11                            EMERGENCY MOTION


                                                                                                                                                     EXHIBIT "33", PAGE 671
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        420 706
                                                                                            of706
                                                                                                ofof725
                                                                                               439   725 ID #:911
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                  Desc
                                                                                                  Main Document    Page 14 of 30



                                                                  1 conclusions of law are reviewed de novo. Mixed questions of law and fact are reviewed de novo."

                                                                  2 In re Quality Laser Works, 211 B.R. 936, 940 (B.A.P. 9th Cir. 1997), aff'd, 165 F.3d 37 (9th Cir.
                                                                  3 1998) (internal citations omitted).

                                                                  4               A.     The Order For Relief Must Be Vacated
                                                                  5                      1.      Entry of the Order for Relief Violated the Code
                                                                  6               The Bankruptcy Code permits the entry of an order for relief only in certain express
                                                                  7 circumstances, none of which have been satisfied in this case. Under the Bankruptcy Code, an

                                                                  8 involuntary petition must be commenced by the requisite number of eligible petitioning creditors.

                                                                  9 See 11 U.S.C. § 303(b). If an involuntary petition is timely controverted, the court shall, after

                                                                 10 trial, enter an order for relief "only if — (1) the debtor is generally not paying such debtor's debts

                                                                 11 as such debts become due unless such debts are the subject of a bona fide dispute as to liability or
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 amount . . . ." See 11 U.S.C. § 303(h) (emphasis added). The entry of an order for relief without
                               Costa Mesa, California 92626




                                                                 13 making the finding required by § 303(h) constitutes reversible error. See Bartmann v. Maverick

                                                                 14 Tube Corp., 853 F.2d 1540, 1546 (10th Cir. 1988); see also In re Arriola Energy Corp., 74 B.R.

                                                                 15 784, 790-791 (S.D. Tex. 1987) (remanding a case to the bankruptcy court because the putative

                                                                 16 debtors were denied procedural due process by not having an opportunity to present evidence

                                                                 17 regarding whether they were generally paying their debts).

                                                                 18               The entry of an order for relief was improper because none of the elements of the Code

                                                                 19 were satisfied.

                                                                 20               x      First, the Debtor timely controverted the Involuntary Petition, and, therefore entry

                                                                 21                      of an order for relief due to an alleged debtor's default is not appropriate. See 11

                                                                 22                      U.S.C. § 303(h).

                                                                 23               x      Second, the Court concluded that each of the Ineligible Creditors are ineligible

                                                                 24                      under the Ninth Circuit's decision in Blixseth and, as a result, the Ineligible

                                                                 25                      Creditors lack standing to commence this case as required by § 303(b). See Dep't

                                                                 26                      of Revenue v. Blixseth, 942 F.3d 1179, 1185 (9th Cir. 2019) (stating that a bona fide

                                                                 27                      dispute "strips the creditor of standing. . . .").

                                                                 28

                                                                      2829078.1                                               12                           EMERGENCY MOTION


                                                                                                                                                     EXHIBIT "33", PAGE 672
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        421 707
                                                                                            of707
                                                                                                ofof725
                                                                                               439   725 ID #:912
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                   Desc
                                                                                                  Main Document    Page 15 of 30



                                                                  1               x      Third, there has been no finding, after trial (or at all), that the Debtor is generally

                                                                  2                      not paying its undisputed debts as they become due on the agreed-to terms. See 11
                                                                  3                      U.S.C. § 303(h). Instead, the Debtor was deprived of its statutory and due
                                                                  4                      process rights to answer and to trial. See In re Arriola Energy Corp., 74 B.R. at
                                                                  5                      790-791.
                                                                  6               Because the Debtor timely controverted the Involuntary Petition, the Court can enter an
                                                                  7 order for relief "only if" there are the requisite number of petitioning creditors and the Court

                                                                  8 determines after a trial that the Debtor is generally not paying its undisputed debts as they become

                                                                  9 due. These requirements not have not been satisfied. For this reason alone, the Order for Relief

                                                                 10 must be vacated.

                                                                 11                      2.      The Order For Relief Cannot Be Justified as a Terminating Sanction
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               The basis for the Court's entry of the Order for Relief is not clear from the record. Neither
                               Costa Mesa, California 92626




                                                                 13 the June 10 Order nor the June 16 Order cite to a rule or statute, or state the contemplated legal

                                                                 14 grounds for the requirement that the Rechnitz Parties file a joint declaration under penalty of

                                                                 15 perjury and the entry of an order for relief as the consequence if they did not. As an involuntary

                                                                 16 bankruptcy case proceeds as an adversary proceeding with the order for relief serving as the

                                                                 17 judgment sought by the petitioners, the entry of the Order for Relief can only be viewed as a

                                                                 18 terminating sanction. See In re Mason 709 F.2d 1313, 1316 & 1318 (9th Cir. 1985) (stating that

                                                                 19 an involuntary case has many of the "attributes of 'adversary proceedings'" and that the "rules

                                                                 20 contemplate a procedure much like any other lawsuit. . . ."). Because the Court did not cite to any

                                                                 21 rule or Code provision to support the issuance of terminating sanctions and because entry of the

                                                                 22 Order for Relief did not satisfy the elements of the Code, the Debtor has also analyzed the entry of

                                                                 23 the Order for Relief as an exercise of the Court's inherent authority. The entry of the Order for

                                                                 24 Relief also exceeded the Court's inherent authority.

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2829078.1                                              13                             EMERGENCY MOTION


                                                                                                                                                     EXHIBIT "33", PAGE 673
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        422 708
                                                                                            of708
                                                                                                ofof725
                                                                                               439   725 ID #:913
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR               Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                          Desc
                                                                                                     Main Document    Page 16 of 30



                                                                  1                                (a)      The Entry of the Order for Relief Is Contrary to Supreme Court

                                                                  2                                         Precedent

                                                                  3               The entry of the Order for Relief is contrary to the Supreme Court's holding in Law v.

                                                                  4 Siegel. In that case, the bankruptcy court surcharged the debtor's homestead exemption as a
                                                                  5 sanction for his serious misconduct. See Law v. Siegel, 571 U.S. 415, 420-21 (2014). The

                                                                  6 Supreme Court stated:
                                                                  7
                                                                                          It is hornbook law that § 105(a) "does not allow the bankruptcy court
                                                                  8                       to override explicit mandates of other sections of the Bankruptcy
                                                                                          Code." Section 105(a) confers authority to "carry out" the provisions
                                                                  9                       of the Code, but it is quite impossible to do that by taking action that
                                                                                          the Code prohibits. That is simply an application of the axiom that a
                                                                 10                       statute's general permission to take actions of a certain type must yield
                                                                                          to a specific prohibition found elsewhere. Courts' inherent
                                                                 11                       sanctioning powers are likewise subordinate to valid statutory
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                          directives and prohibitions. We have long held that "whatever
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                          equitable powers remain in the bankruptcy courts must and can
                                                                                          only be exercised within the confines of" the Bankruptcy Code.
                                                                 13

                                                                 14 Law, 571 U.S. at 421 (emphasis added). With this in mind, the Supreme Court concluded that the

                                                                 15 surcharge was unauthorized because it "contravened a specific provision of the Code." See id. at

                                                                 16 422.

                                                                 17               The Court's decision to direct the entry of the Order for Relief as a sanction was

                                                                 18 unauthorized because it contravened a specific provision of the Code. As discussed above, the

                                                                 19 Code sets forth the specific requirements that must be satisfied for the entry of an order for relief.

                                                                 20 There must be the requisite number of petitioning creditors. See 11 U.S.C. § 303(b). Moreover,

                                                                 21 the Code expressly states that where, as here, the involuntary petition is timely controverted, then

                                                                 22 an order for relief can be entered "after trial" and "only if — (1) the debtor is generally not paying

                                                                 23 such debtor's debts as such debts become due unless such debts are the subject of a bona fide

                                                                 24 dispute as to liability or amount . . . ." See 11 U.S.C. § 303(h) (emphasis added). Given the

                                                                 25 extreme and serious nature of an involuntary bankruptcy, the Code's express limitation of the

                                                                 26 circumstances in which an order for relief may be entered makes sense. 2

                                                                 27
                                                                      2
                                                                                  The Code's express limitation of the circumstances in which a business can be forced into bankruptcy against
                                                                 28 its will, and the policy recognized by the Ninth Circuit in Blixseth of prohibiting ineligible creditors from using

                                                                      2829078.1                                                    14                                EMERGENCY MOTION


                                                                                                                                                              EXHIBIT "33", PAGE 674
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        423 709
                                                                                            of709
                                                                                                ofof725
                                                                                               439   725 ID #:914
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                             Desc
                                                                                                   Main Document    Page 17 of 30



                                                                  1               Here, there were no eligible creditors with standing to commence this case and the Court

                                                                  2 did not find, after a trial, that the Debtor was generally not paying its undisputed debts as they
                                                                  3 became due. Under Law v. Siegel, the Court lacks the sanctioning power to override the Code and

                                                                  4 to enter an order for relief contrary to the Code's express provisions. The entry of the Order for
                                                                  5 Relief without the requisite number of eligible creditors and without a finding, after trial, that the

                                                                  6 Debtor was not generally paying its debts as they came due was contrary to specific provisions of
                                                                  7 the Code—303(b) & (h). For this reason alone, the Order for Relief must be vacated.

                                                                  8               The Court's entry of the Order for Relief following denial of the Motion to Dismiss was
                                                                  9 also contrary to the Bankruptcy Rules. The Court concluded that the Motion to Dismiss had merit

                                                                 10 and should be granted (absent any other eligible joining creditors). However, assuming arguendo,

                                                                 11 the Court had determined that the Motion to Dismiss must be denied (or if the Debtor had not filed
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 a motion to dismiss in the first place), then the consequence required by the Bankruptcy Rules is
                               Costa Mesa, California 92626




                                                                 13 that the Debtor must file an answer and the involuntary case proceeds to trial. See Fed. R. Bankr.

                                                                 14 P. 1011(a) &(c); Fed. R. Bankr. P. 1003(b); 11 U.S.C. § 303(h). Whether the Debtor's answer

                                                                 15 must be accompanied by a list of creditors is governed by Bankruptcy Rule 1003(b). The entry of

                                                                 16 the Order for Relief was contrary to the Code and the Bankruptcy Rules, and deprived the Debtor

                                                                 17 of its statutory and procedural due process rights to contest the Involuntary Petition. See Fed. R.

                                                                 18 Bankr. P. 1011(a).

                                                                 19                              (b)      The Entry of the Order For Relief Exceeded the Court's

                                                                 20                                       Inherent Authority

                                                                 21               Alternatively, even if the entry of the Order for Relief did not violate the Code, it still

                                                                 22 exceeded the scope of the Court's inherent authority. Federal courts have the inherent power "to

                                                                 23 levy sanctions in response to abusive litigation tactics." See Fjelstad v. Am. Honda Motor Co.,

                                                                 24 Inc., 762 F.2d 1334, 1338 (9th Cir. 1985) (internal quotation marks omitted). However, a court's

                                                                 25 inherent power to sanction has limits. As explained by the Ninth Circuit:

                                                                 26

                                                                 27
                                                                      involuntary petitions as a sword, are meaningless if ineligible creditors can obtain an order for relief when none of the
                                                                 28 elements in the Code are satisfied.

                                                                      2829078.1                                                   15                                 EMERGENCY MOTION


                                                                                                                                                              EXHIBIT "33", PAGE 675
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        424 710
                                                                                            of710
                                                                                                ofof725
                                                                                               439   725 ID #:915
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                  Desc
                                                                                                  Main Document    Page 18 of 30


                                                                                         In this circuit, courts have inherent power to dismiss an action when
                                                                  1                      a party has willfully deceived the court and engaged in conduct
                                                                                         utterly inconsistent with the orderly administration of justice. Due
                                                                  2                      process limits the imposition of the severe sanctions of dismissal or
                                                                                         default to extreme circumstances in which the deception related to
                                                                  3                      matters in controversy and prevents their imposition merely for
                                                                                         punishment of an infraction that did not threaten to interfere with the
                                                                  4                      rightful decision of the case.
                                                                  5 Fjelstad, 762 F.2d at 1338 (9th Cir. 1985) (internal citations and quotation marks omitted)

                                                                  6 (emphasis added).
                                                                  7               In addition, the Ninth Circuit has made clear that terminating sanctions in response to the
                                                                  8 invocation of the Fifth Amendment is improper and constitutes an abuse of discretion. See

                                                                  9 Campbell v. Gerrans, 592 F.2d 1054, 1057 (9th Cir. 1979) (discussing in the context of

                                                                 10 terminating sanctions issued related to discovery under Rule 37); see also Doe ex. rel. Rudy-

                                                                 11 Glanzer v. Glanzer, 232 F.3d 1258, 1265 (9th Cir. 2000) ("[T]he Rules of Civil Procedure
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 recognize an appropriate role for the exercise of this privilege, and a refusal to respond to
                               Costa Mesa, California 92626




                                                                 13 discovery under such invocation cannot justify the imposition of penalties."). In Campbell, the

                                                                 14 plaintiff pled the Fifth Amendment in response to certain interrogatories. See id. at 1056. The

                                                                 15 district court ordered the plaintiff to answer the interrogatories or face dismissal. When the

                                                                 16 plaintiff did not answer the interrogatories as ordered by the court, the court dismissed the lawsuit.

                                                                 17 See id. The Ninth Circuit, quoting the Supreme Court, made clear that the Fifth Amendment

                                                                 18 privilege applies regardless of the nature of the proceeding. See id. at 1057. The Ninth Circuit

                                                                 19 held that "[i]mposing the harshest of Rule 37 sanctions on a proper exercise of Fifth Amendment

                                                                 20 rights is not in accord with Supreme Court decisions." See id.

                                                                 21               The Court exceeded its inherent authority by directing the entry of the Order for Relief.

                                                                 22 The Court did not make findings of the type of "extreme circumstances" and "willful deception"

                                                                 23 necessary to support its imposition of terminating sanctions. Neither the Rechnitz Parties nor the

                                                                 24 Debtor engaged in any conduct to warrant any sanctions (let alone terminating sanctions). The

                                                                 25 Order for Relief was not entered to sanction any alleged willful deception of the Court. Instead,

                                                                 26 the Court issued terminating sanctions against the Debtor for the failure to file a joint declaration

                                                                 27 (by two individuals who were not even parties to the proceeding). And, the joint declaration was

                                                                 28

                                                                      2829078.1                                             16                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "33", PAGE 676
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        425 711
                                                                                            of711
                                                                                                ofof725
                                                                                               439   725 ID #:916
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40              Desc
                                                                                                  Main Document    Page 19 of 30



                                                                  1 not filed because the Rechnitz Parties permissibly and on advice of counsel exercised their Fifth

                                                                  2 Amendment rights. Thus, the entry of the Order for Relief cannot be justified as a terminating
                                                                  3 sanction under the Court's inherent power.

                                                                  4               The imposition of terminating sanctions because the Rechnitz Parties permissibly invoked
                                                                  5 their Fifth Amendment rights violates Ninth Circuit law. The Ineligible Creditors will certainly

                                                                  6 argue that the Debtor, an LLC, does not have a Fifth Amendment right. This argument misses the
                                                                  7 point and, further, helps to demonstrate the severity of the sanction. The June 10 Order did not

                                                                  8 order the Debtor to do anything. Rather, it ordered two individuals, the Rechnitz Parties, who

                                                                  9 have Fifth Amendment rights, to provide testimony. Compliance with the June 10 Order was not

                                                                 10 within the Debtor's control. Moreover, the fact remains that terminating sanctions were imposed

                                                                 11 against the Debtor because the Rechnitz Parties permissibly invoked their Fifth Amendment rights
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 on advice of counsel. The Reconsideration Motion made clear the dilemma the Rechnitz Parties
                               Costa Mesa, California 92626




                                                                 13 and the Debtor were facing. (See Ex. 11 at Bates Stamp 235, line 5 – Bates Stamp 236, line 3.)

                                                                 14 However, in denying the Reconsideration Motion, the Court reiterated that it would direct the

                                                                 15 entry of the Order for Relief notwithstanding the Rechnitz Parties proper invocation of the Fifth

                                                                 16 Amendment. (See Ex. 2 at Bates Stamp 10, line 1 – Bates Stamp 11, line 13.) This was contrary

                                                                 17 to Ninth Circuit law. See Campbell v. Gerrans, 592 F.2d 1054, 1057 (9th Cir. 1979).

                                                                 18                      3.     The Order Is Void for Violation of Due Process

                                                                 19               The Order is void. An order "issued by a court in a manner inconsistent with the due

                                                                 20 process clause of the Fifth Amendment" is void. See In re Krueger, 88 B.R. 238, 241 (9th Cir.

                                                                 21 1988). Here, the Order directs two persons who are not debtors, who were not parties to the

                                                                 22 proceedings, and who were not represented at the hearings on June 9, 2020 to submit a joint

                                                                 23 declaration under penalty of perjury. Moreover, the requirement that the Rechnitz Parties submit

                                                                 24 testimony under penalty of perjury or else an order for relief would be entered against the Debtor

                                                                 25 was raised sua sponte by the Court. The Rechnitz Parties did not receive any advance notice or an

                                                                 26 opportunity to be heard regarding the June 10 Order, which implicated their constitutional rights.

                                                                 27 Accordingly, because the Rechnitz Parties did not receive notice that the Court may order them to

                                                                 28

                                                                      2829078.1                                           17                           EMERGENCY MOTION


                                                                                                                                                 EXHIBIT "33", PAGE 677
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        426 712
                                                                                            of712
                                                                                                ofof725
                                                                                               439   725 ID #:917
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR             Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                 Desc
                                                                                                   Main Document    Page 20 of 30



                                                                  1 take certain action (i.e., file a joint declaration under penalty of perjury and to do so

                                                                  2 notwithstanding their Fifth Amendment rights), the Order is void.
                                                                  3               Based on all of the foregoing, there is a strong likelihood that the entry of the Order for
                                                                  4 Relief will be reversed on appeal. The next question is whether the case should be remanded or
                                                                  5 dismissed. It should be dismissed.

                                                                  6               B.     The Court's Denial of the Motion to Dismiss Was In Error
                                                                  7                      1.      The Court Was Required to Dismiss the Case Because the Ineligible
                                                                  8                              Creditors Lacked Statutory Standing

                                                                  9               The Court was required to dismiss the Involuntary Case. A "lack of statutory standing

                                                                 10 requires dismissal for failure to state a claim." Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th

                                                                 11 Cir. 2011) (emphasis in original). A bona fide dispute as to any portion of a creditor's claim
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 "strips the creditor of standing under § 303(b)(1)." See Dep't of Revenue v. Blixseth, 942 F.3d
                               Costa Mesa, California 92626




                                                                 13 1179, 1185 (9th Cir. 2019). The Court found that the Ineligible Creditors were ineligible because

                                                                 14 their claims were subject to bona fide disputes. Moreover, the Court made that finding within the

                                                                 15 standard for a Rule 12(b)(6) motion based on their judicial admissions and the facts subject to

                                                                 16 judicial notice. Because the Court concluded that the Ineligible Creditors lacked statutory

                                                                 17 standing to file the Involuntary Petition in connection with the Motion to Dismiss, dismissal for

                                                                 18 failure to state a claim was required under binding Ninth Circuit Law. See Maya v. Centex Corp.,

                                                                 19 658 F.3d 1060, 1067 (9th Cir. 2011).

                                                                 20                      2.      The Court Was Required to Enter a Dispositive Order Dismissing the

                                                                 21                              Case Under the Bankruptcy Rules

                                                                 22               The Ninth Circuit has emphasized on multiple occasions that "'[t]he court shall determine

                                                                 23 the issues of a contested [involuntary] petition at the earliest practicable time and forthwith' enter a

                                                                 24 dispositive order." See In re Vortex Fishing Systems, Inc., 277 F.3d 1057, 1061 (9th Cir. 2002)

                                                                 25 (quoting Bankruptcy Rule 1013(a)) (alterations in original); see also In re Bishop, Baldwin,

                                                                 26 Rewald, Dillingham & Wong, Inc., 779 F.2d 471, 474 (9th Cir. 1985) (same). "The 'earliest

                                                                 27 practicable time' is when the bankruptcy court has 'sufficient information to resolve the conflict'

                                                                 28

                                                                      2829078.1                                              18                            EMERGENCY MOTION


                                                                                                                                                     EXHIBIT "33", PAGE 678
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        427 713
                                                                                            of713
                                                                                                ofof725
                                                                                               439   725 ID #:918
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40              Desc
                                                                                                  Main Document    Page 21 of 30



                                                                  1 before it." In re Bishop, Baldwin, Rewald, Dillingham & Wong, Inc., 779 F.2d at 474. "Entry of

                                                                  2 summary judgment where appropriate is unquestionably a literal compliance with Rule 1013."
                                                                  3 See id. at 475-75.

                                                                  4               The bankruptcy court is required to "pause before hearing on the merits of an involuntary
                                                                  5 petition in only one circumstance[,]" which does not apply here. See In re Vortex Fishing Systems,

                                                                  6 Inc., 277 F.3d at 1061. (emphasis added). The court must assure that creditors have a reasonable
                                                                  7 opportunity to join the petition when required by Bankruptcy Rule 1003(b), i.e., "when the alleged

                                                                  8 debtor's answer to the petition filed by fewer than three petitioners asserts that the petition fails"

                                                                  9 because three petitioning creditors are required. See id. In Vortex Fishing, the Ninth Circuit

                                                                 10 concluded that "[b]ecause more than three petitioners filed the initial involuntary petition,

                                                                 11 notification of other creditors was not required under the joinder provisions of Bankruptcy Rule §
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 1003(b)." See id. at 1062 (emphasis added). Moreover, according to the Ninth Circuit, the
                               Costa Mesa, California 92626




                                                                 13 discretion of the court to provide an opportunity for non-petitioners to join in three-petitioner

                                                                 14 cases must be exercised within the "context of the Rule 1013(a) mandate that the court resolve the

                                                                 15 merits of the involuntary petition 'at the earliest practicable time.'" See id. at 1062. (emphasis

                                                                 16 added).

                                                                 17               Where, as here, the case is commenced by three petitioning creditors, Rule 1003(b) does

                                                                 18 not apply. In In re Taub, the alleged debtor sought dismissal of an involuntary petition

                                                                 19 commenced by three petitioning creditors on the basis that the creditors' claims were subject to

                                                                 20 bona fide dispute as to liability and amount. See In re Taub, 439 B.R. 261, 267 (Bankr. E.D.N.Y.

                                                                 21 2010). The petitioning creditors argued that the court "should provide a window of time for non-

                                                                 22 petitioning creditors holding unsecured claims to join the Petition." See id. at 271. The court

                                                                 23 rejected the creditors' request. See id. at 271-72. The court held that Bankruptcy Rule 1003 does

                                                                 24 not apply "when the alleged debtor seeks dismissal of the petition on the basis that the petitioning

                                                                 25 creditors are not qualified under § 303(b) because their claims are subject to a bona fide dispute."

                                                                 26 See id. at 271. Relying on Vortex Fishing Systems, the court concluded that because the case was

                                                                 27 commenced by three petitioners and because the debtor sought dismissal because all three were

                                                                 28

                                                                      2829078.1                                            19                          EMERGENCY MOTION


                                                                                                                                                 EXHIBIT "33", PAGE 679
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        428 714
                                                                                            of714
                                                                                                ofof725
                                                                                               439   725 ID #:919
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40               Desc
                                                                                                  Main Document    Page 22 of 30



                                                                  1 ineligible, "there is no requirement that non-petitioning creditors be afforded 'a reasonable

                                                                  2 opportunity' to join the Petition." See id.
                                                                  3               The Court was required to grant the Motion to Dismiss. The Court found that each of the
                                                                  4 Ineligible Creditors were ineligible and lacked standing based on the standard governing a Rule
                                                                  5 12(b)(6) motions to dismiss. By its own findings, the Court had sufficient information to resolve

                                                                  6 the dispute before it, and, as such, the "earliest practicable time" set forth in Bankruptcy Rule 1013
                                                                  7 had arrived. See In re Bishop, Baldwin, Rewald, Dillingham & Wong, Inc., 779 F.2d at 474.

                                                                  8 Granting a meritorious motion to dismiss is "unquestionably a literal compliance with Rule 1013."

                                                                  9 See Id. at 474-75 (discussing entry of summary judgment). Moreover, Bankruptcy Rule 1003(b) is

                                                                 10 inapplicable in this case because it was not commenced by "fewer than three petitioning

                                                                 11 creditors[.]" Rather, like Taub, this case was commenced by three creditors and the Debtor sought
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 dismissal on the basis that all three are ineligible. Because Bankruptcy Rule 1003(b) did not apply
                               Costa Mesa, California 92626




                                                                 13 and because the Motion to Dismiss had merit, the Court was required to enter a dispositive order

                                                                 14 granting the Motion to Dismiss and dismissing the case. Delaying the ruling on the Motion to

                                                                 15 Dismiss to require a declaration and permit an additional 60 days for non-petitioners to join was

                                                                 16 an abuse of discretion and violated Bankruptcy Rule 1013(a) and Ninth Circuit law.

                                                                 17               C.     The Court Erred in Not Dismissing the Case for Bad Faith

                                                                 18               Whether the bankruptcy court applied the correct legal standard in analyzing bad faith is a

                                                                 19 mixed question of law and fact that is reviewed de novo. See In re Macke Int'l Trade, Inc., 370

                                                                 20 B.R. 236, 245 (B.A.P. 9th Cir. 2007). The bankruptcy court's finding of the absence of bad faith is

                                                                 21 reviewed under the clearly erroneous standard. See id.

                                                                 22               An involuntary petition may be dismissed for bad faith. Bankruptcy courts, including

                                                                 23 those in the Ninth Circuit and within this District, have dismissed involuntary bankruptcy cases

                                                                 24 commenced in bad faith. See, e.g., In re WSB-RSK Venture, 296 B.R. 509, 514 (Bankr. C.D. Cal.

                                                                 25 2003); In re Mi La Sul, 380 B.R. 546, 557 (Bankr. C.D. Cal. 2007); In re U.S. Corp., 2011 WL

                                                                 26 1900416, at *3 (Bankr. D. Ariz. 2011); In re Macke Int'l Trade, Inc., 370 B.R. 236, 247–48

                                                                 27 (B.A.P. 9th Cir. 2007) (upholding the bankruptcy court's dismissal of an involuntary petition

                                                                 28

                                                                      2829078.1                                            20                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "33", PAGE 680
                               Case:
                                 Case:20-1153,
                                       20-1153,Document:
                      Case 2:20-cv-06183-DOC    Document:14-8,
                                               Document   7, Filed:
                                                         10-1  Filed:
                                                               Filed07/09/2020
                                                                      07/09/2020
                                                                     07/10/20     Page
                                                                               Page Page
                                                                                    429 715
                                                                                        of715
                                                                                            ofof725
                                                                                           439   725 ID #:920
                                                                                                 Page

                                                                 Case 2:20-bk-13530-BR               Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40             Desc
                                                                                                     Main Document    Page 23 of 30



                                                                  1 pursuant to § 305 based on the totality of the circumstances, including findings that there was

                                                                  2 pending litigation in another forum that would be more appropriate to resolve the parties' disputes
                                                                  3 and that, in commencing the involuntary case, the petitioning creditors were forum shopping).

                                                                  4 The existence of bad faith is governed by an objective test. Under the objective test, bad faith
                                                                  5 exists if a reasonable person would believe that the subject conduct constitutes bad faith. See In re

                                                                  6 Wavelength, Inc., 61 B.R. 614, 620 (B.A.P. 9th Cir. 1986).
                                                                  7               The uncontroverted evidence before the Court demonstrated that the case was commenced
                                                                  8 in bad faith for the following reasons:

                                                                  9               1.     As the Ineligible Creditors' pending lawsuits demonstrate, state law remedies exist
                                                                 10                      and were not exhausted; (Ex. 14 at Bates Stamp 287, lines 21 – Bates Stamp 288,
                                                                 11                      line 26);
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12               2.     The Ineligible Creditors' claims were clearly subject to bona fide disputes as to at
                               Costa Mesa, California 92626




                                                                 13                      least amount, the Ineligible creditors knew bona fide disputes existed, and the
                                                                 14                      Ineligible Creditors either knew they were ineligible or failed to conduct a
                                                                 15                      reasonable investigation into the relevant facts and pertinent law before
                                                                 16                      commencing the case; (See id. at Bates Stamp 288, line 27 – Bate Stamp 289, line
                                                                 17                      11);
                                                                 18               3.     The commencement of the case constituted forum shopping as the Ineligible
                                                                 19                      Creditors commenced this case only after Noval's lawsuit was stayed and in order
                                                                 20                      to circumvent that ruling; (See id. at Bates Stamp 289, lines 12 23); and
                                                                 21               4.     The Ineligible Creditors have taken inconsistent positions, submitted inaccurate

                                                                 22                      testimony, misquoted Ninth Circuit law, and it appears that one Ineligible Creditor

                                                                 23                      submitted documentary evidence under penalty of perjury that was altered. (See id.

                                                                 24                      at Bates Stamp 289, line 24 – Bates Stamp 290, line 4.)

                                                                 25               The Court denied the Motion to Dismiss without deciding the issue of the Ineligible

                                                                 26 Creditors' bad faith. Based on the Ineligible Creditors' bad faith, the case should have been

                                                                 27 dismissed.

                                                                 28

                                                                      2829078.1                                             21                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "33", PAGE 681
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        430 716
                                                                                            of716
                                                                                                ofof725
                                                                                               439   725 ID #:921
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                Desc
                                                                                                  Main Document    Page 24 of 30



                                                                  1               In sum, there can be no question that the Debtor has a substantial case on the merits. The

                                                                  2 strength of this factor alone supports a stay pending appeal. There is a strong likelihood that the
                                                                  3 Order for Relief will be vacated on appeal. The elements for the entry of an order for relief were

                                                                  4 not satisfied. Moreover, the entry of the Order for Relief as a terminating sanction for the non-
                                                                  5 compliance with the June 10 Order exceeded the Court's authority. There is also a strong

                                                                  6 likelihood that the case will be dismissed. Because the Court found that the Ineligible Creditors
                                                                  7 lacked standing based on the Debtor's Motion to Dismiss, the Court was required to grant the

                                                                  8 Motion to Dismiss and dismiss the case.

                                                                  9               D.     The Court Erred in Denying the Debtor's Request for a Stay Pending the

                                                                 10                      Related Criminal Investigation

                                                                 11               An order denying a motion to stay proceedings is reviewed for an abuse of discretion. See
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Maciel v. Palmer, 271 Fed. Appx. 577, 577 (9th Cir. 2008). The Debtor sought reconsideration of
                               Costa Mesa, California 92626




                                                                 13 the June 9 Order, or, alternatively, a stay of the case pending the conclusion of the related criminal

                                                                 14 investigation. The Court's denial of the Debtor's request for reconsideration was in error for the

                                                                 15 reasons set forth above. In addition, the Court's denial of the Debtor's request for a stay was an

                                                                 16 abuse of discretion. The Order Denying a Stay does not reflect that the Court considered the most

                                                                 17 important factor in determining whether to stay a case due to parallel criminal and civil

                                                                 18 proceedings (the overlap between the two) or weighed the factors typically considered by courts.

                                                                 19 There can be no dispute that the criminal investigation, the Ineligible Creditors' lawsuits, and the

                                                                 20 bankruptcy case all relate to the Debtor's jewelry business. Moreover, as demonstrated in the

                                                                 21 Debtor's Reconsideration Motion, the other factors considered by courts weigh in favor of a stay.

                                                                 22               In their opposition to the Reconsideration Motion, the Ineligible Creditors argued that the

                                                                 23 Debtor, an LLC, does not have a Fifth Amendment right. This position is set forth in the Court's

                                                                 24 Order Denying a Stay. However, the Debtor did not assert that it has a Fifth Amendment right.

                                                                 25 Rather, the point is that the June 10 Order required two individuals, who do have Fifth

                                                                 26 Amendment rights, to submit testimony. As argued in the Reconsideration Motion, courts have

                                                                 27 stayed cases against a company based on the Fifth Amendment rights of an individual where the

                                                                 28

                                                                      2829078.1                                             22                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "33", PAGE 682
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        431 717
                                                                                            of717
                                                                                                ofof725
                                                                                               439   725 ID #:922
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                     Desc
                                                                                                  Main Document    Page 25 of 30



                                                                  1 individuals invocation of his or her Fifth Amendment rights would prevent the company from

                                                                  2 adequately defending itself. See, e.g. Taylor, Bean & Whitaker Mortg. Corp. v. Triduanum Fin.,
                                                                  3 Inc., 2009 WL 2136986, at *3 (E.D. Cal. July 15, 2009); In re Adelphia Commc'ns Corp., 302

                                                                  4 B.R. 439, 452 (Bankr. S.D.N.Y. 2003). Here, the argument for a stay is even more compelling
                                                                  5 because the Rechnitz Parties' permissible invocation of their Fifth Amendment rights on advice of

                                                                  6 counsel resulted in terminating sanctions against the Debtor completely depriving it of the right to
                                                                  7 defend itself.

                                                                  8

                                                                  9 V.            THE DEBTOR WILL BE IRREPARABLY HARMED ABSENT A STAY
                                                                 10               An order for relief constitutes irreparable harm. "Involuntary bankruptcy is

                                                                 11 an extreme remedy with dire consequences upon [an alleged debtor]." In re Anmuth Holdings
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 LLC, 600 B.R. 168, 188 (Bankr. E.D.N.Y. 2019) (alternation in original) (internal quotation marks
                               Costa Mesa, California 92626




                                                                 13 omitted). In determining that an order for relief is an appealable order, the Ninth Circuit has

                                                                 14 recognized the significant irreparable harm arising from entry of an order for relief in an

                                                                 15 involuntary case. See In re Mason, 709 F.2d 1313, 1316 (9th Cir. 1983) ("[W]e are convinced that

                                                                 16 orders for relief should be considered final for purposes of appeal because they 'may determine

                                                                 17 and seriously affect substantive rights' and 'cause irreparable harm to the losing party if he had to

                                                                 18 wait to appeal to the end of the bankruptcy case.'"). Moreover, the Ninth Circuit itemized the

                                                                 19 irreparable harm inflicted on alleged debtors as follows:

                                                                 20                      An order for relief, being a conclusive determination of the debtor's
                                                                                         status as bankrupt, carries with it a great potential for irreparable
                                                                 21                      injury       if     immediate       appeal       is     not      allowed.
                                                                                         An order for relief effectively divests the debtor of his assets, creating
                                                                 22                      an estate controlled by the bankruptcy court. In a Chapter 7 case the
                                                                                         trustee is obligated to gather the assets of the estate, liquidate them,
                                                                 23                      and to the extent possible satisfy creditors' claims. . . . During the
                                                                                         administration of the estate the debtor's rights are limited. On entry of
                                                                 24                      the order for relief he loses control of his assets, which may include a
                                                                                         business. Once property of the estate is liquidated there appears to be
                                                                 25                      no way the debtor can force bona fide purchasers to return the
                                                                                         assets. A debtor may possibly attack the propriety of every sale by
                                                                 26                      appeal, but to effectively do so he must seek to stay the sale. Such a
                                                                                         procedure, however, is unduly burdensome and it is also unclear
                                                                 27                      whether a debtor, once adjudicated a bankrupt, is a proper party to
                                                                                         attack a sale by the estate.
                                                                 28

                                                                      2829078.1                                              23                             EMERGENCY MOTION


                                                                                                                                                     EXHIBIT "33", PAGE 683
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        432 718
                                                                                            of718
                                                                                                ofof725
                                                                                               439   725 ID #:923
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40             Desc
                                                                                                  Main Document    Page 26 of 30



                                                                  1 In re Mason, 709 F.2d at 1317 (emphasis added). The Ninth Circuit similarly recognized the

                                                                  2 severe consequences of an involuntary case in Vortex Fishing Sys., Inc. See Higgin v. Vortex
                                                                  3 Fishing Sys., Inc., 379 F.3d 701, 707 (9th Cir. 2004) 379 F.3d 701, 707 (9th Cir. 2004) ("Filing

                                                                  4 an involuntary petition should be a measure of last resort because even if the petition is filed in
                                                                  5 good-faith, it can 'chill[ ] the alleged debtor's credit and sources of supply,' and 'scare away his

                                                                  6 customers.'" (alterations in original)).
                                                                  7               The Debtor is clearly irreparably harmed absent a stay pending appeal. An involuntary
                                                                  8 case is always an extreme remedy with dire consequences. Here, the case is even more extreme as

                                                                  9 the Debtor is being placed into bankruptcy against its will, without trial, and when none of the

                                                                 10 legal requirements have been satisfied. In this case, the entry of the Order for Relief in and of

                                                                 11 itself constitutes irreparable injury. Moreover, staying an order for relief entered in favor of
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 ineligible creditors and contrary to the Code is entirely consistent with the Ninth Circuit's view
                               Costa Mesa, California 92626




                                                                 13 that improper involuntary bankruptcy filings should be discouraged. See Vortex Fishing Sys., Inc.,

                                                                 14 379 F.3d at 707 (stating that the presumption in favor of attorney's fees upon dismissal an

                                                                 15 involuntary case "helps reinforce the idea that '[t]he filing of an [i]nvoluntary [p]etition should not

                                                                 16 be lightly undertaken,'. . . and 'will serve to discourage inappropriate and frivolous filings.'"

                                                                 17 (internal citations omitted) (alterations in original)); see also Dep't of Revenue v. Blixseth, 942

                                                                 18 F.3d 1179, 1184 & 1187 (9th Cir. 2019) (stating the "'bona fide dispute' limitation" is designed to

                                                                 19 prevent creditors using the involuntary bankruptcy process to leverage the collection of disputed

                                                                 20 claims).

                                                                 21               As recognized by the Ninth Circuit, the legal consequences immediately arising from the

                                                                 22 entry of the Order for Relief constitute irreparable harm. A trustee has been appointed who is now

                                                                 23 tasked with collecting and liquidating assets. The entry of the Order for Relief created the estate

                                                                 24 comprised of legal and equitable interests in property as of the petition date of the Debtor. See 11

                                                                 25 U.S.C. § 541. The Debtor is also divested of claims against the Ineligible Creditors and its ability

                                                                 26 to defend against the Ineligible Creditors' claims is negatively impacted. The position taken by the

                                                                 27 Trustee immediately upon his appointment and the substantial amount of information he has

                                                                 28

                                                                      2829078.1                                           24                          EMERGENCY MOTION


                                                                                                                                                EXHIBIT "33", PAGE 684
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        433 719
                                                                                            of719
                                                                                                ofof725
                                                                                               439   725 ID #:924
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                Desc
                                                                                                  Main Document    Page 27 of 30



                                                                  1 already requested in short order demonstrates the irreparable harm to be suffered by the Debtor

                                                                  2 absent a stay. (See Ex. 12 at Bates Stamps 241-244.) Moreover, as stated by the Ninth Circuit,
                                                                  3 requiring the Debtor to contest each and every transaction or act by the Trustee in the case would

                                                                  4 be unduly burdensome.
                                                                  5               Absent a stay the Debtor will not be in a position to defend itself or comply with certain
                                                                  6 requirements. The Trustee has requested significant information from the Debtor. (See Ex. 12.)
                                                                  7 The Court has ordered the Debtor to file schedules, which are completed under penalty of perjury,

                                                                  8 in fourteen days from the entry of the Order for Relief. The schedules and the information

                                                                  9 requested by the Trustee will implicate the Fifth Amendment rights of the Rechnitz Parties, and

                                                                 10 thus, the very issue that resulted in the Order for Relief will lead to a series of disputes post-

                                                                 11 petition. (See Schafler Decl. at ¶ 5.) A stay will prevent the disputes likely to occur related to the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Rechnitz Parties' Fifth Amendment Rights.
                               Costa Mesa, California 92626




                                                                 13

                                                                 14 VI.           THE INELIGIBLE CREDITORS WILL NOT BE SUBSTANTIALLY INJURED BY

                                                                 15               A STAY

                                                                 16               The Ineligible Creditors will not be injured by a stay, substantially or otherwise. The entry

                                                                 17 of the Order for Relief was an unwarranted windfall for the Ineligible Creditors. The Ineligible

                                                                 18 Creditors were determined to be ineligible and had no standing to commence the case and no right

                                                                 19 to an order for relief. Moreover, the Ineligible Creditors have pending lawsuits that provide fora

                                                                 20 for their disputed claims. To the extent those lawsuits are stayed, they should be bound by those

                                                                 21 stays. One of the Ineligible Creditors' lawsuits is temporarily stayed, and another has a motion for

                                                                 22 stay under submission. (See Ex. 11, at Bates Stamp 236, lines 11-13.) The Ineligible Creditors

                                                                 23 should not be permitted to circumvent their respective pending actions by obtaining free discovery

                                                                 24 by use of the Trustee or otherwise in the bankruptcy case.

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2829078.1                                             25                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "33", PAGE 685
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        434 720
                                                                                            of720
                                                                                                ofof725
                                                                                               439   725 ID #:925
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                Desc
                                                                                                  Main Document    Page 28 of 30



                                                                  1 VII.          A STAY WILL NOT HARM NON-PARTIES

                                                                  2               The stay will not substantially harm any alleged non-parties. Again, this case should not

                                                                  3 have been commenced in the first instance as the Ineligible Creditors lacked standing from the

                                                                  4 beginning. This case has been pending for over two months and the Ineligible Creditors argued to
                                                                  5 this Court that they know of other creditors who want to join the petition, which must mean they

                                                                  6 have already been contacting alleged creditors. (See Ex. 15, excerpt of Opp'n. to Mot. to Dismiss,
                                                                  7 at Bates Stamp 293, note 3.) Yet, despite the Ineligible Creditors assertions and efforts, no other

                                                                  8 creditors have attempted to join the petition. Moreover, absent a stay, the Trustee will be required

                                                                  9 to perform certain services and tasks, but will be required to do so with the appeal over his head

                                                                 10 and with the risk that the Order for Relief will be vacated. Thus, a stay pending appeal prevents

                                                                 11 the risk of a serious waste of time and money by the Trustee if the Order for Relief is vacated.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13 VIII. THE PUBLIC INTEREST WEIGHS IN FAVOR OF A STAY

                                                                 14               The public interest weighs in favor of a stay. Here, there can be no question that the party

                                                                 15 suffering the most harm is the Debtor, and, for that reason, the public interest supports a stay. See

                                                                 16 also In re Kenny G. Enterprises. LLC, 2014 WL 1806891, at *3 (C.D. Cal. 2014) ("[t]he public

                                                                 17 interest here likely follows the party that would suffer the most harm with or without the stay.").

                                                                 18 Moreover, as articulated by the Ninth Circuit, an involuntary case is an extreme remedy of last

                                                                 19 resort that has serious ramifications. See Higgins v. Vortex Fishing Systems, Inc., 379 F.3d 701,

                                                                 20 707 (9th Cir. 2004). Absent a stay, the Ineligible Creditors will continue to reap the benefits of

                                                                 21 relief to which they are not entitled. From a policy perspective, allowing this case to proceed

                                                                 22 would encourage ineligible creditors to file improper involuntary petitions against putative

                                                                 23 debtors. The public interest is supported by the stay of the case pending the outcome of the

                                                                 24 Appeal.

                                                                 25               The public interest is also supported by preserving the status quo when an appeal could

                                                                 26 affect the administration of the case. In In re Cont'l Coin Corp., the District Court affirmed the

                                                                 27 bankruptcy court's issuance of a stay pending appeal because it preserved the status quo:

                                                                 28

                                                                      2829078.1                                             26                           EMERGENCY MOTION


                                                                                                                                                   EXHIBIT "33", PAGE 686
                                   Case:
                                     Case:20-1153,
                                           20-1153,Document:
                          Case 2:20-cv-06183-DOC    Document:14-8,
                                                   Document   7, Filed:
                                                             10-1  Filed:
                                                                   Filed07/09/2020
                                                                          07/09/2020
                                                                         07/10/20     Page
                                                                                   Page Page
                                                                                        435 721
                                                                                            of721
                                                                                                ofof725
                                                                                               439   725 ID #:926
                                                                                                     Page

                                                                 Case 2:20-bk-13530-BR            Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                   Desc
                                                                                                  Main Document    Page 29 of 30



                                                                  1
                                                                                         [T]he bankruptcy court found that a stay was in the public interest
                                                                  2                      because "going forward with the merits of the case while an appeal is
                                                                                         pending on the very question of what is actionable . . . would be a
                                                                  3                      serious waste of time, money, and judicial resources. Therefore,
                                                                                         granting a stay pending appeal will best preserve the status quo and
                                                                  4                      serve to prevent irremediable harm to the trustee and to the estate [.]"
                                                                  5 In re Cont'l Coin Corp, 2009 WL 2589635 at *10 (C.D. Cal. Aug. 21, 2009). The appeal does not

                                                                  6 concern a single particular transaction or motion in a case, but whether the case should exist at all
                                                                  7 and whether the Debtor was properly forced into bankruptcy against its will. Because the pending

                                                                  8 appeal involves the very question of whether the case is proper, absent a stay, there is a risk of a

                                                                  9 serious waste of time, money, and judicial resources.

                                                                 10               Finally, notwithstanding the Ineligible Creditors' allegations that they know of other
                                                                 11 creditors, this case is the result of litigation between the Debtor and the Ineligible Creditors. The
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 public simply does not have an interest in these particular private disputes. Accordingly, this
                               Costa Mesa, California 92626




                                                                 13 factor also weighs in favor of the proposed stay.

                                                                 14

                                                                 15 IX.           CONCLUSION
                                                                 16               Based on the foregoing, the Debtor respectfully requests that the Court stay this case

                                                                 17 pending the Appeal. The Debtor also requests a temporary stay pending the Court's consideration

                                                                 18 of the Motion, and, if the Court is inclined to deny the Motion, a temporary stay to allow the

                                                                 19 Debtor to file a motion with the appellate court on an emergency basis.

                                                                 20
                                                                                                                    Respectfully submitted,
                                                                 21
                                                                      DATED: June 19, 2020                          SMILEY WANG-EKVALL, LLP
                                                                 22

                                                                 23
                                                                                                                    By:          /s/ Robert S. Marticello
                                                                 24                                                       ROBERT S. MARTICELLO
                                                                                                                          MICHAEL L. SIMON
                                                                 25
                                                                                                                          Attorneys for Jadelle Jewelry and Diamonds,
                                                                 26                                                       LLC.

                                                                 27

                                                                 28

                                                                      2829078.1                                             27                            EMERGENCY MOTION


                                                                                                                                                    EXHIBIT "33", PAGE 687
           Case:
             Case:20-1153,
                   20-1153,Document:
  Case 2:20-cv-06183-DOC    Document:14-8,
                           Document   7, Filed:
                                     10-1  Filed:
                                           Filed07/09/2020
                                                  07/09/2020
                                                 07/10/20     Page
                                                           Page Page
                                                                436 722
                                                                    of722
                                                                        ofof725
                                                                       439   725 ID #:927
                                                                             Page
          Case 2:20-bk-13530-BR                    Doc 62 Filed 06/19/20 Entered 06/19/20 17:06:40                                     Desc
                                                   Main Document    Page 30 of 30



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Emergency Motion Pursuant to Federal Rule of
Bankruptcy Procedure 8007 for Stay Pending Appeal; and Memorandum of Points and Authorities will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
06/19/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    x   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x   Sam S Leslie (TR) sleslie@trusteeleslie.com, sleslie@iq7technology.com;trustee@trusteeleslie.com
    x   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    x   Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    x   Neal Salisian ECF@salisianlee.com
    x   Michael Simon msimon@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 06/19/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 06/19/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                   EXHIBIT "33", PAGE 688
         Case:
           Case:20-1153,
                 20-1153,Document:
Case 2:20-cv-06183-DOC    Document:14-8,
                         Document   7, Filed:
                                   10-1  Filed:
                                         Filed07/09/2020
                                                07/09/2020
                                               07/10/20     Page
                                                         Page Page
                                                              437 723
                                                                  of723
                                                                      ofof725
                                                                     439   725 ID #:928
                                                                           Page




                  EXHIBIT "34"
                                         Case:
                                           Case:20-1153,
                                                 20-1153,Document:
                                Case 2:20-cv-06183-DOC    Document:14-8,
                                                         Document   7, Filed:
                                                                   10-1  Filed:
                                                                         Filed07/09/2020
                                                                                07/09/2020
                                                                               07/10/20     Page
                                                                                         Page Page
                                                                                              438 724
                                                                                                  of724
                                                                                                      ofof725
                                                                                                     439   725 ID #:929
                                                                                                           Page

                                                                     Case 2:20-bk-13530-BR          Doc 19 Filed 05/26/20 Entered 05/26/20 19:14:23                       Desc
                                                                                                    Main Document    Page 12 of 34



                                                                      1 opportunity’ to exercise their § 303(c) statutory power to join as petitioners . . . .” Id., at
                                                                      2 1071.

                                                                      3                   Vortex Fishing, thus, underscores that all creditors must have a reasonable
                                                                      4 opportunity to join in an involuntary petition where the number of petitioning creditors is

                                                                      5 being challenged by the debtor. It was only unnecessary in Vortex Fishing because, in a
                                                                      6 consolidated hearing, the bankruptcy court correctly found that the involuntary debtor was
                                                                      7 not in financial distress; joinder, thus, would have been a meaningless endeavor. In sum,
                                                                      8 once a trial is required to resolve issues in a contested involuntary proceeding, the

                                                                      9 involuntary debtor must answer within 14 days. See QDOS, 607 B.R. at 345 (a Rule

                                                                     10 12(b)(6) motion is no substitute for a trial on dispositive issues, and a putative debtor

                                                                     11 must answer an involuntary petition and file the requisite creditor list).
  Professional Corporation
                             333 SOUTH GRAND AVENUE, SUITE 3400
                             LOS ANGELES, CALIFORNIA 90071-1406
                              TEL. 213.626.2311 • FAX 213.629.4520




                                                                     12                   Nothing warrants a departure from this line of cases, especially since the
                                                                     13 Petitioning Creditors are aware of scores of other creditors and victims of Jadelle’s fraud.

                                                                     14 The Debtor has no choice but to follow controlling law and not only answer the petition,
                                                                     15 but submit its Rule 1003(b) creditor list.3
SulmeyerKupetz, A




                                                                     16                                                        IV.
                                                                     17        THE MOTION IS DEVOID OF A SINGLE SHRED OF ADMISSIBLE EVIDENCE
                                                                     18                   Even presuming that relief could be granted under Rule 12(b)(6), there is no
                                                                     19 evidentiary basis for any of the Debtor’s fanciful contentions. Since the sworn testimony
                                                                     20 of a convicted felon and swindler certainly would not be worth the paper it is written on,

                                                                     21 and possibly would subject him to perjury charges, the Debtor instead relies on a host of
                                                                     22 hand-selected pleadings from other courts in a fruitless attempt to create an evidentiary
                                                                     23
                                                                     24

                                                                     25
                                                                     26
                                                                          3
                                                                     27     Petitioning Creditors are aware of other creditors who may be interested in joining the involuntary petition
                                                                          to prevent the Debtor and the Rechnitz’s from further abusing the legal system and other innocent parties.
                                                                     28


                                                                          DAL 2700550v1                                         12

                                                                                                                                                          EXHIBIT "34", PAGE 689
                 Case:
                   Case:20-1153,
                         20-1153,Document:
        Case 2:20-cv-06183-DOC    Document:14-8,
                                 Document   7, Filed:
                                           10-1  Filed:
                                                 Filed07/09/2020
                                                        07/09/2020
                                                       07/10/20     Page
                                                                 Page Page
                                                                      439 725
                                                                          of725
                                                                              ofof725
                                                                             439   725 ID #:930
                                                                                   Page
-&4<443<)2814;<
11++4<-*<!2<5%<&-4%<                     
'27&6<3<7,23<
        8J@F<JI8F=J,6;FBJI8FJ@&8F.J;<,6EJB&J +..'5J!91JB8J   J (.J=(5BJ      


                                ##  #
        ### ! ##  ## # ## " #
   J&=IJA)$JB&BJJ/B=85)//IJ"/JB&J#=%8)5%JH)B&JB&J /=-J8JB&J 82CJ!:=JB&J5)BJBB@J

    85JEJ  
     5-4;BIJ ;;//DJ50J!:=JB&J)5E&J *=F)BJIJF@)5%JB&J;;/0BJ  J@I@B3J

                                            
   <24&#<4%4<+*<126'&1-43<&-<4%<3<2<2$&352< <7323<-<4%4<329&<:&++<<
   /,1+(3%<;<4%<11++6< <3;34,<

   &$-482<73<3 < 02,4<

 
                              ##  #
    # ### ! # #  ## # ## " #
       $8##8(" ## 5  ##* #- '9#- # 5           5 # #$ ,# 5,##"+ 5     9#
       $5 ## # 9# $'# ,
   J&>IJB)$JB&BJJ/B=85)//IJ"/JB&J!:=%8)5%JH)B&JB&J /=-J8JB&J 82CJ!:=JB&J5)BJBB@J

                                         
     7-?G;BIJ ;;//BJ5/J!:=JB&J)5E&J )=F)BJIJF@)5%JB&J;;/0BJ  J@I@E3J
    85JBJ
                       
   26'&1-43<&-<4%<3<:%/<2<2$&352< <7323<:&++<<329<;<4%<11++4<
    <3;34, <

   <"24%2<24(#<4%6<3/,</<4%<124((1-43<(.<4%<3<2<-/4<2$(342< <7323 < <
   %9<,(*<4%< 02$/&-$</7,-4<;<&234+33<&+<1/34$<121(</2<%9<&314%<&4<
   4/<<4%&2<124;</,,2'*<22&2< 02<*&92;<:&5%&-< <+-2<;3<4/<6%< 0++/:&-$<
   -/- <124&&1-43 <

         20+;-<<$;<3Q                         ,<<,3+&                  *0-<-<2%+<2%-&4Zº
         ,:</ &<0 <20+;-<<$;                  8&4<                      <:;2<424
           <7&+3%&2<+9                             <7&+3%&2<+9            ,03<-$+3<< 
         8&4<                                    ,03<-$+3<<
         ,03<-$+3<<


   ($-472<73<3 < 02,4<                   3 <,;--44<'2244
